Exhibit 10.1

 

FIRST LIEN CREDIT AGREEMENT

 

Dated as of July 1, 2015

 

among

 

EMC ACQUISITION, LLC,
as Holdings,

 

EMERGING MARKETS COMMUNICATIONS, LLC,
as the Borrower,

 

THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME,

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent,

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as L/C Issuer,

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Swing Line Lender

 

and

 

THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME

 

MORGAN STANLEY SENIOR FUNDING, INC.,
CITIZENS BANK, NATIONAL ASSOCIATION
and MACQUARIE CAPITAL (USA) INC.,
as Joint Lead Arrangers and Joint Bookrunning Managers,

 

and

 

CITIZENS BANK, NATIONAL ASSOCIATION
and MACQUARIE CAPITAL (USA) INC.,
as Joint Syndication Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

SECTION 1.01

Defined Terms

1

SECTION 1.02

Other Interpretive Provisions

66

SECTION 1.03

Accounting Terms

67

SECTION 1.04

Rounding

67

SECTION 1.05

References to Agreements, Laws, Etc.

67

SECTION 1.06

Times of Day

67

SECTION 1.07

Timing of Payment or Performance

67

SECTION 1.08

Cumulative Credit Transactions

67

SECTION 1.09

Pro Forma Calculations

68

SECTION 1.10

Currency Generally

69

SECTION 1.11

Certifications

69

SECTION 1.12

Limited Condition Acquisition

69

SECTION 1.13

The Exchange Rate

70

 

 

 

ARTICLE 2 THE COMMITMENTS AND CREDIT EXTENSIONS

70

 

 

 

SECTION 2.01

The Loans

70

SECTION 2.02

Borrowings, Conversions and Continuations of Loans

71

SECTION 2.03

Letters of Credit

73

SECTION 2.04

Swing Line Loans

82

SECTION 2.05

Prepayments

85

SECTION 2.06

Termination or Reduction of Commitments

97

SECTION 2.07

Repayment of Loans

98

SECTION 2.08

Interest

98

SECTION 2.09

Fees

99

SECTION 2.10

Computation of Interest and Fees

99

SECTION 2.11

Evidence of Indebtedness

100

SECTION 2.12

Payments Generally

100

SECTION 2.13

Sharing of Payments

102

SECTION 2.14

Incremental Credit Extensions

103

SECTION 2.15

Refinancing Amendments

109

SECTION 2.16

Extension of Term Loans; Extension of Revolving Credit Loans

110

SECTION 2.17

Defaulting Lenders

114

SECTION 2.18

Permitted Debt Exchanges

116

 

 

 

ARTICLE 3 TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

117

 

 

 

SECTION 3.01

Taxes

117

SECTION 3.02

Illegality

120

SECTION 3.03

Inability to Determine Rates

120

SECTION 3.04

Increased Cost and Reduced Return; Capital Adequacy; Eurocurrency Rate Loan
Reserves; EURIBOR Reserves

121

SECTION 3.05

Funding Losses

123

SECTION 3.06

Matters Applicable to All Requests for Compensation

123

SECTION 3.07

Replacement of Lenders under Certain Circumstances

124

SECTION 3.08

Survival

126

 

i

--------------------------------------------------------------------------------


 

ARTICLE 4 CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

126

 

 

 

SECTION 4.01

Conditions to Initial Credit Extension

126

SECTION 4.02

Conditions to All Credit Extensions

129

 

 

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES

129

 

 

 

SECTION 5.01

Existence, Qualification and Power; Compliance with Laws

129

SECTION 5.02

Authorization; No Contravention

130

SECTION 5.03

Governmental Authorization; Other Consents

130

SECTION 5.04

Binding Effect

130

SECTION 5.05

Financial Statements; No Material Adverse Effect

131

SECTION 5.06

Litigation

131

SECTION 5.07

Ownership of Property; Liens

131

SECTION 5.08

Environmental Matters

132

SECTION 5.09

Taxes

132

SECTION 5.10

ERISA Compliance

132

SECTION 5.11

Subsidiaries; Equity Interests

133

SECTION 5.12

Margin Regulations; Investment Company Act

133

SECTION 5.13

Disclosure

133

SECTION 5.14

Labor Matters

134

SECTION 5.15

Intellectual Property; Licenses, Etc.

134

SECTION 5.16

Solvency

134

SECTION 5.17

FCC Authorizations

134

SECTION 5.18

USA Patriot Act; OFAC; FCPA

135

SECTION 5.19

Security Documents

135

 

 

 

ARTICLE 6 AFFIRMATIVE COVENANTS

136

 

 

 

SECTION 6.01

Financial Statements

136

SECTION 6.02

Certificates; Other Information

138

SECTION 6.03

Notices

139

SECTION 6.04

Payment of Taxes

140

SECTION 6.05

Preservation of Existence, Etc.

140

SECTION 6.06

Maintenance of Properties

140

SECTION 6.07

Maintenance of Insurance

140

SECTION 6.08

Compliance with Laws

141

SECTION 6.09

Books and Records

141

SECTION 6.10

Inspection Rights

141

SECTION 6.11

Additional Collateral; Additional Guarantors

142

SECTION 6.12

Compliance with Environmental Laws

143

SECTION 6.13

Further Assurances

144

SECTION 6.14

Designation of Subsidiaries

144

SECTION 6.15

Maintenance of Ratings

144

SECTION 6.16

Use of Proceeds

145

SECTION 6.17

Lender Meetings

145

SECTION 6.18

End of Fiscal Years

145

SECTION 6.19

Lines of Business

145

SECTION 6.20

Communications Regulations

145

SECTION 6.21

Anti-Terrorism Law; Anti-Money Laundering; Embargoed Persons; Anti-Corruption;
Licenses

145

SECTION 6.22

ERISA Compliance

146

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 7 NEGATIVE COVENANTS

146

 

 

 

SECTION 7.01

Liens

146

SECTION 7.02

Investments

151

SECTION 7.03

Indebtedness

154

SECTION 7.04

Fundamental Changes

159

SECTION 7.05

Dispositions

161

SECTION 7.06

Restricted Payments

163

SECTION 7.07

[Reserved]

166

SECTION 7.08

Transactions with Affiliates

166

SECTION 7.09

Burdensome Agreements

168

SECTION 7.10

[Reserved]

170

SECTION 7.11

Consolidated First Lien Net Leverage Ratio

170

SECTION 7.12

[Reserved]

170

SECTION 7.13

Prepayments, Etc. of Subordinated Indebtedness

170

SECTION 7.14

Permitted JV Holdings Activities

171

 

 

 

ARTICLE 8 EVENTS OF DEFAULT AND REMEDIES

172

 

 

 

SECTION 8.01

Events of Default

172

SECTION 8.02

Remedies Upon Event of Default

174

SECTION 8.03

Application of Funds

175

SECTION 8.04

Borrower’s Right to Cure

175

 

 

 

ARTICLE 9 ADMINISTRATIVE AGENT AND OTHER AGENTS

176

 

 

 

SECTION 9.01

Appointment and Authority

176

SECTION 9.02

Rights as a Lender

177

SECTION 9.03

Exculpatory Provisions

177

SECTION 9.04

Reliance by Administrative Agent

178

SECTION 9.05

Delegation of Duties

178

SECTION 9.06

Resignation of Administrative Agent

179

SECTION 9.07

Non-Reliance on Administrative Agent and Other Lenders

180

SECTION 9.08

No Other Duties, Etc.

180

SECTION 9.09

Administrative Agent May File Proofs of Claim

180

SECTION 9.10

Collateral and Guaranty Matters

181

SECTION 9.11

Secured Treasury Services Agreements and Secured Hedge Agreements

182

SECTION 9.12

Withholding Tax Indemnity

182

 

 

 

ARTICLE 10 MISCELLANEOUS

183

 

 

 

SECTION 10.01

Amendments, Etc.

183

SECTION 10.02

Notices and Other Communications; Facsimile Copies

186

SECTION 10.03

No Waiver; Cumulative Remedies

187

SECTION 10.04

Attorney Costs and Expenses

188

SECTION 10.05

Indemnification by the Borrower

189

SECTION 10.06

Payments Set Aside

190

SECTION 10.07

Successors and Assigns

191

SECTION 10.08

Confidentiality

200

SECTION 10.09

Setoff

201

SECTION 10.10

Interest Rate Limitation

201

SECTION 10.11

Counterparts

201

SECTION 10.12

Integration

202

SECTION 10.13

Survival of Representations and Warranties

202

 

iii

--------------------------------------------------------------------------------


 

SECTION 10.14

Severability

202

SECTION 10.15

GOVERNING LAW

202

SECTION 10.16

WAIVER OF RIGHT TO TRIAL BY JURY

203

SECTION 10.17

Binding Effect

203

SECTION 10.18

USA Patriot Act

203

SECTION 10.19

No Advisory or Fiduciary Responsibility

204

SECTION 10.20

Intercreditor Agreements

204

SECTION 10.21

Judgment Currency

204

SECTION 10.22

Acknowledgement and Consent to Bail-in of EEA Financial Institutions

205

 

 

 

ARTICLE 11 GUARANTEE

206

 

 

 

SECTION 11.01

The Guarantee

206

SECTION 11.02

Obligations Unconditional

206

SECTION 11.03

Reinstatement

207

SECTION 11.04

Subrogation; Subordination

207

SECTION 11.05

Remedies

208

SECTION 11.06

[Reserved]

208

SECTION 11.07

Continuing Guarantee

208

SECTION 11.08

General Limitation on Guarantee Obligations

208

SECTION 11.09

Release of Guarantors

208

SECTION 11.10

Right of Contribution

209

SECTION 11.11

Keepwell

209

SECTION 11.12

Independent Obligation

209

 

SCHEDULES

 

 

 

1.01(B)

Guarantors

2.01(a)

Initial Term Commitments and Revolving Credit Commitments

4.01(a)

Collateral Documents

5.07

Ownership of Property

5.11

Subsidiaries

5.18(d)

Licensed Activities

7.01(b)

Liens

7.02(f)

Investments

7.03(b)

Indebtedness

7.05(v)

Dispositions

7.08(k)

Transactions with Affiliates

7.09(b)

Burdensome Agreements

10.02(a)

Administrative Agent’s Office, Certain Addresses for Notices

 

 

EXHIBITS

 

 

 

 

Form of

 

 

A

Committed Loan Notice

B

Swing Line Loan Notice

C-1

Term Note

C-2

Revolving Credit Note

C-3

Swing Line Note

D-1

Compliance Certificate

D-2

Solvency Certificate

 

iv

--------------------------------------------------------------------------------


 

E-1

Assignment and Assumption

E-2

Affiliated Lender Notice

E-3

Acceptance and Prepayment Notice

E-4

Discount Range Prepayment Notice

E-5

Discount Range Prepayment Offer

E-6

Solicited Discounted Prepayment Notice

E-7

Solicited Discounted Prepayment Offer

E-8

Specified Discount Prepayment Notice

E-9

Specified Discount Prepayment Response

F

Security Agreement

G

Intercompany Note

H

United States Tax Compliance Certificate

I

Closing Date Intercreditor Agreement

J

[Reserved]

K

Affiliated Lender Assignment and Assumption

L

Letter of Credit Application

M

Joinder Agreement

 

v

--------------------------------------------------------------------------------


 

FIRST LIEN CREDIT AGREEMENT

 

This FIRST LIEN CREDIT AGREEMENT is entered into as of July 1, 2015, among EMC
ACQUISITION, LLC, a Delaware limited liability company, EMERGING MARKETS
COMMUNICATIONS, LLC, a Delaware limited liability company, the Guarantors party
hereto from time to time, MORGAN STANLEY SENIOR FUNDING, INC., as Administrative
Agent, each lender from time to time party hereto (collectively, the “Lenders”
and, individually, a “Lender”), MORGAN STANLEY SENIOR FUNDING, INC., as L/C
Issuer, and MORGAN STANLEY SENIOR FUNDING, INC., as Swing Line Lender.

 

PRELIMINARY STATEMENTS

 

Pursuant to the Agreement and Plan of Merger, dated as of April 21, 2015
(together with the exhibits, annexes and disclosure schedules thereto, as
amended, supplemented or modified from time to time, the “Acquisition
Agreement”), by and among EMC Acquisition Holdings, LLC, a Delaware limited
liability company, Scisco Parent, Inc., a Delaware corporation and subsidiary of
the Borrower, Scisco Merger Sub, Inc., a Washington corporation and a subsidiary
of Scisco Parent, Inc. (“Mergersub”), the Borrower (for certain limited
purposes) and SeaMobile, Inc., a Washington corporation (“Target”), Mergersub
will be merged with and into the Target, and the Target will be the surviving
entity resulting from the merger as a wholly-owned indirect subsidiary of the
Borrower (the “Acquisition”).

 

The Borrower has requested that, substantially simultaneously with the
consummation of the Acquisition, the Lenders extend credit to the Borrower in
the form of Initial Term Loans (as this and other capitalized terms used in
these preliminary statements are defined in Section 1.01 below) and Revolving
Credit Loans on the Closing Date.

 

The proceeds of the Initial Term Loans and a portion of the Revolving Credit
Loans, together with cash on hand, and the proceeds of the Second Lien Term
Loans under the Second Lien Credit Agreement will be used on the Closing Date
(i) to refinance all existing credit facilities and material debt for borrowed
money of the Borrower and its Subsidiaries and of Target and its Subsidiaries,
(ii) to finance the Acquisition and (iii) to pay fees and expenses incurred in
connection with the Transactions.

 

The applicable Lenders have indicated their willingness to lend and each L/C
Issuer has indicated its willingness to issue Letters of Credit, in each case,
on the terms and subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01                                   Defined Terms.  As used in this
Agreement, the following terms shall have the meanings set forth below:

 

“Acceptable Discount” has the meaning set forth in Section 2.05(a)(v)(D)(2).

 

“Acceptable Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

 

--------------------------------------------------------------------------------


 

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit E-3.

 

“Acceptance Date” has the meaning set forth in Section 2.05(a)(v)(D)(2).

 

“Acquisition” has the meaning set forth in the preliminary statements to this
Agreement.

 

“Acquisition Agreement” has the meaning set forth in the preliminary statements
to this Agreement.

 

“Additional Lender” has the meaning set forth in Section 2.14(c).

 

“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of Credit Agreement Refinancing
Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.15; provided that (x) each Additional Refinancing Lender shall be
subject to the approval of (i) (A) in the case of Refinancing Term Loans, the
Administrative Agent, such approval not to be unreasonably withheld, conditioned
or delayed, to the extent that each such Additional Refinancing Lender is not
then an existing Lender, an Affiliate of a then existing Lender or an Approved
Fund or (B) in the case of Refinancing Revolving Credit Commitments, the
Administrative Agent, the Swing Line Lender and the L/C Issuer, such approval
not to be unreasonably withheld, conditioned or delayed, to the extent that each
such Additional Refinancing Lender is not then an existing Revolving Credit
Lender, an Affiliate of a then existing Revolving Credit Lender or an Approved
Fund and (ii) the Borrower and (y) any such Additional Refinancing Lender that
is an Affiliated Lender shall be subject to the provisions of Section 10.07(k),
mutatis mutandis, to the same extent as if such Credit Agreement Refinancing
Indebtedness and related Obligations had been obtained by such Lender by way of
assignment.

 

“Administrative Agent” means MSSF, in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02(a), or such other address or account as
the Administrative Agent may from time to time notify the Borrower and the
Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advisors” has the meaning set forth in Section 10.08.

 

“Affected Class” has the meaning set forth in Section 3.07(a).

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Affiliated Lender” means, at any time, any Lender that is the Sponsor
(including portfolio companies of the Sponsor notwithstanding the exclusion in
the definition of “Sponsor”), Par Capital or a

 

--------------------------------------------------------------------------------


 

Non-Debt Fund Affiliate (other than, in any case, Parent, the Borrower or any of
their respective Subsidiaries and other than any Debt Fund Affiliate).

 

“Affiliated Lender Assignment and Assumption” has the meaning set forth in
Section 10.07(k)(ii).

 

“Affiliated Lender Cap” has the meaning set forth in Section 10.07(k)(iv).

 

“Agent Parties” has the meaning set forth in Section 10.02(b).

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, officers, directors, employees, partners, agents, advisors and other
representatives.

 

“Agents” means, collectively, the Administrative Agent, the Syndication Agents,
the Arrangers and the Bookrunners.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this First Lien Credit Agreement, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

 

“Amendment No. 1” means the Amendment No. 1 to First Lien Credit Agreement dated
as of May 9, 2016, by and among the Borrower, Holdings, the other Guarantors
party thereto, the Lenders party thereto and the Administrative Agent.

 

“Amendment No. 1 Effective Date” means “Amendment Effective Date” as defined in
the Amendment No. 1.

 

“Amendment Transactions”  means, collectively, (a) the GEE Acquisition and
(b) the payment of any fees or expenses incurred or paid by Parent, Holdings,
the Borrower or any of their respective Subsidiaries in connection with the GEE
Acquisition and Amendment No. 1.

 

“Annual Financial Statements” means the audited consolidated balance sheets of
each of the Borrower and Target, in each case as of December 31, 2012,
December 31, 2013 and December 31, 2014, and the respective related consolidated
statements of income and statements of cash flows for each of the Borrower and
Target for the respective fiscal years then ended.

 

“Applicable Discount” has the meaning set forth in Section 2.05(a)(v)(C)(2).

 

“Applicable ECF Percentage” means, for any fiscal year, (a) 75% if the
Consolidated First Lien Net Leverage Ratio (determined on a Pro Forma Basis in
accordance with Section 1.09) as of the last day of such fiscal year is greater
than 3.50 to 1.00, (b) 50% if the Consolidated First Lien Net Leverage Ratio
(determined on a Pro Forma Basis in accordance with Section 1.09) as of the last
day of such fiscal year is less than or equal to 3.50 to 1.00 and greater than
3.25 to 1.00, (c) 25% if the Consolidated First Lien Net Leverage Ratio
(determined on a Pro Forma Basis in accordance with Section 1.09) as of the last
day of such fiscal year is less than or equal to 3.25 to 1.00 and greater than
3.00 to 1.00 and (d) 0% if the Consolidated First Lien Net Leverage Ratio
(determined on a Pro Forma Basis in accordance with Section 1.09) as of the last
day of such fiscal year is less than or equal to 3.00 to 1.00.

 

“Applicable Rate” means a percentage per annum equal to:

 

--------------------------------------------------------------------------------


 

(a)                                 with respect to Initial Term Loans, (i) for
Eurocurrency Rate Loans, 5.75% and (ii) for Base Rate Loans, 4.75%; and

 

(b)                                 with respect to Revolving Credit Loans,
unused Revolving Credit Commitments, Swing Line Loans (which are to be
maintained solely as Base Rate Loans), and Letter of Credit fees, (i) until
delivery of financial statements for the first full fiscal quarter ending after
the Closing Date pursuant to Section 6.01, (A) for Eurocurrency Rate Loans,
EURIBOR Loans and Letter of Credit fees, 5.25%, (B) for Base Rate Loans, 4.25%
and (C) for unused commitment fees, 0.50% and (ii) thereafter, the following
percentages per annum, based upon the Consolidated First Lien Net Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a):

 

Applicable Rate

 

Pricing Level

 

Consolidated
First Lien Net
Leverage Ratio

 

Eurocurrency
Rate, EURIBOR
and Letter of
Credit Fees

 

Base Rate

 

Commitment Fee
Rate

 

1

 

> 3.50 : 1.00

 

5.25

%

4.25

%

0.500

%

2

 

< 3.50 : 1.00

 

5.00

%

4.00

%

0.375

%

 

 

>3.00 : 1.00

 

 

 

 

 

 

 

3

 

< 3.00 : 1.00

 

4.75

%

3.75

%

0.375

%

 

(c)                                  Any increase or decrease in the Applicable
Rate resulting from a change in the Consolidated First Lien Net Leverage Ratio
shall become effective as of the first Business Day immediately following the
date a Compliance Certificate is delivered pursuant to Section 6.02(a); provided
that at the option of the Administrative Agent (at the direction of the Required
Revolving Credit Lenders) or the Required Revolving Credit Lenders (following
written notice to the Borrower), the highest pricing level shall apply as of the
first Business Day after the date on which a Compliance Certificate was required
to have been delivered but was not delivered, and shall continue to so apply to
and including the date on which such Compliance Certificate is so delivered (and
thereafter the pricing level otherwise determined in accordance with this
definition shall apply).

 

Notwithstanding the foregoing, (v) the Applicable Rate in respect of any
Class of Extended Revolving Credit Commitments or any Extended Term Loans or
Revolving Credit Loans or Swing Line Loans made pursuant to any Extended
Revolving Credit Commitments shall be the applicable percentages per annum set
forth in the relevant Extension Amendment, (w) the Applicable Rate in respect of
any Class of Incremental Revolving Credit Commitments, any Class of Incremental
Term Loans or any Class of Incremental Revolving Loans shall be the applicable
percentages per annum set forth in the relevant Incremental Amendment, (x) the
Applicable Rate in respect of any Class of Replacement Term Loans shall be the
applicable percentages per annum set forth in the relevant agreement relating
thereto, (y) the Applicable Rate in respect of any Class of Refinancing
Revolving Credit Commitments, any Class of Refinancing Revolving Credit Loans or
any Class of Refinancing Term Loans shall be the applicable percentages per
annum set forth in the relevant agreement relating thereto and (z) in the case
of the Initial Term Loans, the Applicable Rate shall be increased as, and to the
extent, necessary to comply with the provisions of Section 2.14(e).

 

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class and (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the relevant Swing Line Lender and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.04(a), the Revolving
Credit Lenders.

 

--------------------------------------------------------------------------------


 

“Approved Bank” has the meaning set forth in clause (c) of the definition of
“Cash Equivalents.”

 

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) a Lender, (b) an Affiliate of a Lender
or (c) an entity or an Affiliate of an entity that administers, advises or
manages a Lender.

 

“Arrangers” means MSSF, Citizens and Macquarie, each in its capacity as a joint
lead arranger under this Agreement.

 

“Assignee” has the meaning set forth in Section 10.07(b)(i).

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E-1 hereto.

 

“Assignment Taxes” has the meaning set forth in Section 3.01(b).

 

“Attorney Costs” means and includes all reasonable and documented fees, out of
pocket expenses and disbursements of any law firm or other external legal
counsel.

 

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.05(a)(v); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.

 

“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.03(b)(iii).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (i) the Federal Funds Effective Rate plus 1/2 of 1%, (ii) the rate of
interest in effect for such day as published by the Wall Street Journal, from
time to time, as the “prime rate” and (iii) the rate per annum determined in the
manner set forth in clause (b) of the definition of Eurocurrency Rate plus 1%;
provided that, notwithstanding the foregoing, in no event shall the Base Rate
applicable to the Initial Term Loans at any time be less than 2.00% per annum. 
Any change in the Base Rate due to a change in such rate announced

 

--------------------------------------------------------------------------------


 

by the Administrative Agent or in the Federal Funds Effective Rate shall take
effect at the opening of business on the day specified in the announcement of
such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Board” has the meaning set forth in the definition of “Statutory Reserves.”

 

“Bookrunner” means each of MSSF, Citizens and Macquarie, each in its capacity as
a joint bookrunning manager.

 

“Borrower” means Emerging Markets Communications, LLC, a Delaware limited
liability company.

 

“Borrower Materials” has the meaning set forth in Section 6.01.

 

“Borrower Offer of Specified Discount Prepayment” means the offer by any Company
Party to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.05(a)(v)(B).

 

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Company Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Term Loans at a specified
range of discounts to par pursuant to Section 2.05(a)(v)(C).

 

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Company Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.05(a)(v)(D).

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

 

“Business Day” means (i) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York, (ii) if such day relates to any Eurocurrency
Rate Loan or EURIBOR Loan, any such day on which dealings in deposits in Dollars
or Euros, as the case may be, are conducted by and between banks in the London
interbank eurodollar or European interbank market, as the case may be, and
(iii) in reference to EURIBOR Loans, means any such day that is also a TARGET
Day.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by Parent and its
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as capital expenditures on the consolidated
statement of cash flows of Parent and its Restricted Subsidiaries.

 

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

 

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by Parent and its
Restricted Subsidiaries during such period in respect of purchased software or
internally developed software and software enhancements that, in

 

--------------------------------------------------------------------------------


 

conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of Parent and its Restricted Subsidiaries.

 

“Cash Collateral” has the meaning set forth in Section 2.03(g).

 

“Cash Collateral Account” means a blocked account at a commercial bank selected
by the Administrative Agent, in the name of the Borrower and under the sole
dominion and control (within the meaning of the UCC) of the Administrative
Agent, and otherwise established in a manner reasonably satisfactory to the
Administrative Agent.

 

“Cash Collateralize” has the meaning set forth in Section 2.03(g).  “Cash
Collateralized” and “Cash Collateralizing” have meanings correlative thereto.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Parent or any Restricted Subsidiary:

 

(a)                                 Dollars;

 

(b)                                 readily marketable obligations issued or
directly and fully guaranteed or insured by the government or any agency or
instrumentality of the United States having average maturities of not more than
24 months from the date of acquisition thereof; provided that the full faith and
credit of the United States is pledged in support thereof;

 

(c)                                  (i) direct obligations of, or obligations
the principal of and interest on which are unconditionally guaranteed by, a
province of Canada, the United Kingdom or any country which is a member of the
Organisation for Economic Cooperation and Development; (ii) readily-marketable
securities issued by any agency of the Canadian federal government, the United
Kingdom or any country which is a member of the Organisation for Economic
Cooperation and Development, the obligations of which are fully backed by the
full faith and credit of the United States or Canadian government, the United
Kingdom or any country which is a member of the Organisation for Economic
Cooperation and Development, as applicable; and (iii) any readily-marketable
direct obligations issued by any other agency of the Canadian government, any
province of Canada or any political subdivision of any such state or province or
any public instrumentality thereof, the United Kingdom or any country which is a
member of the Organisation for Economic Cooperation and Development; provided
that, in each case of (i), (ii), and (iii) above, such obligations, such
obligations or securities (x) mature within one year from the date of
acquisition thereof and (y) have a rating of at least “A-1” from S&P and at
least “P-1” from Moody’s;

 

(d)                                 time deposits or eurodollar time deposits
with, insured certificates of deposit, bankers’ acceptances or overnight bank
deposits of, or letters of credit issued by, any commercial bank that (i) is a
Lender or (ii) (A) is organized under the Laws of the United States, any state
thereof, the District of Columbia or any member nation of the Organisation for
Economic Co-operation and Development or is the principal banking Subsidiary of
a bank holding company organized under the Laws of the United States, any state
thereof, the District of Columbia or any member nation of the Organization for
Economic Cooperation and Development and is a member of the Federal Reserve
System, and (B) has combined capital and surplus of at least $250,000,000 or
$100,000,000 in the case of any non-U.S. bank (any such bank in the foregoing
clauses (i) or (ii) being an “Approved Bank”), in each case with maturities not
exceeding 24 months from the date of acquisition thereof;

 

--------------------------------------------------------------------------------


 

(e)                                  commercial paper and variable or fixed rate
notes issued by an Approved Bank (or by the parent company thereof) or any
variable or fixed rate note issued by, or guaranteed by, a corporation (other
than structured investment vehicles and other than corporations used in
structured financing transactions) and rated A-2 (or the equivalent thereof) or
better by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in each
case with average maturities of not more than 24 months from the date of
acquisition thereof;

 

(f)                                   marketable short-term money market and
similar funds having a rating of at least P-2 or A-2 from either Moody’s or S&P,
respectively (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency selected by Parent);

 

(g)                                  repurchase obligations for underlying
securities of the types described in clauses (b), (c), (d) and (f) above entered
into with any Approved Bank;

 

(h)                                 securities with average maturities of 24
months or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government having an investment grade rating from either S&P or
Moody’s (or the equivalent thereof);

 

(i)                                     Investments (other than in structured
investment vehicles and structured financing transactions) with average
maturities of 12 months or less from the date of acquisition in money market
funds rated AAA- (or the equivalent thereof) or better by S&P or Aaa3 (or the
equivalent thereof) or better by Moody’s;

 

(j)                                    securities with maturities of 12 months
or less from the date of acquisition backed by standby letters of credit issued
by any Approved Bank;

 

(k)                                 (i) instruments equivalent to those referred
to in clauses (a) through (j) above denominated in Euros or any other foreign
currency comparable in credit quality and tenor to those referred to above and
customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent and in amounts reasonably
required in connection with any business conducted by any Restricted Subsidiary
organized in such jurisdiction and (ii) in the case of any Foreign Subsidiary,
such local currencies in those countries in which such Foreign Subsidiary
transacts business from time to time in the ordinary course of business;

 

(l)                                     Investments, classified in accordance
with GAAP as Current Assets of the Borrower or any Restricted Subsidiary, in
money market investment programs which are registered under the Investment
Company Act of 1940 or which are administered by financial institutions having
capital of at least $250,000,000, and, in either case, the portfolios of which
are limited such that substantially all of such Investments are of the
character, quality and maturity described in clauses (a) through (k) above; and

 

(m)                             investment funds investing at least 90% of their
assets in securities of the types described in clauses (a) through (l) above.

 

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a) and
(k) above; provided that such amounts are

 

--------------------------------------------------------------------------------


 

converted into any currency listed in clause (a) or (k) as promptly as
practicable and in any event within ten Business Days following the receipt of
such amounts.

 

“Cash Management Obligations” means obligations owed by Parent or any Restricted
Subsidiary to any Hedge Bank in respect of any Cash Management Services, in each
case, pursuant to a Treasury Services Agreement, in each case to the extent
designated by Parent or the Borrower and such Hedge Bank as “Cash Management
Obligations” in writing to the Administrative Agent.  The designation of any
Cash Management Obligations shall not create in favor of such Hedge Bank any
rights in connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Loan Documents.

 

“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft and related
liabilities, credit card processing, credit or debit card, purchase card,
electronic funds transfer and other cash management services or arrangements, or
any automated clearing house transfers of funds.

 

“Casualty Event” means any event that gives rise to the receipt by Parent or any
Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

 

“CFC” means a Subsidiary of Parent that is a “controlled foreign corporation”
within the meaning of Section 957 of the Code.

 

“CFC Holding Company” means a Domestic Subsidiary of Parent that owns no
material assets (directly or through one or more disregarded entities) other
than the equity (including any debt instrument treated as equity for U.S.
federal income tax purposes) of one or more Foreign Subsidiaries that are CFCs.

 

“Change of Control” shall be deemed to occur if:

 

(a)                                 any person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the Closing Date)
(but excluding (x) any employee benefit plan of such person and its Subsidiaries
and any person or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan, (y) Par Capital, and (z) any one or
more direct or indirect parent companies of Parent in which Par Capital in the
aggregate, directly or indirectly, owns the largest percentage of such parent
company’s voting Equity Interests) shall have, directly or indirectly, acquired
beneficial ownership of Equity Interests representing 35% or more of the
aggregate voting power represented by the issued and outstanding Equity
Interests of Parent and Par Capital shall own, directly or indirectly, less than
such person or “group” of the aggregate voting power represented by the issued
and outstanding Equity Interests of Parent;

 

(b)                                 a “change of control” (or similar event)
shall occur in any document pertaining to the Second Lien Credit Agreement,
Second Lien Credit Agreement Refinancing Indebtedness, Second Lien Incremental
Equivalent Debt, Second Lien Incremental Term Loans, Incremental Equivalent
Debt, Credit Agreement Refinancing Indebtedness or Permitted Ratio Debt (or any
Permitted Refinancing of any of the foregoing), in each case with an aggregate
outstanding principal amount in excess of the Threshold Amount; or

 

(c)                                  Parent shall cease to own, directly or
indirectly, 100% of the Equity Interests of the Borrower.

 

--------------------------------------------------------------------------------


 

“Citizens” means Citizens Bank, National Association.

 

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Extended Revolving Credit
Commitments of a given Extension Series, Incremental Revolving Credit
Commitments, Refinancing Revolving Credit Commitments of a given Refinancing
Series, Initial Term Commitments, Incremental Term Commitments, Refinancing Term
Commitments of a given Refinancing Series or Commitments in respect of
Replacement Term Loans and (c) when used with respect to Loans or a Borrowing,
refers to whether such Loans, or the Loans comprising such Borrowing, are
Revolving Credit Loans, Extended Revolving Credit Loans of a given Extension
Series, Incremental Revolving Loans, Refinancing Revolving Credit Loans of a
given Refinancing Series, Initial Term Loans, Extended Term Loans of a given
Extension Series, Incremental Term Loans, Refinancing Term Loans of a given
Refinancing Series or Replacement Term Loans.  Commitments (and in each case,
the Loans made pursuant to such Commitments) that have different terms and
conditions shall be construed to be in different Classes.  Commitments (and, in
each case, the Loans made pursuant to such Commitments) that have the same terms
and conditions shall be construed to be in the same Class.

 

“Closing Date” means July 1, 2015.

 

“Closing Date Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit I hereto (which agreement in such form or
with such changes made in accordance with Section 10.01 and such other
immaterial changes thereto the Administrative Agent is authorized to enter into)
together with any material changes thereto in light of prevailing market
conditions, which material changes shall be posted to the Lenders not less than
five Business Days before execution thereof and, if the Required Lenders shall
not have objected to such changes within five Business Days after posting, then
the Required Lenders shall be deemed to have agreed that the Administrative
Agent entry into such intercreditor agreement (with such changes) is reasonable
and to have consented to such intercreditor agreement (with such changes) and to
the Administrative Agent’s execution thereof.

 

“CNI True-Up Amount” means, for the first fiscal quarter of each fiscal year of
(a) prior to the Amendment No. 1 Effective Date, the Borrower, and (b) on an
after the Amendment No. 1 Effective Date, Parent, an amount (if positive) equal
to (x) the aggregate amount that increased Consolidated Net Income under clauses
(e)(x) (to the extent relating to amounts paid in cash or Cash Equivalents by
WMS to JV Holdings pursuant to section 5.2.2 of the WMS LLC Agreement) and
(e)(y) of the definition of Consolidated Net Income during the immediately
preceding fiscal year of (a) prior to the Amendment No. 1 Effective Date, the
Borrower, and (b) on an after the Amendment No. 1 Effective Date, Parent, minus
(y) the aggregate amount of distributions actually paid in cash or Cash
Equivalents by WMS to JV Holdings pursuant to section 5.2.2 of the WMS LLC
Agreement during such immediately preceding fiscal year of (a) prior to the
Amendment No. 1 Effective Date, the Borrower, and (b) on an after the Amendment
No. 1 Effective Date, Parent.

 

“Code” means the Internal Revenue Code of 1986, and the regulations of the
United States Department of the Treasury promulgated thereunder, as amended from
time to time (unless as specifically provided otherwise).

 

“Collateral” means the “Collateral” as defined in the Security Agreement and all
the “Collateral” or “Pledged Assets” (or equivalent terms) as defined in any
other Collateral Document and any other assets pledged pursuant to any
Collateral Document (but in any event excluding the Excluded Assets).

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

--------------------------------------------------------------------------------


 

(a)                                 subject to Section 4.01(a), the
Administrative Agent shall have received each Collateral Document required to be
delivered (i) on the Closing Date, pursuant to Section 4.01(a)(v) and
Section 6.11(c) and (ii) at such time as may be designated therein or herein,
pursuant to the Collateral Documents or Section 6.11 or 6.13, duly executed by
each Loan Party thereto;

 

(b)                                 subject to Section 4.01(a), all Obligations
shall have been unconditionally guaranteed by Parent, EMC Intermediate,
Holdings, the Borrower (other than with respect to its direct Obligations as a
primary obligor (as opposed to a guarantor) under the Loan Documents) and each
Material Domestic Subsidiary (other than any Excluded Subsidiary) including
those that are listed on Schedule 1.01(B) hereto (each, a “Guarantor”);

 

(c)                                  the Secured Obligations and the Guaranty
shall have been secured pursuant to the Security Agreement by a first-priority
security interest (subject to Liens permitted by Section 7.01) in (i) all of the
Equity Interests of EMC Intermediate, Holdings, the Borrower and Target,
(ii) all of the Equity Interests of each Restricted Subsidiary (other than any
Immaterial Subsidiary) that is a wholly owned Domestic Subsidiary (other than a
Domestic Subsidiary described in the following clause (iii)) directly owned by
the Loan Parties, (iii) 65% of the issued and outstanding Equity Interests of
each Restricted Subsidiary that is a CFC Holding Company that is directly owned
by Parent, EMC Intermediate, Holdings, the Borrower or by any Subsidiary
Guarantor, and (iv) 65% of the issued and outstanding Equity Interests of each
Restricted Subsidiary that is a wholly owned Foreign Subsidiary that is directly
owned by Parent, EMC Intermediate, Holdings, the Borrower or by any Subsidiary
Guarantor, in each case other than any Excluded Assets;

 

(d)                                 except to the extent otherwise provided
hereunder, including subject to Liens permitted by Section 7.01, or under any
Collateral Document, the Secured Obligations and the Guaranty shall have been
secured by a perfected first-priority security interest (to the extent such
security interest may be perfected by delivering certificated securities, filing
financing statements under the Uniform Commercial Code or making any necessary
filings with respect to the security interest with the United States Patent and
Trademark Office or United States Copyright Office or to the extent required in
the Security Agreement (or any other Collateral Document)) or by Mortgages
referred to in clause (e) below in Collateral of the Borrower and each Guarantor
(including accounts, inventory, equipment, investment property, contract rights,
applications and registrations of intellectual property filed in the United
States, other general intangibles, Material Real Property, intercompany notes
and proceeds of the foregoing), in each case, (i) with the priority required by
the Collateral Documents and (ii) subject to exceptions and limitations
otherwise set forth in this Agreement (for the avoidance of doubt, including the
limitations and exceptions set forth in Section 4.01) and the Collateral
Documents; and

 

(e)                                  the Administrative Agent shall have
received (i) counterparts of a Mortgage with respect to each Material Real
Property required to be delivered pursuant to Sections 6.11 and 6.13 (the
“Mortgaged Properties”) duly executed and delivered by the applicable Loan
Party, (ii) a title insurance policy for such property available in each
applicable jurisdiction (the “Mortgage Policies”) insuring the Lien of each such
Mortgage as a valid first-priority Lien on the property described therein, free
of any other Liens except as permitted by Section 7.01, together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request, (iii) a completed Life-of-Loan Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to each Mortgaged
Property (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower and each Loan Party
relating thereto) and, if any improvements on any Mortgaged Property are located

 

--------------------------------------------------------------------------------


 

within an area designated a “flood hazard area,” evidence of such flood
insurance as may be required under Section 6.07, (iv) ALTA surveys in form and
substance reasonably acceptable to the Administrative Agent or such existing
surveys together with no-change affidavits sufficient for the title company to
remove all standard survey exceptions from the Mortgage Policies and issue the
endorsements required in clause (ii) above, (v) copies of any existing abstracts
and appraisals and (vi) such legal opinions and other documents as the
Administrative Agent may reasonably request with respect to any such Mortgaged
Property;

 

provided, however, that (i) the foregoing definition shall not require, and the
Loan Documents shall not contain any requirements as to, (A) the creation or
perfection of pledges of, security interests in, Mortgages on, or the obtaining
of title insurance, surveys, abstracts or appraisals or taking other actions
with respect to any Excluded Assets and (B) any other assets that, in the
reasonable judgment of the Administrative Agent and the Borrower, the cost of
creating, perfecting or maintaining such pledges or security interests in such
assets or obtaining title insurance, surveys, abstracts or appraisals in respect
of such assets shall be excessive in view of the value of such assets or the
practical benefit to the Lenders afforded thereby and (ii) the Liens required to
be granted from time to time pursuant to the Collateral and Guarantee
Requirement shall be subject to exceptions and limitations set forth in this
Agreement and the Collateral Documents.

 

The Administrative Agent may grant extensions of time for the perfection of
security interests in, or the delivery of the Mortgages and the obtaining of
title insurance and surveys with respect to, particular assets and the delivery
of assets (including extensions beyond the Closing Date for the perfection of
security interests in the assets of the Loan Parties on such date) or any other
compliance with the requirements of this definition where it reasonably
determines, in consultation with the Borrower, that perfection or compliance
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required by this Agreement or the Collateral
Documents.

 

No actions in any non-U.S. jurisdiction or required by the Laws of any non-U.S.
jurisdiction shall be required in order to create any security interests in
assets located, titled, registered or filed outside of the U.S. or to perfect
such security interests (it being understood that there shall be no security
agreements or pledge agreements governed under the Laws of any non-U.S.
jurisdiction).

 

The foregoing definition shall not require (i) control agreements and perfection
by “control” with respect to any Collateral other than, to the extent required
by the Administrative Agent, certificated Equity Interests of the Borrower and,
to the extent constituting Collateral, its Restricted Subsidiaries and
Restricted Subsidiaries of Parent or (ii) landlord waivers, estoppels and
collateral access letters.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Intercreditor Agreements, the Intellectual Property Security Agreements, the
Mortgages, collateral assignments, Security Agreement Supplements, security
agreements, pledge agreements, intellectual property security agreements or
other similar agreements delivered to the Administrative Agent pursuant to
Section 4.01(a)(v), 6.11 or 6.13 and each of the other agreements, instruments
or documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Commitment” means a Revolving Credit Commitment, Extended Revolving Credit
Commitment of a given Extension Series, Incremental Revolving Credit Commitment,
Refinancing Revolving Credit Commitment of a given Refinancing Series, Initial
Term Commitment, Incremental Term Commitment, Refinancing Term Commitment of a
given Refinancing Series or Commitment in respect of Replacement Term Loans, as
the context may require.

 

--------------------------------------------------------------------------------


 

“Commitment Letter” means the Amended and Restated Commitment Letter, dated as
of May 7, 2015, among the Borrower and the Commitment Parties.

 

“Commitment Parties” means, collectively, MSSF, Citizens, Macquarie and MIHI
LLC.

 

“Committed Loan Notice” means a written notice of (a) a Borrowing, (b) a
conversion of Loans from one Type to the other or (c) a continuation of
Eurocurrency Rate Loans or EURIBOR Loans pursuant to Section 2.02(a), which
shall be substantially in the form of Exhibit A hereto.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications Act” means the Communications Act of 1934, as amended, and the
rules, regulations, and published policies of the FCC.

 

“Company Parties” means, collectively, Parent and its Restricted Subsidiaries,
including the Borrower, and “Company Party” means any one of them.

 

“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D-1 hereto.

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated May 28, 2015.

 

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

 

(a)                                 without duplication and, except with respect
to clauses (vii)(B), (x) and (xi) below, to the extent deducted (and not added
back or excluded) in arriving at such Consolidated Net Income, the sum of the
following amounts for such period with respect to Parent and its Restricted
Subsidiaries:

 

(i)                                     total interest expense determined in
accordance with GAAP (including, to the extent deducted and not added back in
computing Consolidated Net Income, (A) amortization of original issue discount
resulting from the issuance of Indebtedness at less than par, (B) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (C) non-cash interest payments, (D) the
interest component of Capitalized Leases, (E) net payments, if any, pursuant to
interest Swap Contracts with respect to Indebtedness, (F) amortization of
deferred financing fees, debt issuance costs, commissions and fees, and (G) the
interest component of any pension or other post-employment benefit expense) and,
to the extent not reflected in such total interest expense, any losses on
hedging obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk, net of interest income and gains on such hedging
obligations, and costs of surety bonds in connection with financing activities
(whether amortized or immediately expensed),

 

(ii)                                  without duplication, provision for taxes
based on income, profits or capital gains of Parent and the Restricted
Subsidiaries, including, without limitation, federal, state, foreign, local,
franchise and similar taxes and foreign withholding taxes paid or accrued during
such period including penalties and interest related to such taxes

 

--------------------------------------------------------------------------------


 

or arising from any tax examinations and any tax distributions made pursuant to
Section 7.06(h)(iii),

 

(iii)                               depreciation and amortization (including
amortization of intangible assets, deferred financing fees, debt issuance costs,
commissions, fees and expenses, bridge, commitment and other financing fees,
discounts, yield) and other fees and charges (including amortization of
unrecognized prior service costs and actuarial gains and losses related to
pensions and other post-employment benefits, of Parent and its Restricted
Subsidiaries),

 

(iv)                              unusual, exceptional or non-recurring charges,
expenses or losses,

 

(v)                                 non-cash charges, expenses or losses,
including, without limitation, any non-cash expense relating to the vesting of
warrants (provided that if any such non-cash charges represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA to such extent, and excluding amortization of a prepaid cash item that
was paid in a prior period),

 

(vi)                              retention, recruiting, relocation and signing
bonuses and expenses, stock option and other equity-based compensation expenses,
severance costs, stay bonuses, transaction fees and expenses and management fees
and expenses, and any one time expense relating to enhanced accounting function
or other transaction costs, including those associated with becoming a public
company (including, without duplication, any such payments made in connection
with the consummation of the Transactions),

 

(vii)                           (A) the amount of any restructuring charges and
related charges, restructuring costs, integration costs, transition costs,
consolidation and closing costs for facilities, costs incurred in connection
with any non-recurring strategic initiatives, costs incurred in connection with
acquisitions and non-recurring intellectual property development after the
Closing Date, other business optimization expenses (including costs and expenses
relating to business optimization programs and new systems design and
implementation costs), project start-up costs and other restructuring charges,
accruals or reserves (including restructuring costs related to acquisitions
after the Closing Date and to closure/consolidation of facilities, retention
charges, systems establishment costs and excess pension charges) and (B) the
amount of cost savings, operating expense reductions, other operating
improvements and synergies projected by Parent in good faith to result from
actions taken or expected to be taken in connection with the Transactions or any
Specified Transaction or the implementation of an operational initiative or
operational change after the Closing Date (in each case calculated on a Pro
Forma Basis as though such cost savings, operating expense reductions, other
operating improvements and synergies had been realized on the first day of such
period and as if such cost savings, operating expense reductions, other
operating improvements and synergies were realized during the entirety of such
period), net of the amount of actual benefits realized during such period from
such actions; provided that (x) a duly completed certificate signed by a
Responsible Officer of Parent shall be delivered to the Administrative Agent
together with the Compliance Certificate required to be delivered pursuant to
Section 6.02, certifying that such cost savings, operating expense reductions,
other operating improvements and synergies are (i) reasonably supportable and
quantifiable in the good faith judgment of Parent, and (ii) reasonably
anticipated to be realized within (I) in the case of any such cost savings,
operating expense reductions, other operating

 

--------------------------------------------------------------------------------


 

improvements and synergies in connection with the Transactions, 18 months after
the Closing Date and (II) in all other cases, 18 months after the consummation
of the Specified Transaction or the implementation of an initiative or change,
which is expected to result in such cost savings, expense reductions, other
operating improvements or synergies, (y) no cost savings, operating expense
reductions and synergies shall be added pursuant to this clause (vii) to the
extent duplicative of any expenses or charges otherwise added to Consolidated
EBITDA, whether through a pro forma adjustment or otherwise, for such period and
(z) the aggregate add-backs pursuant to this clause (vii)(B) (plus any
adjustments made pursuant to Section 1.09(c) but excluding any adjustments
consistent with Article 11 of Regulation S-X promulgated under the Securities
Act and as interpreted by the staff of the SEC)) (i) for the Test Period ending
June 30, 2016 and the Test Period ending September 30, 2016, shall not exceed
30% of Consolidated EBITDA for such Test Period (calculated after giving effect
to any such add-backs or adjustments) and (ii) for the Test Period ending
December 31, 2016, and each Test Period thereafter, shall not exceed 20% of
Consolidated EBITDA for such Test Period (calculated after giving effect to any
such add-backs or adjustments),

 

(viii)                        the pro forma adjustments identified in the
quality of earnings report of PricewaterhouseCoopers LLP provided by Target and
made available to ABRY Partners, LLC or in the Sponsor Model,

 

(ix)                              other accruals, payments and expenses
(including rationalization, legal, tax, structuring and other costs and
expenses), or any amortization thereof, related to the Transactions (including
all Transaction Expenses), acquisitions, Investments, dividends, Dispositions,
or any amortization thereof, issuances of Indebtedness or Equity Interests
permitted under the Loan Documents or repayment of debt, issuance of equity
securities, refinancing transactions or amendment or other modification of any
debt instrument (in each case, including any such transaction consummated on the
Closing Date and any such transaction undertaken but not completed),

 

(x)                                 to the extent not already included in
Consolidated Net Income, proceeds of business interruption insurance (to the
extent actually received),

 

(xi)                              cash receipts (or any netting arrangements
resulting in reduced cash expenditures) not representing Consolidated EBITDA or
Consolidated Net Income in any period to the extent non-cash gains relating to
such income were deducted in the calculation of Consolidated EBITDA pursuant to
paragraph (b) below for any previous period and not added back,

 

(xii)                           any non-cash increase in expenses (A) resulting
from the revaluation of inventory (including any impact of changes to inventory
valuation policy methods including changes in capitalization of variances) or
other inventory adjustments, or (B) due to purchase accounting associated with
the Transactions, or any acquisition constituting an Investment permitted under
this Agreement consummated prior to or after the Closing Date,

 

(xiii)                        the amount of any expense or reduction of
Consolidated Net Income consisting of Restricted Subsidiary income attributable
to minority interests or non-controlling interests of third parties in any
non-wholly owned Restricted Subsidiary; provided that the amount of such cash
dividends or distributions deducted pursuant to this clause (xiii) in any Test
Period shall not exceed such third party’s pro rata share of the

 

--------------------------------------------------------------------------------


 

Consolidated EBITDA (to the extent positive) of such non-wholly owned Restricted
Subsidiary for such Test Period,

 

(xiv)                       letter of credit fees,

 

(xv)                          the amount of fees, indemnifications and
reimbursement of expenses of directors of any Company Party,

 

(xvi)                       any Equity Funded Employee Plan Costs,

 

(xvii)                    any net loss from disposed, abandoned or discontinued
operations or product lines,

 

(xviii)                 [reserved],

 

(xix)                       earn-out and contingent consideration obligations
(including to the extent accounted for as bonuses or otherwise) and adjustments
thereof and purchase price adjustments, in any case in connection with any
acquisition or other Investment, and

 

(xx)                          any costs or expenses incurred relating to
environmental remediation, litigation or other disputes in respect of events and
exposures that occurred prior to the Closing Date;

 

minus (b) without duplication and to the extent included in arriving at such
Consolidated Net Income, (i) non-cash gains (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period), (ii) any net gain
from disposed, abandoned or discontinued operations or product lines and
(iii) the amount of any minority interest income consisting of Restricted
Subsidiary losses attributable to minority interests or non-controlling
interests of third parties in any non-wholly owned Restricted Subsidiary;
provided that:

 

(A)                               to the extent included in Consolidated Net
Income, there shall be excluded in determining Consolidated EBITDA (x) currency
translation gains and losses related to currency remeasurements of Indebtedness
(including the net loss or gain (i) resulting from Swap Contracts for currency
exchange risk and (ii) resulting from intercompany indebtedness) and (y) all
other foreign currency translation gains or losses to the extent such gains or
losses are non-cash items;

 

(B)                               to the extent included in Consolidated Net
Income, there shall be excluded in determining Consolidated EBITDA for any
period any adjustments resulting from the application of the Financial
Accounting Standards Board’s Accounting Standards Codification 815 and the
International Accounting Standard Board’s IAS 39 and their respective related
pronouncements and interpretations; and

 

(C)                               to the extent included in Consolidated Net
Income, there shall be excluded in determining Consolidated EBITDA for any
period any income (loss) for such period attributable to the early
extinguishment of (i) Indebtedness, (ii) obligations under any Swap Contracts or
(iii) other derivative instruments.

 

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA under this Agreement for any period that
includes any of the fiscal quarters ended June 30, 2015, September 30, 2015,
December 31, 2015, and March 31, 2016, at the Borrower’s option, Consolidated
EBITDA for such fiscal quarters shall be deemed to be $30,648,000, $33,943,000,
$33,463,000 and $28,024,000, respectively, in each case as may be subject to
addbacks and adjustments (without duplication) pursuant to clause (vii)(B) above
and Section 1.09(c) for the applicable Test Period.  For the avoidance of doubt,
Consolidated EBITDA shall be calculated, including pro forma adjustments, in
accordance with Section 1.09.

 

“Consolidated First Lien Net Debt” means, as of any date of determination, any
Indebtedness described in clause (a) of the definition of “Consolidated Total
Net Debt” outstanding on such date that is secured by a Lien on any asset or
property of Parent or any Restricted Subsidiary but excluding any such
Indebtedness in which the applicable Liens are expressly subordinated or junior
to the Liens securing the Obligations (other than in accordance with the Parity
Intercreditor Agreement) minus the aggregate amount of cash and Cash Equivalents
(other than Restricted Cash) included on the consolidated balance sheet of
Parent and the Restricted Subsidiaries as of such date, free and clear of all
Liens (other than Liens permitted by Section 7.01); provided that Consolidated
First Lien Net Debt shall not include Indebtedness in respect of letters of
credit, except to the extent of unreimbursed amounts thereunder; provided that
any unreimbursed amount under commercial letters of credit shall not be counted
as Consolidated First Lien Net Debt until three Business Days after such amount
is drawn.  For the avoidance of doubt, it is understood that obligations
(i) under Swap Contracts and Treasury Services Agreements and (ii) owed by
Unrestricted Subsidiaries, do not constitute Consolidated First Lien Net Debt.

 

“Consolidated First Lien Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated First Lien Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.

 

“Consolidated Net Income” means, for any period, the net income (loss) of Parent
and the Restricted Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP; provided, however, that, without duplication,

 

(a)                                 any after-tax effect of extraordinary items
(including gains or losses and all fees and expenses relating thereto) for such
period shall be excluded,

 

(b)                                 the cumulative effect of a change in
accounting principles during such period to the extent included in Consolidated
Net Income shall be excluded,

 

(c)                                  accruals and reserves that are established
or adjusted within 12 months after the Closing Date that are so required to be
established or adjusted as a result of the Transactions (or within 12 months
after the closing of any acquisition that are so required to be established or
adjusted as a result of such acquisition) in accordance with GAAP or changes as
a result of adoption or modification of accounting policies in accordance with
GAAP shall be excluded,

 

(d)                                 any net after-tax effect of gains or losses
(less all fees, expenses and charges relating thereto) attributable to asset
dispositions or abandonments or the sale or other disposition of any Equity
Interests of any Person, in each case other than in the ordinary course of
business, as determined in good faith by Parent, shall be excluded,

 

(e)                                  the net income (loss) for such period of
any Person that is not a Subsidiary of Parent, or is an Unrestricted Subsidiary,
or that is accounted for by the equity method of accounting, shall be excluded;
provided that (x) Consolidated Net Income of Parent shall be

 

--------------------------------------------------------------------------------


 

increased by the amount of dividends or distributions or other payments that are
actually paid in cash or Cash Equivalents (or to the extent subsequently
converted into cash or Cash Equivalents) to Parent or a Restricted Subsidiary
thereof in respect of such period (except to the extent relating to amounts
certified by Parent pursuant to the following clause (y)), and (y) at the option
of Parent and without duplication of the foregoing clause (x), solely while MTN
or JV Holdings is a Restricted Subsidiary and a member of WMS and WMS is not a
direct or indirect Subsidiary of Parent, Consolidated Net Income of Parent for
any fiscal quarter of Parent shall be increased by the amount of distributions
determined in good faith by Parent as being available to be paid from WMS to JV
Holdings in respect of such fiscal quarter pursuant to section 5.2.2 of the WMS
LLC Agreement but not actually paid to JV Holdings during such fiscal quarter,

 

(f)                                   any impairment charge or asset write-off
or write-down, including impairment charges or asset write-offs or write-downs
related to intangible assets, long-lived assets, investments in debt and equity
securities or as a result of a change in law or regulation, in each case,
pursuant to GAAP, and the amortization of intangibles arising pursuant to GAAP
shall be excluded,

 

(g)                                  any non-cash compensation charge or
expense, including any such charge or expense arising from the grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
or equity incentive programs or any other equity-based compensation shall be
excluded, and any cash charges associated with the rollover, acceleration or
payout of Equity Interests by management of Borrower or any of its direct or
indirect parents in connection with the Transactions, shall be excluded,

 

(h)                                 any expenses, charges or losses that are
covered by indemnification or other reimbursement provisions in connection with
any Investment, Permitted Acquisition or any sale, conveyance, transfer or other
disposition of assets permitted under this Agreement, to the extent actually
reimbursed, or, so long as Parent has made a determination that a reasonable
basis exists for indemnification or reimbursement and only to the extent that
such amount is (A) not denied by the applicable indemnitor in writing within 180
days of the occurrence of such event and (B) in fact indemnified or reimbursed
within 365 days of such determination (with a deduction in the applicable future
period for any amount so added back to the extent not so indemnified or
reimbursed within such 365-day period), shall be excluded,

 

(i)                                     to the extent covered by insurance and
actually reimbursed, or, so long as Parent has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer and only to the extent that such amount (A) is not denied by the
applicable carrier in writing within 180 days of the occurrence of such event
and (B) is in fact reimbursed within 365 days of the date of such determination
(with a deduction in the applicable future period for any amount so added back
to the extent not so reimbursed within such 365 days), expenses, charges or
losses with respect to liability or casualty events or business interruption
shall be excluded,

 

(j)                                    the income (or loss) of any Person
accrued prior to the date it becomes a Restricted Subsidiary of Parent or is
merged into or consolidated with Parent or any of its Subsidiaries or such
Person’s assets are acquired by Parent or any of its Restricted Subsidiaries
shall be excluded (except to the extent required for any calculation of
Consolidated EBITDA on a Pro Forma Basis in accordance with Section 1.09),

 

--------------------------------------------------------------------------------


 

(k)                                 solely for the purpose of determining the
Cumulative Credit pursuant to clause (b) of the definition thereof, the income
of any Restricted Subsidiary of Parent that is not a Guarantor to the extent
that the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary of such income is not at the time permitted by operation
of the terms of its charter or any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to such Restricted
Subsidiary (which has not been waived) shall be excluded, except (solely to the
extent permitted to be paid) to the extent of the amount of dividends or other
distributions actually paid to Parent or any of its Restricted Subsidiaries that
are Guarantors by such Person during such period in accordance with such
documents and regulations, and

 

(l)                                     the Consolidated Net Income of Parent
shall be reduced by the applicable CNI True-Up Amount (if any).

 

There shall be excluded from Consolidated Net Income for any period the purchase
accounting effects of adjustments in component amounts required or permitted by
GAAP (including in the inventory, property and equipment, software, goodwill,
intangible assets, in-process research and development, deferred revenue and
debt line items thereof) and related authoritative pronouncements (including the
effects of such adjustments pushed down to Parent and the Restricted
Subsidiaries), as a result of the Transactions, the Amendment Transactions, any
acquisition constituting an Investment permitted under this Agreement
consummated prior to or after the Closing Date, or the amortization or write-off
of any amounts thereof.  For the avoidance of doubt, Consolidated Net Income
shall be calculated, including pro forma adjustments, in accordance with
Section 1.09.

 

“Consolidated Total Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of Parent and its Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but excluding the effects of any discounting of Indebtedness
resulting from the application of purchase accounting in connection with the
Transactions or any acquisition constituting an Investment permitted under this
Agreement) consisting of Indebtedness for borrowed money, purchase money debt
and Attributable Indebtedness minus (b) the aggregate amount of cash and Cash
Equivalents (other than Restricted Cash) included on the consolidated balance
sheet of Parent and its Restricted Subsidiaries as of such date, free and clear
of all Liens (other than Liens permitted by Section 7.01); provided that
Consolidated Total Net Debt shall not include Indebtedness in respect of letters
of credit, except to the extent of unreimbursed amounts thereunder; provided
that any unreimbursed amount under commercial letters of credit shall not be
counted as Consolidated Total Net Debt until three Business Days after such
amount is drawn.  For the avoidance of doubt, it is understood that obligations
(i) under Swap Contracts and Treasury Services Agreements and (ii) owed by
Unrestricted Subsidiaries, do not constitute Consolidated Total Net Debt.

 

“Consolidated Total Net Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total Net Debt as of the last day of such Test
Period to (b) Consolidated EBITDA as of the last day for such Test Period.

 

“Consolidated Working Capital” means, with respect to Parent and its Restricted
Subsidiaries on a consolidated basis at any date of determination, Current
Assets at such date of determination minus Current Liabilities at such date of
determination; provided that increases or decreases in Consolidated Working
Capital shall be calculated without regard to any changes in Current Assets or
Current Liabilities as a result of (a) any reclassification in accordance with
GAAP of assets or liabilities, as applicable, between current and noncurrent,
(b) the effects of purchase accounting, (c) the effect of fluctuations in the

 

--------------------------------------------------------------------------------


 

amount of accrued or contingent obligations, assets or liabilities under Swap
Contracts or (d) appreciation of the Dollar relative to other currencies.

 

“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow.”

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Contribution Indebtedness” has the meaning set forth in Section 7.03(x).

 

“Control” has the meaning set forth in the definition of “Affiliate.”

 

“Controlled Investment Affiliate” shall mean, as to any Person, any other Person
which (i) directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such Person and is organized by such Person (or any Person
Controlling such Person) primarily for making equity or debt investments in
Parent or other portfolio companies or (ii) is obligated pursuant to a
commitment agreement to invest its capital as directed by such Person.

 

“Convertible Notes” means the 2.75% convertible senior unsecured convertible
notes due 2035 issued by Parent pursuant to the Indenture dated as of
February 18, 2015, between Parent and U.S. Bank National Association, as trustee
and any Permitted Refinancing thereof.

 

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, any Class of existing Term Loans or any Class of existing
Revolving Credit Loans (or unused Revolving Credit Commitments), or any
then-existing Credit Agreement Refinancing Indebtedness (the “Refinanced Debt”);
provided that (i) such Indebtedness has a maturity no earlier, and a Weighted
Average Life to Maturity equal to or greater, than the Refinanced Debt,
(ii) such Indebtedness shall not have a greater principal amount than the
principal amount (or accreted value, if applicable) of the Refinanced Debt plus
accrued interest, fees, premiums (if any) and penalties thereon and fees and
expenses associated with the refinancing, plus an amount equal to any existing
commitments unutilized thereunder, (iii) the covenants and events of default of
such Indebtedness are, taken as a whole, not materially more favorable to the
investors providing such Indebtedness than those contained in the documentation
governing the Refinanced Debt (except for (x) covenants or other provisions
applicable only to periods after the Maturity Date of the applicable Facility
existing at the time of incurrence of such Credit Agreement Refinancing
Indebtedness and (y) any financial maintenance covenant to the extent such
covenant is also added for the benefit of the lenders under the Refinanced Debt)
or otherwise reflect market terms and conditions (as reasonably determined by
Parent) at the time of incurrence or issuance of such Credit Agreement
Refinancing Indebtedness, (iv) the Effective Yield with respect such Credit
Agreement Refinancing Indebtedness shall be determined by Parent and the lenders
providing such Credit Agreement Refinancing Indebtedness, (v) such Refinanced
Debt shall be repaid, repurchased, retired, defeased or satisfied and
discharged, and all accrued interest, fees, premiums (if any) and penalties in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained, (vi) such Indebtedness
is not at any time guaranteed by any Subsidiary other than Guarantors, (vii) to
the extent secured, such Indebtedness is not secured by property other than the
Collateral, (viii) if the Refinanced Debt is subordinated in right of payment
to, or to the Liens securing, the Obligations, then any Credit Agreement
Refinancing Indebtedness shall be subordinated in right of payment to, or to the

 

--------------------------------------------------------------------------------


 

Liens securing, the Obligations, as applicable, on terms (a) at least as
favorable (taken as a whole) (as reasonably determined by Parent) to the Lenders
as those contained in the documentation governing the Refinanced Debt or
(b) otherwise reasonably acceptable to the Administrative Agent, (ix) any Credit
Agreement Refinancing Indebtedness shall be pari passu or junior in right of
payment and, if secured, secured on a pari passu or junior basis, with respect
to security, with respect to the Revolving Credit Facility and the Term Facility
(and if secured on a junior basis with respect to security with respect to the
Revolving Credit Facility and the Term Facility, secured on a pari passu or
junior basis with respect to the Liens securing the Second Lien Term Facility),
to the extent outstanding, (x) if such Credit Agreement Refinancing Indebtedness
is secured, the requirements in the proviso at the end of Section 7.03 have been
satisfied, and (xi) no Credit Agreement Refinancing Indebtedness that is a Term
Loan shall be mandatorily prepaid prior to repayment in full of (or, if junior
in right of payment or as to security, on a junior basis with respect to) the
Initial Term Loans unless, solely in the case such Credit Agreement Refinancing
Indebtedness is pari passu in right of payment and security with the Initial
Term Loans, accompanied by at least a ratable payment of the Initial Term Loans,
and any such Credit Agreement Refinancing Indebtedness that is pari passu in
right of payment and security with the Initial Term Loans may participate on a
pro rata basis or on less than a pro rata basis (but not greater than pro rata
basis) in any mandatory prepayments hereunder.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

 

(a)                                 $25,000,000, plus

 

(b)                                 the Cumulative Retained Excess Cash Flow
Amount at such time, plus

 

(c)                                  (i) the cumulative amount of cash and Cash
Equivalent proceeds from the sale or issuance of Qualified Equity Interests of
Parent or Equity Interests of any direct or indirect parent of Parent after the
Amendment No. 1 Effective Date to a Person other than a Loan Party or a
Restricted Subsidiary and on or prior to such time (including upon exercise of
warrants or options) (other than Excluded Contributions or any amount designated
as a Cure Amount or used for Equity Funded Employee Plan Costs) which proceeds
have been contributed as common equity to the capital of Parent and (ii) the
Qualified Equity Interests of Parent (or Equity Interests of any direct or
indirect parent of Parent) (other than Excluded Contributions or any amount
designated as a Cure Amount or used for Equity Funded Employee Plan Costs)
issued upon conversion of Indebtedness or Disqualified Equity Interests of
Parent or any Restricted Subsidiary of Parent owed to a Person other than a Loan
Party or a Restricted Subsidiary of a Loan Party not previously applied for a
purpose (including a Cure Amount) other than use in the Cumulative Credit, plus

 

(d)                                 100% of the fair market value (as reasonably
determined by Parent) of marketable securities or other property received by
Parent or a Restricted Subsidiary from any Person other than a Loan Party or a
Restricted Subsidiary contributed to the common capital of Parent or in exchange
for, or for the net cash proceeds of, the issuance of Qualified Equity Interests
of Parent (or any direct or indirect parent) contributed to the common capital
of Parent, received after the Closing Date (other than Excluded Contributions or
any amount designated as a Cure Amount or used for Equity Funded Employee Plan
Costs), plus

 

--------------------------------------------------------------------------------


 

(e)                                  100% of the aggregate amount received by
Parent or any Restricted Subsidiary of Parent in cash and Cash Equivalents from:

 

(i)                                     the sale, transfer or other disposition
(other than to Parent or any such Restricted Subsidiary) of the Equity Interests
of an Unrestricted Subsidiary or any minority Investments, or

 

(ii)                                  any dividend or other distribution by an
Unrestricted Subsidiary or received in respect of minority Investments, or

 

(iii)                               any interest, returns of principal,
repayments and similar payments by such Unrestricted Subsidiary or received in
respect of any minority Investment,

 

provided that in the case of clauses (i), (ii) and (iii), in each case, to the
extent that the Investment corresponding to the designation of such Subsidiary
as an Unrestricted Subsidiary or any subsequent Investment in such Unrestricted
Subsidiary or minority Investment, as applicable, was made in reliance on the
Cumulative Credit pursuant to Section 7.02(c)(iii)(C)(y) or Section 7.02(n)(y),
provided, further, that no increase in the Cumulative Credit pursuant to this
clause (e) shall result in a duplicative increase in any applicable Investment
basket in Section 7.02 by virtue of a Return thereon, plus

 

(f)                                   in the event any Unrestricted Subsidiary
has been re-designated as a Restricted Subsidiary or has been merged,
consolidated or amalgamated with or into, or transfers or conveys all or
substantially all of its assets to, or is liquidated into, Parent or a
Restricted Subsidiary, the fair market value of the Investments of Parent and
the Restricted Subsidiaries made in such Unrestricted Subsidiary at the time of
such redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable), in each case to the extent the original Investment in
such Unrestricted Subsidiary was made after the Closing Date pursuant to
Section 7.02(c)(iii)(C)(y) or Section 7.02(n)(y), plus

 

(g)                                  [reserved], plus

 

(h)                                 an amount equal to any net after-tax returns
in cash and Cash Equivalents (including dividends, interest, distributions,
returns of principal, sale proceeds, repayments, income and similar amounts)
actually received by any Loan Party in respect of any Investments pursuant to
Section 7.02 (other than Sections 7.02(c)(iii)(C)(y) and Section 7.02(n)(y));
provided that no increase in the Cumulative Credit pursuant to this clause
(h) shall result in a duplicative increase in any applicable Investment basket
in Section 7.02 by virtue of a Return thereon, plus

 

(i)                                     to the extent not required to prepay
Loans in accordance with Section 2.05(b), the aggregate amount of all Net
Proceeds actually received by Parent or any Restricted Subsidiary in connection
with the sale, transfer or other disposition of any assets of any Unrestricted
Subsidiary since the Closing Date, plus

 

(j)                                    [reserved], plus

 

(k)                                 to the extent not otherwise required to pay
down the Second Lien Term Loans, an amount equal to Declined Proceeds, minus

 

--------------------------------------------------------------------------------


 

(l)                                     any amount of the Cumulative Credit used
to make Investments pursuant to Section 7.02(c)(iii)(C)(y) or
Section 7.02(n)(y) after the Closing Date and prior to such time, minus

 

(m)                             any amount of the Cumulative Credit used to pay
dividends or make distributions or other Restricted Payments pursuant to
Section 7.06(f)(A) or 7.06(g) after the Closing Date and prior to such time,
minus

 

(n)                                 any amount of the Cumulative Credit used to
make payments or distributions in respect of Junior Financings pursuant to
Section 7.13 after the Closing Date and prior to such time.

 

“Cumulative Retained Excess Cash Flow Amount” means, at any date, an amount, not
less than zero in the aggregate, determined on a cumulative basis equal to the
aggregate cumulative sum of the Retained Percentage of Excess Cash Flow for all
Excess Cash Flow Periods ending after the Closing Date and prior to such date.

 

“Cure Amount” has the meaning set forth in Section 8.04(a).

 

“Cure Expiration Date” has the meaning set forth in Section 8.04(a).

 

“Current Assets” means, with respect to Parent and its Restricted Subsidiaries
on a consolidated basis at any date of determination, all assets (other than
cash and Cash Equivalents) that would, in accordance with GAAP, be classified on
a consolidated balance sheet of Parent and its Restricted Subsidiaries as
current assets at such date of determination, other than amounts related to
current or deferred Taxes based on income or profits (but excluding assets held
for sale, loans (permitted) to third parties, pension assets, deferred bank fees
and derivative financial instruments).

 

“Current Liabilities” means, with respect to Parent and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of Parent and its Restricted Subsidiaries as current liabilities
at such date of determination, other than (a) the current portion of any
Indebtedness, (b) the current portion of interest expense, (c) accruals for
current or deferred Taxes based on income or profits, (d) accruals of any costs
or expenses related to restructuring reserves, (e) deferred revenue, (f) any
Revolving Credit Exposure or Revolving Credit Loans and (g) the current portion
of pension liabilities.

 

“Debt Fund Affiliate” means any Affiliate of Holdings or the Sponsor (other than
a natural person) that is primarily engaged in, or advises funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
in the ordinary course.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Declined Proceeds” has the meaning set forth in Section 2.05(b)(viii).

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, without cure
or waiver hereunder, would be an Event of Default.

 

--------------------------------------------------------------------------------


 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurocurrency Rate Loan or a EURIBOR Loan, as the
case may be, the Default Rate shall be an interest rate equal to the interest
rate (including any Applicable Rate) otherwise applicable to such Loan plus 2.0%
per annum, in each case, to the fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of Lender
Default.

 

“Discount Prepayment Accepting Lender” has the meaning set forth in
Section 2.05(a)(v)(B)(2).

 

“Discount Range” has the meaning set forth in Section 2.05(a)(v)(C)(1).

 

“Discount Range Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(C)(1).

 

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(a)(v)(C) substantially in the form of Exhibit E-4.

 

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit E-5, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

 

“Discount Range Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(C)(1).

 

“Discount Range Proration” has the meaning set forth in
Section 2.05(a)(v)(C)(3).

 

“Discounted Prepayment Determination Date” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

 

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(a)(v)(B)(1),
2.05(a)(v)(C)(1) or 2.05(a)(v)(D)(1), respectively, unless a shorter period is
agreed to between the Borrower and the Auction Agent.

 

“Discounted Term Loan Prepayment” has the meaning set forth in
Section 2.05(a)(v)(A).

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests (other than directors’ qualifying shares or other
shares required by applicable Law) in a Restricted Subsidiary) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than (i) solely for

 

--------------------------------------------------------------------------------


 

Qualified Equity Interests and cash in lieu of fractional shares or (ii) solely
at the discretion of the issuer), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control, asset sale or similar
event so long as any rights of the holders thereof upon the occurrence of a
change of control, asset sale or similar event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Commitments and the termination of all
outstanding Letters of Credit (unless the Outstanding Amount of the L/C
Obligations related thereto has been Cash Collateralized, back-stopped by a
letter of credit reasonably satisfactory to the applicable L/C Issuer or deemed
reissued under another agreement reasonably acceptable to the applicable L/C
Issuer)), (b) is redeemable at the option of the holder thereof (other than
(i) solely for Qualified Equity Interests and cash in lieu of fractional shares
or (ii) as a result of a change of control, asset sale or similar event so long
as any rights of the holders thereof upon the occurrence of a change of control,
asset sale or similar event shall be subject to the prior repayment in full of
the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments and the termination of all outstanding Letters of
Credit (unless the Outstanding Amount of the L/C Obligations related thereto has
been Cash Collateralized, back-stopped by a letter of credit reasonably
satisfactory to the applicable L/C Issuer or deemed reissued under another
agreement reasonably acceptable to the applicable L/C Issuer)), in whole or in
part, (c) provides for the scheduled payments of dividends in cash or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Latest Maturity Date at the time of
issuance of such Equity Interests; provided that if such Equity Interests are
issued pursuant to a plan for the benefit of employees of Holdings (or any
direct or indirect parent thereof), Parent or the Restricted Subsidiaries or by
any such plan to such employees, such Equity Interests shall not constitute
Disqualified Equity Interests solely because it may be required to be
repurchased by Parent or its Restricted Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.

 

“Disqualified Institution” means such Persons who are competitors of Parent and
its Subsidiaries that are separately identified in writing by Parent to the
Administrative Agent from time to time and any of their Affiliates (other than
any such Affiliate that is affiliated with a financial investor in such Person
and that is not itself an operating company or otherwise an Affiliate of an
operating company so long as such Affiliate is a bona fide Fund) that are either
(a) identified in writing by Parent or the Sponsor to the Administrative Agent
from time to time or (b) clearly identifiable on the basis of such Affiliate’s
name.

 

“Distressed Person” has the meaning set forth in the definition of
“Lender-Related Distress Event.”

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, as of any date of determination by the Administrative
Agent (or the L/C Issuer, as the case may be), (a) as to any amount denominated
in Dollars, the amount thereof at such time, and (b) as to any amount
denominated in Euros, the equivalent amount in Dollars as determined by the
Administrative Agent (or the L/C Issuer, as the case may be) based on the
Exchange Rate (determined in respect of the most recent Revaluation Date).

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a

 

--------------------------------------------------------------------------------


 

subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Yield” shall mean, as to any Indebtedness, the effective yield on
such Indebtedness in the reasonable determination of the Administrative Agent in
consultation with the Borrower and consistent with generally accepted financial
practices, taking into account the applicable interest rate margins, any
interest rate floors (the effect of which floors shall be determined in a manner
set forth in the proviso below), or similar devices and all fees, including
upfront or similar fees or original issue discount (amortized over the shorter
of (i) the remaining weighted average life to maturity of such Indebtedness and
(ii) the four years following the date of incurrence thereof) payable generally
to Lenders or other institutions providing such Indebtedness, but excluding any
arrangement, structuring, ticking, or other similar fees payable in connection
therewith that are not generally shared with the relevant Lenders and, if
applicable, consent fees for an amendment paid generally to consenting Lenders;
provided that with respect to any Indebtedness that includes a “LIBOR floor” or
“Base Rate floor,” (a) to the extent that the Eurocurrency Rate or Base Rate
(without giving effect to any floors in such definitions), as applicable, on the
date that the Effective Yield is being calculated is less than such floor, the
amount of such difference shall be deemed added to the interest rate margin for
such Indebtedness for the purpose of calculating the Effective Yield and (b) to
the extent that the Eurocurrency Rate or Base Rate (without giving effect to any
floors in such definitions), as applicable, on the date that the Effective Yield
is being calculated is greater than such floor, then the floor shall be
disregarded in calculating the Effective Yield.

 

“Eligible Assignee” has the meaning set forth in Section 10.07(a)(i).

 

“Embargoed Person” has the meaning set forth in Section 6.21(c).

 

“EMC Intermediate” means EMC Intermediate, LLC, a Delaware limited liability
company and direct parent of Holdings.

 

“EMC Parent” means EMC Acquisition Holdings, LLC, a Delaware limited liability
company.

 

“EMC Parent Preferred Units” means units of preferred membership interests, $100
original issue price per unit, in EMC Parent issued on the Closing Date.

 

“Enforcement Qualifications” has the meaning set forth in Section 5.04.

 

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.

 

“Environmental Laws” means any applicable Law relating to the prevention of
pollution or the protection of the Environment and natural resources, and the
protection of human health and safety as it relates to the Environment.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Loan Parties or any Restricted
Subsidiary resulting from or based upon (a) violation of any Environmental Law,
(b) the

 

--------------------------------------------------------------------------------


 

generation, use, handling, transportation, storage or treatment of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement to the extent liability is assumed or imposed with
respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Funded Employee Plan Costs” means cash costs or expenses, incurred
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent funded with cash proceeds contributed to
the capital of Parent or net cash proceeds of an issuance of Qualified Equity
Interests of Parent or Equity Interests of any direct or indirect parent of
Parent (other than amounts designated as Excluded Contributions, any amount
designated as a Cure Amount or any amount used in the Cumulative Credit or to
incur Contribution Indebtedness).

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities); provided that any instrument evidencing
Indebtedness convertible or exchangeable for Equity Interests shall not be
deemed to be Equity Interests unless and until such instrument is so converted
or exchanged.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with a Loan Party or any Restricted Subsidiary within
the meaning of Section 414(b) or (c) of the Code or Section 4001 of ERISA (and
Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code or Section 302 of ERISA).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization (within the meaning
of Section 4241 of ERISA) or insolvent (within the meaning of Section 4245 of
ERISA) or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA); (d) a determination that any
Pension Plan is in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (e) the filing of a notice of intent to
terminate, the treatment of a Pension Plan or Multiemployer Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(f) an event or condition which constitutes grounds under Section 4042 of ERISA
for, and that could reasonably be expected to result in, the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (g) with respect to a Pension Plan, the failure to satisfy the minimum
funding standard of Section 412 of the Code or Section 302 of ERISA, whether or
not waived; (h) a failure by a Loan Party, any Restricted Subsidiary or any
ERISA Affiliate to make a required contribution to a Multiemployer Plan; (i) the
occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of

 

--------------------------------------------------------------------------------


 

ERISA) which could reasonably be expected to result in liability to a Loan Party
or any Restricted Subsidiary; or (j) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon a Loan Party, any Restricted Subsidiary or any ERISA
Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“EURIBOR” means, with respect to any EURIBOR Loan for any Interest Period, the
rate per annum equal to the Banking Federation of the European Union EURIBOR
Rate (“BFEA EURIBOR”), as published by Bloomberg (or another commercially
available source providing quotations of BFEA EURIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., Brussels
time, two TARGET Days prior to the commencement of such Interest Period, for
deposits in Euros (for delivery on the first day of such Interest Period) with a
term equivalent to such EURIBOR Period; provided that if such rate is not
available at such time for any reason, then the “EURIBOR” for such Interest
Period shall be the rate per annum determined by the Administrative Agent to be
the rate at which the Administrative Agent’s London branch (or other branch or
Affiliate) would offer in the European interbank market at approximately 11:00
a.m. (London time) two TARGET Days prior to the commencement of such Interest
Period for deposits in Euros for delivery on the first day of such Interest
Period in same day funds in the approximate amount of such EURIBOR Loan being
made or converted.  Notwithstanding the foregoing, if the EURIBOR, determined as
provided above, would otherwise be less than zero, then EURIBOR shall be deemed
to be zero for all purposes.

 

“EURIBOR Loan” means a Revolving Credit Loan or any portion thereof bearing
interest by reference to EURIBOR.

 

“Euro”, “EUR” and “€” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.

 

“Eurocurrency Rate” means:

 

(a)                                 for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum determined by the Administrative
Agent at approximately 11:00 a.m. (London time) on the date that is two Business
Days prior to the commencement of such Interest Period by reference to the
interest settlement rates for deposits in Dollars (as published by Reuters on
page LIBOR01 of the Reuters Screen (or another commercially available source
providing quotations of such rate as designated by the Administrative Agent from
time to time)) (as set forth by (i) the Intercontinental Exchange Group,
(ii) any publicly available successor service or entity that has been authorized
by the U.K. Financial Conduct Authority to administer the London Interbank
Offered Rate or (iii) any publicly available service selected by the
Administrative Agent that has been nominated by such an entity as an authorized
information vendor for the purpose of displaying such rates) for a period equal
to such Interest Period; provided that, to the extent that an interest rate is
not ascertainable pursuant to the foregoing provisions of this definition, the
“Eurocurrency Rate” shall be the interest rate per annum determined by the
Administrative Agent in consultation with the Borrower, and

 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m. (London time) on such date by
reference to the interest settlement rates for deposits in Dollars (as published
by Reuters on page LIBOR01 of the Reuters Screen (or another commercially
available source providing quotations of such rate as designated by the
Administrative Agent from time to time))

 

--------------------------------------------------------------------------------


 

with a term of one month (as set forth by (i) the InterContinental Exchange
Group, (ii) any publicly available successor service or entity that has been
authorized by the U.K. Financial Conduct Authority to administer the London
Interbank Offered Rate or (iii) any publicly available service selected by the
Administrative Agent that has been nominated by such an entity as an authorized
information vendor for the purpose of displaying such rates);

 

in the case of clauses (a) and (b) above, multiplied by Statutory Reserves;
provided that (i) in the case of clauses (a) and (b) above, the Eurocurrency
Rate with respect to Initial Term Loans, shall not be less than 1.00% per annum
and (ii) in no event shall the Eurocurrency Rate be less than zero.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.”

 

“Event of Default” has the meaning set forth in Section 8.01.

 

“Excess Cash Flow” means, for any period, an amount equal to:

 

(a)                                 the sum, without duplication, of:

 

(i)                                     Consolidated Net Income for such period,

 

(ii)                                  an amount equal to the amount of all
non-cash charges (including depreciation and amortization) to the extent
deducted in arriving at such Consolidated Net Income,

 

(iii)                               decreases in Consolidated Working Capital
for such period (other than any such decreases arising from acquisitions or
dispositions (outside of the ordinary course of business) by Parent and its
Restricted Subsidiaries completed during such period),

 

(iv)                              an amount equal to the aggregate net non-cash
loss on Dispositions by Parent and its Restricted Subsidiaries during such
period (other than sales in the ordinary course of business) to the extent
deducted in arriving at such Consolidated Net Income,

 

(v)                                 expenses deducted from Consolidated Net
Income during such period in respect of expenditures made during any prior
period for which a deduction from Excess Cash Flow was made in such period
pursuant to clause (b)(xi), (xii), (xiii), (xv) or (xvi) below, and

 

(vi)                              cash income or gain (actually received in
cash) excluded from the calculation of Consolidated Net Income for such period
pursuant to the definition thereof, minus

 

(b)                                 the sum, without duplication, of:

 

(i)                                     an amount equal to the amount of all
non-cash credits included in arriving at such Consolidated Net Income, and cash
charges included in clauses (a) through (k) of the definition of “Consolidated
Net Income”,

 

(ii)                                  without duplication of amounts deducted
pursuant to clause (xi) below in prior fiscal years, the amount of Capital
Expenditures or acquisitions of intellectual

 

--------------------------------------------------------------------------------


 

property or Capitalized Software Expenditures to the extent not expensed or
accrued during such period and made in cash during such period, except to the
extent that such Capital Expenditures or acquisitions were financed with the
proceeds of the incurrence of Indebtedness (other than Revolving Credit Loans or
extensions of credit under any other revolving credit facility or similar
facility or other short term Indebtedness) by such Person or any of its
Restricted Subsidiaries,

 

(iii)                               the aggregate amount of all principal
payments of Indebtedness of Parent or its Restricted Subsidiaries, except to the
extent financed with the proceeds of the incurrence of Indebtedness (other than
Revolving Credit Loans or extensions of credit under any other revolving credit
facility or similar facility or other short term Indebtedness) by such Person or
any of its Restricted Subsidiaries (including (A) the principal component of
payments in respect of Capitalized Leases and (B) the amount of any scheduled
repayment of Initial Term Loans pursuant to Section 2.07(a), Extended Term
Loans, Refinancing Term Loans, Incremental Term Loans, Replacement Term Loans or
Incremental Equivalent Debt and any mandatory prepayment of Term Loans pursuant
to Section 2.05(b)(ii) to the extent required due to a Disposition that resulted
in an increase to Consolidated Net Income and not in excess of the amount of
such increase but excluding (X) all other prepayments, buybacks and purchases of
Term Loans by the Borrower, Parent or Holdings (but excluding prepayments
referred to in clause (B) above) and (Y) all prepayments of Revolving Credit
Loans, Extended Revolving Credit Loans, Refinancing Revolving Credit Loans and
Incremental Revolving Loans) and all prepayments in respect of any other
revolving credit facility, except to the extent there is an equivalent permanent
reduction in commitments thereunder,

 

(iv)                              an amount equal to the aggregate net non-cash
gain on Dispositions by Parent and its Restricted Subsidiaries during such
period (other than Dispositions in the ordinary course of business) to the
extent included in arriving at such Consolidated Net Income,

 

(v)                                 increases in Consolidated Working Capital
for such period (other than any such increases arising from acquisitions or
dispositions by Parent and its Restricted Subsidiaries during such period),

 

(vi)                              cash payments by Parent and its Restricted
Subsidiaries during such period in respect of long-term liabilities of Parent
and its Restricted Subsidiaries other than Indebtedness to the extent such
payments are not expensed during such period or are not deducted in calculating
Consolidated Net Income, except to the extent financed with the proceeds of the
incurrence of Indebtedness (other than Revolving Credit Loans or extensions of
credit under any other revolving credit facility or similar facility or other
short term Indebtedness) by such Person or any of its Restricted Subsidiaries,

 

(vii)                           without duplication of amounts deducted pursuant
to clause (xi) below in prior fiscal years, the amount of Investments and
acquisitions made in cash during such period pursuant to Section 7.02 (other
than Section 7.02(a), (c), (h), (l), (r)(ii), (u) and (w)), except to the extent
that such Investments and acquisitions were financed with the proceeds of the
incurrence of Indebtedness (other than Revolving Credit Loans or extensions of
credit under any other revolving credit facility or similar facility or other
short term Indebtedness) by such Person or any of its Restricted Subsidiaries,

 

--------------------------------------------------------------------------------


 

(viii)                        the amount of Restricted Payments paid during such
period pursuant to Section 7.06(c), (f), (g)(y) (other than with respect to
clauses (c) and (d) under the definition of “Cumulative Credit”), (h) (and in
the case of clause (iv) thereof, only to the extent the cash payments in respect
of such Investment would otherwise have been deducted from Excess Cash Flow
pursuant to preceding clause (vii)), (i) and (j)(i) and (k), except to the
extent such Restricted Payments were financed with the proceeds of the
incurrence of Indebtedness (other than Revolving Credit Loans or extensions of
credit under any other revolving credit facility or similar facility or other
short term Indebtedness) by such Person or any of its Restricted Subsidiaries,

 

(ix)                              the aggregate amount of expenditures actually
made by Parent and its Restricted Subsidiaries in cash during such period
(including expenditures for the payment of financing fees) to the extent that
such expenditures are not expensed during such period, except to the extent such
expenditures were financed with the proceeds of the incurrence of Indebtedness
(other than Revolving Credit Loans or extensions of credit under any other
revolving credit facility or similar facility or other short term Indebtedness)
by such Person or any of its Restricted Subsidiaries,

 

(x)                                 the aggregate amount of any premium,
make-whole or penalty payments actually paid in cash by Parent and its
Restricted Subsidiaries during such period that are required to be made in
connection with any prepayment of Indebtedness, except to the extent such
payments were financed with the proceeds of the incurrence of Indebtedness
(other than Revolving Credit Loans or extensions of credit under any other
revolving credit facility or similar facility or other short term Indebtedness)
by such Person or any of its Restricted Subsidiaries,

 

(xi)                              without duplication of amounts deducted from
Excess Cash Flow in prior periods, the aggregate consideration required to be
paid in cash by Parent and its Restricted Subsidiaries pursuant to binding
contracts or executed letters of intent (the “Contract Consideration”) entered
into prior to or during such period relating to Permitted
Acquisitions, Investments (other than Investments made pursuant to
Section 7.02(a), (c) or (r)(ii) or (v)), Capital Expenditures, Capitalized
Software Expenditures or acquisitions of intellectual property (to the extent
not expensed) to be consummated or made, plus any restructuring cash expenses,
pension payments or tax contingency payments that have been added to Excess Cash
Flow pursuant to clause (a)(ii) above required to be made, in each case during
the period of four consecutive fiscal quarters of Parent following the end of
such period; provided that to the extent the aggregate amount actually utilized
to finance such acquisitions, Investments, Capital Expenditures, Capitalized
Software Expenditures or acquisitions of intellectual property during such
period of four consecutive fiscal quarters (excluding any portion thereof
financed with the proceeds of the incurrence of Indebtedness (other than
Revolving Credit Loans or extensions of credit under any other revolving credit
facility or similar facility or other short term Indebtedness)) is less than the
Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters,

 

(xii)                           the amount of cash taxes (including penalties
and interest or tax reserves) paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period,

 

--------------------------------------------------------------------------------


 

(xiii)                        cash expenditures in respect of Swap Contracts
during such period to the extent not deducted in arriving at such Consolidated
Net Income,

 

(xiv)                       any payment of cash to be amortized or expensed over
a future period and recorded as a long-term asset (so long as any such
amortization or expense in such future period is added back to Excess Cash Flow
in such future period as provided in clause (a)(ii) above),

 

(xv)                          reimbursable or insured expenses incurred during
such fiscal year to the extent that such reimbursement has not yet been received
and to the extent not deducted in arriving at such Consolidated Net Income,

 

(xvi)                       the amount of Tax Distributions actually distributed
for such period pursuant to Section 7.06(h)(iii), and

 

(xvii)                    cash expenditures for costs and expenses in connection
with acquisitions or Investments, dispositions and the issuance of equity
interests or Indebtedness, except to the extent deducted in arriving at such
Consolidated Net Income.

 

Notwithstanding anything in the definition of any term used in the definition of
“Excess Cash Flow” to the contrary, all components of Excess Cash Flow shall be
computed for Parent and its Restricted Subsidiaries on a consolidated basis.

 

“Excess Cash Flow Period” means (A) initially, the period from January 1, 2017
to December 31, 2017, and (B) thereafter, each succeeding fiscal year of Parent,
but in all cases for purposes of calculating the Cumulative Retained Excess Cash
Flow Amount shall only include such fiscal years (or other period) for which
financial statements and a Compliance Certificate have been delivered in
accordance with Sections 6.01(a) and 6.02(a) and for which any prepayments
required by Section 2.05(b)(i) (if any) have been made (it being understood that
the Retained Percentage of Excess Cash Flow for any Excess Cash Flow Period
shall be included in the Cumulative Retained Excess Cash Flow Amount regardless
of whether a prepayment is required by Section 2.05(b)(i)).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such agreement, the Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about 10:00 a.m. (New York City time) on such date
for the purchase of Dollars for delivery two Business Days later.

 

“Excluded Assets” means (i) any fee owned real property (other than Material
Real Properties) and any leasehold rights and interests in real property
(including landlord waivers, estoppels and collateral access letters),
(ii) motor vehicles, airplanes and other assets subject to certificates of
title, to the extent a Lien therein cannot be perfected by the filing of a UCC
financing statement, (iii) commercial tort claims where the amount of damages
claimed by the applicable Loan Party is less than $2,500,000, (iv) governmental
licenses, state or local franchises, charters and authorizations and any other
property and

 

--------------------------------------------------------------------------------


 

assets to the extent that the Administrative Agent may not validly possess a
security interest therein under, or such security interest is restricted by,
applicable Laws (including, without limitation, rules and regulations of any
Governmental Authority or agency) or the pledge or creation of a security
interest in which would require governmental consent, approval, license or
authorization, other than to the extent such prohibition or limitation is
rendered ineffective under the UCC or other applicable Law notwithstanding such
prohibition (but excluding proceeds of any such governmental license), (v) any
lease, license, permit or agreement to the extent that, and so long as, a grant
of a security interest therein (A) is prohibited by applicable Law other than to
the extent such prohibition is rendered ineffective under the UCC or other
applicable Law notwithstanding such prohibition, (B) to the extent and for so
long as it would violate the terms thereof (in each case, after giving effect to
the relevant provisions of the UCC or other applicable Laws) or would give rise
to a termination right thereunder in favor of a party thereto other than the
Borrower or a Guarantor (except to the extent such provision is overridden by
the UCC or other applicable Laws), in each case, other than the proceeds thereof
and (a) excluding any such agreement that relates to Credit Agreement
Refinancing Indebtedness or Permitted Ratio Debt and (b) only to the extent that
and for so long as such limitation on such pledge or security interest is
otherwise permitted under Section 7.09, or (C) would result in material adverse
tax consequences as reasonably determined by Parent in consultation with the
Administrative Agent, (vi) Margin Stock, (vii) Equity Interests and assets of
(A) Unrestricted Subsidiaries, special purpose entities and not for profit
subsidiaries and (B) captive insurance Subsidiaries, (viii) Equity Interests in
joint ventures and non-wholly owned Subsidiaries, in each case, which cannot be
pledged without the consent of a third party (that is not a Loan Party), to the
extent such consent has not been obtained (other than to the extent such
limitation is rendered ineffective under the UCC or other applicable law),
(ix) any property subject to a Lien permitted by Section 7.01(u) or (aa) (to the
extent relating to a Lien originally incurred pursuant to Section 7.01(u)) to
the extent that a grant of a security interest therein would violate or
invalidate such underlying obligations or create a right of termination in favor
of any other party thereto (other than a Loan Party) or otherwise require
consent thereunder (after giving effect to the applicable anti-assignment
provisions of the UCC or other applicable law), (x) letter of credit rights,
except to the extent constituting support obligations for other Collateral as to
which perfection of the security interest in such other Collateral is
accomplished solely by the filing of a UCC financing statement (it being
understood that no actions shall be required to perfect a security interest in
letter of credit rights, other than the filing of a UCC financing statement),
(xi) cash and Cash Equivalents (other than cash and Cash Equivalents
representing proceeds of Collateral as to which perfection of the security
interest in such proceeds is accomplished solely by the filing of a UCC
financing statement), deposit and other bank and securities accounts (including
securities entitlements and related assets) (in each case, other than proceeds
of Collateral held in such accounts as to which perfection of the security
interest in such proceeds is accomplished solely by the filing of a UCC
financing statement) and any other assets requiring perfection through control
agreements or by “control” (other than in respect of (x) certificated Equity
Interests in the Borrower and in wholly owned Restricted Subsidiaries and
(y) promissory notes, which Equity Interests and/or promissory notes, as the
case may be, are otherwise required to be pledged), (xii) any intent-to-use
trademark application prior to the filing of a “Statement of Use” or “Amendment
to Allege Use” with respect thereto, to the extent, if any, that, and solely
during the period, if any, in which the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
application (or any registration that issues therefrom) under applicable federal
law and (xiii) intercompany Indebtedness owed by any Foreign Subsidiary solely
to the extent that a pledge thereof would result in material adverse tax
consequences (as determined by the Administrative Agent in consultation with the
Borrower); provided, however, that Excluded Assets shall not include any
Proceeds, substitutions or replacements of any Excluded Assets referred to in
clauses (i) through (xiii) (unless such Proceeds, substitutions or replacements
would independently constitute Excluded Assets referred to in clauses
(i) through (xiii)). Neither Borrower nor any Guarantor shall be required to
take any action under the law of any non-U.S. jurisdiction to create or perfect
a security interest in any assets located outside the United States or any other
assets that require such action, including any intellectual property registered
in

 

--------------------------------------------------------------------------------


 

any non-U.S. jurisdiction (and no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction shall be required).

 

“Excluded Contribution” means, at any time, the amount of cash capital
contributions to Parent or net after-tax proceeds from the sale or issuance of
Qualified Equity Interests of Parent (or any direct or indirect parent of
Parent) actually received by Parent as a cash common equity contribution (or
issuances of debt securities (other than debt securities that are contractually
subordinated to the Obligation) that have been converted into or exchanged for
any such Qualified Equity Interests) (other than any amount designated as a Cure
Amount or Contribution Indebtedness, used for Equity Funded Employee Plan Costs
or included for purposes of determining the Cumulative Credit) and designated by
Parent to the Administrative Agent as an Excluded Contribution on the date such
capital contributions are made or such Equity Interests are sold or issued.

 

“Excluded Information” has the meaning set forth in Section 2.05(a)(v)(F).

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Domestic Subsidiary of the Borrower or a Guarantor, (b) any Subsidiary that is
prohibited or restricted by applicable Law or by Contractual Obligations
existing on the Closing Date (or, in the case of any newly acquired Subsidiary,
in existence at the time of acquisition but not entered into in contemplation
thereof) from guaranteeing the Obligations or if guaranteeing the Obligations
would require governmental (including regulatory) consent, approval, license or
authorization, (c) any other Subsidiary with respect to which, in the reasonable
judgment of the Borrower and the Administrative Agent, the burden or cost of
providing a Guarantee shall be excessive in view of the benefits to be obtained
by the Lenders therefrom, (d) any not-for-profit Subsidiaries, (e) any
Unrestricted Subsidiaries, (f) any CFC Holding Company, (g) any Domestic
Subsidiary that is a Subsidiary of a Foreign Subsidiary that is a CFC,
(h) captive insurance Subsidiaries and (i) each other Restricted Subsidiary
acquired pursuant to a Permitted Acquisition permitted hereunder and financed
with assumed secured Indebtedness, and each Restricted Subsidiary acquired in
such Permitted Acquisition permitted hereunder that guarantees such
Indebtedness, in each case to the extent that, and for so long as, the
documentation relating to such Indebtedness to which such Subsidiary is a party
prohibits such Subsidiary from guaranteeing the Obligations and such prohibition
was not created in contemplation of such Permitted Acquisition permitted
hereunder.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Guarantor or the grant of the security interest would otherwise have
become effective with respect to such Swap Obligation but for such Guarantor’s
failure to constitute an “eligible contract participant” at such time. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).

 

“Executive Order” has the meaning set forth in Section 6.21(a).

 

--------------------------------------------------------------------------------


 

“Existing Letters of Credit” means those certain letters of credit as agreed by
each of Parent and the Administrative Agent and previously issued under that
certain Loan and Security Agreement, dated as of December 12, 2014, among
Parent, the other guarantors party thereto and Citibank, N.A.

 

“Existing Revolver Tranche” has the meaning set forth in Section 2.16(b).

 

“Existing Term Loan Tranche” has the meaning set forth in Section 2.16(a).

 

“Expiring Credit Commitment” has the meaning set forth in Section 2.04(g).

 

“Extended Revolving Credit Commitments” has the meaning set forth in
Section 2.16(b).

 

“Extended Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from an Extension Amendment.

 

“Extended Term Loans” has the meaning set forth in Section 2.16(a).

 

“Extending Revolving Credit Lender” has the meaning set forth in
Section 2.16(c).

 

“Extending Term Lender” has the meaning set forth in Section 2.16(c).

 

“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to the terms of Section 2.16 and the applicable Extension Amendment.

 

“Extension Amendment” has the meaning set forth in Section 2.16(d).

 

“Extension Election” has the meaning set forth in Section 2.16(c).

 

“Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.

 

“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.

 

“Facility” means the Revolving Credit Facility, a given Extension Series of
Extended Revolving Credit Commitments, a given Class of Incremental Revolving
Credit Commitments, a given Refinancing Series of Refinancing Revolving Credit
Loans, the Term Facility, a given Extension Series of Extended Term Loans, a
given Class of Incremental Term Loans or a given Refinancing Series of
Refinancing Term Loans, as the context may require.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future Treasury
regulations or other administrative guidance promulgated thereunder, any
agreement entered into pursuant to Section 1471(b) of the Code and any
intergovernmental agreements (and related laws and regulations) implementing the
foregoing.

 

“FCC” means the Federal Communications Commission.

 

“FCC Authorizations” means all Licenses issued or granted by the FCC in
connection with the operation of the business of Parent or any Restricted
Subsidiary of Parent, all renewals and extensions thereof, and all applications
filed with the FCC to which Parent or any Restricted Subsidiary of Parent is a
party.

 

--------------------------------------------------------------------------------


 

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Effective Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) of the quotations for
the day for such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

 

“Fee Letter” means the Amended and Restated Fee Letter, dated as of May 7, 2015,
among the Borrower and the Commitment Parties.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

 

“First Lien Secured Obligations” means the “First Lien Secured Obligations” as
defined in the Closing Date Intercreditor Agreement.

 

“Fixed Amounts” has the meaning set forth in Section 1.12.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

 

“Foreign Casualty Event” has the meaning set forth in Section 2.05(b)(vi).

 

“Foreign Disposition” has the meaning set forth in Section 2.05(b)(vi).

 

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to or by, or entered into with, any Loan
Party or any Restricted Subsidiary with respect to employees outside the United
States.

 

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary which is
not a Domestic Subsidiary.

 

“Foreign Subsidiary Excess Cash Flow” has the meaning set forth in
Section 2.05(b)(v).

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is primarily engaged
in making, purchasing, holding or otherwise investing in loans, bonds and other
extensions of credit in the ordinary course.

 

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that, subject to
Section 1.03, if Parent notifies the Administrative Agent that Parent requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof
(including through conforming changes made consistent with IFRS) on the
operation of such provision (or if the Administrative Agent notifies Parent that
the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof (including through conforming
changes made consistent with IFRS), then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 

“GEE Acquisition” means the acquisition by Parent of 100% of the Equity
Interests of EMC Intermediate pursuant to the GEE Acquisition Agreement.

 

“GEE Acquisition Agreement” means that certain Interest Purchase Agreement by
and between EMC Parent, as seller, and Parent, as buyer (together with all
exhibits, annexes and schedules thereto).

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).

 

“Granting Lender” has the meaning set forth in Section 10.07(h).

 

“Guarantee” means, as to any Person, without duplication, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part).  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.

 

“Guaranteed Obligations” has the meaning set forth in Section 11.01.

 

“Guarantors” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement” and shall include Parent, EMC Intermediate, Holdings, the
Borrower (solely with respect to its Secured Obligations other than its direct
Secured Obligations as a primary obligor (as opposed to a guarantor) under the
Loan Documents, a Treasury Services Agreement or a Secured Hedge Agreement), JV
Holdings and each other Restricted Subsidiary of Parent that shall have become a
Guarantor pursuant to Section 6.11, it being understood and agreed that Parent
in its sole discretion may cause any Restricted Subsidiary that is not a
Guarantor to Guarantee the Obligations by causing such Restricted Subsidiary to

 

--------------------------------------------------------------------------------


 

execute a Joinder Agreement, and any such Restricted Subsidiary shall be a
Guarantor and Subsidiary Guarantor hereunder for all purposes.

 

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

 

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, in any form, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, mold, medical waste, in each case
regulated under Environmental Laws.

 

“Hedge Bank” means with respect to any Secured Hedge Agreement or a Treasury
Services Agreement, any Person that is the Administrative Agent, a Lender, an
Affiliate of the Administrative Agent or an Affiliate of a Lender, in each case,
at the time it enters into such agreement, in its capacity as a party thereto
and, in each case, that is designated a “Hedge Bank” with respect to such
Secured Hedge Agreement or Treasury Services Agreement, as applicable, in a
writing from the Borrower to the Administrative Agent, and (other than a Person
already party hereto as the Administrative Agent or a Lender) that delivers to
the Administrative Agent a letter agreement reasonably satisfactory to it
(x) appointing the Administrative Agent as its agent under the applicable Loan
Documents and (y) agreeing to be bound by Sections 10.05, 10.15 and 10.16 and
Article 9 as if it were a Lender.

 

“Holdings” means EMC Acquisition, LLC, a Delaware limited liability company.

 

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

 

“Identified Participating Lenders” has the meaning set forth in
Section 2.05(a)(v)(C)(3).

 

“Identified Qualifying Lenders” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

 

“IFRS” means international accounting standards as promulgated by the
International Accounting Standards Board.

 

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.

 

“Incremental Amendment” has the meaning set forth in Section 2.14(f).

 

“Incremental Commitments” has the meaning set forth in Section 2.14(a).

 

“Incremental Equivalent Debt” has the meaning set forth in Section 7.03(y).

 

“Incremental Facility” means any credit facility established with respect to any
Incremental Commitments in accordance with Section 2.14 and any Incremental
Equivalent Debt.

 

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.14(d).

 

“Incremental Lenders” has the meaning set forth in Section 2.14(c).

 

“Incremental Loan” has the meaning set forth in Section 2.14(b).

 

“Incremental Request” has the meaning set forth in Section 2.14(a).

 

“Incremental Revolving Credit Commitments” has the meaning set forth in
Section 2.14(a).

 

--------------------------------------------------------------------------------


 

“Incremental Revolving Credit Lender” has the meaning set forth in
Section 2.14(c).

 

“Incremental Revolving Loan” has the meaning set forth in Section 2.14(b).

 

“Incremental Term Commitments” has the meaning set forth in Section 2.14(a).

 

“Incremental Term Lender” has the meaning set forth in Section 2.14(c).

 

“Incremental Term Loan” has the meaning set forth in Section 2.14(b).

 

“Incurrence Based Amounts” has the meaning set forth in Section 1.12.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 all obligations, contingent or otherwise, of
such Person as an account party in respect of outstanding letters of credit
(including standby and commercial), bankers’ acceptances and bank guaranties;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services;

 

(e)                                  Indebtedness (excluding prepaid interest
thereon) of others secured by a Lien on property owned or being purchased by
such Person, whether or not such Indebtedness shall have been assumed by such
Person;

 

(f)                                   all Attributable Indebtedness;

 

(g)                                  all obligations of such Person in respect
of Disqualified Equity Interests if and to the extent that the foregoing would
constitute indebtedness or a liability in accordance with GAAP; and

 

(h)                                 to the extent not otherwise included above,
all Guarantees of such Person in respect of Indebtedness of others described in
clauses (a) through (g) in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner, except to the extent such Person’s liability for such
Indebtedness is otherwise limited and only to the extent such Indebtedness would
be included in the calculation of Consolidated Total Net Debt, (B) in the case
of Parent and its Restricted Subsidiaries, exclude all intercompany Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business and (C) exclude (i) trade
accounts and accrued expenses payable in the ordinary course of business,
(ii) any earn-out obligation until such obligation is not paid after becoming
due and payable, (iii) accruals for payroll and other liabilities accrued in the
ordinary course of business, (iv) purchase price holdbacks in respect of a
portion of the

 

--------------------------------------------------------------------------------


 

purchase price of an asset to satisfy warranty or other unperformed obligations
of the respective seller and (v) Indebtedness of any parent entity appearing on
the balance sheet of Parent, or by reason of push down accounting under GAAP. 
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date.  The amount of
Indebtedness of any Person for purposes of clause (e) that is expressly made
non-recourse or limited recourse (limited solely to the assets securing such
Indebtedness) to such Person shall be deemed to be equal to the lesser of
(x) the aggregate unpaid amount of such Indebtedness and (y) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.

 

“Indemnified Taxes” means, with respect to any Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document, all Taxes imposed on or
with respect to any payment under any Loan Documents, other than (i) any Taxes
imposed on or measured by its net income, however denominated, and franchise
(and similar) Taxes imposed on it in lieu of net income Taxes, in each case
imposed by a jurisdiction as a result of such recipient being organized in or
having its principal office or, in the case of any Lender, applicable Lending
Office in such jurisdiction, or as a result of any other present or former
connection between such recipient and such jurisdiction, other than any
connections arising solely from executing, delivering, being a party to,
engaging in any transactions pursuant to, performing its obligations under,
receiving payments under, or enforcing, any Loan Document, (ii) any Taxes
attributable to the failure of such Agent or Lender to comply with
Section 3.01(d), (iii) any branch profits Taxes imposed by the United States
under Section 884(a) of the Code, or any similar Tax, imposed by any
jurisdiction described in clause (a), (iv) in the case of a Lender (other than
an assignee pursuant to a request by the Borrower under Section 3.07(a)), any
U.S. federal withholding Tax that is in effect and would apply to amounts
payable hereunder pursuant to a Law in effect at the time such Lender becomes a
party to this Agreement, or designates a new Lending Office, except to the
extent such Lender (or its assignor, if any) was entitled, immediately prior to
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower or any Guarantor with respect to such
withholding Tax pursuant to Section 3.01, and (v) any U.S. federal withholding
Taxes imposed under FATCA.

 

“Indemnitees” has the meaning set forth in Section 10.05.

 

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of Parent, qualified to perform the task for which it has
been engaged and that is independent of Parent and its Affiliates.

 

“Information” has the meaning set forth in Section 10.08.

 

“Initial Revolving Borrowing” means one or more borrowings of Revolving Credit
Loans on the Closing Date in an amount not to exceed the aggregate amounts
specified or referred to in the definition of “Permitted Initial Revolving
Credit Borrowing Purposes”; provided that, without limitation, Letters of Credit
may be issued on the Closing Date to backstop or replace letters of credit
outstanding on the Closing Date.

 

“Initial Term Commitment” means, as to each Term Lender, its obligation to make
an Initial Term Loan to the Borrower pursuant to Section 2.01(a) in an aggregate
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01(a) under the caption “Initial Term Commitment” or in the
Assignment and Assumption pursuant to which such Term Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement (including Section 2.14).  The aggregate amount
of the Initial Term Commitments is $268,000,000.

 

--------------------------------------------------------------------------------


 

“Initial Term Loans” means the term loans made by the Lenders on the Closing
Date to the Borrower pursuant to Section 2.01(a).

 

“Intellectual Property Security Agreement” has the meaning set forth in the
Security Agreement.

 

“Intercompany Note” means a promissory note substantially in the form of
Exhibit G.

 

“Intercreditor Agreements” means, collectively, (i) the Closing Date
Intercreditor Agreement, (ii) any Parity Intercreditor Agreement and (iii) any
other intercreditor agreement required pursuant to this Agreement, in each case
to the extent then in effect.

 

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan or any
EURIBOR Loan, the last day of each Interest Period applicable to such Loan and
the Maturity Date of the Facility under which such Loan was made; provided that
if any Interest Period for a Eurocurrency Rate Loan or any EURIBOR Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date of the
Facility under which such Loan was made.

 

“Interest Period” means, as to each Eurocurrency Rate Loan or EURIBOR Loan, the
period commencing on the date such Eurocurrency Rate Loan or EURIBOR Loan, as
applicable, is disbursed or converted to or continued as a Eurocurrency Rate
Loan or EURIBOR Loan, as the case may be, and ending on the date one, two, three
or six months thereafter, or to the extent agreed by each Lender of such
Eurocurrency Rate Loan or EURIBOR Loan, 12 months or less than one month (but
other than a one week period unless consented to by the Administrative Agent)
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day (or, in the case of a EURIBOR Loan, a TARGET
Day) shall be extended to the next succeeding Business Day or TARGET Day, as
applicable, unless such Business Day or TARGET Day, as applicable, falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day or TARGET Day, as applicable;

 

(b)                                 any Interest Period (other than an Interest
Period having a duration of less than one month) that begins on the last
Business Day (or, in the case of a EURIBOR Loan, a TARGET Day) of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day or TARGET Day, as applicable, of the calendar month at the end of
such Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
applicable Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person by (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of Parent and its
Restricted Subsidiaries, intercompany loans, advances, or Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business) or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a

 

--------------------------------------------------------------------------------


 

business unit, line of business or division of such Person.  For purposes of
covenant compliance, the amount of any Investment at any time shall be the
amount actually invested (measured at the time made), without adjustment for
subsequent increases or decreases in the value of such Investment, less (except
in the case of (x) Investments made using the Cumulative Credit pursuant to
Section 7.02(c)(iii)(C)(y) or Section 7.02(n)(y) and (y) Returns which increase
the Cumulative Credit pursuant to clause (h) of the definition thereof) any
Returns of Parent or a Restricted Subsidiary in respect of such Investment.

 

“IP Rights” has the meaning set forth in Section 5.15.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Joinder Agreement attached as Exhibit M hereto or in such other form agreed by
the Administrative Agent.

 

“Junior Financing” has the meaning set forth in Section 7.13(a).

 

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

 

“JV Holdings” means the Restricted Subsidiary entitled to allocations and
distributions with respect to the Equity Interests of WMS, which Restricted
Subsidiary shall be a Subsidiary Guarantor.

 

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Revolving Credit Commitments, Incremental
Revolving Credit Commitments, Refinancing Revolving Credit Commitments, Extended
Term Loans, Incremental Term Loans, Refinancing Term Loans, Replacement Term
Loans and Refinancing Term Commitments, in each case as extended in accordance
with this Agreement from time to time.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share or other applicable share provided for under this Agreement.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Disbursement” means a payment or disbursement made by a L/C Issuer under
any Letter of Credit issued by it.

 

--------------------------------------------------------------------------------


 

“L/C Issuer” means MSSF (in respect of standby Letters of Credit only) and any
other Lender that becomes an L/C Issuer in accordance with Section 2.03(k) or
10.07(j), in each case, in its capacity as an issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder; provided
that, solely with respect to the Existing Letters of Credit issued by Citibank,
N.A., Citibank, N.A. shall be deemed to be an L/C Issuer (and each reference in
this Agreement to “L/C Issuer” solely when made in respect of the Existing
Letters of Credit issued by Citibank, N.A., shall be deemed to refer to
Citibank, N.A.).  In the event that there is more than one L/C Issuer at any
time, references herein and in the other Loan Documents to the L/C Issuer shall
be deemed to refer to the L/C Issuer in respect of the applicable Letter of
Credit or to all L/C Issuers, as the context requires.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 2.03(o).  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“LCA Election” has the meaning set forth in Section 1.12.

 

“LCA Test Date” has the meaning set forth in Section 1.12.

 

“Lender” has the meaning set forth in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and a Swing Line
Lender, and their respective successors and assigns as permitted hereunder, each
of which is referred to herein as a “Lender.”

 

“Lender Default” means (i) the refusal (which may be given verbally or in
writing and has not been retracted) or failure of any Lender to make available
its portion of any incurrence of Loans or L/C Obligations, which refusal or
failure is not cured within one business day after the date of such refusal or
failure, unless such Lender notifies the Administrative Agent in writing that
such refusal or failure is the result of such Lender’s good faith determination
that one or more conditions precedent to funding (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in writing) has not been satisfied, (ii) the failure of any Lender to
pay over to the Administrative Agent, the Swing Line Lender, the L/C Issuer, or
any other Lender any other amount required to be paid by it hereunder within one
business day of the date when due, unless the subject of a good faith dispute,
(iii) a Lender has notified the Borrower or the Administrative Agent that it
does not intend to comply with its funding obligations under this Agreement or
has stated publicly that it will generally not comply with its funding
obligations under any loan agreements, credit agreements, and other similar
agreements, (iv) a Lender has failed to confirm in a manner reasonably
satisfactory to the Administrative Agent that it will comply with its funding
obligations under this Agreement (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (iv) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (v) a Distressed
Person has admitted in writing that it is insolvent or such Distressed Person
becomes subject to a Lender-Related Distress Event.

 

“Lender-Related Distress Event” shall mean, with respect to any Lender or any
other Person that directly or indirectly controls such Lender (each, a
“Distressed Person”), (i) a voluntary or involuntary case with respect to such
Distressed Person under any debt relief law, (ii) a custodian, conservator,
receiver, or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, (iii) such Distressed
Person, or any Person that directly or indirectly controls such Distressed
Person or is subject to a forced liquidation, (iv) such Distressed Person makes
a general assignment for the benefit of creditors or is otherwise adjudicated
as, or determined by any

 

--------------------------------------------------------------------------------


 

governmental authority having regulatory authority over such Distressed Person
to be, insolvent or bankrupt or (v) such Distressed Person becomes the subject
of a Bail-in Action; provided that a Lender-Related Distress Event shall not be
deemed to have occurred solely by virtue of the ownership or acquisition of any
equity interests in any Lender or any Person that directly or indirectly
controls such Lender by a governmental authority or an instrumentality thereof.

 

“Lending Office” means, as to any Lender, such office or offices as a Lender may
from time to time notify the Borrower and the Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder.  A Letter of
Credit may be a commercial letter of credit or a standby letter of credit;
provided, however, that any commercial letter of credit issued hereunder shall
provide solely for cash payment upon presentation of a sight draft.  Each
Existing Letter of Credit shall be deemed to be a “Letter of Credit” issued on
the Amendment No. 1 Effective Date for all purposes of the Loan Documents.

 

“Letter of Credit Application” means an application for the issuance or
amendment of a Letter of Credit substantially in the form of Exhibit L or
another form which is acceptable to the relevant L/C Issuer in its reasonable
discretion.

 

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the scheduled Maturity Date then in effect for the applicable Revolving
Credit Facility (or, if such day is not a Business Day, the next preceding
Business Day).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $10,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments.  The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Facility.

 

“License” means any license, registration, accreditation, approval,
qualification, provider number, right, privilege, consent, permit or other
authorization issued by any Governmental Authority (including the FCC), together
with any amendments, supplements and other modifications thereto.

 

“Licensed Activities” means, with respect to any Person, any transactions,
investments or other activities by such Person in or with a Sanctioned Country
to the extent that such transactions, investments or other activities are in
compliance with a license issued to such Person by OFAC, the U.S Department of
State, or the U.S Department of Commerce Bureau of Industry and Security, as
required by the applicable requirements of Law.

 

“Lien” means, with respect to any asset, any mortgage, deed of trust, pledge,
hypothecation, collateral assignment, security deposit arrangement, encumbrance,
lien (statutory or other), charge or other security interest of any kind or
nature in respect of such asset (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
Real Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

 

“Limited Condition Acquisition” has the meaning set forth in Section 1.12.

 

“Loan” means an extension of credit under Article 2 by a Lender to the Borrower
in the form of a Term Loan, Revolving Credit Loan or Swing Line Loan (including
any Initial Term Loans, any Incremental Term Loans and any extensions of credit
under any Revolving Commitment Increase or any Incremental Revolving Credit
Commitment, any Extended Term Loans and any extensions of credit under any
Extended Revolving Credit Commitment, any Refinancing Term Loans and any
extensions of credit under any Refinancing Revolving Credit Commitment and any
Replacement Term Loans).

 

--------------------------------------------------------------------------------


 

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Collateral Documents, (iv) the Amendment No. 1 and any Refinancing
Amendment, Incremental Amendment or Extension Amendment, (v) each Letter of
Credit Application, (vi) each Intercreditor Agreement, (vii) any other document
or instrument designated by the Borrower and the Administrative Agent as a “Loan
Document” and (viii) any amendment or joinder (including, without limitation,
any Joinder Agreement) to this Agreement.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“LTM EBITDA” means Consolidated EBITDA for the most recent four fiscal quarter
period for which financial statements have been delivered pursuant to
Section 4.01(f), 6.01(a) or (b), determined on Pro Forma Basis.

 

“Macquarie” means Macquarie Capital (USA) Inc.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U of
the Board of Governors of the Federal Reserve System, or any successor thereto.

 

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means any event, change or condition that,
individually or in the aggregate, has had, or would reasonably be expected to
have (a) on the Closing Date, a Material Adverse Effect (as defined in the
Acquisition Agreement) or (b) after the Closing Date, a material adverse effect
on (i) the business, assets, financial condition or results of operations of
Parent and its Restricted Subsidiaries, taken as a whole, (ii) the ability of
the Borrower and the Guarantors (taken as a whole) to perform their payment
obligations under any Loan Document to which the Borrower or any of the Loan
Parties is a party or (iii) the material rights and remedies of the
Administrative Agent and the Lenders under the Loan Documents, taken as a whole,
including the legality, validity, binding effect or enforceability of the Loan
Documents.

 

“Material Domestic Subsidiary” means, at any date of determination, each of
Parent’s Domestic Subsidiaries that are Restricted Subsidiaries (a) whose total
assets at the last day of the most recent Test Period were equal to or greater
than 5.0% of Total Assets at such date or (b) whose gross revenues for such Test
Period were equal to or greater than 5.0% of the consolidated gross revenues of
Parent and its Restricted Subsidiaries for such period, in each case determined
in accordance with GAAP; provided that if, at any time and from time to time
after the Closing Date, Domestic Subsidiaries that are not Guarantors solely
because they do not meet the thresholds set forth in clauses (a) or (b) comprise
in the aggregate more than 5.0% of Total Assets as of the end of the most
recently ended fiscal quarter of Parent for which financial statements have been
delivered pursuant to Section 6.01 or more than 5.0% of the consolidated gross
revenues of Parent and its Restricted Subsidiaries for such Test Period, then
Parent shall, not later than 45 days after the date by which financial
statements for such quarter or Test Period, as applicable, are required to be
delivered pursuant to this Agreement (or such longer period as the
Administrative Agent may agree in its reasonable discretion), (i) designate in
writing to the Administrative Agent one or more of such Domestic Subsidiaries as
“Material Domestic Subsidiaries” to the extent required such that the foregoing
condition ceases to be true and (ii) comply with the provisions of Section 6.11
applicable to such Subsidiary.

 

--------------------------------------------------------------------------------


 

“Material Foreign Subsidiary” means, at any date of determination, each of
Parent’s Foreign Subsidiaries (a) whose total assets at the last day of the most
recent Test Period were equal to or greater than 5.0% of Total Assets at such
date or (b) whose gross revenues for such Test Period were equal to or greater
than 5.0% of the consolidated gross revenues of Parent and its Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP;
provided that if, at any time and from time to time after the Closing Date,
Foreign Subsidiaries not meeting the thresholds set forth in clauses (a) or
(b) comprise in the aggregate more than 5.0% of Total Assets as of the end of
the most recently ended fiscal quarter of Parent for which financial statements
have been delivered pursuant to Section 6.01 or more than 5.0% of the
consolidated gross revenues of Parent and its Restricted Subsidiaries for such
Test Period, then Parent shall, not later than 45 days after the date by which
financial statements for such quarter or Test Period, as applicable, are
required to be delivered pursuant to this Agreement (or such longer period as
the Administrative Agent may agree in its reasonable discretion), (i) designate
in writing to the Administrative Agent one or more of such Foreign Subsidiaries
as “Material Foreign Subsidiaries” to the extent required such that the
foregoing condition ceases to be true and (ii) comply with the provisions of the
definition of “Collateral and Guarantee Requirement.”

 

“Material Non-Public Information” means information which is (a) not publicly
available, (b) material with respect to Parent and its Subsidiaries or their
respective securities for purposes of United States federal and state securities
laws and (c) not of a type that would be publicly disclosed in connection with
any issuance by Parent or any of its Subsidiaries of debt or equity securities
issued pursuant to a public offering, a Rule 144A offering or other private
placement where assisted by a placement agent.

 

“Material Real Property” means any fee-owned Real Property located in the United
States that is owned by any Loan Party and that has a fair market value in
excess of $2,500,000 (at the Closing Date or, with respect to Real Property
acquired after the Closing Date, at the time of acquisition, in each case, as
reasonably estimated by the Borrower in good faith).

 

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

 

“Maturity Date” means (i) with respect to the Initial Term Loans, the sixth
anniversary of the Closing Date; (ii) with respect to the Revolving Credit
Facility, the fifth anniversary of the Closing Date; (iii) with respect to any
tranche of Extended Term Loans or Extended Revolving Credit Commitments, the
final maturity date as specified in the applicable Extension Amendment,
(iv) with respect to any Incremental Term Loans or Incremental Revolving Credit
Commitments, the final maturity date as specified in the applicable Incremental
Amendment, (v) with respect to any Refinancing Term Loans or Refinancing
Revolving Credit Commitments, the final maturity date as specified in the
applicable Refinancing Amendment, and (vi) with respect to any Replacement Term
Loans, the final maturity date as specified in the applicable agreement relating
thereto; provided that, in each case, if such day is not a Business Day, the
Maturity Date shall be the Business Day immediately succeeding such day.

 

“Maximum Rate” has the meaning set forth in Section 10.10.

 

“Minimum Tender Condition” has the meaning set forth in Section 2.18(b).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Policies” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement.”

 

--------------------------------------------------------------------------------


 

“Mortgaged Properties” has the meaning set forth in the definition of
“Collateral and Guarantee Requirement.”

 

“Mortgages” means collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the
Administrative Agent on behalf of the Secured Parties creating and evidencing a
Lien on a Mortgaged Property in form and substance reasonably satisfactory to
the Administrative Agent and any other mortgage executed and delivered pursuant
to Sections 6.11 and 6.13, in each case, as the same may from time to time be
amended, restated, supplemented or otherwise modified.

 

“MSSF” means Morgan Stanley Senior Funding, Inc.

 

“MTN” means Maritime Telecommunications Network, Inc., a Colorado corporation.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party, any Restricted Subsidiary or
any ERISA Affiliate makes or is obligated to make contributions, or during the
preceding six plan years, has made or been obligated to make contributions.

 

“Net Proceeds” means:

 

(a)                                 100% of the cash proceeds actually received
by Parent or any of the Restricted Subsidiaries (including any cash payments
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise and
including casualty insurance settlements and condemnation awards, but in each
case only as and when received) from any Disposition or Casualty Event, net of
(i) attorneys’ fees, accountants’ fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees and expenses actually incurred in connection
therewith, (ii) the principal amount of any Indebtedness that is secured by a
Lien (other than a Lien that ranks pari passu with or is subordinated to the
Liens securing the Obligations) on the asset subject to such Disposition or
Casualty Event and that is required to be repaid in connection with such
Disposition or Casualty Event (other than Indebtedness under the Loan
Documents), together with any applicable premium, penalty, interest and breakage
costs, (iii) in the case of any Disposition or Casualty Event by a non-wholly
owned Restricted Subsidiary, the pro rata portion of the Net Proceeds thereof
(calculated without regard to this clause (iii)) attributable to minority
interests and not available for distribution to or for the account of Parent or
a wholly owned Restricted Subsidiary as a result thereof, (iv) Taxes or Tax
Distributions paid or reasonably estimated to be payable or, without
duplication, permitted to be paid as a result thereof, (v) the amount of any
reasonable reserve established in accordance with GAAP against any adjustment to
the sale price or any liabilities (other than any taxes deducted pursuant to
clause (i) above) (x) related to any of the applicable assets and (y) retained
by Parent or any of the Restricted Subsidiaries including, without limitation,
pension and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations (however, the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be Net
Proceeds of such Disposition or Casualty Event occurring on the date of such
reduction) and (vi) any funded escrow established pursuant to the documents
evidencing any such sale or disposition to secure any indemnification
obligations or adjustments to the purchase price associated with any such sale
or disposition (provided that, to the extent that any amounts are released from
such escrow to Parent or a Restricted Subsidiary, such amounts net of any
related

 

--------------------------------------------------------------------------------


 

expenses shall constitute Net Proceeds); provided that, subject to the
restrictions set forth in Section 7.05(j), if Parent or any of its Restricted
Subsidiaries use any portion of such proceeds to acquire, maintain, develop,
construct, improve, upgrade or repair assets useful in the business of Parent or
its Restricted Subsidiaries (other than current assets) or to make Permitted
Acquisitions or any acquisition of all or substantially all the assets of, or
all the Equity Interests (other than directors’ qualifying shares) in, a Person
(other than a Company Party) or division or line of business of a Person (other
than a Company Party) (or any subsequent investment made in a Person (other than
a Company Party), division or line of business previously acquired), in each
case within 12 months of such receipt, such portion of such proceeds shall not
constitute Net Proceeds except to the extent not, within 12 months of such
receipt, so used or contractually committed to be so used (it being understood
that if any portion of such proceeds are not so used within such 12-month period
but within such 12-month period are contractually committed to be used, then
upon the termination of such contract or if such Net Proceeds are not so used
within the later of such 12-month period and 180 days from the entry into such
contractual commitment, such remaining portion shall constitute Net Proceeds as
of the date of such termination or expiry without giving effect to this
proviso); provided, further, that no proceeds realized in a single transaction
or series of related transactions shall constitute Net Proceeds unless (x) such
proceeds shall exceed $4,000,000 or (y) the aggregate net proceeds excluded
under clause (x) shall exceed $8,000,000 in any fiscal year (and thereafter only
net cash proceeds in excess of such amount shall constitute Net Proceeds under
this clause (a)), and

 

(b)                                 100% of the cash proceeds from the
incurrence, issuance or sale by Parent or any of the Restricted Subsidiaries of
any Indebtedness, net of all taxes paid or reasonably estimated to be payable as
a result thereof and fees (including investment banking fees and discounts),
commissions, costs and other expenses, in each case incurred in connection with
such incurrence, issuance or sale.

 

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to Parent, the Borrower and their Restricted
Subsidiaries shall be disregarded.

 

“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).

 

“Non-Debt Fund Affiliate” means any Affiliate of Parent, including Parent or any
Subsidiary of Parent, but excluding (a) any Debt Fund Affiliate and (b) any
natural person.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

“Non-Expiring Credit Commitment” has the meaning set forth in Section 2.04(g).

 

“Non-Extension Notice Date” has the meaning set forth in Section 2.03(b)(iii).

 

“Note” means a Term Note, a Revolving Credit Note or a Swing Line Note, as the
context may require.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or Restricted Subsidiary of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.  Without

 

--------------------------------------------------------------------------------


 

limiting the generality of the foregoing, the Obligations of the Loan Parties
under the Loan Documents (and of their Restricted Subsidiaries to the extent
they have obligations under the Loan Documents) include (a) the obligation
(including guarantee obligations) to pay principal, interest, Letter of Credit
fees, reimbursement obligations, charges, expenses, fees, Attorney Costs,
indemnities and other amounts payable by any Loan Party under any Loan Document
and (b) the obligation of any Loan Party to reimburse any amount in respect of
any of the foregoing that any Lender may elect to pay or advance on behalf of
such Loan Party in accordance with the terms of the Loan Documents; provided
that in no event shall “Obligations” include any Cash Management Obligations or
any Obligations under Secured Hedge Agreements.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Offered Amount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

 

“Offered Discount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

 

“OID” means original issue discount.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement; and (c) with respect to any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

 

“Other Applicable Indebtedness” has the meaning set forth in
Section 2.05(b)(ii).

 

“Other Taxes” has the meaning set forth in Section 3.01(b).

 

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the outstanding principal Dollar
Equivalent amount thereof after giving effect to any borrowings and prepayments
or repayments of Term Loans, Revolving Credit Loans (including any refinancing
of outstanding unpaid drawings under Letters of Credit or L/C Credit Extensions
as a Revolving Credit Borrowing) and Swing Line Loans, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the outstanding Dollar Equivalent amount thereof on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
thereto as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit (including any
refinancing of outstanding unpaid drawings under Letters of Credit or L/C Credit
Extensions as a Revolving Credit Borrowing) or any reductions in the maximum
amount available for drawing under Letters of Credit taking effect on such date.

 

“Overnight Rate” means, for any day, the greater of the Federal Funds Effective
Rate and an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

“Par Capital” means PAR Investment Partners, L.P., and any of its Controlled
Investment Affiliates.

 

--------------------------------------------------------------------------------


 

“Parent” means Global Eagle Entertainment Inc., a Delaware corporation.

 

“Parity Intercreditor Agreement” means the “First Lien Parity Intercreditor
Agreement” (as defined in the Closing Date Intercreditor Agreement), in form and
substance reasonably acceptable to the Administrative Agent.

 

“Participant” has the meaning set forth in Section 10.07(e).

 

“Participant Register” has the meaning set forth in Section 10.07(e).

 

“Participating Lender” has the meaning set forth in Section 2.05(a)(v)(C)(2).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II to the Security Agreement or any other form reasonably approved by
the Administrative Agent, as the same shall be supplemented from time to time.

 

“Permitted Acquisition” has the meaning set forth in Section 7.02(i).

 

“Permitted Debt Exchange” shall have the meaning provided in Section 2.18(a).

 

“Permitted Debt Exchange Notes” means Indebtedness in the form of unsecured,
first lien, second lien or other junior lien notes; provided that such
Indebtedness (i) meets the Permitted Other Debt Conditions, (ii) the covenants
of such Indebtedness are, taken as a whole, not more restrictive to Parent and
the Restricted Subsidiaries than those contained in the Loan Documents (except
for (x) covenants or other provisions applicable only to periods after the
Maturity Date of the applicable Facility existing at the time of incurrence or
issuance of such of such Permitted Debt Exchange Notes and (y) any financial
maintenance covenant to the extent such covenant is also added for the benefit
of the Lenders under any applicable existing corresponding Facility) or
otherwise reflect market terms and conditions (as reasonably determined by the
Borrower) at the time of incurrence or issuance of such Permitted Debt Exchange
Notes, (iii) does not mature prior to the day that is 91 days after the Latest
Maturity Date of the Term Loans, (iv) such Indebtedness is not at any time
Guaranteed by any Subsidiary other than Guarantors, (v) to the extent secured,
such Indebtedness is not secured by property other than the Collateral, and
(vi) if such Indebtedness is secured, the requirements in the proviso at the end
of Section 7.03 have been satisfied.

 

“Permitted Debt Exchange Offer” shall have the meaning provided in
Section 2.18(a).

 

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by Parent, Holdings, Borrower or any Subsidiary Guarantor in the form
of one or more series of senior secured notes; provided that (i) such
Indebtedness is designated as “Additional First Lien Debt” under (and as defined
in) the Closing Date Intercreditor Agreement, (ii) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness, and (iii) the requirements in the
proviso at the end of Section 7.03

 

--------------------------------------------------------------------------------


 

have been satisfied.  Permitted First Priority Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Initial Revolving Credit Borrowing Purposes” means one or more
Borrowings of Revolving Credit Loans that will be used on the Closing Date to
fund a portion of the Transactions (including expenses incurred in connection
therewith) and working capital in an aggregate amount not to exceed $5,000,000.

 

“Permitted Junior Priority Refinancing Debt” means secured Indebtedness incurred
by Parent, Holdings, Borrower or any Subsidiary Guarantor in the form of one or
more series of second lien (or other junior lien) secured notes or secured loans
ranking junior to the liens securing the Second Lien Term Facility; provided
that (i) such Indebtedness is secured by the Collateral on a second priority or
other junior priority, as applicable, basis to the Liens securing the
Obligations and the obligations in respect of any Permitted First Priority
Refinancing Debt, (ii) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness, and (iii) the requirements in the proviso at the end
of Section 7.03 have been satisfied.  Permitted Junior Priority Refinancing Debt
will include any junior secured or unsecured Registered Equivalent Notes issued
in exchange therefor.

 

“Permitted Other Debt Conditions” means that such applicable Indebtedness does
not mature or have scheduled amortization payments of principal or payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligations (except (x) customary asset sale, initial public
offering or change of control or similar event provisions, (y) maturity payments
and customary mandatory prepayments for a customary bridge financing which,
subject to customary conditions, provides for automatic conversion or exchange
into Indebtedness that otherwise complies with the requirements of this
definition or (z) “AHYDO” payments), in each case prior to the Latest Maturity
Date at the time such Indebtedness is incurred.

 

“Permitted Ratio Debt” means Indebtedness incurred by Parent, Holdings, the
Borrower or any Restricted Subsidiary in the form of unsecured Indebtedness or
secured loans secured by a Lien on the Collateral ranking junior in right of
priority to the Liens securing the Obligations in an aggregate principal amount
not to exceed $25,000,000; plus an additional unlimited amount, so long as
immediately after giving Pro Forma Effect thereto and to the use of the proceeds
thereof, (x) if such Indebtedness is unsecured Indebtedness, the Consolidated
Total Net Leverage Ratio (determined on a Pro Forma Basis in accordance with
Section 1.09 and without netting the cash proceeds of any such Indebtedness for
the purposes of such calculation) is no greater than 5.00 to 1.00 and (y) if
such Indebtedness is secured Indebtedness, the Consolidated First Lien Net
Leverage Ratio (determined on a Pro Forma Basis in accordance with Section 1.09
and without netting the cash proceeds of any such Indebtedness being so incurred
for the purposes of such calculation) (treating all such secured Permitted Ratio
Debt as at all times being secured on a first priority basis, whether or not so
secured) is no greater than 3.50 to 1.00; provided that such Indebtedness
(i) does not mature prior to the date that is 91 days after the Latest Maturity
Date at the time such Indebtedness is incurred or the maturity date of such
Indebtedness can be extended subject to any customary “bridge” conditions to a
date that is 91 days after the Latest Maturity Date at the time such
Indebtedness is incurred, (ii) shall have a Weighted Average Life To Maturity
greater than the remaining Weighted Average Life To Maturity of any
then-existing Term Loans, (iii) meets the Permitted Other Debt Conditions,
(iv) has covenants, taken as a whole, that are not more restrictive to Parent
and the Restricted Subsidiaries than those applicable to the Term Facility
(except (x) for covenants applicable only to periods after the Latest Maturity
Date of the applicable Facility at the time of incurrence and (y) any financial
maintenance covenant to the extent such covenant is also added for the benefit
of the Lenders under any applicable existing corresponding Facility) or
otherwise reflect market terms and conditions at the time of such incurrence or
issuance (as determined by Parent in good faith), (v) is not Guaranteed by any
Person that is not a Loan Party and, to the extent secured, shall not be

 

--------------------------------------------------------------------------------


 

secured by any assets that do not constitute Collateral and the requirements in
the proviso at the end of Section 7.03 shall be satisfied, and (vi) if incurred
or guaranteed by a Restricted Subsidiary that is not a Loan Party does not,
together with any Indebtedness incurred by a Restricted Subsidiary that is not a
Loan Party pursuant to Section 7.03(g) (including any Permitted Refinancing
thereof, to the extent incurred or guaranteed by a Restricted Subsidiary that is
not a Loan Party), exceed in the aggregate at any time outstanding the greater
of $15,000,000 and 25% of LTM EBITDA, in each case determined at the time of
incurrence.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, restructuring, replacement or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, restructured,
refunded, renewed, replaced or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other amounts owing or paid related to
such Indebtedness, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal, restructuring, replacement or
extension plus an amount equal to any existing commitments unutilized
thereunder, (b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), such modification,
refinancing, refunding, renewal, replacement or extension has a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended, (c) other than with respect to a Permitted Refinancing in
respect of Indebtedness permitted pursuant to Section 7.03(e) or (f), at the
time thereof, no Event of Default shall have occurred and be continuing, (d) if
such Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal, replacement or extension is
subordinated in right of payment to the Obligations on terms (i) at least as
favorable (taken as a whole) (as reasonably determined by Parent) to the Lenders
as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended or (ii) as
otherwise reasonably acceptable to the Administrative Agent, (e) if such
Indebtedness being modified, refinanced, replaced, refunded, renewed or extended
is Indebtedness permitted pursuant to Section 7.03(s) or 7.03(x), (i) to the
extent such Indebtedness being modified, refinanced, replaced, refunded, renewed
or extended is unsecured or secured by Liens that are subordinated to the Liens
securing the Obligations, such modification, refinancing, replacement,
refunding, renewal or extension is unsecured or (with respect to refinanced debt
secured by Liens that are subordinated to the Liens securing the Obligations)
secured by Liens that are subordinated to the Liens securing the Obligations on
terms (x) at least as favorable (taken as a whole) (as reasonably determined by
Parent) to the Lenders as those contained in the documentation (including any
intercreditor or similar agreements) governing the Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended or (y) otherwise reasonably
acceptable to the Administrative Agent and (ii) notwithstanding anything
contained in Section 7.03(c), such modification, refinancing, refunding,
renewal, replacement or extension is incurred by one or more Persons who is an
obligor of the Indebtedness being modified, refinanced, replaced, refunded,
renewed or extended and (f) if such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended is outstanding pursuant to the Second
Lien Credit Agreement or any other Second Lien Loan Document, such modification,
refinancing, refunding, renewal, replacement or extension does not violate the
terms of the Closing Date Intercreditor Agreement.

 

“Permitted Repricing Amendment” has the meaning set forth in Section 10.01.

 

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
Parent, Holdings, the Borrower or any Subsidiary Guarantor in the form of one or
more series of senior unsecured notes or loans; provided that such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness.

 

--------------------------------------------------------------------------------


 

Permitted Unsecured Refinancing Debt will include any Registered Equivalent
Notes issued in exchange therefor.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) other than a Foreign Plan, established or maintained by
any Loan Party or any Restricted Subsidiary or, with respect to any such plan
that is subject to Section 412 of the Code or Section 302 or Title IV of ERISA,
any ERISA Affiliate.

 

“Platform” has the meaning set forth in Section 6.01(d).

 

“Pledged Debt” has the meaning set forth in the Security Agreement.

 

“Pledged Equity” has the meaning set forth in the Security Agreement.

 

“Proceeding” has the meaning set forth in Section 10.05.

 

“Proceeds” has the meaning set forth in the Security Agreement.

 

“Pro Forma Balance Sheet” has the meaning set forth in Section 5.05(b).

 

“Pro Forma Basis” and “Pro Forma Effect” means, with respect to compliance with
any test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 1.09.

 

“Pro Forma Financial Statements” has the meaning set forth in Section 5.05(b).

 

“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Term Loans under the applicable Facility or
Facilities at such time; provided that, in the case of the Revolving Credit
Facility, if such Commitments have been terminated, then the Pro Rata Share of
each Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

 

“Projections” has the meaning set forth in Section 6.01(c).

 

“Public Lender” has the meaning set forth in Section 6.01(d).

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

--------------------------------------------------------------------------------


 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Qualifying Lender” has the meaning set forth in Section 2.05(a)(v)(D)(3).

 

“Quarterly Financial Statements” means the unaudited consolidated balance sheets
and related consolidated statements of income and cash flows of each of the
Borrower and Target and their respective Subsidiaries for the fiscal quarter
ended March 31, 2015 and each subsequent fiscal quarter of each of the Borrower
and Target (other than the fourth fiscal quarter) ended at least 45 days prior
to the Closing Date.

 

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures.

 

“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness”.

 

“Refinanced Term Loans” has the meaning set forth in Section 10.01.

 

“Refinancing” means the prepayment in full of all existing credit facilities and
other material third party debt for borrowed money of each of the Borrower and
Target and their respective Subsidiaries, and all commitments, security
interests and guaranties in connection therewith shall have been terminated and
released (other than letters of credit that have been backstopped or cash
collateralized).

 

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Refinancing
Term Loans, Refinancing Term Commitments, Refinancing Revolving Credit
Commitments or Refinancing Revolving Credit Loans incurred pursuant thereto, in
accordance with Section 2.15.

 

“Refinancing Revolving Credit Commitments” means one or more Classes of
Revolving Credit Commitments hereunder that result from a Refinancing Amendment.

 

“Refinancing Revolving Credit Loans” means one or more Classes of Revolving
Credit Loans that result from a Refinancing Amendment.

 

“Refinancing Series” means all Refinancing Term Loans, Refinancing Term
Commitments, Refinancing Revolving Credit Loans, or Refinancing Revolving Credit
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans, Refinancing Term
Commitments, Refinancing Revolving Credit Loans, or Refinancing Revolving Credit
Commitments provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same Effective Yield
(other than, for this purpose, any original issue discount or upfront fees), if
applicable, and amortization schedule.

 

“Refinancing Term Commitments” means one or more term loan commitments hereunder
that fund Refinancing Term Loans of the applicable Refinancing Series hereunder
pursuant to a Refinancing Amendment.

 

--------------------------------------------------------------------------------


 

“Refinancing Term Loans” means one or more Classes of Term Loans hereunder that
result from a Refinancing Amendment.

 

“Register” has the meaning set forth in Section 10.07(d).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

 

“Rejection Notice” has the meaning set forth in Section 2.05(b)(viii).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment or
in an uncontained manner from or through any facility, property or equipment.

 

“Replacement Term Loans” has the meaning set forth in Section 10.01.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the otherwise
applicable notice period has been waived by regulation or otherwise by the PBGC.

 

“Representative” means, with respect to any series of Permitted First Priority
Refinancing Debt, Permitted Junior Priority Refinancing Debt, Incremental
Equivalent Debt, Junior Secured Financing, Second Lien Credit Agreement
Refinancing Indebtedness or Second Lien Incremental Equivalent Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

 

“Repricing Event” means (i) the incurrence by the Borrower of any Indebtedness
in the form of a term loan that is broadly marketed or syndicated and secured on
a pari passu basis with the Initial Term Loans (a) having an Effective Yield
that is less than the Effective Yield for the Initial Term Loans, but excluding
Indebtedness incurred in connection with a transaction that would be a  Change
of Control or Transformative Acquisition if consummated, and (b) the proceeds of
which are used to prepay (or, in the case of a conversion, deemed to prepay or
replace), in whole or in part, outstanding principal of Initial Term Loans or
(ii) any amendment the primary purpose of which is to lower the Effective Yield
for the Initial Term Loans, except for any amendment in connection with a
transaction that would be a Change of Control or Transformative Acquisition if
consummated.  Any determination by the Administrative Agent with respect to
whether a Repricing Event shall have occurred shall be conclusive and binding on
all Lenders.

 

“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

 

--------------------------------------------------------------------------------


 

“Required Class Lenders” means, with respect to any Class on any date of
determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Class and (ii) the aggregate unused Commitments under such
Class; provided that, to the same extent set forth in Section 10.07(m) with
respect to determination of Required Lenders, the Loans of any Affiliated Lender
shall in each case be excluded for purposes of making a determination of
Required Class Lenders; provided, further, that the unused Term
Commitment, Incremental Term Commitment, Refinancing Term Commitment, Revolving
Credit Commitment, Incremental Revolving Credit Commitment and Refinancing
Revolving Credit Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Class Lenders.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Initial Term Commitments, Incremental Term
Commitments and Refinancing Term Commitments and (c) aggregate unused Revolving
Credit Commitments, unused Incremental Revolving Credit Commitments and unused
Refinancing Revolving Credit Commitments; provided that the unused Term
Commitment, Incremental Term Commitment, Refinancing Term Commitment, Revolving
Credit Commitment, Incremental Revolving Credit Commitment and Refinancing
Revolving Credit Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders; provided, further, that, to the same
extent set forth in Section 10.07(m) with respect to determination of Required
Lenders, the Loans of any Affiliated Lender shall in each case be excluded for
purposes of making a determination of Required Lenders; provided, further, that,
with respect to any determination of Required Lenders, Debt Fund Affiliates
cannot, in the aggregate, account for more than 49.9% of the amounts included in
such determination as provided in Section 10.07(o).

 

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders having more than 50% of the sum of the (a) Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans and all L/C Obligations
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Commitments; provided that unused Revolving Credit Commitment of, and the
portion of the Outstanding Amount of all Revolving Credit Loans, Swing Line
Loans and all L/C Obligations held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders; provided, further, that, with respect to any determination of
Required Revolving Credit Lenders, Debt Fund Affiliates cannot, in the
aggregate, account for more than 49.9% of the amounts included in such
determination as provided in Section 10.07(o).

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief administrative officer, secretary or
assistant secretary, treasurer or assistant treasurer, controller or other
similar officer of a Loan Party.  Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

“Restricted Cash” means cash and Cash Equivalents held by Parent and its
Restricted Subsidiaries identified on such balance sheet as “restricted”
(including cash or Cash Equivalents subject to a control agreement in favor of
any Person other than the Administrative Agent, but excluding cash or Cash
Equivalents restricted in favor of the Administrative Agent on behalf of all
Secured Parties).

 

--------------------------------------------------------------------------------


 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Parent or
any Restricted Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to Parent’s or a Restricted Subsidiary’s equity holders, partners or members (or
the equivalent Persons thereof).

 

“Restricted Subsidiary” means any Subsidiary of Parent (including Borrower)
other than an Unrestricted Subsidiary.

 

“Retained Percentage” means, with respect to any Excess Cash Flow Period,
(a) 100% minus (b) the Applicable ECF Percentage with respect to such Excess
Cash Flow Period.

 

“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a Disposition or otherwise) and other amounts received or realized
in respect of such Investment.

 

“Revaluation Date” means (a) with respect to any applicable Revolving Credit
Loan, each of the following:  (i) each date of a Borrowing denominated in Euros,
(ii) each date of a continuation of a Revolving Credit Loan denominated in Euros
pursuant to Section 2.02, and (iii) during an Event of Default, such additional
dates as the Administrative Agent shall reasonably request; and (b) with respect
to any Letter of Credit, each of the following:  (i) a date on or about the date
on which the applicable L/C Issuer receives a request from the Borrower for the
issuance of a Letter of Credit denominated in Euros, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof, (iii) each date of any payment by the L/C Issuer under any
Letter of Credit denominated in Euros, and (iv) during an Event of Default, such
additional dates as the Administrative Agent or the L/C Issuer shall reasonably
request.

 

“Revolver Extension Request” has the meaning set forth in Section 2.16(b).

 

“Revolver Extension Series” has the meaning set forth in Section 2.16(b).

 

“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans and EURIBOR Loans, having the same Interest Period, made by each of the
Revolving Credit Lenders.

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower, (b) purchase
participations in L/C Obligations in respect of Letters of Credit and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01(a) under the caption “Revolving Credit
Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement (including Sections 2.14 and
10.07(b)).  The aggregate Revolving Credit Commitments of all Revolving Credit
Lenders shall be $35,000,000 on the Closing Date, as such amount may be adjusted
from time to time in accordance with the terms of this Agreement.

 

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the amount of the Outstanding Amount of such Revolving Credit Lender’s
Revolving Credit Loans and its

 

--------------------------------------------------------------------------------


 

Pro Rata Share or other applicable share provided for under this Agreement of
the L/C Obligations and the Swing Line Obligations at such time.

 

“Revolving Credit Facility” means the Revolving Credit Commitments, each
Class of Incremental Revolving Credit Commitments, each Extension Series of
Extended Revolving Credit Commitments, each Refinancing Series of Refinancing
Revolving Credit Commitments and the Credit Extensions made thereunder.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if the Revolving Credit Commitments have
terminated, Revolving Credit Exposure.

 

“Revolving Credit Loans” has the meaning set forth in Section 2.01(b).

 

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrower.

 

“S&P” means Standard & Poor’s Financial Services LLC, a division of McGraw Hill
Financial, and any successor thereto.

 

“Same Day Funds” means immediately available funds.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) as
applicable, the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any comprehensive Sanctions (at the time of this
Agreement, the Crimean region of Ukraine, Cuba, Iran, North Korea, Sudan and
Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or to the extent applicable, the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

 

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Lien Administrative Agent” has the meaning assigned to the term
“Administrative Agent” under and as defined in the Second Lien Credit Agreement
and shall include any successor administrative agent under the Second Lien
Credit Agreement.

 

“Second Lien Credit Agreement” means the “Second Lien Credit Agreement” as
defined in the Closing Date Intercreditor Agreement.

 

--------------------------------------------------------------------------------


 

“Second Lien Credit Agreement Refinancing Indebtedness” means “Credit Agreement
Refinancing Indebtedness” (or any comparable term) as defined in the Second Lien
Credit Agreement.

 

“Second Lien Incremental Equivalent Debt” means the “Incremental Equivalent
Debt” (or any comparable term) as defined in the Second Lien Credit Agreement.

 

“Second Lien Incremental Term Loans” means the “Incremental Term Loans” (or any
comparable term) as defined in the Second Lien Credit Agreement.

 

“Second Lien Loan Documents” means the “Second Lien Loan Documents” as defined
in the Closing Date Intercreditor Agreement.

 

“Second Lien Obligations” means the “Obligations” (or any comparable term) as
defined in the Second Lien Credit Agreement.

 

“Second Lien Parity Intercreditor Agreement” means the “Second Lien Parity
Intercreditor Agreement” (as defined in the Closing Date Intercreditor
Agreement), in form and substance reasonably acceptable to the Administrative
Agent.

 

“Second Lien Secured Obligations” means the “Second Lien Secured Obligations” as
defined in the Closing Date Intercreditor Agreement.

 

“Second Lien Term Facility” means the Second Lien Term Loans and commitments in
respect thereof.

 

“Second Lien Term Loans” means the “Term Loans” (or any comparable term) as
defined in the Second Lien Credit Agreement.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Article 7 that
is entered into by and between Parent or any Restricted Subsidiary and any Hedge
Bank, to the extent designated by the Borrower and such Hedge Bank as a “Secured
Hedge Agreement” in writing to the Administrative Agent.  The designation of any
Secured Hedge Agreement shall not create in favor of such Hedge Bank any rights
in connection with the management or release of Collateral or of the obligations
of any Guarantor under the Loan Documents.

 

“Secured Obligations” means, collectively, the Obligations, the Cash Management
Obligations and all obligations owing to the Secured Parties by the Borrower,
Parent or any Restricted Subsidiary under any Secured Hedge Agreement (as such
obligations may be amended, amended and restated, supplemented or otherwise
modified from time to time (including any increases of the principal amount
outstanding thereunder)), whether direct or indirect, absolute or contingent,
and whether for principal, reimbursement obligations, interest, fees, premiums,
penalties, indemnifications, contract causes of action, costs, expenses or
otherwise, excluding all Excluded Swap Obligations.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks and each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agreement” means a security agreement substantially in the form of
Exhibit F.

 

--------------------------------------------------------------------------------


 

“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.

 

“Solicited Discount Proration” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

 

“Solicited Discounted Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

 

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to
Section 2.05(a)(v)(D) substantially in the form of Exhibit E-6.

 

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit E-7, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the sum of the debt (including contingent
liabilities) of such Person and its Subsidiaries, taken as a whole, does not
exceed the present fair saleable value (on a going concern basis) of the assets
of the Person and its Subsidiaries, taken as a whole; (ii) the capital of such
Person and its Subsidiaries, taken as a whole, is not unreasonably small in
relation to the business of such Person and its Subsidiaries, taken as a whole,
contemplated as of the date hereof; and (iii) such Person and its Subsidiaries,
taken as a whole, do not intend to incur, or believe that they will incur, debts
(including current obligations) beyond their ability to pay such debt as they
mature in the ordinary course of business.  For the purposes hereof, the amount
of any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability (irrespective of whether such contingent liabilities meet the criteria
for accrual under the Financial Accounting Standards Board’s Statement of
Financial Accounting Standard No. 5).

 

“SPC” has the meaning set forth in Section 10.07(h).

 

“Specified Discount” has the meaning set forth in Section 2.05(a)(v)(B)(1).

 

“Specified Discount Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(B)(1).

 

“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to
Section 2.05(a)(v)(B) substantially in the form of Exhibit E-8.

 

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit E-9, to a Specified
Discount Prepayment Notice.

 

“Specified Discount Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(B)(1).

 

“Specified Discount Proration” has the meaning set forth in
Section 2.05(a)(v)(B)(3).

 

--------------------------------------------------------------------------------


 

“Specified Junior Financing Obligations” means any obligations in respect of any
Junior Financing in respect of which any Loan Party is an obligor in a principal
amount in excess of the Threshold Amount.

 

“Specified Representations” means those representations and warranties made by
the Loan Parties in Sections 5.01(a) and (b), Sections 5.02(a) and (b)(i),
Section 5.04, Section 5.12, Section 5.16, Section 5.18 and Section 5.19 (in the
case of Section 5.19, subject to the proviso at the end of Section 4.01(a)).

 

“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition or any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of Parent, any Investment constituting an acquisition of assets constituting a
business unit, line of business or division of, or all or substantially all of
the Equity Interests of, another Person or any Disposition of a business unit,
line of business or division of Parent or a Restricted Subsidiary and the
Amendment Transactions, in each case whether by merger, consolidation,
amalgamation or otherwise, or any incurrence or repayment of Indebtedness (other
than Indebtedness incurred or repaid under any revolving credit facility or line
of credit), Restricted Payment, Incremental Revolving Credit
Commitment, Incremental Revolving Loan or Incremental Term Loan that by the
terms of this Agreement requires such test to be calculated on a “Pro Forma
Basis” or after giving “Pro Forma Effect.”

 

“Sponsor” means any of ABRY Partners II, LLC and any of its Affiliates, and
funds or partnerships managed or advised by any of them or any of their
respective Affiliates but not including, however, any portfolio company of any
of the foregoing.

 

“Sponsor Model” shall mean the Sponsor’s financial model dated March 20, 2015,
and as supplemented on March 31, 2015, used in connection with the syndication
of the Facilities.

 

“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board of Governors of the Federal Reserve System of the United States (the
“Board”) and any other banking authority, domestic or foreign, to which the
Administrative Agent or any Lender (including any branch, Affiliate or other
fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurocurrency Rate Loans
shall be deemed to constitute Eurocurrency Liabilities (as defined in Regulation
D of the Board) and to be subject to such reserve requirements without benefit
of or credit for proration, exemptions or offsets that may be available from
time to time to any Lender under such Regulation D or any comparable
regulation.  Statutory Reserves shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Submitted Amount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

 

“Submitted Discount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

 

“Subordinated Debt” means Indebtedness incurred by a Loan Party that is
subordinated in right of payment to the prior payment of all Obligations of such
Loan Party under the Loan Documents and the Second Lien Secured Obligations on
terms customary for subordinated high yield notes at the time of incurrence or
otherwise reasonably acceptable to the Administrative Agent.

 

--------------------------------------------------------------------------------


 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, any charitable organizations, and any other Person that meets the
requirements of Section 501(c)(3) of the Code) of which (i) a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Parent (including Borrower).

 

“Subsidiary Guarantor” means any Guarantor other than the Borrower, Holdings and
Parent.

 

“Successor Company” has the meaning set forth in Section 7.04(d).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Facility” means the swing line loan facility made available by the
Swing Line Lender pursuant to Section 2.04.

 

“Swing Line Lender” means MSSF, in its capacity as provider of Swing Line Loans
or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning set forth in Section 2.04(a).

 

--------------------------------------------------------------------------------


 

“Swing Line Loan Notice” means a written notice of a Swing Line Borrowing
pursuant to Section 2.04(b), which shall be substantially in the form of
Exhibit B hereto.

 

“Swing Line Note” means a promissory note of the Borrower payable to any Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-3
hereto, evidencing the aggregate Indebtedness of the Borrower to such Swing Line
Lender resulting from the Swing Line Loans.

 

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments.  The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

 

“Syndication Agent” means each of Citizens and Macquarie, each in its capacity
as a joint syndication agent.

 

“Target” has the meaning set forth in the preliminary statements to this
Agreement.

 

“TARGET Day” means any day on which the Trans-European Automated Realtime Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euros.

 

“Target Person” has the meaning set forth in Section 7.02.

 

“Tax Distribution” means any distribution made or permitted to be made pursuant
to Section 7.06(h)(iii).

 

“Tax Group” has the meaning set forth in Section 7.06(h)(iii).

 

“Taxes” means all present or future taxes, duties, levies, imposts, assessments,
withholdings (including backup withholding) or other similar charges imposed by
any Governmental Authority including any interest, penalties and additions to
tax applicable thereto.

 

“Term Borrowing” means a borrowing consisting of Term Loans of the same Type and
Class and, in the case of Eurocurrency Rate Loans, having the same Interest
Period, made by each of the Term Lenders pursuant to Section 2.01(a) or under
any Incremental Amendment, Extension Amendment or Refinancing Amendment.

 

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower hereunder, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Term Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 and (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Term Lender pursuant to an Assignment and
Assumption, (ii) an Incremental Amendment, (iii) a Refinancing Amendment,
(iv) an Extension Amendment or (v) the incurrence of Replacement Term Loans. 
The initial amount of each Term Lender’s Commitment is set forth on Schedule
2.01(a) under the caption “Initial Term Commitment” or, otherwise, in the
Assignment and Assumption, Incremental Amendment, Extension Amendment or
Refinancing Amendment pursuant to which such Lender shall have assumed its
Commitment, as the case may be.

 

--------------------------------------------------------------------------------


 

“Term Facility” means (a) prior to the Closing Date, the Initial Term
Commitments and (b) thereafter, each Class of Term Loans and/or Term
Commitments.

 

“Term Lender” means, at any time, any Lender that has (a) an Initial Term
Commitment, Incremental Term Commitment or Refinancing Term Commitment or (b) a
Term Loan at such time.

 

“Term Loan” means any Initial Term Loan, Extended Term Loan, Incremental Term
Loan, Refinancing Term Loan or Replacement Term Loan, as the context may
require.

 

“Term Loan Extension Request” has the meaning set forth in Section 2.16(a).

 

“Term Loan Extension Series” has the meaning set forth in Section 2.16(a).

 

“Term Loan Increase” has the meaning set forth in Section 2.14(a).

 

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.

 

“Test Period” means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of Parent most recently ended as of such date
of determination.

 

“Threshold Amount” means $15,000,000.

 

“Total Assets” means the total assets of Parent and the Restricted Subsidiaries
on a consolidated basis in accordance with GAAP, as shown on the most recent
balance sheet of Parent delivered pursuant to Section 6.01(a) or (b) or, for the
period prior to the time any such statements are so delivered pursuant to
Section 6.01(a) or (b), the Pro Forma Financial Statements.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings,
the Borrower or any of their respective Subsidiaries in connection with the
Transactions (including expenses in connection with hedging transactions), this
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby.

 

“Transactions” means, collectively, (a) the Acquisition and other related
transactions contemplated by the Acquisition Agreement, (b) the funding of the
Initial Term Loans and the Initial Revolving Borrowing on the Closing Date and
the execution and delivery of Loan Documents to be entered into on the Closing
Date, (c) the funding of the Second Lien Term Loans under the Second Lien Credit
Agreement on the Closing Date and the execution and delivery of the Second Lien
Loan Documents to be entered into on the Closing Date, (d) the Refinancing and
(e) the payment of Transaction Expenses earned, due and payable on the Closing
Date.

 

“Transferred Guarantor” has the meaning set forth in Section 11.09.

 

“Transformative Acquisition” shall mean any acquisition by Parent, the Borrower
or any other Restricted Subsidiary that (i) is not permitted by the terms of the
Loan Documents immediately prior to the consummation of such acquisition or
(ii) if permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition, would not provide Parent and its Subsidiaries

 

--------------------------------------------------------------------------------


 

with adequate flexibility under the Loan Documents for the continuation and/or
expansion of their combined operations following such consummation, as
determined by Parent acting in good faith.

 

“Treasury Services Agreement” means any agreement between Parent, the Borrower
or any other Restricted Subsidiary and any Hedge Bank relating to Cash
Management Services, to the extent designated by Parent and such Hedge Bank as a
“Treasury Services Agreement” in writing to the Administrative Agent.  The
designation of any Treasury Services Agreement shall not create in favor of such
Hedge Bank any rights in connection with the management or release of Collateral
or of the obligations of any Guarantor under the Loan Documents.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan, a
Eurocurrency Rate Loan or a EURIBOR Loan.

 

“Uniform Commercial Code” or “UCC” means (i) the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or (ii) the
Uniform Commercial Code (or similar code or statute) of another jurisdiction, to
the extent it applies to any item or items of Collateral.  References in this
Agreement and the other Loan Documents to specific sections of the Uniform
Commercial Code are based on the Uniform Commercial Code as in effect in the
State of New York on the date hereof.  In the event such Uniform Commercial Code
is amended or another Uniform Commercial Code described in clause (ii) is
applicable, such Section reference shall be deemed to be references to the
comparable Section in such amended or other Uniform Commercial Code.

 

“United States” and “U.S.” mean the United States of America.

 

“United States Tax Compliance Certificate” has the meaning set forth in
Section 3.01(e)(ii)(C) and is in substantially the form of Exhibit H hereto.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

 

“Unrestricted Subsidiary” means any Subsidiary of Parent (other than the
Borrower) designated by Parent as an Unrestricted Subsidiary pursuant to
Section 6.14 subsequent to the Closing Date.

 

“Upfront Fees” has the meaning set forth in Section 2.09(c).

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

 

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

 

--------------------------------------------------------------------------------


 

“WMS” means Wireless Maritime Services, LLC, a Delaware limited liability
company.

 

“WMS LLC Agreement” means that certain Limited Liability Company Agreement of
WMS between AT&T Wireless Services, Inc. and MTN, dated as of February 19, 2004
(as amended, restated, amended and restated, supplemented, or otherwise modified
and in effect as of the date hereof).

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02            Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)           The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.

 

(c)           Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

 

(d)           The term “including” is by way of example and not limitation.

 

(e)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

(f)            Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

(g)           For purposes of determining compliance with any Section of
Article 7 at any time, in the event that any Lien, Investment, Indebtedness,
Disposition, Restricted Payment, Affiliate transaction, Contractual Obligation
or prepayment of Indebtedness meets the criteria of one or more than one of the
categories of transactions permitted pursuant to any clause of such Sections,
such transaction (or portion thereof) at any time shall be permitted under one
or more of such clauses as determined by Parent in its sole discretion at such
time.

 

(h)           All references to “knowledge” of any Loan Party or a Restricted
Subsidiary of Parent means the actual knowledge of a Responsible Officer.

 

(i)            The words “asset” and “property” shall be construed as having the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

(j)            All references to any Person shall be constructed to include such
Person’s successors and assigns (subject to any restriction on assignment set
forth herein) and, in the case of any

 

--------------------------------------------------------------------------------


 

Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all of the functions thereof.

 

(k)           The word “will” shall be construed to have the same meaning and
effect as the word “shall.”

 

SECTION 1.03            Accounting Terms.  All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein. 
Notwithstanding any other provision contained herein, (a) any lease that is
treated as an operating lease for purposes of GAAP as of the date hereof shall
not be treated as Indebtedness, Attributable Indebtedness or as a Capitalized
Lease and shall continue to be treated as an operating lease (and any future
lease, if it were in effect on the date hereof, that would be treated as an
operating lease for purposes of GAAP as of the date hereof shall be treated as
an operating lease), in each case for purposes of this Agreement,
notwithstanding any actual or proposed change in GAAP after the date hereof and
(b) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to (i) Statement of Financial Accounting
Standards 141R or ASC 805 (or any other financial accounting standard having a
similar result or effect) or (ii) any election under Financial Accounting
Standards Codification No. 825—Financial Instruments, or any successor thereto
(including pursuant to the Accounting Standards Codification), to value any
Indebtedness of Parent, the Borrower or any Subsidiary at “fair value” as
defined therein.

 

SECTION 1.04            Rounding.  Any financial ratios required to be
maintained by Parent pursuant to this Agreement (or required to be satisfied in
order for a specific action to be permitted under this Agreement) shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding up if there is no nearest number).

 

SECTION 1.05            References to Agreements, Laws, Etc.  Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, refinancings, restatements, renewals,
restructurings, extensions, supplements and other modifications thereto, but
only to the extent that such amendments, refinancings, restatements, renewals,
restructurings, extensions, supplements and other modifications are not
prohibited by the Loan Documents; and (b) references to any Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law.

 

SECTION 1.06            Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

SECTION 1.07            Timing of Payment or Performance.  When the payment of
any obligation or the performance of any covenant, duty or obligation is stated
to be due or performance required on a day which is not a Business Day, the date
of such payment (other than as described in the definition of “Interest Period”)
or performance shall extend to the immediately succeeding Business Day.

 

SECTION 1.08            Cumulative Credit Transactions.  If more than one action
occurs on any given date the permissibility of the taking of which is determined
hereunder by reference to the amount of the Cumulative Credit immediately prior
to the taking of such action, the permissibility of the taking of

 

--------------------------------------------------------------------------------


 

each such action shall be determined independently and in no event may any two
or more such actions be treated as occurring simultaneously.

 

SECTION 1.09            Pro Forma Calculations.

 

(a)           Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test contained in this Agreement, the
Consolidated Total Net Leverage Ratio, the Consolidated First Lien Net Leverage
Ratio, Consolidated EBITDA and Total Assets shall be calculated on a pro forma
basis to give effect to all Specified Transactions that have been made during
the applicable period of measurement or subsequent to such period and prior to
or simultaneously with the event for which the calculation is made in the manner
prescribed by this Section 1.09; provided that notwithstanding anything to the
contrary in Section 1.09(b), (c) or (d), when (x) calculating the Consolidated
First Lien Net Leverage Ratio for purposes of (i) the definition of “Applicable
Rate,” and (ii) determining actual compliance (and not compliance on a Pro Forma
Basis) with any covenant pursuant to Section 7.11 and (y) calculating the
Consolidated First Lien Net Leverage Ratio for purposes of the definition of
“Applicable ECF Percentage”, the events described in this Section 1.09 (other
than the Amendment Transactions) that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect.  In addition,
whenever a financial ratio or test is to be calculated on a pro forma basis, the
reference to the “Test Period” for purposes of calculating such financial ratio
or test shall be deemed to be a reference to, and shall be based on, the most
recently ended Test Period for which internal financial statements of Parent are
available (as determined in good faith by Parent); provided that, the provisions
of this sentence shall not apply for purposes of calculating the Consolidated
First Lien Net Leverage Ratio or the Consolidated Total Net Leverage Ratio for
purposes of the definition of “Applicable Rate,” the definition of “Applicable
ECF Percentage” and determining actual compliance with Section 7.11 (other than
for the purpose of determining pro forma compliance with Section 7.11), as
applicable, each of which shall be based on the financial statements delivered
pursuant to Section 6.01(a) or (b), as applicable, for the relevant Test Period.

 

(b)           For purposes of calculating any financial ratio or test (including
the Consolidated Total Net Leverage Ratio, the Consolidated First Lien Net
Leverage Ratio, Consolidated EBITDA and Total Assets), Specified Transactions
(with any incurrence or repayment of any Indebtedness in connection therewith to
be subject to Section 1.09(d)) that have been made (i) during the applicable
Test Period and (ii) if applicable as described in Section 1.09(a), subsequent
to such Test Period and prior to or simultaneously with the event for which the
calculation of any such ratio or test is made shall be calculated on a pro forma
basis assuming that all such Specified Transactions (and any increase or
decrease in Consolidated EBITDA and the component financial definitions used
therein attributable to any Specified Transaction) had occurred on the first day
(or, in case of the determination of Total Assets, the last day) of the
applicable Test Period.  If since the beginning of any applicable Test Period
any Person that subsequently became a Restricted Subsidiary or was merged,
amalgamated or consolidated with or into Parent or any of its Restricted
Subsidiaries since the beginning of such Test Period shall have made any
Specified Transaction that would have required adjustment pursuant to this
Section 1.09, then such financial ratio or test (and Consolidated EBITDA and
Total Assets) shall be calculated to give pro forma effect thereto in accordance
with this Section 1.09.

 

(c)           Whenever pro forma effect is to be given to a Specified
Transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of Parent and include, for the
avoidance of doubt, the amount of “run-rate” cost savings, operating expense
reductions and synergies projected by Parent in good faith to be realized as a
result of specified actions taken or expected to be taken (calculated on a pro
forma basis as though such cost savings, operating expense reductions and
synergies had been realized on the first day of such period and as if such cost
savings, operating expense reductions and synergies were realized during the
entirety of such period) and

 

--------------------------------------------------------------------------------


 

“run-rate” means the full recurring benefit for a period that is associated with
any action taken, committed to be taken or expected to be taken (including any
savings expected to result from the elimination of a public target’s compliance
costs with public company requirements) net of the amount of actual benefits
realized during such period from such actions, and any such adjustments shall be
included in the initial pro forma calculations of such financial ratios or tests
and during any subsequent Test Period in which the effects thereof are expected
to be realized relating to such Specified Transaction; provided that (i) such
amounts are (A) reasonably supportable and quantifiable in the good faith
judgment of Parent, (B) reasonably anticipated to be realized not later than
eighteen (18) months after the date of such Specified Transaction, and (C) no
amounts shall be added pursuant to this Section 1.09(c) to the extent
duplicative of any amounts that are otherwise added back in computing
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, with
respect to such period; and (ii) the aggregate adjustments pursuant to this
Section 1.09(c) (plus any add-backs pursuant to clause (a)(vii)(B) of the
definition of “Consolidated EBITDA” but excluding any adjustments consistent
with Article 11 of Regulation S-X promulgated under the Securities Act and as
interpreted by the staff of the SEC)) (i) for the Test Period ending June 30,
2016 and the Test Period ending September 30, 2016, shall not exceed 30% of
Consolidated EBITDA for such Test Period (calculated after giving effect to any
such add-backs or adjustments) and (ii) the Test Period ending December 31,
2016, and each Test Period thereafter, shall not exceed 20% of Consolidated
EBITDA for such Test Period (calculated after giving effect to any such
add-backs or adjustments).

 

(d)           In the event that Parent or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculations of any financial ratio or test (in each case, other than
Indebtedness incurred or repaid under any revolving credit facility), (i) 
during the applicable Test Period or (ii) subject to Section 1.09(a) subsequent
to the end of the applicable Test Period and prior to or simultaneously with the
event for which the calculation of any such ratio is made, then such financial
ratio or test shall be calculated giving pro forma effect to such incurrence or
repayment of Indebtedness, to the extent required, as if the same had occurred
on the last day of the applicable Test Period.

 

SECTION 1.10            Currency Generally.  For purposes of determining
compliance with Article 7 with respect to any amount of Indebtedness, Lien or
Investment in a currency other than Dollars, no Default or Event of Default
shall be deemed to have occurred solely as a result of changes in rates of
currency exchange occurring after the time such Indebtedness or Investment is
incurred (so long as such Indebtedness or Investment, at the time incurred, made
or acquired, was permitted hereunder).

 

SECTION 1.11            Certifications.  All certifications to be made hereunder
by an officer or representative of a Loan Party shall be made by such person in
his or her capacity solely as an officer or a representative of such Loan Party,
on such Loan Party’s behalf and not in such Person’s individual capacity.

 

SECTION 1.12            Limited Condition Acquisition.  Notwithstanding anything
to the contrary in this Agreement, for purposes of (i) determining compliance
with any provision of this Agreement that requires the calculation of the
Consolidated First Lien Net Leverage Ratio or the Consolidated Total Net
Leverage Ratio, (ii) determining compliance with representations, warranties,
defaults or events of default or (iii) testing availability under baskets set
forth herein (including baskets measured as a percentage of LTM EBITDA or
Consolidated EBITDA) (including, in each case with respect to the incurrence of
debt under an Incremental Facility incurred in connection therewith), in each
case, in connection with a Permitted Acquisition or Investment by one or more of
Parent and its Restricted Subsidiaries, in each case whose consummation is not
conditioned on the availability of, or on obtaining, third party financing (any
such acquisition, a “Limited Condition Acquisition”), at the irrevocable option
of Parent (Parent’s election to exercise such option in connection with any
Limited Condition Acquisition, an “LCA

 

--------------------------------------------------------------------------------


 

Election”), the date of determination of whether any such Limited Condition
Acquisition is permitted hereunder, shall be deemed to be the date the
definitive agreements for such Limited Condition Acquisition are entered into
(the “LCA Test Date”), and if, after giving pro forma effect to the Limited
Condition Acquisition and the other transactions to be entered into in
connection therewith as if they had occurred at the beginning of the most recent
test period ending prior to the LCA Test Date, Parent could have taken such
action on the relevant LCA Test Date in compliance with such ratio or basket,
such ratio or basket shall be deemed to have been complied with for such Limited
Condition Acquisition.

 

For the avoidance of doubt, if Parent has made an LCA Election and any of the
ratios or baskets for which compliance was determined or tested as of the LCA
Test Date (including with respect to the incurrence of any Indebtedness) are
exceeded as a result of fluctuations in any such ratio or basket (including due
to fluctuations of the target of any Limited Condition Acquisition) at or prior
to the consummation of the relevant transaction or action, such baskets or
ratios will not be deemed to have been exceeded as a result of such
fluctuations.  If Parent has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
basket (other than maintenance testing of the financial covenant in
Section 7.11) on or following the relevant LCA Test Date and prior to the
earlier of (i) the date on which such Limited Condition Acquisition is
consummated or (ii) the date that the definitive agreement for such Limited
Condition Acquisition is terminated or expires without consummation of such
Limited Condition Acquisition, any such ratio or basket shall be calculated on a
pro forma basis assuming such Limited Condition Acquisition and other
transactions in connection therewith (including any incurrence of debt and the
use of proceeds thereof) have been consummated.

 

Notwithstanding anything to the contrary herein, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including, without limitation, pro forma compliance with
Section 7.11 hereof, any Consolidated First Lien Net Leverage Ratio test and/or
any Consolidated Total Net Leverage Ratio test) (any such amounts, the “Fixed
Amounts”) substantially concurrently with any amounts incurred or transactions
entered into (or consummated) in reliance on a provision of this Agreement that
requires compliance with any such financial ratio or test (any such amounts, the
“Incurrence Based Amounts”), it is understood and agreed that the Fixed Amounts
shall be disregarded in the calculation of the financial ratio or test
applicable to the Incurrence-Based Amounts in connection with such substantially
concurrent incurrence.

 

SECTION 1.13            The Exchange Rate.  The Administrative Agent or the L/C
Issuer, as applicable, shall determine the Exchange Rate as of each Revaluation
Date to be used for calculating the Dollar Equivalent amount of Revolving Credit
Loans and Letters of Credit that are denominated in Euros. The Exchange Rate
shall become effective as of such Revaluation Date and shall be the Exchange
Rate employed in converting any amount between Euros and Dollars until the next
occurring Revaluation Date.

 

ARTICLE 2
THE COMMITMENTS AND CREDIT EXTENSIONS

 

SECTION 2.01            The Loans.

 

(a)           Term Borrowings.  Subject to the terms and conditions expressly
set forth herein, each Term Lender severally agrees to make to the Borrower on
the Closing Date one or more Term Borrowings of Initial Term Loans denominated
in Dollars in an aggregate amount not to exceed at any time outstanding the
amount of such Term Lender’s Initial Term Commitment.  Amounts borrowed under

 

--------------------------------------------------------------------------------


 

this Section 2.01(a) and repaid or prepaid may not be re-borrowed.  Term Loans
may be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

 

(b)           Revolving Credit Borrowings.  Subject to the terms and conditions
expressly set forth herein, each Revolving Credit Lender severally agrees to
make Revolving Credit Loans denominated in Dollars and/or Euros to the Borrower
pursuant to Section 2.02 (each such loan, together with any loans made pursuant
to an Extended Revolving Credit Commitment, Incremental Revolving Loans and
Refinancing Revolving Credit Loans, a “Revolving Credit Loan”) from time to
time, on any Business Day during the period from the Closing Date until the
Maturity Date, in an aggregate principal amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided
that after giving effect to any Revolving Credit Borrowing, the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Pro Rata Share or other applicable share provided for under this Agreement of
the Outstanding Amount of all Swing Line Loans, shall not exceed such Lender’s
Revolving Credit Commitment.  Within the limits of each Lender’s Revolving
Credit Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01(b), prepay under Section 2.05, and
re-borrow under this Section 2.01(b) in each case without premium or penalty
(subject to Section 3.05).  Revolving Credit Loans may be Base Rate Loans,
Eurocurrency Rate Loans or EURIBOR Loans, as further provided herein; provided
that Base Rate Loans shall only be available in Dollars.

 

SECTION 2.02            Borrowings, Conversions and Continuations of Loans.

 

(a)           Each Term Borrowing, each Revolving Credit Borrowing, each
conversion of Term Loans or Revolving Credit Loans denominated in Dollars from
one Type to the other, and each continuation of Eurocurrency Rate Loans or
EURIBOR Loans shall be made upon the Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Administrative Agent not later than (1) 12:00 noon, three
Business Days prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans or EURIBOR Loans or any conversion of Base Rate Loans to
Eurocurrency Rate Loans, and (2) 10:00 a.m. New York City time on the requested
date of any Borrowing of Base Rate Loans; provided that the notice referred to
in clause (1) above may be delivered no later than one Business Day prior to the
Closing Date in the case of initial Credit Extensions.  Each telephonic notice
by the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery (including via email) to the Administrative Agent of a written
Committed Loan Notice (and will not be effective until so confirmed),
appropriately completed and signed by a Responsible Officer of the Borrower. 
Except as otherwise provided in Section 2.14, each Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans or EURIBOR Loans, as the case may be,
shall be in a minimum principal amount of $500,000 (or €500,000, in the case of
EURIBOR Loans), or a whole multiple of $100,000 (or €100,000, in the case of
EURIBOR Loans), in excess thereof.  Except as provided in herein, each Borrowing
of or conversion to Base Rate Loans shall be in a minimum principal amount of
$250,000 or a whole multiple of $100,000 in excess thereof.  Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Term Borrowing, a Revolving Credit Borrowing, a conversion of Term
Loans or Revolving Credit Loans denominated in Dollars from one Type to the
other or a continuation of Eurocurrency Rate Loans or EURIBOR Loans, as the case
may be, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount and
currency of Loans to be borrowed, converted or continued, (iv) the Type of Loans
to be borrowed or to which existing Term Loans or Revolving Credit Loans are to
be converted or continued, (v) if applicable, the duration of the Interest
Period with respect thereto and (vi) wire instructions of the account(s) to
which funds are to be disbursed (it being understood, for the avoidance of
doubt, that the amount to be disbursed to any particular account

 

--------------------------------------------------------------------------------


 

may be less than the minimum or multiple limitations set forth above so long as
the aggregate amount to be disbursed to all such accounts pursuant to such
Borrowing meets such minimums and multiples).  If the Borrower fails to specify
a Type of Loan in a Committed Loan Notice or fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans (and
in the case of any outstanding EURIBOR Loans, shall be continued as an EURIBOR
Loan with an Interest Period of one month).  Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurocurrency Rate Loans.  If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period (or fails to give a timely notice requesting a continuation of a EURIBOR
Loan), it will be deemed to have specified an Interest Period of one month.

 

(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Pro Rata Share or
other applicable share provided for under this Agreement of the applicable
Class of Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans or continuation
described in Section 2.02(a).  In the case of each Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office not later than
2:00 p.m. New York City time on the Business Day specified in the applicable
Committed Loan Notice.  The Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account(s) of the Borrower on
the books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided by
the Borrower to (and reasonably acceptable to) the Administrative Agent;
provided that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are Swing Line Loans or L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowing, second, to the payment in full of any
such Swing Line Loans, and third, to the Borrower as provided above.

 

(c)           Except as otherwise provided herein, a Eurocurrency Rate Loan or
EURIBOR Loan, as the case may be, may be continued or converted only on the last
day of an Interest Period for such Eurocurrency Rate Loan or EURIBOR Loan, as
the case may be, unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith.  During the occurrence and continuation of
an Event of Default, the Administrative Agent or the Required Lenders may
require that no Loans may be converted to or continued as Eurocurrency Rate
Loans.

 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans or EURIBOR Loans upon determination of such interest
rate.  The determination of the Eurocurrency Rate and EURIBOR, as applicable, by
the Administrative Agent shall be conclusive in the absence of manifest error. 
At any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders of any change in MSSF’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)           After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Credit Loans denominated
in Dollars from one Type to the other, and all continuations of Term Loans or
Revolving Credit Loans as the same Type, there shall not be more than 15 (or
such greater amount as may be agreed by the Administrative Agent in its sole
discretion) Interest Periods in effect; provided that after the establishment of
any new Class of Loans pursuant to a

 

--------------------------------------------------------------------------------


 

Refinancing Amendment or Extension Amendment, the number of Interest Periods
otherwise permitted by this Section 2.02(e) shall increase by three Interest
Periods for each applicable Class so established.

 

(f)            The failure of any Lender to make the Loan to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Loan on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of any Borrowing.

 

(g)           Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of such Borrowing, the
Administrative Agent may assume that such Lender has made such Pro Rata Share or
other applicable share provided for under this Agreement available to the
Administrative Agent on the date of such Borrowing in accordance with
Section 2.02(b) above, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount. 
If the Administrative Agent shall have so made funds available, then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, each of such Lender and the Borrower severally agrees to
repay to the Administrative Agent promptly after written demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of the Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, the Overnight Rate plus any administrative,
processing, or similar fees customarily charged by the Administrative Agent in
accordance with the foregoing.  A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this
Section 2.02(g) shall be conclusive in the absence of manifest error.  If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period.  If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

SECTION 2.03            Letters of Credit.

 

(a)           The Letter of Credit Commitment.  (i) Subject to the terms and
conditions expressly set forth herein, (A) each L/C Issuer agrees, in reliance
upon the agreements of the other Revolving Credit Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars and/or Euros for the account of the Borrower
(provided that, so long as the Borrower is the primary obligor, any Letter of
Credit may be for the account of a Subsidiary of the Borrower or Parent or a
Subsidiary of Parent on a joint and several basis with the Borrower; provided,
further, to the extent any such Subsidiary is not a Loan Party, such Letter of
Credit shall be deemed an Investment in such Subsidiary and shall only be
requested so long as it is permitted under Section 7.02) and to amend or renew
Letters of Credit previously issued by it, in accordance with Section 2.03(b),
and (2) to honor drafts under the Letters of Credit issued by it and (B) the
Revolving Credit Lenders severally agree to participate in Letters of Credit
issued pursuant to this Section 2.03; provided that no L/C Issuer shall be
obligated to make any L/C Credit Extension with respect to any Letter of Credit,
and no Lender shall be obligated to participate in any Letter of Credit if as of
the date of such L/C Credit Extension, (x) the Revolving Credit Exposure of any
Revolving Credit Lender would exceed such Lender’s Revolving Credit Commitment,
or (y) the Outstanding Amount of the L/C Obligations would exceed the Letter of
Credit Sublimit; provided, further, that notwithstanding anything herein to the
contrary, MSSF shall have

 

--------------------------------------------------------------------------------


 

no obligation to issue trade or commercial Letters of Credit.  Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired, terminated or that have been drawn
upon and reimbursed.

 

(ii)           An L/C Issuer shall be under no obligation to issue any Letter of
Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or direct that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date (for which such L/C
Issuer is not otherwise compensated hereunder);

 

(B)          subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than 12 months after the date of issuance or
last renewal, unless (1) each Appropriate Lender has approved of such expiration
date or (2) the L/C Issuer thereof has approved such expiration date and the
Outstanding Amount of L/C Obligations in respect of such requested Letter of
Credit has been Cash Collateralized or backstopped in a manner reasonably
satisfactory to the L/C Issuer;

 

(C)          the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless (1) each Appropriate Lender
has approved of such expiration date or (2) the L/C Issuer thereof has approved
such expiration date and such Letter of Credit has been Cash Collateralized or
backstopped in a manner reasonably satisfactory to the L/C Issuer;

 

(D)          the issuance of such Letter of Credit would violate any policies of
the L/C Issuer applicable to letters of credit generally;

 

(E)           such Letter of Credit is in an initial amount less than $50,000
(or €50,000); or

 

(F)           any Revolving Credit Lender is at that time a Defaulting Lender,
unless the L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to the L/C Issuer (in its sole discretion) with
the Borrower or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

 

(iii)          An L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

--------------------------------------------------------------------------------

 


 

(iv)          Each L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article 9 with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and any Letter of Credit Application
(and any other document, agreement or instrument entered into by such L/C Issuer
and the Borrower or in favor of such L/C Issuer) pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article 9
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to each L/C Issuer.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.  (i) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to an
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower.  Such Letter of Credit Application must be received by the
relevant L/C Issuer and the Administrative Agent not later than 1:00 p.m. New
York City time at least three Business Days prior to the proposed issuance date
or date of amendment, as the case may be; or, in each case, such later date and
time as the relevant L/C Issuer may agree in a particular instance in its sole
discretion.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer: (a) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (b) the
amount and currency (which may be Dollars or Euros) thereof; (c) the expiry date
thereof; (d) the name and address of the beneficiary thereof; (e) the documents
to be presented by such beneficiary in case of any drawing thereunder; (f) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder and (g) such other matters as the relevant L/C Issuer may
reasonably request.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the relevant L/C Issuer (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the relevant L/C Issuer may reasonably request.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
relevant L/C Issuer will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof.  Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary or Parent) or enter into the applicable amendment, as the case may
be.  Immediately upon the issuance of each Letter of Credit, each Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the relevant L/C Issuer a risk participation in such
Letter of Credit in an amount equal to the product of such Lender’s Pro Rata
Share or other applicable share provided for under this Agreement times the
stated amount of such Letter of Credit.

 

(iii)          If the Borrower so requests in any applicable Letter of Credit
Application with respect to any standby Letter of Credit, the relevant L/C
Issuer shall agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the relevant L/C Issuer to prevent
any such extension at least once in each 12-month period (commencing with the
date of issuance of such Letter of Credit and in no event extending beyond the
Letter of Credit Expiration Date unless (1) each Appropriate Lender has approved
such expiration date or (2) the L/C Issuer

 

--------------------------------------------------------------------------------


 

has approved such expiration date and the Outstanding Amount of L/C Obligations
in respect of such Letter of Credit have been Cash Collateralized or backstopped
in a manner reasonably acceptable to the Administrative Agent and the applicable
L/C Issuer; provided that in no event shall a Letter of Credit extend beyond one
year after the Letter of Credit Expiration Date) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such 12-month period to be mutually agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by the relevant L/C Issuer, the
Borrower shall not be required to make a specific request to the relevant L/C
Issuer for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
relevant L/C Issuer to permit the extension of such Letter of Credit at any time
to an expiry date not later than the Letter of Credit Expiration Date unless
otherwise agreed upon by the Administrative Agent and the relevant L/C Issuer;
provided that the relevant L/C Issuer shall not permit any such extension if
(A) the relevant L/C Issuer has determined that it would have no obligation at
such time to issue such Letter of Credit in its extended form under the terms
hereof (by reason of the provisions of Section 2.03(a)(ii) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
from the Administrative Agent, any Revolving Credit Lender or the Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied or waived.

 

(iv)          Promptly after issuance of any Letter of Credit or any amendment
to a Letter of Credit, the relevant L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.  (i) Upon
receipt from the beneficiary of any Letter of Credit of any notice of an L/C
Disbursement under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Borrower and the Administrative Agent thereof.  Not later than
11:00 a.m. New York City time, on the first Business Day immediately following
any payment by an L/C Issuer under a Letter of Credit with written notice to the
Borrower (each such date, an “Honor Date”), the Borrower shall reimburse such
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing ; provided that if such reimbursement is not made on the date of
drawing, the Borrower shall pay interest to the relevant L/C Issuer on such
amount at the rate applicable to Base Rate Loans (without duplication of
interest payable on L/C Borrowings).  In the case of a Letter of Credit
denominated in Dollars, the Borrower shall reimburse the L/C Issuer in Dollars.
In the case of a Letter of Credit denominated in an Euros, the Borrower shall
reimburse the L/C Issuer in Euros, unless the L/C Issuer (at its option) shall
have specified in such notice that it will require reimbursement in Dollars in
an amount in Dollars equal to the Dollar Equivalent of the amount so paid by
such L/C Issuer.  The L/C Issuer shall notify the Borrower in writing of the
amount of the drawing promptly following the determination thereof.  If the
Borrower fails to so reimburse such L/C Issuer by such time, the Administrative
Agent shall promptly notify each Appropriate Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Appropriate Lender’s Pro Rata Share or other applicable share provided
for under this Agreement thereof in Dollars (or, in respect of Letters of Credit
denominated in Euros, in Euros).  In such event, the Borrower shall be deemed to
have requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed
on the Honor Date in an amount equal to the Dollar Equivalent of the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans but subject to the
amount of the unutilized portion of the Revolving Credit Commitments of the
Appropriate Lenders and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice).  Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

--------------------------------------------------------------------------------


 

(ii)           Each Appropriate Lender (including any Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the relevant L/C Issuer
in Dollars (or Euros, with respect to any Letters of Credit denominated in
Euros) at the Administrative Agent’s Office for payments in an amount equal to
its Pro Rata Share or other applicable share provided for under this Agreement
of the Unreimbursed Amount not later than 1:00 p.m. New York City time on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Appropriate Lender that
so makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the relevant L/C Issuer.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the relevant L/C
Issuer an L/C Borrowing in the Dollar Equivalent amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on written demand (together with interest) and shall bear interest at the
Default Rate.  In such event, each Appropriate Lender’s payment to the
Administrative Agent for the account of the relevant L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)          Until each Appropriate Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such amount shall be solely for the account of the relevant L/C
Issuer.

 

(v)           Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters
of Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

 

(vi)          If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.  A certificate of the relevant L/C
Issuer submitted to any Revolving Credit

 

--------------------------------------------------------------------------------


 

Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

 

(d)           Repayment of Participations.  (i) If, at any time after an L/C
Issuer has made a payment under any Letter of Credit and has received from any
Revolving Credit Lender such Lender’s L/C Advance in respect of such payment in
accordance with Section 2.03(c), the Administrative Agent receives for the
account of such L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Pro Rata
Share or other applicable share provided for under this Agreement thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) of the amount
received by the Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of an L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Appropriate Lender shall pay to the Administrative Agent for the account of
such L/C Issuer its Pro Rata Share or other applicable share provided for under
this Agreement thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the applicable Overnight Rate from time to
time in effect.

 

(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the relevant L/C Issuer for each drawing under each Letter of Credit issued by
it and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that any Loan Party may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the relevant L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          any payment by the relevant L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the relevant L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

--------------------------------------------------------------------------------


 

(v)           any exchange, release or non-perfection of any Collateral, or any
release or amendment or waiver of or consent to departure from the Guaranty or
any other guarantee, for all or any of the Obligations of any Loan Party in
respect of such Letter of Credit; or

 

(vi)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Loan Party
(other than payment in cash or performance in full);

 

provided that the foregoing in clauses (i) through (vi) shall not excuse any L/C
Issuer from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are waived by the
Borrower to the extent permitted by applicable Law) suffered by the Borrower
that are caused by such L/C Issuer’s (or its Related Parties’) gross negligence,
bad faith or willful misconduct as determined in a final and non-appealable
judgment by a court of competent jurisdiction when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof.

 

(f)            Role of L/C Issuers.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the relevant L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuers, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of any L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Lenders holding a majority of the Revolving
Credit Commitments, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application.  The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement.  None of the L/C Issuers, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
any L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (vi) of Section 2.03(e); provided that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
L/C Issuer’s (or its Related Parties’) willful misconduct, bad faith or gross
negligence or such L/C Issuer’s (or its Related Parties’) willful misconduct,
bad faith or grossly negligent failure to pay under any Letter of Credit after
the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit, in each case as determined in a final and non-appealable judgment by a
court of competent jurisdiction.  In furtherance and not in limitation of the
foregoing, each L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and no L/C Issuer shall be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g)           Cash Collateral.  (i) If, as of the Letter of Credit Expiration
Date, any Letter of Credit may for any reason remain outstanding and partially
or wholly undrawn, (ii) if any Event of

 

--------------------------------------------------------------------------------


 

Default occurs and is continuing and the Administrative Agent or the Lenders
holding a majority of the Revolving Credit Commitments, as applicable, require
the Borrower to Cash Collateralize the L/C Obligations pursuant to
Section 8.02(iii) or (iii) if an Event of Default set forth under
Section 8.01(f) occurs and is continuing, the Borrower shall Cash Collateralize
the then Outstanding Amount of all of its L/C Obligations (in an amount equal to
such Outstanding Amount determined as of the date of such Event of Default or
the Letter of Credit Expiration Date, as the case may be), and shall do so not
later than 2:00 p.m. New York City time on (x) in the case of the immediately
preceding clauses (i) through (iii), the next Business Day following the
Business Day that the Borrower receives written notice thereof, and (y) in the
case of the immediately preceding clause (iii), the Business Day on which an
Event of Default set forth under Section 8.01(f) occurs or, if such day is not a
Business Day, the Business Day immediately succeeding such day.  At any time
that there shall exist a Defaulting Lender, promptly upon the written request of
the Administrative Agent or the L/C Issuer or the Swing Line Lender, the
Borrower shall deliver to the Administrative Agent Cash Collateral in a Dollar
Equivalent amount sufficient to cover all Fronting Exposure (solely after giving
effect to Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).  For purposes hereof, “Cash Collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the relevant L/C
Issuer and the Appropriate Lenders, as collateral for the L/C Obligations, cash,
Cash Equivalents (if reasonably acceptable to the Administrative Agent and the
applicable L/C Issuer) or deposit account balances (“Cash Collateral”) pursuant
to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the relevant L/C Issuer (which documents are hereby
consented to by the Appropriate Lenders).  Derivatives of such term have
corresponding meanings.  The Borrower hereby grants to the Administrative Agent,
for the benefit of the L/C Issuers and the Revolving Credit Lenders of the
applicable Facility, a security interest in all such cash, deposit accounts and
all balances therein and all proceeds of the foregoing.  Cash Collateral shall
be maintained in blocked accounts at the Administrative Agent and may be
invested in readily available Cash Equivalents (for the benefit of the
Borrower).  If at any time the Administrative Agent determines that any funds
held as Cash Collateral are expressly subject to any right or claim of any
Person other than the Administrative Agent (on behalf of the Secured Parties) or
that the total amount of such funds is less than the aggregate Outstanding
Amount of all L/C Obligations, the Borrower will, promptly following written
demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited and held in the deposit accounts at the
Administrative Agent as aforesaid, an amount equal to the excess of (a) such
aggregate Outstanding Amount over (b) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent reasonably determines to
be free and clear of any such right and claim.  Upon the drawing of any Letter
of Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable Law, to reimburse the relevant
L/C Issuer.  To the extent the amount of any Cash Collateral exceeds the then
Outstanding Amount of such L/C Obligations and so long as no Event of Default
has occurred and is continuing, the excess shall be refunded to the Borrower. 
To the extent any Event of Default giving rise to the requirement to Cash
Collateralize any Letter of Credit pursuant to this Section 2.03(g) is cured or
otherwise waived by the Required Lenders, then so long as no other Event of
Default has occurred and is continuing, all Cash Collateral pledged to Cash
Collateralize such Letter of Credit shall be promptly refunded to the Borrower. 
If at any time the Administrative Agent reasonably determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided or Liens described above, or that the
total amount of such Cash Collateral is less than the Dollar Equivalent of the
applicable Fronting Exposure and other obligations secured thereby, the Borrower
or the relevant Defaulting Lender will, promptly following written demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in a Dollar Equivalent amount sufficient to eliminate such
deficiency.

 

(h)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender for the
applicable Revolving Credit Facility in accordance with its Pro Rata Share or
other applicable share provided for under this Agreement a Letter of Credit fee

 

--------------------------------------------------------------------------------


 

for each Letter of Credit issued pursuant to this Agreement for the period from
the date of issuance of such Letter of Credit to the termination date of such
Letter of Credit at a rate per annum equal to the Applicable Rate times the
daily maximum amount then available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit); provided that (x) if any portion of a Defaulting
Lender’s Pro Rata Share of any Letter of Credit is Cash Collateralized by the
Borrower or reallocated to the other Revolving Credit Lenders pursuant to
Section 2.17(a)(iv), then the Borrower shall not be required to pay a Letter of
Credit fee to such Defaulting Lender with respect to such portion of such
Defaulting Lender’s Pro Rata Share so long as it is Cash Collateralized by the
Borrower or reallocated to the other Revolving Credit Lenders, but such Letter
of Credit fee shall instead be payable to such other Revolving Credit Lenders in
accordance with their Pro Rata Share of such reallocated amount, and (y) if any
portion of a Defaulting Lender’s Pro Rata Share is not Cash Collateralized or
reallocated pursuant to Section 2.17(a)(iv), then the Letter of Credit fee with
respect to such Defaulting Lender’s Pro Rata Share shall be payable to the
applicable L/C Issuer until such Pro Rata Share is Cash Collateralized or
reallocated or such Lender ceases to be a Defaulting Lender.  Such Letter of
Credit fees shall be computed on a quarterly basis in arrears.  Such Letter of
Credit fees shall be due and payable in (i) Dollars, with respect to any Letter
of Credit denominated in Dollars, or (ii) Euros, with respect to any Letter of
Credit denominated in Euros, on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit and thereafter on written
demand.  If there is any change in the Applicable Rate during any quarter, the
daily maximum amount of each Letter of Credit shall be computed and multiplied
by the Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 

(i)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuers.  The Borrower shall pay directly to each L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit issued by it for
the period from the date of issuance of such Letter of Credit to the termination
date of such Letter of Credit at a rate equal to 0.125% per annum (or such other
lower amount as may be mutually agreed by the Borrower and the applicable L/C
Issuer) of the maximum amount available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit) or such lesser fee as may be agreed with such L/C
Issuer.  Such fronting fees shall be computed on a quarterly basis in arrears. 
Such fronting fees shall be due and payable in Dollars on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit and
thereafter on written demand.  In addition, the Borrower shall pay directly to
each L/C Issuer for its own account with respect to each Letter of Credit issued
by it the customary and reasonable issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such L/C Issuer
relating to Letters of Credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable within 10 days of demand
and are nonrefundable.

 

(j)            Conflict with Letter of Credit Application.  Notwithstanding
anything else to the contrary in this Agreement or any Letter of Credit
Application, in the event of any conflict between the terms hereof and the terms
of any Letter of Credit Application, the terms hereof shall control.

 

(k)           Addition of an L/C Issuer.  A consenting Revolving Credit Lender
reasonably acceptable to the Borrower may become an additional L/C Issuer
hereunder pursuant to a written agreement among the Borrower, the Administrative
Agent and such Revolving Credit Lender.  The Administrative Agent shall notify
the Revolving Credit Lenders of any such additional L/C Issuer.

 

(l)            [Reserved].

 

--------------------------------------------------------------------------------

 

 


 

(m)          Provisions Related to Extended Revolving Credit Commitments.  If
the Letter of Credit Expiration Date in respect of any tranche of Revolving
Credit Commitments occurs prior to the expiry date of any Letter of Credit, then
(i) if one or more other tranches of Revolving Credit Commitments in respect of
which the Letter of Credit Expiration Date shall not have so occurred are then
in effect, such Letters of Credit shall, to the extent such Letters of Credit
could have been issued under such other tranches, automatically be deemed to
have been issued (including for purposes of the obligations of the Revolving
Credit Lenders to purchase participations therein and to make Revolving Credit
Loans and payments in respect thereof pursuant to Sections 2.03(c) and (d))
under (and ratably participated in by Lenders pursuant to) the Revolving Credit
Commitments in respect of such non-terminating tranches up to an aggregate
amount not to exceed the aggregate principal amount of the unutilized Revolving
Credit Commitments thereunder at such time (it being understood that no partial
face amount of any Letter of Credit may be so reallocated) and (ii) to the
extent not reallocated pursuant to the immediately preceding clause (i), the
Borrower shall Cash Collateralize any such Letter of Credit in accordance with
Section 2.03(g).  Commencing with the maturity date of any tranche of Revolving
Credit Commitments, the sublimit for Letters of Credit shall be agreed solely
with the L/C Issuer.

 

(n)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries is on a joint and several
basis, with the Borrower and such Subsidiary being co-obligors (provided that
the Borrower shall be the primary obligor), inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

(o)           Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time.

 

(p)           Reporting.  Each L/C Issuer will report in writing to the
Administrative Agent (i) on the first Business Day of each calendar month, the
aggregate face amount of Letters of Credit issued by it and outstanding as of
the last Business Day of the preceding calendar month (and on such other dates
as the Administrative Agent may request), (ii) on or prior to each Business Day
on which such L/C Issuer expects to issue, amend, renew or extend any Letter of
Credit, the date of such issuance or amendment, and the aggregate face amount of
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and such L/C Issuer shall advise the Administrative Agent on such
Business Day whether such issuance, amendment, renewal or extension occurred and
whether the amount thereof changed), (iii) on each Business Day on which such
L/C Issuer makes any L/C Disbursement, the date and amount of such L/C
Disbursement and (iv) on any Business Day on which the Borrower fails to
reimburse an L/C Disbursement required to be reimbursed to such L/C Issuer on
such day, the date and amount of such failure.

 

SECTION 2.04            Swing Line Loans.

 

(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, MSSF, in its capacity as Swing Line Lender agrees to make loans in
Dollars to the Borrower (each such loan, a “Swing Line Loan”), from time to time
on any Business Day during the period beginning on the Business Day after the
Closing Date and until the Maturity Date of the Revolving Credit Facility in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Pro Rata Share or other applicable share provided for under
this Agreement of the Outstanding Amount of Revolving Credit

 

--------------------------------------------------------------------------------


 

Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Swing Line Lender’s Revolving Credit Commitment; provided
that, after giving effect to any Swing Line Loan, (i) the Revolving Credit
Exposure shall not exceed the aggregate Revolving Credit Commitment and (ii) the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender (other
than the relevant Swing Line Lender), plus such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Revolving Credit Commitment then in effect;
provided, further, that the Borrower shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan.  Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrower may
borrow under this Section 2.04, prepay under Section 2.05, and re-borrow under
this Section 2.04 without premium or penalty (subject to Section 3.05).  Each
Swing Line Loan shall be a Base Rate Loan.  Immediately upon the making of a
Swing Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Pro Rata Share or other applicable share provided for under this
Agreement times the amount of such Swing Line Loan.

 

(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:30 p.m. New York City time on the requested borrowing date and shall specify
(i) the amount to be borrowed, which shall be a minimum of $250,000 (and any
amount in excess of $250,000 shall be an integral multiple of $100,000) and
(ii) the requested borrowing date, which shall be a Business Day.  Each such
telephonic notice must be confirmed promptly by delivery to the relevant Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Promptly after receipt by the Swing Line Lender of any Swing Line Loan Notice
(by telephone or in writing), Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the relevant Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Revolving Credit Lender) prior to 2:00 p.m. New York City time on the
date of the proposed Swing Line Borrowing (A) directing the Swing Line Lender
not to make such Swing Line Loan as a result of the limitations set forth in the
first proviso to the first sentence of Section 2.04(a), or (B) that one or more
of the applicable conditions specified in Section 4.02 is not then satisfied or
waived, then, subject to the terms and conditions hereof, the Swing Line Lender
will, not later than 5:00 p.m. New York City time on the borrowing date
specified in such Swing Line Loan Notice, make the amount of its Swing Line Loan
available to the Borrower.  Notwithstanding anything to the contrary contained
in this Section 2.04 or elsewhere in this Agreement, the Swing Line Lender shall
not be obligated to make any Swing Line Loan at a time when a Revolving Credit
Lender is a Defaulting Lender unless the Swing Line Lender has entered into
arrangements reasonably satisfactory to it and the Borrower to eliminate the
Swing Line Lender’s Fronting Exposure (solely after giving effect to
Section 2.17(a)(iv)) with respect to the Defaulting Lender’s or Defaulting
Lenders’ participation in such Swing Line Loans, including by Cash
Collateralizing, or obtaining a backstop letter of credit from an issuer
reasonably satisfactory to the Swing Line Lender to support, such Defaulting
Lender’s or Defaulting Lenders’ Pro Rata Share of the outstanding Swing Line
Loans.

 

(c)           Refinancing of Swing Line Loans.  (i) The Swing Line Lender at any
time in its sole and absolute discretion may request, on behalf of the Borrower
(which hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate

 

--------------------------------------------------------------------------------


 

Loan in an amount equal to such Lender’s Pro Rata Share or other applicable
share provided for under this Agreement of the amount of Swing Line Loans of the
Borrower then outstanding.  Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the aggregate Revolving Credit
Commitments and the conditions set forth in Section 4.02.  The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent.  Each
Revolving Credit Lender shall make an amount equal to its Pro Rata Share or
other applicable share provided for under this Agreement of the amount specified
in such Committed Loan Notice available to the Administrative Agent in Same Day
Funds for the account of the Swing Line Lender at the Administrative Agent’s
Office not later than 1:00 p.m. New York City time on the day specified in such
Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan, as applicable, to the Borrower in such amount.  The Administrative
Agent shall remit the funds so received to the Swing Line Lender.

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Loan and each Revolving Credit Lender’s payment to the Administrative Agent for
the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

 

(iii)          If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by the Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect.  A certificate of the
Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.

 

(iv)          Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) (but not to purchase and fund risk participations in Swing
Line Loans) is subject to the conditions set forth in Section 4.02 (other than
delivery by the Borrower of a Committed Loan Notice).  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay the applicable Swing Line Loans, together with interest as provided
herein.

 

(d)           Repayment of Participations.  (i) At any time after any Revolving
Credit Lender has purchased and funded a risk participation in a Swing Line
Loan, if the Swing Line Lender receives any payment on account of such Swing
Line Loan, the Swing Line Lender will distribute to such Lender

 

--------------------------------------------------------------------------------


 

its Pro Rata Share or other applicable share provided for under this Agreement
of such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s risk participation was
funded) in the same funds as those received by the Swing Line Lender.

 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate.  The Administrative Agent will make such
demand upon the request of the Swing Line Lender.

 

(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

(g)           Provisions Related to Extended Revolving Credit Commitments.  If
the maturity date shall have occurred in respect of any tranche of Revolving
Credit Commitments (the “Expiring Credit Commitment”) at a time when another
tranche or tranches of Revolving Credit Commitments is or are in effect with a
longer maturity date (each, a “Non-Expiring Credit Commitment” and collectively,
the “Non-Expiring Credit Commitments”), then with respect to each outstanding
Swing Line Loan, if consented to by the applicable Swing Line Lender, on the
earliest occurring maturity date such Swing Line Loan shall be deemed
reallocated to the tranche or tranches of the Non-Expiring Credit Commitments on
a pro rata basis; provided that (x) to the extent that the amount of such
reallocation would cause the aggregate credit exposure to exceed the aggregate
amount of such Non-Expiring Credit Commitments, immediately prior to such
reallocation the amount of Swing Line Loans to be reallocated equal to such
excess shall be repaid or Cash Collateralized and (y) notwithstanding the
foregoing, if a Default or Event of Default has occurred and is continuing, the
Borrower shall still be obligated to pay Swing Line Loans allocated to the
Revolving Credit Lenders holding the Expiring Credit Commitments at the maturity
date of the Expiring Credit Commitment or if the Loans have been accelerated
prior to the maturity date of the Expiring Credit Commitment.  Commencing with
the maturity date of any tranche of Revolving Credit Commitments, the sublimit
for Swing Line Loans shall be agreed solely with the Swing Line Lender.

 

SECTION 2.05            Prepayments.

 

(a)           Optional.  (i) The Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay any Class or Classes
of Term Loans and Revolving Credit Loans of any Class or Classes in whole or in
part without premium or penalty (except as expressly set forth in
Section 2.09(d)); provided that (1) such notice must be received by the
Administrative Agent not later than 11:00 a.m. New York City time (A) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans or
EURIBOR Loans and (B) on the date of prepayment of Base Rate Loans; (2) any
prepayment of Eurocurrency Rate Loans or EURIBOR Loans shall be in a minimum
principal amount of $500,000 (or €500,000, in the case of EURIBOR Loans), or a
whole multiple of $100,000 (or

 

--------------------------------------------------------------------------------


 

€100,000, in the case of EURIBOR Loans) in excess thereof; and (3) any
prepayment of Base Rate Loans shall be in a minimum principal amount of $250,000
or a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Class(es) and Type(s) of
Loans to be prepaid.  The Administrative Agent will promptly notify each
Appropriate Lender of its receipt of each such notice, and of the amount of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such prepayment.  If such notice is given by the Borrower, unless
rescinded pursuant to clause (iii) below, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurocurrency Rate
Loan or a EURIBOR Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05.  In the
case of each prepayment of the Loans pursuant to this Section 2.05(a), the
Borrower may in its sole discretion select the Borrowing or Borrowings (and the
order of maturity of principal payments) to be repaid, and such payment shall be
paid to the Appropriate Lenders in accordance with their respective Pro Rata
Shares or other applicable share provided for under this Agreement.

 

(ii)           The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (1) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:30 p.m. New York City time on the date of
the prepayment, and (2) any such prepayment shall be in a minimum principal
amount of $250,000 or a whole multiple of $100,000 in excess thereof or, if
less, the entire principal amount thereof then outstanding.  Each such notice
shall specify the date and amount of such prepayment.  If such notice is given
by the Borrower, unless rescinded, the Borrower shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein.

 

(iii)          Notwithstanding anything to the contrary contained in this
Agreement, the Borrower may rescind any notice of prepayment under
Section 2.05(a)(i) or Section 2.05(a)(ii) by notice to the Administrative Agent
if such prepayment would have resulted from a refinancing of all or any portion
of the applicable Class or occurrence of another event, which refinancing or
event shall not be consummated or shall otherwise be delayed.

 

(iv)          Voluntary prepayments of any Class of Term Loans permitted
hereunder shall be applied to the remaining scheduled installments of principal
thereof pursuant to Section 2.07(a) in a manner determined at the discretion of
the Borrower and specified in the notice of prepayment (and absent such
direction, in direct order of maturity); provided that any voluntary prepayment
of any Class of Term Loans pursuant to Section 2.05(a)(v) shall be applied on a
ratable basis to reduce the remaining scheduled installments of principal
thereof pursuant to Section 2.07(a) (for this purpose, using the par value of
the aggregate principal amount of such Term Loans so prepaid).

 

(v)           Notwithstanding anything in any Loan Document to the contrary, in
addition to the terms set forth in Sections 2.05(a)(i) and 10.07, so long as
(x) no Event of Default has occurred and is continuing and (y) no proceeds of
Revolving Credit Loans or Swing Line Loans are used for this purpose, any
Company Party may prepay the outstanding Term Loans (which shall, for the
avoidance of doubt, be automatically and permanently canceled immediately upon
such prepayment) (or Parent or any of its Subsidiaries may purchase such
outstanding Loans and immediately cancel them) without premium or penalty on the
following basis:

 

--------------------------------------------------------------------------------


 

(A)          Any Company Party shall have the right to make a voluntary
prepayment of Term Loans at a discount to par pursuant to a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers or Borrower Solicitation of Discounted Prepayment Offers (any
such prepayment, the “Discounted Term Loan Prepayment”), in each case made in
accordance with this Section 2.05(a)(v) and without premium or penalty (except
as provided in Section 2.09(d)).

 

(B)          (1) Any Company Party may from time to time offer to make a
Discounted Term Loan Prepayment by providing the Auction Agent with five
Business Days’ notice in the form of a Specified Discount Prepayment Notice (or
such shorter period as agreed by the Auction Agent); provided that (I) any such
offer shall be made available, at the sole discretion of the Company Party, to
(x) each Term Lender and/or (y) each Term Lender with respect to any Class of
Term Loans on an individual tranche basis, (II) any such offer shall specify the
aggregate principal amount offered to be prepaid (the “Specified Discount
Prepayment Amount”) with respect to each applicable tranche, the tranche or
tranches of Term Loans subject to such offer and the specific percentage
discount to par (the “Specified Discount”) of such Term Loans to be prepaid (it
being understood that different Specified Discounts and/or Specified Discount
Prepayment Amounts may be offered with respect to different tranches of Term
Loans and, in such event, each such offer will be treated as a separate offer
pursuant to the terms of this Section 2.05(a)(v)(B)), (III) the Specified
Discount Prepayment Amount shall be in an aggregate amount not less than
$5,000,000 and whole increments of $1,000,000 in excess thereof and (IV) unless
rescinded, each such offer shall remain outstanding through the Specified
Discount Prepayment Response Date.  The Auction Agent will promptly provide each
Appropriate Lender with a copy of such Specified Discount Prepayment Notice and
a form of the Specified Discount Prepayment Response to be completed and
returned by each such Term Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m. New York City time on the third Business Day after the date
of delivery of such notice to such Lenders (or such later date specified
therein) (the “Specified Discount Prepayment Response Date”).

 

(2)           Each Term Lender receiving such offer shall notify the Auction
Agent (or its delegate) by the Specified Discount Prepayment Response Date
whether or not it agrees to accept a prepayment of any of its applicable then
outstanding Term Loans at the Specified Discount and, if so (such accepting
Lender, a “Discount Prepayment Accepting Lender”), the amount and the tranches
of such Lender’s Term Loans to be prepaid at such offered discount.  Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable.  Any Term Lender whose Specified Discount
Prepayment Response is not received by the Auction Agent by the Specified
Discount Prepayment Response Date shall be deemed to have declined to accept the
applicable Borrower Offer of Specified Discount Prepayment.

 

(3)           If there is at least one Discount Prepayment Accepting Lender, the
relevant Company Party will make a prepayment of outstanding Term Loans pursuant
to this Section 2.05(a)(v)(B) to each Discount Prepayment Accepting Lender in
accordance with the respective outstanding amount and tranches of Term Loans
specified in such Lender’s Specified Discount Prepayment Response given pursuant
to clause (2) above; provided that, if the aggregate principal amount of Term
Loans accepted for prepayment by all Discount Prepayment Accepting Lenders
exceeds the Specified Discount Prepayment Amount, such prepayment shall be made
pro rata among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (with the consent of such
Company Party and subject to rounding requirements of the Auction Agent made in
its reasonable discretion) will calculate such proration

 

--------------------------------------------------------------------------------


 

(the “Specified Discount Proration”).  The Auction Agent shall promptly, and in
any case within three Business Days following the Specified Discount Prepayment
Response Date, notify (I) the relevant Company Party of the respective Term
Lenders’ responses to such offer, the Discounted Prepayment Effective Date and
the aggregate principal amount of the Discounted Term Loan Prepayment and the
tranches to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, and the aggregate principal amount and the tranches of Term
Loans to be prepaid at the Specified Discount on such date and (III) each
Discount Prepayment Accepting Lender of the Specified Discount Proration, if
any, and confirmation of the principal amount, tranche and Type of Term Loans of
such Lender to be prepaid at the Specified Discount on such date.  Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Company Party and such Term Lenders shall be conclusive and
binding for all purposes absent manifest error.  The payment amount specified in
such notice to the Company Party shall be due and payable by such Company Party
on the Discounted Prepayment Effective Date in accordance with
Section 2.05(a)(v)(F) below (subject to Section 2.05(a)(v)(J) below).

 

(C)          (1) Any Company Party may from time to time solicit Discount Range
Prepayment Offers by providing the Auction Agent with five Business Days’ notice
in the form of a Discount Range Prepayment Notice (or such shorter period as
agreed by the Auction Agent); provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate principal amount of the relevant Term Loans (the “Discount Range
Prepayment Amount”), the tranche or tranches of Term Loans subject to such offer
and the maximum and minimum percentage discounts to par (the “Discount Range”)
of the principal amount of such Term Loans with respect to each relevant tranche
of Term Loans willing to be prepaid by such Company Party (it being understood
that different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different tranches of Term Loans and, in such event,
each such offer will be treated as separate offer pursuant to the terms of this
Section 2.05(a)(v)(C)), (III) the Discount Range Prepayment Amount shall be in
an aggregate amount not less than $5,000,000 and whole increments of $1,000,000
in excess thereof and (IV) unless rescinded, each such solicitation by a Company
Party shall remain outstanding through the Discount Range Prepayment Response
Date.  The Auction Agent will promptly provide each Appropriate Lender with a
copy of such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m. New York City time on the third
Business Day after the date of delivery of such notice to such Lenders (or such
later date specified therein) (the “Discount Range Prepayment Response Date”). 
Each Term Lender’s Discount Range Prepayment Offer shall be irrevocable and
shall specify a discount to par within the Discount Range (the “Submitted
Discount”) at which such Lender is willing to allow prepayment of any or all of
its then outstanding Term Loans of the applicable tranche or tranches and the
maximum aggregate principal amount and tranches of such Lender’s Term Loans (the
“Submitted Amount”) such Term Lender is willing to have prepaid at the Submitted
Discount.  Any Term Lender whose Discount Range Prepayment Offer is not received
by the Auction Agent by the Discount Range Prepayment Response Date shall be
deemed to have declined to accept a Discounted Term Loan Prepayment of any of
its Term Loans at any discount to their par value within the Discount Range.

 

(2)           The Auction Agent shall review all Discount Range Prepayment
Offers received on or before the applicable Discount Range Prepayment Response
Date and shall determine (with the consent of such Company Party and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the Applicable Discount and Term Loans to

 

--------------------------------------------------------------------------------


 

be prepaid at such Applicable Discount in accordance with this
Section 2.05(a)(v)(C).  The relevant Company Party agrees to accept on the
Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by Auction Agent by the Discount Range Prepayment Response Date, in the
order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Term Loan Prepayment in an aggregate principal amount equal to the
lower of (I) the Discount Range Prepayment Amount and (II) the sum of all
Submitted Amounts.  Each Term Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Submitted Amount (subject to
any required proration pursuant to the following clause (3)) at the Applicable
Discount (each such Term Lender, a “Participating Lender”).

 

(3)           If there is at least one Participating Lender, the relevant
Company Party will prepay the respective outstanding Term Loans of each
Participating Lender in the aggregate principal amount and of the tranches
specified in such Lender’s Discount Range Prepayment Offer at the Applicable
Discount; provided that if the Submitted Amount by all Participating Lenders
offered at a discount to par greater than the Applicable Discount exceeds the
Discount Range Prepayment Amount, prepayment of the principal amount of the
relevant Term Loans for those Participating Lenders whose Submitted Discount is
a discount to par greater than or equal to the Applicable Discount (the
“Identified Participating Lenders”) shall be made pro rata among the Identified
Participating Lenders in accordance with the Submitted Amount of each such
Identified Participating Lender and the Auction Agent (with the consent of such
Company Party and subject to rounding requirements of the Auction Agent made in
its sole reasonable discretion) will calculate such proration (the “Discount
Range Proration”).  The Auction Agent shall promptly, and in any case within
five Business Days following the Discount Range Prepayment Response Date, notify
(I) the relevant Company Party of the respective Term Lenders’ responses to such
solicitation, the Discounted Prepayment Effective Date, the Applicable Discount,
and the aggregate principal amount of the Discounted Term Loan Prepayment and
the tranches to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount and
tranches of Term Loans to be prepaid at the Applicable Discount on such date,
(III) each Participating Lender of the aggregate principal amount and tranches
of such Term Lender to be prepaid at the Applicable Discount on such date, and
(IV) if applicable, each Identified Participating Lender of the Discount Range
Proration.  Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Company Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error.  The payment
amount specified in such notice to the Company Party shall be due and payable by
such Company Party on the Discounted Prepayment Effective Date in accordance
with Section 2.05(a)(v)(F) below (subject to Section 2.05(a)(v)(J) below).

 

(D)          (1) Any Company Party may from time to time solicit Solicited
Discounted Prepayment Offers by providing the Auction Agent with five Business
Days’ notice in the form of a Solicited Discounted Prepayment Notice (or such
later notice specified therein); provided that (I) any such solicitation shall
be extended, at the sole discretion of such Company Party, to (x) each Term
Lender and/or (y) each Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate amount of the Term Loans (the “Solicited Discounted Prepayment
Amount”) and the tranche or tranches of Term Loans the Borrower is willing to
prepay at a discount (it being understood that

 

--------------------------------------------------------------------------------


 

different Solicited Discounted Prepayment Amounts may be offered with respect to
different tranches of Term Loans and, in such event, each such offer will be
treated as separate offer pursuant to the terms of this Section 2.05(a)(v)(D)),
(III) the Solicited Discounted Prepayment Amount shall be in an aggregate amount
not less than $5,000,000 and whole increments of $1,000,000 in excess thereof
and (IV) unless rescinded, each such solicitation by a Company Party shall
remain outstanding through the Solicited Discounted Prepayment Response Date. 
The Auction Agent will promptly provide each Appropriate Lender with a copy of
such Solicited Discounted Prepayment Notice and a form of the Solicited
Discounted Prepayment Offer to be submitted by a responding Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m. New York City time on
the third Business Day after the date of delivery of such notice to such Term
Lenders (the “Solicited Discounted Prepayment Response Date”).  Each Term
Lender’s Solicited Discounted Prepayment Offer shall (x) be irrevocable,
(y) remain outstanding until the Acceptance Date and (z) specify both a discount
to par (the “Offered Discount”) at which such Term Lender is willing to allow
prepayment of its then outstanding Term Loan and the maximum aggregate principal
amount and tranches of such Term Loans (the “Offered Amount”) such Term Lender
is willing to have prepaid at the Offered Discount.  Any Term Lender whose
Solicited Discounted Prepayment Offer is not received by the Auction Agent by
the Solicited Discounted Prepayment Response Date shall be deemed to have
declined prepayment of any of its Term Loans at any discount.

 

(2)           The Auction Agent shall promptly provide the relevant Company
Party with a copy of all Solicited Discounted Prepayment Offers received on or
before the Solicited Discounted Prepayment Response Date.  Such Company Party
shall review all such Solicited Discounted Prepayment Offers and select the
largest of the Offered Discounts specified by the relevant responding Term
Lenders in the Solicited Discounted Prepayment Offers that is acceptable to the
Company Party (the “Acceptable Discount”), if any.  If the Company Party elects
to accept any Offered Discount as the Acceptable Discount, then as soon as
practicable after the determination of the Acceptable Discount, but in no event
later than by the fifth Business Day after the date of receipt by such Company
Party from the Auction Agent of a copy of all Solicited Discounted Prepayment
Offers pursuant to the first sentence of this clause (2) (the “Acceptance
Date”), the Company Party shall submit an Acceptance and Prepayment Notice to
the Auction Agent setting forth the Acceptable Discount.  If the Auction Agent
shall fail to receive an Acceptance and Prepayment Notice from the Company Party
by the Acceptance Date, such Company Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

 

(3)           Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by the Auction Agent by the Solicited Discounted
Prepayment Response Date, within five Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (with the consent of such Company Party
and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the tranches of Term
Loans (the “Acceptable Prepayment Amount”) to be prepaid by the relevant Company
Party at the Acceptable Discount in accordance with this Section 2.05(a)(v)(D). 
If the Company Party elects to accept any Acceptable Discount, then the Company
Party agrees to accept all Solicited Discounted Prepayment Offers received by
Auction Agent by the Solicited Discounted Prepayment Response Date, in the order
from largest Offered Discount to smallest Offered Discount, up to and including
the Acceptable Discount.  Each Term Lender that has submitted a Solicited
Discounted Prepayment Offer with an Offered Discount that is greater than or
equal to the Acceptable Discount shall be deemed to have irrevocably consented
to prepayment of Term Loans equal to its Offered Amount (subject to any required
pro-rata reduction pursuant

 

--------------------------------------------------------------------------------


 

to the following sentence) at the Acceptable Discount (each such Lender, a
“Qualifying Lender”).  The Company Party will prepay outstanding Term Loans
pursuant to this Section 2.05(a)(v)(D) to each Qualifying Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Solicited Discounted Prepayment Offer at the Acceptable Discount; provided that
if the aggregate Offered Amount by all Qualifying Lenders whose Offered Discount
is greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term
Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(with the consent of such Company Party and subject to rounding requirements of
the Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”).  On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) the
relevant Company Party of the Discounted Prepayment Effective Date and
Acceptable Prepayment Amount comprising the Discounted Term Loan Prepayment and
the tranches to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, the Acceptable Discount, and the Acceptable Prepayment Amount of
all Term Loans and the tranches to be prepaid at the Applicable Discount on such
date, (III) each Qualifying Lender of the aggregate principal amount and the
tranches of such Term Lender to be prepaid at the Acceptable Discount on such
date, and (IV) if applicable, each Identified Qualifying Lender of the Solicited
Discount Proration.  Each determination by the Auction Agent of the amounts
stated in the foregoing notices to such Company Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error.  The payment
amount specified in such notice to such Company Party shall be due and payable
by such Company Party on the Discounted Prepayment Effective Date in accordance
with Section 2.05(a)(v)(F) below (subject to Section 2.05(a)(v)(J) below).

 

(E)           In connection with any Discounted Term Loan Prepayment, the
Company Parties and the Term Lenders acknowledge and agree that the Auction
Agent may require as a condition to any Discounted Term Loan Prepayment, the
payment of customary fees and expenses from a Company Party in connection
therewith.

 

(F)           If any Term Loan is prepaid in accordance with
Sections 2.05(a)(v)(B) through 2.05(a)(v)(D) above, a Company Party shall prepay
such Term Loans on the Discounted Prepayment Effective Date.  The relevant
Company Party shall make such prepayment to the Administrative Agent, for the
account of the Discount Prepayment Accepting Lenders, Participating Lenders, or
Qualifying Lenders, as applicable, at the Administrative Agent’s Office in
immediately available funds not later than 11:00 a.m. New York City time on the
Discounted Prepayment Effective Date and all such prepayments shall be applied
to the remaining principal installments of the relevant tranche of Loans being
prepaid on a pro rata basis across such installments.  The Term Loans so prepaid
shall be accompanied by all accrued and unpaid interest on the par principal
amount so prepaid up to, but not including, the Discounted Prepayment Effective
Date.  Each prepayment of the outstanding Term Loans pursuant to this
Section 2.05(a)(v) shall be paid to the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable, and shall be
applied to the relevant Loans of such Lenders in accordance with their
respective Pro Rata Share.  The aggregate principal amount of the tranches and
installments of the relevant Term Loans outstanding shall be deemed reduced by
the full par value of the aggregate principal amount of the tranches of Term
Loans prepaid on the Discounted Prepayment Effective Date in any Discounted Term
Loan Prepayment.  In connection with each prepayment pursuant to this
Section 2.05(a)(v), each Lender participating in any prepayment described in
this Section 2.05(a)(v) acknowledges and

 

--------------------------------------------------------------------------------


 

agrees that in connection therewith, (1) the Borrower or any Company Party then
may have, and later may come into possession of, information regarding the
Borrower, the Sponsor and their respective affiliates not known to such Lender
and that may be material to a decision by such Lender to participate in such
prepayment (including Material Non-Public Information) (“Excluded Information”),
(2) such Lender has independently and, without reliance on the Borrower, any of
its Subsidiaries, the Administrative Agent or any of their respective
Affiliates, made its own analysis and determination to participate in such
prepayment notwithstanding such Lender’s lack of knowledge of the Excluded
Information, (3) none of the Company Parties or Sponsor or any of their
respective Affiliates shall be required to make any representation that it is
not in possession of Excluded Information and all parties to the relevant
transaction shall render customary “big boy” disclaimer letters, and (4) none of
the Borrower, its Subsidiaries, the Administrative Agent or any of their
respective Affiliates shall have any liability to such Lender, and such Lender
hereby waives and releases, to the extent permitted by law, any claims such
Lender may have against the Borrower, its Subsidiaries, the Administrative Agent
and their respective Affiliates, under applicable laws or otherwise, with
respect to the nondisclosure of the Excluded Information.

 

(G)          To the extent not expressly provided for herein, each Discounted
Term Loan Prepayment shall be consummated pursuant to procedures consistent with
the provisions in this Section 2.05(a)(v), established by the Auction Agent
acting in its reasonable discretion and as reasonably agreed by the Borrower.

 

(H)          [Reserved].

 

(I)            Each of the Company Parties and the Term Lenders acknowledge and
agree that the Auction Agent may perform any and all of its duties under this
Section 2.05(a)(v) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate.  The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.05(a)(v) as well
as activities of the Auction Agent.

 

(J)            Each Company Party shall have the right, by written notice to the
Auction Agent, to revoke in full (but not in part) its offer to make a
Discounted Term Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
Specified Discount Prepayment Response Date, Discount Range Prepayment Response
Date or Solicited Discounted Prepayment Response Date, as applicable (and if
such offer is revoked pursuant to the preceding clauses, any failure by such
Company Party to make any prepayment to a Lender, as applicable, pursuant to
this Section 2.05(a)(v) shall not constitute a Default or Event of Default under
Section 8.01 or otherwise).

 

(vi)          In connection with any prepayment pursuant to this
Section 2.05(a) which constitutes a Repricing Event that is consummated in
respect of all or any portion of the Initial Term Loans prior to the one year
anniversary of the Closing Date, the Borrower shall pay to each Term Lender the
fee required by Section 2.09(d).

 

--------------------------------------------------------------------------------


 

(b)           Mandatory.

 

(i)            Within five Business Days after financial statements are required
to have been delivered pursuant to Section 6.01(a) (commencing with the fiscal
year ended December 31, 2017) and the related Compliance Certificate is required
to have been delivered pursuant to Section 6.02(a), the Borrower shall cause to
be prepaid an aggregate principal amount of Term Loans in an amount equal to
(A) the Applicable ECF Percentage of Excess Cash Flow, if any, for the fiscal
year covered by such financial statements minus, without duplication of any
amount deducted from Consolidated Net Income in calculating Excess Cash Flow for
such period, (B) the sum of (1) all voluntary prepayments of Term Loans made
during such fiscal year pursuant to Section 2.05(a)(v), in an amount equal to
the discounted amount actually paid in cash in respect of the principal amount
of such Term Loans during such fiscal year or, without duplication across
periods, after year-end and prior to when such Excess Cash Flow prepayment is
due, (2) all other voluntary prepayments of Term Loans made pursuant to
Section 2.05(a) during such fiscal year or, without duplication across periods,
after year-end and prior to when such Excess Cash Flow prepayment is due,
(3) all voluntary prepayments of Revolving Credit Loans, Extended Revolving
Credit Loans, Refinancing Revolving Credit Loans and Incremental Revolving Loans
during such fiscal year or, without duplication across periods, after year-end
and prior to when such Excess Cash Flow prepayment is due, to the extent the
Revolving Credit Commitments, Extended Revolving Credit Commitments, Refinancing
Revolving Credit Commitments and/or Incremental Revolving Credit Commitments, as
the case may be, are permanently reduced by the amount of such payments and
(4) the amount equal to all payments in cash paid by the Borrower in connection
with the buyback of Term Loans pursuant to Section 10.07(l)(x), during such
fiscal year or, without duplication across periods, after year-end and prior to
when such Excess Cash Flow prepayment is due and (5) all voluntary prepayments
of Revolving Credit Loans (if any) incurred on the Closing Date to finance any
upfront fees implemented pursuant to the “market flex” provisions of the Fee
Letter, in the case of each of the immediately preceding clauses (1), (2), (3),
(4) and (5), except to the extent such prepayments are funded with long-term
Indebtedness (other than Revolving Credit Loans); provided that, to the extent
any deduction is made pursuant to the foregoing clauses (1), (2), (3) and
(4) after year-end and prior to when such Excess Cash Flow prepayment is due,
such prepayment shall not be deducted with respect to the Excess Cash Flow
prepayment for the succeeding fiscal year.

 

(ii)           If (1) the Borrower, Parent or any Restricted Subsidiary Disposes
of any property or assets (other than any Disposition of any property or assets
permitted by Sections 7.05(a), (b), (c), (d), (e), (f), (g), (h), (i), (l),
(m) (except as set forth in the proviso thereof and except to the extent such
property is subject to a Mortgage), (n), (o), (p), (q), (r) and (u)), or (2) any
Casualty Event occurs, which results in the realization or receipt by the
Borrower, Parent or any Restricted Subsidiary of Net Proceeds, subject to
Section 2.05(b)(vi), the Borrower shall cause to be prepaid on or prior to the
date which is 5 Business Days after the date of the realization or receipt by
the Borrower, Parent or any Restricted Subsidiary of such Net Proceeds, an
aggregate principal amount of Term Loans in an amount equal to 100% of all such
Net Proceeds; provided that if at the time that any such prepayment would be
required, the Borrower or other Loan Party is required to offer to repurchase
Permitted First Priority Refinancing Debt, Incremental Equivalent Debt (to the
extent secured by Liens on the Collateral on a pari passu basis with the
Obligations) and the Permitted Refinancing of any such Indebtedness (to the
extent secured by Liens on the Collateral on a pari passu basis with the
Obligations), in each case pursuant to the terms of the documentation governing
such Indebtedness with the net proceeds of any such Disposition or Casualty
Event of, or with respect to, any property or assets constituting Collateral
(such Permitted First Priority Refinancing Debt, Incremental Equivalent Debt (or
the Permitted Refinancing of any such Indebtedness) required to be offered to be
so repurchased,

 

--------------------------------------------------------------------------------


 

“Other Applicable Indebtedness”), then the Borrower or other Loan Party may
apply such net proceeds on a pro rata basis (determined on the basis of the
aggregate outstanding principal amount of the Term Loans and Other Applicable
Indebtedness at such time; provided that the portion of such net proceeds
allocated to the Other Applicable Indebtedness shall not exceed the amount of
such net proceeds required to be allocated to the Other Applicable Indebtedness
pursuant to the terms thereof, and the remaining amount, if any, of such net
proceeds shall be allocated to the Term Loans in accordance with the terms
hereof) to the prepayment of the Term Loans and to the repurchase or prepayment
of Other Applicable Indebtedness, and the amount of prepayment of the Term Loans
that would have otherwise been required pursuant to this
Section 2.05(b)(ii) shall be reduced accordingly; provided, further, that to the
extent the holders of Other Applicable Indebtedness decline to have such Other
Applicable Indebtedness repurchased or prepaid, the declined amount shall
promptly (and in any event within ten Business Days after the date of such
rejection) be applied to prepay the Term Loans in accordance with the terms
hereof.

 

(iii)          If the Borrower, Parent or any Restricted Subsidiary incurs or
issues any Indebtedness after the Closing Date (A) not permitted to be incurred
or issued pursuant to Section 7.03 or (B) that is intended to constitute Credit
Agreement Refinancing Indebtedness in respect of any Class of Term Loans, the
Borrower shall cause to be prepaid an aggregate principal amount of Term Loans
(or, in the case of Indebtedness constituting Credit Agreement Refinancing
Indebtedness, the applicable Class of Term Loans) in an amount equal to 100% of
all Net Proceeds received therefrom on or prior to the date which is five
Business Days after the receipt by the Borrower, Parent or such Restricted
Subsidiary of such Net Proceeds.  In connection with any prepayment under this
Section 2.05(b)(iii) which constitutes a Repricing Event that is consummated in
respect of all or any portion of the Initial Term Loans prior to the one year
anniversary of the Closing Date, the Borrower shall pay to each Term Lender the
fee required by Section 2.09(d).

 

(iv)          If for any reason the aggregate Outstanding Amount of Revolving
Credit Loans, Swing Line Loans and L/C Obligations at any time exceeds the
aggregate Revolving Credit Commitments then in effect (a “Revolving Excess”),
the Borrower shall promptly prepay Revolving Credit Loans and Swing Line Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such Revolving Excess; provided that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(iv) unless
after the prepayment in full of the Revolving Credit Loans and Swing Line Loans
such aggregate Outstanding Amount exceeds the aggregate Revolving Credit
Commitments then in effect; provided that if such Revolving Excess results
solely from fluctuations in the Dollar Equivalent of Revolving Credit Loans
and/or L/C Obligations denominated in Euros, such obligation to repay Revolving
Credit Loans and Cash Collateralize L/C Obligations shall not be effective until
5 Business Days after the date such Revolving Excess first commenced in an
amount greater than 5% of the Revolving Credit Commitments (and shall not be
required to the extent such Revolving Excess has ceased to exist as a result of
fluctuations in currency values).

 

(v)           Notwithstanding any other provision of this Section 2.05, (i) to
the extent that the repatriation to the United States of any Excess Cash Flow
attributable to Foreign Subsidiaries (“Foreign Subsidiary Excess Cash Flow”)
would be (x) prohibited or delayed by applicable local law or (y) restricted by
applicable material constituent documents, including as a result of minority
ownership (so long as such restrictions were not implemented for the purpose of
avoiding such mandatory prepayment requirements), an amount equal to the portion
of such Foreign Subsidiary Excess Cash Flow that would be so affected were the
Borrower or Parent or a Restricted Subsidiary to attempt to repatriate such cash
will not be required to be applied to repay

 

--------------------------------------------------------------------------------


 

Term Loans at the times provided in this Section 2.05 so long, but only so long,
as the applicable local law or applicable material constituent documents would
not otherwise permit repatriation to the United States, and if within one year
following the date on which the respective prepayment would otherwise have been
required such repatriation of any of such affected Foreign Subsidiary Excess
Cash Flow is permissible under the applicable local law or applicable material
constituent documents (even if such cash is actually not repatriated), an amount
equal to the amount of the Foreign Subsidiary Excess Cash Flow that could be
repatriated will be promptly (and in any event not later than five Business Days
after such repatriation) applied (net of an amount equal to the additional taxes
of the Borrower, Parent, the Subsidiaries and the direct and indirect holders of
Equity Interests in the Borrower that would be payable or reserved against as a
result of a repatriation and any additional costs that would be incurred as a
result of a repatriation, whether or not a repatriation actually occurs) by the
Borrower or Parent to the repayment of the Term Loans pursuant to this
Section 2.05 and (ii) to the extent that the Borrower or Parent has determined
in good faith that repatriation of any Foreign Subsidiary Excess Cash Flow would
have adverse tax cost consequences that are not de minimis (including the
imposition of withholding Taxes), an amount equal to such Foreign Subsidiary
Excess Cash Flow that would be so affected will not be subject to repayment
under this Section 2.05; provided that in the case of each of clauses (i) and
(ii), such nonpayment shall not constitute an Event of Default (and such amounts
shall be available (A) to repay local foreign indebtedness, if any, or to be
retained by the relevant Foreign Subsidiary, and (B) for working capital
purposes of Parent, the Borrower and the Restricted Subsidiaries, in each case,
subject to the prepayment provisions in this Section 2.05(b)(v)); provided,
further, that (A) for purposes of this Section 2.05, Excess Cash Flow shall be
deemed allocable to each Foreign Subsidiary, with respect to any period, in an
amount equal to (i) the Consolidated EBITDA of such Foreign Subsidiary for such
period, divided by (ii) the Consolidated EBITDA of Parent and its Restricted
Subsidiaries for such period (it being understood and agreed for the avoidance
of doubt that such allocation shall exclude any reduction from interest and
principal payments in respect of the Obligations) and (B) the Borrower, Parent
and the Restricted Subsidiaries shall be entitled to reduce Excess Cash Flow
owed to the Lenders pursuant to Section 2.05(b)(i) in respect of any Excess Cash
Flow Period by the aggregate amount of Excess Cash Flow attributable to Foreign
Subsidiaries subject to the limitations and restrictions described above in this
Section 2.05(b)(v) for such Excess Cash Flow Period.

 

(vi)          Notwithstanding any other provision of this Section 2.05, (i) to
the extent that the repatriation to the United States of any or all of the Net
Proceeds of any Disposition by a Foreign Subsidiary (“Foreign Disposition”) or
the Net Proceeds of any Casualty Event incurred by a Foreign Subsidiary
(“Foreign Casualty Event”) would be (x) prohibited or delayed by applicable
local law or (y) restricted by applicable material constituent documents,
including as a result of minority ownership (so long as such restrictions were
not implemented for the purpose of avoiding such mandatory prepayment
requirements), an amount equal to the Net Proceeds that would be so affected
were the Borrower or Parent or a Restricted Subsidiary to attempt to repatriate
such cash will not be required to be applied to repay Term Loans at the times
provided in this Section 2.05 so long, but only so long, as the applicable local
law or applicable material constituent documents would not otherwise permit
repatriation to the United States, and if within one year following the date on
which the respective prepayment would otherwise have been required such
repatriation of any of such affected Net Proceeds is permissible under the
applicable local law or applicable material constituent documents, even if such
cash is not actually repatriated at such time, an amount equal to the amount of
the Net Proceeds will be promptly (and in any event not later than five Business
Days) applied (net of an amount equal to the additional taxes of Parent, the
Borrower, the Subsidiaries and the direct and indirect holders of Equity
Interests in the Borrower that would be payable or reserved against and any
additional

 

--------------------------------------------------------------------------------


 

costs that would be incurred as a result of a repatriation, whether or not a
repatriation actually occurs) by the Borrower, Parent or the Restricted
Subsidiaries to the repayment of the Term Loans pursuant to this Section 2.05
and (ii) to the extent that the Borrower or Parent has determined in good faith
that repatriation of any of or all the Net Proceeds of any Foreign Disposition
or Foreign Casualty Event would have adverse tax cost consequences that are not
de minimis (including the imposition of withholding Taxes) with respect to such
Net Proceeds, an amount equal to such Net Proceeds that would be so affected
will not be subject to repayment under this Section 2.05; provided, that in the
case of each of clauses (i) and (ii), such nonpayment shall not constitute an
Event of Default (and such amounts shall be available (A) to repay local foreign
indebtedness, if any, or to be retained by the relevant Foreign Subsidiary, and
(B) for working capital purposes of the Borrower, Parent and the Restricted
Subsidiaries, in each case, subject to the prepayment provisions in this
Section 2.05(b)(vi)).  For the avoidance of doubt, nothing in this Section 2.05
shall require the Borrower to cause any amounts to be repatriated to the United
States (whether or not such amounts are used in or excluded from the
determination of the amount of any mandatory prepayments hereunder).

 

(vii)         Except as otherwise provided in any Refinancing Amendment,
Extension Amendment or any Incremental Amendment or as otherwise provided
herein, (A) each prepayment of Term Loans pursuant to this Section 2.05(b) shall
be applied ratably to each Class of Term Loans then outstanding (provided that
any prepayment of Term Loans with the Net Proceeds of Credit Agreement
Refinancing Indebtedness shall be applied solely to each applicable Class of
Refinanced Debt); (B) with respect to each Class of Term Loans, each prepayment
pursuant to clauses (i), (ii) and (iii) of this Section 2.05(b) shall be applied
to the scheduled installments of principal thereof following the date of such
prepayment in direct order of maturity; and (C) each such prepayment shall be
paid to the Lenders in accordance with their respective Pro Rata Shares of such
prepayment.

 

(viii)        The Borrower shall notify the Administrative Agent in writing of
any mandatory prepayment of Term Loans required to be made by the Borrower
pursuant to clauses (i), (ii) and (iii) of this Section 2.05(b) at least three
Business Days prior to the date of such prepayment.  Each such notice shall
specify the date of such prepayment and provide a reasonably detailed
calculation of the aggregate amount of such prepayment to be made by the
Borrower.  The Administrative Agent will promptly notify each Appropriate Lender
of the contents of the Borrower’s prepayment notice and of such Appropriate
Lender’s Pro Rata Share of the prepayment.  Each Term Lender may reject all or a
portion of its Pro Rata Share of any mandatory prepayment (such declined
amounts, the “Declined Proceeds”) of Term Loans required to be made pursuant to
clauses (i), (ii) and (iii) of this Section 2.05(b) by providing written notice
(each, a “Rejection Notice”) to the Administrative Agent and the Borrower no
later than 5:00 p.m. New York City time one Business Day after the date of such
Lender’s receipt of notice from the Administrative Agent regarding such
prepayment; provided, however, in no event may the proceeds of any Credit
Agreement Refinancing Indebtedness be rejected.  Each Rejection Notice from a
given Lender shall specify the principal amount of the mandatory repayment of
Term Loans to be rejected by such Lender.  If a Term Lender fails to deliver a
Rejection Notice to the Administrative Agent within the time frame specified
above or such Rejection Notice fails to specify the principal amount of the Term
Loans to be rejected, any such failure will be deemed an acceptance of such
mandatory prepayment of Term Loans.  Any Declined Proceeds shall be offered to
the lenders under the Second Lien Term Facility on a pro rata basis in
accordance with the amounts of the Second Lien Term Loans of such lender (and
each lender under the Second Lien Term Facility shall have the right to decline
any prepayment with Declined Proceeds at the time and in the manner specified by
the Administrative Agent).  To the extent such lenders under the Second Lien
Term Facility elect to decline their pro rata share

 

--------------------------------------------------------------------------------


 

of such Declined Proceeds, any Declined Proceeds remaining thereafter shall be
retained by the Borrower.

 

(c)           Interest, Funding Losses, Etc.  All prepayments under this
Section 2.05 shall be accompanied by all accrued interest thereon, together
with, in the case of any such prepayment of a Eurocurrency Rate Loan or a
EURIBOR Loan on a date prior to the last day of an Interest Period therefor, any
amounts owing in respect of such Eurocurrency Rate Loan or EURIBOR Loan, as
applicable, pursuant to Section 3.05.

 

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans or EURIBOR Loan is required to be made under this
Section 2.05, prior to the last day of the Interest Period therefor, in lieu of
making any payment pursuant to this Section 2.05 in respect of any such
Eurocurrency Rate Loan or such EURIBOR Loan, as the case may be, prior to the
last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit an amount sufficient to make any such prepayment otherwise
required to be made thereunder together with accrued interest to the last day of
such Interest Period into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05.  Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
the relevant provisions of this Section 2.05.  Such deposit shall be deemed to
be a prepayment of such Loans by the Borrower for all purposes under this
Agreement.

 

SECTION 2.06            Termination or Reduction of Commitments.

 

(a)           Optional.  The Borrower may, upon written notice to the
Administrative Agent, subject to Section 2.05(b)(iv), terminate the unused
Commitments of any Class, or from time to time permanently reduce the unused
Commitments of any Class, in each case without premium or penalty; provided that
(i) any such notice shall be received by the Administrative Agent three Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000, or any whole multiple
of $1,000,000 in excess thereof or, if less, the entire amount thereof and
(iii) if, after giving effect to any reduction of the Revolving Credit
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Revolving Credit Facility, such sublimit shall be
automatically reduced by the amount of such excess.  Except as provided above,
the amount of any such Commitment reduction shall not be applied to the Letter
of Credit Sublimit or the Swing Line Sublimit unless otherwise specified by the
Borrower.  Notwithstanding the foregoing, the Borrower may rescind or postpone
any notice of termination of any Commitments if such termination would have
resulted from a refinancing of all or any portion of the applicable Class or
occurrence of other event, which refinancing or other event shall not be
consummated or otherwise shall be delayed.

 

(b)           Mandatory.  The Initial Term Commitments of each Term Lender shall
be automatically and permanently reduced to $0 upon the funding of the Initial
Term Loans to be made by such Term Lender on the Closing Date.  The Revolving
Credit Commitments of each Revolving Credit Lender shall automatically and
permanently terminate on the Maturity Date.

 

(c)           Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the Appropriate Lenders of any
termination or reduction of unused portions of the Letter of Credit Sublimit or
the Swing Line Sublimit or the unused Commitments of any Class under this
Section 2.06.  Upon any reduction of unused Commitments of any Class, the
Commitment of each

 

--------------------------------------------------------------------------------


 

Lender of such Class shall be reduced by such Lender’s Pro Rata Share of the
amount by which such Commitments are reduced.  All commitment fees accrued until
the effective date of any termination of the Aggregate Commitments shall be paid
on the effective date of such termination.

 

SECTION 2.07            Repayment of Loans.

 

(a)           Term Loans.  The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders (A) on the last Business Day
of each March, June, September and December, commencing with the first full
fiscal quarter after the Closing Date, an aggregate principal amount equal to
0.25% of the aggregate principal amount of all Initial Term Loans outstanding on
the Closing Date (which payments shall be reduced as a result of the application
of prepayments in accordance with the order of priority set forth in
Section 2.05 or Section 10.07 to the extent such Indebtedness is cancelled) and
(B) on the Maturity Date for the Initial Term Loans, the aggregate principal
amount of all Initial Term Loans outstanding on such date; provided that the
amount of any such payment set forth above shall be adjusted to account for the
addition of any Extended Term Loans or Incremental Term Loans to contemplate
(A) the reduction in the aggregate principal amount of any Initial Term Loans
that were converted in connection with the incurrence of such Extended Term
Loans, and (B) any increase to payments to the extent and as required pursuant
to the terms of any applicable Incremental Amendment involving a Term Loan
Increase.

 

(b)           Revolving Credit Loans.  The Borrower shall repay to the
Administrative Agent for the ratable account of the Appropriate Lenders on the
Maturity Date for the applicable Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans or other revolving loans under
such Revolving Credit Facility outstanding on such date.

 

(c)           Swing Line Loans.  The Borrower shall repay the aggregate
principal amount of its Swing Line Loans on the earlier to occur of (i) the date
that is five Business Days after such Swing Line Loan is made and (ii) the
Maturity Date for the Revolving Credit Loans.

 

SECTION 2.08            Interest.

 

(a)           Subject to the provisions of Section 2.08(b), (i) each
Eurocurrency Rate Loan and EURIBOR Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate or EURIBOR, as applicable, for such Interest Period plus
the Applicable Rate; provided that only Revolving Credit Loans denominated in
Euro shall bear interest with reference to EURIBOR (and such Revolving Loans
shall only bear interest with reference to EURIBOR); (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Revolving
Credit Loans.

 

(b)           During the continuance of a Default under Section 8.01(a), the
Borrower shall pay interest on past due amounts owing by it hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws; provided that no interest at
the Default Rate shall accrue or be payable to a Defaulting Lender so long as
such Lender shall be a Defaulting Lender.  Accrued and unpaid interest on such
amounts (including interest on past due interest) shall be due and payable upon
written demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder

 

--------------------------------------------------------------------------------


 

shall be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.

 

SECTION 2.09            Fees.  In addition to certain fees described in
Sections 2.03(h) and (i):

 

(a)           Commitment Fee.  The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Credit Lender under each Facility in
accordance with its Pro Rata Share or other applicable share provided for under
this Agreement, a commitment fee equal to the Applicable Rate with respect to
commitment fees for such Facility times the actual daily amount by which the
aggregate Revolving Credit Commitments for such Facility exceed the sum of
(A) the Outstanding Amount of Revolving Credit Loans for such Facility plus
(B) the Outstanding Amount of L/C Obligations for such Facility; provided that
any commitment fee accrued with respect to any of the Commitments of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender except to the extent that
such commitment fee shall otherwise have been due and payable by the Borrower
prior to such time; provided, further, that no commitment fee shall accrue on
any of the Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender.  The commitment fee on each Revolving Credit Facility shall
accrue at all times from the Closing Date until the Maturity Date for the
Revolving Credit Facility, including at any time during which one or more of the
conditions in Article 4 is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date during the first full fiscal quarter to
occur after the Closing Date, and on the Maturity Date for the Revolving Credit
Facility.  The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

 

(b)           Other Fees.  The Borrower shall pay to the Agents such fees
(including, but not limited to, administrative agent fees) as shall have been
separately agreed upon in writing in the amounts and at the times so specified. 
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever (except as expressly agreed between the Borrower and the
applicable Agent).

 

(c)           Upfront Fees.  The Borrower agrees to pay on the Closing Date
(x) to each Term Lender party to this Agreement on the Closing Date, as fee
compensation for the funding of such Term Lender’s Initial Term Loan on the
Closing Date, an upfront fee (the “Term Loan Upfront Fee”) in an amount equal to
1.50% of the stated principal amount of such Term Lender’s Term Loan made on the
Closing Date, and (y) to each Revolving Credit Lender party to this Agreement on
the Closing Date, as fee compensation for the Revolving Credit Commitment of
such Revolving Credit Lender on the Closing Date, an upfront fee (the “Revolving
Credit Upfront Fee”; and together with the Term Loan Upfront Fee, the “Upfront
Fees”) in an amount equal to 0.50% of such Revolving Credit Lender’s Revolving
Credit Commitment on the Closing Date.  Such Upfront Fees will be in all
respects fully earned, due and payable on the Closing Date and non-refundable
and non-creditable thereafter and the Term Loan Upfront Fee shall be netted
against the Term Loans made by such Term Lender.

 

(d)           Prepayment Premium.  In connection with any Repricing Event that
is consummated in respect of all or any portion of the Initial Term Loans prior
to the one year anniversary of the Closing Date, the Borrower shall pay to each
Term Lender a fee equal to 1.0% of the aggregate principal amount of the Initial
Term Loans of such Term Lender subject to such Repricing Event.

 

SECTION 2.10            Computation of Interest and Fees.  All computations of
interest for Base Rate Loans when the Base Rate is determined in accordance with
clause (b) of the definition thereof shall be made on the basis of a year of 365
days, or 366 days, as applicable, and actual days elapsed.  All other

 

--------------------------------------------------------------------------------


 

computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed.  Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

SECTION 2.11            Evidence of Indebtedness.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and evidenced by one
or more entries in the Register maintained by the Administrative Agent, acting
solely for this purpose as a non-fiduciary agent for the Borrower, in each case
in the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrower and the interest and payments thereon.  Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)           In addition to the accounts and records referred to in
Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records and, in the case of the
Administrative Agent, entries in the Register, evidencing the purchases and
sales by such Lender of participations in Letters of Credit and Swing Line
Loans.  In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

(c)           Entries made in good faith by the Administrative Agent in the
Register pursuant to Sections 2.11(a) and (b), and by each Lender in its account
or accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence
of the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

 

SECTION 2.12            Payments Generally.

 

(a)           All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. 
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars (or, in respect of Obligations
denominated in Euros, in Euros) and in Same Day Funds not later than 2:00
p.m. New York City time on the date specified herein.  The Administrative Agent
will promptly distribute to each Appropriate Lender its Pro Rata Share (or other
applicable share

 

--------------------------------------------------------------------------------


 

provided for under this Agreement) of such payment in like funds as received by
wire transfer to such Lender’s applicable Lending Office.  All payments received
by the Administrative Agent after 2:00 p.m. New York City time shall in each
case be deemed received (in the Administrative Agent’s sole discretion) on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue.

 

(b)           Except as otherwise provided herein, if any payment to be made by
the Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that, if
such extension would cause payment of interest on or principal of Eurocurrency
Rate Loans or EURIBOR Loans, as the case may be, to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

 

(c)           Unless the Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto.  If and to the extent that
such payment was not in fact made to the Administrative Agent in Same Day Funds,
then:

 

(i)            if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
to the date such amount is repaid to the Administrative Agent in Same Day Funds
at the applicable Overnight Rate from time to time in effect; and

 

(ii)           if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in Same
Day Funds, together with interest thereon for the period from the date such
amount was made available by the Administrative Agent to the Borrower to the
date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the applicable Overnight Rate from time to
time in effect.  When such Lender makes payment to the Administrative Agent
(together with all accrued interest thereon), then such payment amount
(excluding the amount of any interest which may have accrued and been paid in
respect of such late payment) shall constitute such Lender’s Loan included in
the applicable Borrowing.  If such Lender does not pay such amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent may
make a demand therefor upon the Borrower, and the Borrower shall pay such amount
to the Administrative Agent, together with interest thereon for the Compensation
Period at a rate per annum equal to the rate of interest applicable to the
applicable Borrowing.  Nothing herein shall be deemed to relieve any Lender from
its obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

 

(d)           If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article 4 are not satisfied or waived in accordance with the terms
hereof, the

 

--------------------------------------------------------------------------------


 

Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(e)           The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint.  The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

 

(f)            Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(g)           Whenever any payment received by the Administrative Agent under
this Agreement or any of the other Loan Documents is insufficient to pay in full
all amounts due and payable to the Administrative Agent and the Lenders under or
in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03.  If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

 

(h)           Amounts to be applied to the prepayment of Loans in connection
with any mandatory prepayments by the Borrower of the Term Loans pursuant to
Section 2.05(b) shall be applied, as applicable, on a pro rata basis to the then
outstanding Term Loans being prepaid irrespective of whether such outstanding
Term Loans are Base Rate Loans or Eurocurrency Rate Loans; provided that if no
Lenders exercise the right to waive a given mandatory prepayment of the Term
Loans pursuant to Section 2.05(b)(viii), then, with respect to such mandatory
prepayment, the amount of such mandatory prepayment shall be applied first to
reduce outstanding Base Rate Loans. Any amounts remaining after each such
application shall be applied to prepay Eurocurrency Rate Loans.

 

SECTION 2.13            Sharing of Payments.  If, other than as provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations and Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such sub-participations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other

 

--------------------------------------------------------------------------------


 

amount paid or payable by the purchasing Lender in respect of the total amount
so recovered, without further interest thereon.  For the avoidance of doubt, the
provisions of this paragraph shall not be construed to apply to (A) any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement as in effect from time to time (including the application of
funds arising from the existence of a Defaulting Lender) or (B) any payment
obtained by a Lender as consideration for the assignment or purchase of or sale
or purchase of a participation in any of its Loans in connection with any
assignment or participation permitted hereunder.  The Borrower agrees that any
Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.  The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section 2.13 and will in each case
notify the Lenders following any such purchases or repayments.  Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

Notwithstanding anything to the contrary contained in this Section 2.13 or
elsewhere in this Agreement, the Borrower may extend the final maturity of Term
Loans and/or Revolving Credit Commitments in connection with an Extension that
is permitted under Section 2.16 without being obligated to effect such
extensions on a pro rata basis among the Lenders (it being understood that no
such extension (i) shall constitute a payment or prepayment of any Term Loans or
Revolving Credit Loans, as applicable, for purposes of this Section 2.13 or
(ii) shall reduce the amount of any scheduled amortization payment due under
Section 2.07(a), except that the amount of any scheduled amortization payment
due to a Lender of Extended Term Loans may be reduced to the extent provided
pursuant to the express terms of the respective Extension Amendment) without
giving rise to any violation of this Section 2.13 or any other provision of this
Agreement.  Furthermore, the Borrower may take all actions contemplated by
Section 2.16 in connection with any Extension (including modifying pricing,
amortization and repayments or prepayments), and in each case such actions shall
be permitted, and the differing payments contemplated therein shall be permitted
without giving rise to any violation of this Section 2.13 or any other provision
of this Agreement.

 

SECTION 2.14            Incremental Credit Extensions.

 

(a)           Incremental Commitments.  The Borrower may at any time or from
time to time after the Closing Date, by notice to the Administrative Agent (an
“Incremental Request”), request (i) one or more new commitments which may be in
the same Facility as any outstanding Term Loans (a “Term Loan Increase”) or a
new Class of term loans under this Agreement (collectively with any Term Loan
Increase, the “Incremental Term Commitments”), and/or (ii) one or more increases
in the amount of the Revolving Credit Commitments (a “Revolving Commitment
Increase”) or the establishment of one or more new revolving credit commitments
under this Agreement (any such new commitments, collectively with any Revolving
Commitment Increases, the “Incremental Revolving Credit Commitments” and the
Incremental Revolving Credit Commitments, collectively with any Incremental Term
Commitments, the “Incremental Commitments”), whereupon the Administrative Agent
shall promptly deliver a copy to each of the Lenders.

 

(b)           Incremental Loans.  Any Incremental Term Loans or Incremental
Revolving Credit Commitments effected through the establishment of one or more
new revolving credit commitments or new Term Loans (excluding, for the avoidance
of doubt, through any Term Loan Increase) made on an Incremental Facility
Closing Date shall be designated a separate Class of

 

--------------------------------------------------------------------------------


 

Incremental Term Loans or Incremental Revolving Credit Commitments, as
applicable, for all purposes of this Agreement.  On any Incremental Facility
Closing Date on which any Incremental Term Commitments of any Class are effected
(including through any Term Loan Increase), subject to the satisfaction (or
waiver) of the terms and conditions in this Section 2.14, (i) each Incremental
Term Lender of such Class shall make a Loan to the Borrower (an “Incremental
Term Loan”) in an amount equal to its Incremental Term Commitment of such
Class and (ii) each Incremental Term Lender of such Class shall become a Lender
hereunder with respect to the Incremental Term Commitment of such Class and the
Incremental Term Loans of such Class made pursuant thereto.  On any Incremental
Facility Closing Date on which any Incremental Revolving Credit Commitments of
any Class are effected through the establishment of one or more new revolving
credit commitments (including through any Revolving Commitment Increase),
subject to the satisfaction of the terms and conditions in this Section 2.14,
(i) each Incremental Revolving Credit Lender of such Class shall make its
Commitment available to the Borrower (when borrowed, an “Incremental Revolving
Loan” and collectively with any Incremental Term Loan, an “Incremental Loan”) in
an amount equal to its Incremental Revolving Credit Commitment of such Class and
(ii) each Incremental Revolving Credit Lender of such Class shall become a
Lender hereunder with respect to the Incremental Revolving Credit Commitment of
such Class and the Incremental Revolving Loans of such Class made pursuant
thereto.  Notwithstanding the foregoing, Incremental Term Loans may have
identical terms to any of the Term Loans and be treated as the same Class as any
of such Term Loans.

 

(c)           Incremental Request.  Each Incremental Request from the Borrower
pursuant to this Section 2.14 shall set forth the requested amount and proposed
terms of the relevant Incremental Term Loans or Incremental Revolving Credit
Commitments.  Incremental Term Loans may be made, and Incremental Revolving
Credit Commitments may be provided, by any existing Lender (but each existing
Lender will not have an obligation to make any Incremental Commitment, nor will
the Borrower have any obligation to approach any existing Lenders to provide any
Incremental Commitment) or by any other bank or other financial institution (any
such other bank or other financial institution being called an “Additional
Lender”) (each such existing Lender or Additional Lender providing such, an
“Incremental Revolving Credit Lender” or “Incremental Term Lender,” as
applicable, and, collectively, the “Incremental Lenders”); provided that (i) the
Administrative Agent and, in the case of Incremental Revolving Credit
Commitments, each Swing Line Lender and each L/C Issuer shall have consented
(not to be unreasonably withheld, conditioned or delayed) to such Lender’s or
Additional Lender’s making such Incremental Term Loans or providing such
Incremental Revolving Credit Commitment to the extent such consent, if any,
would be required under Section 10.07(b) for an assignment of Loans or Revolving
Credit Commitments, as applicable, to such Lender or Additional Lender,
(ii) with respect to Incremental Term Commitments, any Affiliated Lender
providing an Incremental Term Commitment shall be subject to the same
restrictions set forth in Section 10.07(k) as they would otherwise be subject to
with respect to any purchase by or assignment to such Affiliated Lender of
Initial Term Loans and (iii) Affiliated Lenders may not provide Incremental
Revolving Credit Commitments.

 

(d)           Effectiveness of Incremental Amendment.  The effectiveness of any
Incremental Amendment, and the Incremental Commitments thereunder, shall be
subject to the satisfaction on the date of such Incremental Amendment (the
“Incremental Facility Closing Date”) of each of the following conditions:

 

(i)            (x) if the proceeds of such Indebtedness are being used to
finance a Permitted Acquisition or Investment permitted hereunder, no Event of
Default under Section 8.01(a) or (f) shall have occurred and be continuing or
would exist after giving effect to such Indebtedness, or (y) if otherwise, no
Event of Default shall have occurred and be continuing or would exist after
giving effect to such Indebtedness;

 

--------------------------------------------------------------------------------

 


 

(ii)                                  [Reserved];

 

(iii)                               each Incremental Term Commitment shall be in
an aggregate principal amount that is not less than $2,000,000 and shall be in
an increment of $1,000,000 (provided that such amount may be less than
$2,000,000 if such amount represents all remaining availability under the limit
set forth in clause (iv) below) and each Incremental Revolving Credit Commitment
shall be in an aggregate principal amount that is not less than $2,000,000 and
shall be in an increment of $1,000,000 (provided that such amount may be less
than $2,000,000 if such amount represents all remaining availability under the
limit set forth in clause (iv) below); and

 

(iv)                              the aggregate amount of the Incremental Term
Loans, the Incremental Revolving Credit Commitments and the Incremental
Equivalent Debt shall not exceed (A) on the Amendment No. 1Effective Date, an
amount equal to $45,000,000, (B) after the Amendment No. 1 Effective Date, an
amount equal to $25,000,000, minus, the aggregate principal amount of any Second
Lien Incremental Term Loans and any Second Lien Incremental Equivalent Debt
incurred or issued in reliance on Section 2.14(d)(iv)(A) of the Second Lien
Credit Agreement after the Amendment No. 1 Effective Date (or any equivalent
provision of a Second Lien Credit Agreement designated as such in connection
with a Permitted Refinancing thereof), plus (C) after the Amendment No. 1
Effective Date, up to an additional amount of Incremental Term
Loans, Incremental Revolving Credit Commitments and/or Incremental Equivalent
Debt so long as in the case of this clause (C) only (x) with respect to any
Incremental Facility secured by Liens on any assets or properties of the
Borrower or its Restricted Subsidiaries, the Consolidated First Lien Net
Leverage Ratio (determined on a Pro Forma Basis in accordance with Section 1.09
and without netting the cash proceeds of any such Indebtedness being so incurred
for the purposes of such calculation) (treating all such Incremental Facilities
incurred under this clause as at all times being secured on a first priority
basis, whether or not so secured) is no more than 3.50 to 1.00 or (y) with
respect to any unsecured Incremental Facility, the Consolidated Total Net
Leverage Ratio (determined on a Pro Forma Basis in accordance with Section 1.09
and without netting the cash proceeds of any such Indebtedness being so incurred
for the purposes of such calculation) is no more than 5.00 to 1.00, in each
case, calculated as of the last day of the most recently ended Test Period for
which financial statements are internally available, determined on the
applicable Incremental Facility Closing Date, after giving effect to any such
incurrence or issuance (or, at the option of the Borrower, on the date of
establishment of the commitments in respect thereof assuming the full amounts of
all such additional amounts is drawn and outstanding) on a Pro Forma Basis, and,
in each case, with respect to any Incremental Revolving Credit Commitment,
assuming a borrowing of the maximum amount of Loans available thereunder; plus
(D) after the Amendment No. 1 Effective Date, an amount equal to the sum of
(i) all voluntary prepayments or repurchases of Term Loans made pursuant to
Section 2.05(a) or Section 10.07(l)(x), and (ii) all permanent voluntary
reductions or terminations of Revolving Credit Commitments and Incremental
Revolving Credit Commitments (other than Incremental Revolving Credit
Commitments obtained in reliance on preceding clause (C)) pursuant to
Section 2.06(a) except to the extent, in each case, financed with long term
Indebtedness (other than Incremental Loans) (it being understood that (I) the
Borrower shall be deemed to have used amounts under clause (D) prior to
utilization of amounts under clause (B) or (C), and the Borrower shall be deemed
to have used amounts under clause (C) (to the extent compliant therewith) prior
to utilization of amounts under clause (B) and (D), and (II) Loans may be
incurred under both clauses (B) and/or (D) and clause (C), and proceeds from any
such incurrence may be utilized in a single transaction by first calculating the
incurrence under clause (C) above and then calculating the incurrence under
clause (B) and/or (D) above).

 

--------------------------------------------------------------------------------


 

(e)                                  Required Terms.  The terms, provisions and
documentation of the Incremental Term Loans and Incremental Term Commitments or
the Incremental Revolving Loans and Incremental Revolving Credit Commitments, as
the case may be, of any Class, except as otherwise set forth herein, shall be as
agreed between the Borrower and the applicable Incremental Lenders or lenders
providing such Incremental Commitments, as applicable.  In any event:

 

(i)                                     the Incremental Term Loans (except as
otherwise specified below in this clause (i)):

 

(A)                               (1) shall rank pari passu or junior (if
secured) in right of payment and of security with the Revolving Credit Loans and
the Term Loans and (2)(x) shall not be secured by any Lien on any property or
asset of the Borrower or any Guarantor that does not also secure the other
Facilities and (y) shall not be guaranteed by any Person other than the
Guarantors under the other Facilities;

 

(B)                               shall not mature earlier than the Maturity
Date of the Initial Term Loans outstanding at the time of incurrence of such
Incremental Term Loans;

 

(C)                               shall have a Weighted Average Life to Maturity
not shorter than the remaining Weighted Average Life to Maturity of Initial Term
Loans;

 

(D)                               subject to Section 2.14(e)(i)(B) and
Section 2.14(e)(i)(C) above, shall have amortization determined by the Borrower
and the applicable Incremental Term Lenders or other Additional Lenders;

 

(E)                                the Incremental Term Loans may participate on
a pro rata basis or less than pro rata basis (but not on a greater than pro rata
basis) in any mandatory prepayments of Initial Term Loans hereunder, as
specified in the applicable Incremental Amendment or definitive documentation;

 

(F)                                 [reserved]; and

 

(G)                               the other terms of any Incremental Term Loans
that are not consistent with the then existing Initial Term Loans (other than
pursuant to clauses (A) through (F) above and other than call protection to be
agreed between the Borrower and the applicable Incremental Lenders) shall be no
less favorable (taken as a whole) to the Lenders under the then existing Initial
Term Loans than those applicable to the then existing Initial Term Loans or
otherwise reasonably acceptable to the Administrative Agent (except for
(x) covenants or other provisions applicable only to periods after the Maturity
Date of the Initial Term Loans or any Indebtedness incurred under this
Section 2.14 existing at the time of incurrence of such Incremental Term Loans
and (y) any financial maintenance covenant to the extent such covenant is also
added for the benefit of the Lenders under any applicable existing corresponding
Facility).

 

(ii)                                  all material terms (other than pricing,
maturity and fees) of any Incremental Revolving Credit Commitments and
Incremental Revolving Loans shall be identical to the Revolving Credit
Commitments and the Revolving Credit Loans, other than the Maturity Date and as
set forth in this Section 2.14(e)(ii) (with immaterial terms being as agreed
between the Borrower and the Incremental Lenders providing such Incremental
Revolving Credit Commitments or Incremental Revolving Loans), which shall be
subject to clauses (A) through (G) below; provided that notwithstanding anything
to the contrary in this Section 2.14 or otherwise:

 

--------------------------------------------------------------------------------


 

(A)                               (1) any such Incremental Revolving Credit
Commitments or Incremental Revolving Loans shall rank pari passu in right of
payment and of security with the Revolving Credit Loans and the Term Loans and
(2) (x) shall not be secured by any Lien on any property or asset of the
Borrower or any Guarantor that does not also secure the Facilities and (y) shall
not be guaranteed by any Person other than the Guarantors under the Facilities;

 

(B)                               any such Incremental Revolving Credit
Commitments or Incremental Revolving Loans shall not mature earlier than (or
require mandatory commitment reductions prior to) the Latest Maturity Date of
any Revolving Credit Loans outstanding at the time of incurrence of such
Incremental Revolving Credit Commitments;

 

(C)                               the borrowing and repayment (except for
(1) payments of interest and fees at different rates on Incremental Revolving
Credit Commitments (and related outstandings), (2) repayments required upon the
maturity date of the Incremental Revolving Credit Commitments and (3) repayment
made in connection with a permanent repayment and termination of commitments
(subject to clause (E) below)) of Loans with respect to Incremental Revolving
Credit Commitments after the associated Incremental Facility Closing Date shall
be made on a pro rata basis with all other Revolving Credit Commitments on the
Incremental Facility Closing Date;

 

(D)                               subject to the provisions of
Sections 2.03(m) and 2.04(g),to the extent dealing with Swing Line Loans and
Letters of Credit which mature or expire after a maturity date when there exists
Incremental Revolving Credit Commitments with a longer maturity date, all Swing
Line Loans and Letters of Credit shall be participated on a pro rata basis by
all Lenders with Commitments in accordance with their percentage of the
Revolving Credit Commitments on the Incremental Facility Closing Date (and
except as provided in Sections 2.03(m) and 2.04(g), without giving effect to
changes thereto on an earlier maturity date with respect to Swing Line Loans and
Letters of Credit theretofore incurred or issued);

 

(E)                                the permanent repayment of Revolving Credit
Loans with respect to, and termination of, Incremental Revolving Credit
Commitments after the associated Incremental Facility Closing Date shall be made
on a pro rata basis with all other Revolving Credit Commitments on the
Incremental Facility Closing Date, except that the Borrower shall be permitted
to permanently repay and terminate commitments of any such Class on a better
than a pro rata basis as compared to any other Class with a later maturity date
than such Class;

 

(F)                                 assignments and participations of
Incremental Revolving Credit Commitments and Incremental Revolving Loans shall
be governed by the same assignment and participation provisions applicable to
Revolving Credit Commitments and Revolving Credit Loans on the Incremental
Facility Closing Date; and

 

(G)                               any Incremental Revolving Credit Commitments
may constitute a separate Class or Classes, as the case may be, of Commitments
from the Classes constituting the applicable Revolving Credit Commitments prior
to the Incremental Facility Closing Date; provided at no time shall there be
Revolving Credit Commitments hereunder (including Incremental Revolving Credit
Commitments and any original Revolving Credit Commitments) which have more than
three different Maturity Dates.

 

(iii)                               the Effective Yield applicable to the
Incremental Term Loans of each Class shall be determined by the Borrower and the
applicable Incremental Term Lenders and shall be set forth in each applicable
Incremental Amendment; provided, however, that with

 

--------------------------------------------------------------------------------


 

respect to any Incremental Term Loans made under Incremental Term Commitments
that are secured on a pari passu basis with the Initial Term Loans, the
Effective Yield applicable to such Incremental Term Loans shall not be greater
than the applicable Effective Yield payable pursuant to the terms of this
Agreement as amended through the date of such calculation with respect to
Initial Term Loans, plus 50 basis points per annum unless the interest rate
(together with, as provided in the proviso below, the Eurocurrency Rate or Base
Rate floor) with respect to the Initial Term Loans is increased so as to cause
the then applicable Effective Yield under this Agreement on the Initial Term
Loans to equal the Effective Yield then applicable to the Incremental Term Loans
minus 50 basis points; provided if such Incremental Term Loan includes a
Eurocurrency Rate floor greater than 1.00% per annum or a Base Rate floor
greater than 2.00% per annum, such differential between the Eurocurrency Rate or
Base Rate floors shall be equated to the applicable Effective Yield for purposes
of determining whether an increase to the interest rate margin under the Initial
Term Loans shall be required, but only to the extent an increase in the
Eurocurrency Rate or Base Rate floor in the Initial Term Loans would cause an
increase in the interest rate then in effect thereunder, and in such case, the
Eurocurrency Rate or Base Rate floor (but not the interest rate margin)
applicable to the Initial Term Loans shall be increased to the extent of such
differential between the Eurocurrency Rate or Base Rate floors.

 

(f)                                   Incremental Amendment.  Commitments in
respect of Incremental Term Loans and Incremental Revolving Credit Commitments
shall become Commitments (or in the case of an Incremental Revolving Credit
Commitment to be provided by an existing Revolving Credit Lender, an increase in
such Lender’s applicable Revolving Credit Commitment), under this Agreement
pursuant to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each
Incremental Lender providing such Commitments and the Administrative Agent.  The
Incremental Amendment may, without the consent of any other Loan Party, Agent or
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 2.14.  The
Borrower will use the proceeds of the Incremental Term Loans and Incremental
Revolving Credit Commitments as determined by the Borrower and the Lenders
providing such Incremental Term Loans and Incremental Revolving Credit
Commitments.  No Lender shall be obligated to provide any Incremental Term Loans
or Incremental Revolving Credit Commitments, unless it so agrees.  To the extent
reasonably requested by the Administrative Agent, the Administrative Agent shall
have received customary legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Closing Date under Section 4.01 (other than changes to such legal opinions
resulting from a change in Law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent).  The Incremental
Term Loans made pursuant to any Term Loan Increase shall be added to (and form
part of) each Borrowing of outstanding Term Loans under the respective Class so
incurred on a pro rata basis (based on the principal amount of each Borrowing)
so that each Lender under such Class will participate proportionately in each
then outstanding Borrowing of Term Loans under such Class.

 

(g)                                  Reallocation of Revolving Credit Exposure. 
Upon any Incremental Facility Closing Date on which Incremental Revolving Credit
Commitments are effected through (I) an increase in the Revolving Credit
Commitments pursuant to this Section 2.14, (a) if the increase relates to the
Revolving Credit Facility, each of the Revolving Credit Lenders shall assign to
each of the Incremental Revolving Credit Lenders, and each of the Incremental
Revolving Credit Lenders shall purchase from each of the Revolving Credit
Lenders, at the principal amount thereof, such interests in the Incremental
Revolving Loans outstanding on such Incremental Facility Closing Date as shall
be necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Credit Loans will be held by existing Revolving Credit
Lenders and Incremental Revolving Credit Lenders ratably in accordance with
their Revolving Credit Commitments after giving effect to the addition of such
Incremental

 

--------------------------------------------------------------------------------


 

Revolving Credit Commitments to the Revolving Credit Commitments, (b) each
Incremental Revolving Credit Commitment shall be deemed for all purposes a
Revolving Credit Commitment and each Loan made thereunder shall be deemed, for
all purposes, a Revolving Credit Loan and (c) each Incremental Revolving Credit
Lender shall become a Lender with respect to the Incremental Revolving Credit
Commitments and all matters relating thereto and (II) the establishment of a new
Class of revolving credit commitments pursuant to this Section 2.14, (a) if, on
such date, there are any revolving loans under any Revolving Credit Facility
then outstanding, such revolving loans shall be prepaid from the proceeds of a
new Borrowing of the Incremental Revolving Loans under such new Class of
Incremental Revolving Credit Commitments in such amounts as shall be necessary
in order that, after giving effect to such Borrowing and all such related
prepayments, all revolving credit loans under all Revolving Credit Facilities
will be held by all Lenders under the Revolving Credit Facilities (including
Incremental Revolving Credit Lenders) ratably in accordance with their revolving
credit commitments under all Revolving Credit Facilities (after giving effect to
the establishment of such Incremental Revolving Credit Commitments) and
(b) there shall be an automatic adjustment to the participations hereunder in
Letters of Credit and Swing Line Loans held by each Lender under the Revolving
Credit Facilities so that each such Lender shares ratably in such participations
in accordance with their revolving credit commitments under all Revolving Credit
Facilities (after giving effect to the establishment of such Incremental
Revolving Credit Commitments).  The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

 

(h)                                 This Section 2.14 shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.

 

SECTION 2.15                                   Refinancing Amendments.

 

(a)                                 On one or more occasions after the Closing
Date, the Borrower may obtain, from any Lender or any Additional Refinancing
Lender (provided that Affiliated Lenders may not provide Refinancing Revolving
Credit Commitments), Credit Agreement Refinancing Indebtedness in respect of all
or any portion of the Term Loans and the Revolving Credit Loans (or unused
Revolving Credit Commitments) then outstanding under this Agreement (which for
purposes of this Section 2.15(a) will be deemed to include any then outstanding
Refinancing Term Loans or Incremental Term Loans), in the form of Refinancing
Term Loans, Refinancing Term Commitments, Refinancing Revolving Credit
Commitments or Refinancing Revolving Credit Loans pursuant to a Refinancing
Amendment; provided that notwithstanding anything to the contrary in this
Section 2.15 or otherwise, (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Refinancing Revolving
Credit Commitments (and related outstandings), (B) repayments required upon the
maturity date of the Refinancing Revolving Credit Commitments and (C) repayment
made in connection with a permanent repayment and termination of commitments
(subject to clause (3) below)) of Loans with respect to Refinancing Revolving
Credit Commitments after the date of obtaining any Refinancing Revolving Credit
Commitments shall be made on a pro rata basis with all other Revolving Credit
Commitments, (2) subject to the provisions of Sections 2.03(m) and 2.04(g) to
the extent dealing with Swing Line Loans and Letters of Credit which mature or
expire after a maturity date when there exist Extended Revolving Credit
Commitments with a longer maturity date, all Swing Line Loans and Letters of
Credit shall be participated on a pro rata basis by all Lenders with Commitments
in accordance with their percentage of the Revolving Credit Commitments (and
except as provided in Sections 2.03(m) and 2.04(g), without giving effect to
changes thereto on an earlier maturity date with respect to Swing Line Loans and
Letters of Credit theretofore incurred or issued), (3) the permanent repayment
of Revolving Credit Loans with respect to, and termination of, Refinancing
Revolving Credit Commitments after the date of obtaining any Refinancing
Revolving Credit Commitments shall be made on a pro rata basis with all other
Revolving Credit Commitments, except that the Borrower shall be permitted to
permanently repay and terminate

 

--------------------------------------------------------------------------------


 

commitments of any such Class on a better than a pro rata basis as compared to
any other Class with a later maturity date than such Class and (4) assignments
and participations of Refinancing Revolving Credit Commitments and Refinancing
Revolving Credit Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans.  No Lender shall be obligated to provide any Credit
Agreement Refinancing Indebtedness, unless it so agrees.

 

(b)                                 The effectiveness of any Refinancing
Amendment shall be subject to the satisfaction (or waiver in accordance with the
terms of such Refinancing Amendment) on the date thereof of each of the
conditions set forth in Section 4.02 and, to the extent reasonably requested by
the Administrative Agent, receipt by the Administrative Agent of (i) customary
legal opinions, board resolutions and officers’ certificates consistent with
those delivered on the Closing Date other than changes to such legal opinion
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent and
(ii) reaffirmation agreements and/or such amendments to the Collateral Documents
as may be reasonably requested by the Administrative Agent in order to ensure
that such Credit Agreement Refinancing Indebtedness is provided with the benefit
of the applicable Loan Documents.

 

(c)                                  Each issuance of Credit Agreement
Refinancing Indebtedness under Section 2.15(a) shall be in an aggregate
principal amount that is (x) not less than $10,000,000 and (y) an integral
multiple of $1,000,000 in excess thereof.

 

(d)                                 Each of the parties hereto hereby agrees
that this Agreement and the other Loan Documents may be amended pursuant to a
Refinancing Amendment, without the consent of any other Lenders, to the extent
(but only to the extent) necessary to (i) reflect the existence and terms of the
Credit Agreement Refinancing Indebtedness incurred pursuant thereto and
(ii) make such other changes to this Agreement and the other Loan Documents
consistent with the provisions and intent of the third paragraph of
Section 10.01 (without the consent of the Required Lenders called for therein)
and (iii) effect such other amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.15, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Refinancing Amendment.

 

(e)                                  This Section 2.15 shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.

 

SECTION 2.16                                   Extension of Term Loans;
Extension of Revolving Credit Loans.

 

(a)                                 Extension of Term Loans.  The Borrower may
at any time and from time to time request that all or a portion of the Term
Loans of a given Class (each, an “Existing Term Loan Tranche”) be amended to
extend the scheduled maturity date(s) with respect to all or a portion of any
principal amount of such Term Loans (any such Term Loans which have been so
amended, “Extended Term Loans”) and to provide for other terms consistent with
this Section 2.16.  In order to establish any Extended Term Loans, the Borrower
shall provide a notice to the Administrative Agent (who shall provide a copy of
such notice to each of the Lenders under the applicable Existing Term Loan
Tranche) (each, a “Term Loan Extension Request”) setting forth the proposed
terms of the Extended Term Loans to be established, which shall (x) be identical
as offered to each Lender under such Existing Term Loan Tranche (including as to
the proposed interest rates and fees payable) and offered pro rata to each
Lender under such Existing Term Loan Tranche and (y) (except as to interest
rates, fees, amortization, final maturity date, “AHYDO” payments, optional
prepayments and redemptions, mandatory repayments, premium, required prepayment
dates and participation in prepayments, which shall be determined by the

 

--------------------------------------------------------------------------------


 

Borrower and the Extending Term Lenders and set forth in the relevant Term Loan
Extension Request), be substantially identical to, or (taken as a whole) no more
favorable to the Extending Term Lenders than those applicable to the Existing
Term Loan Tranche subject to such Term Loan Extension Request (except for
covenants or other provisions applicable only to periods after the Latest
Maturity Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Term Loans)) (as
reasonably determined by the Borrower), including: (i) all or any of the
scheduled amortization payments of principal of the Extended Term Loans may be
delayed to later dates than the scheduled amortization payments of principal of
the Term Loans of such Existing Term Loan Tranche, to the extent provided in the
applicable Extension Amendment; provided, however, that at no time shall there
be Classes of Term Loans hereunder (including Refinancing Term Loans and
Extended Term Loans) which have more than five different Maturity Dates;
(ii) the Effective Yield, pricing, optional prepayment and redemptions,
mandatory repayments and “AHYDO” payments with respect to the Extended Term
Loans (whether in the form of interest rate margin, upfront fees, OID or
otherwise) may be different than the Effective Yield, pricing, optional
prepayments and redemptions, mandatory repayments and “AHYDO” payments for the
Term Loans of such Existing Term Loan Tranche, in each case, to the extent
provided in the applicable Extension Amendment; (iii) the Extension Amendment
may provide for other covenants and terms that apply solely to any period after
the Latest Maturity Date that is in effect on the effective date of the
Extension Amendment (immediately prior to the establishment of such Extended
Term Loans); and (iv) Extended Term Loans may have call protection as may be
agreed by the Borrower and the Lenders thereof; provided that no Extended Term
Loans may be optionally or mandatorily prepaid prior to the date on which all
Term Loans with an earlier final stated maturity (including Term Loans under the
Existing Term Loan Tranche from which they were amended) are repaid in full,
unless such optional or mandatory prepayment is accompanied by a pro rata
optional or mandatory prepayment of such other Term Loans; provided, further,
that (A) no Event of Default shall have occurred and be continuing at the time a
Term Loan Extension Request is delivered to Lenders, (B) in no event shall the
final maturity date of any Extended Term Loans of a given Term Loan Extension
Series at the time of establishment thereof be earlier than the Latest Maturity
Date of the applicable Existing Term Loan Tranche, (C) the Weighted Average Life
to Maturity of any Extended Term Loans of a given Term Loan Extension Series at
the time of establishment thereof shall be no shorter (other than by virtue of
amortization or prepayment of such Indebtedness prior to the time of incurrence
of such Extended Term Loans) than the remaining Weighted Average Life to
Maturity of the applicable Existing Term Loan Tranche, (D) any such Extended
Term Loans (and the Liens securing the same) shall be permitted by the terms of
the Intercreditor Agreements (to the extent any Intercreditor Agreement is then
in effect), (E) all documentation in respect of such Extension Amendment shall
be consistent with the foregoing and (F) any Extended Term Loans may participate
on a pro rata basis or less than a pro rata basis (but not greater than a pro
rata basis) in any voluntary or mandatory repayments or prepayments hereunder,
in each case as specified in the respective Term Loan Extension Request. Any
Extended Term Loans amended pursuant to any Term Loan Extension Request shall be
designated a series (each, a “Term Loan Extension Series”) of Extended Term
Loans for all purposes of this Agreement; provided that any Extended Term Loans
amended from an Existing Term Loan Tranche may, to the extent provided in the
applicable Extension Amendment, be designated as an increase in any previously
established Term Loan Extension Series with respect to such Existing Term Loan
Tranche (in which case scheduled amortization with respect thereto shall be
proportionally increased).  Each Term Loan Extension Series of Extended Term
Loans incurred under this Section 2.16 shall be in an aggregate principal amount
that is not less than $3,000,000 (or, if less, the entire principal amount of
the Indebtedness being extended pursuant to this Section 2.16(a)).

 

(b)                                 Extension of Revolving Credit Commitments. 
The Borrower may, on behalf of the Borrower, at any time and from time to time
request that all or a portion of the Revolving Credit Commitments of a given
Class (each, an “Existing Revolver Tranche”) be amended to extend the Maturity
Date with respect to all or a portion of any principal amount of such Revolving
Credit

 

--------------------------------------------------------------------------------


 

Commitments (any such Revolving Credit Commitments which have been so amended,
“Extended Revolving Credit Commitments”) and to provide for other terms
consistent with this Section 2.16.  In order to establish any Extended Revolving
Credit Commitments, the Borrower shall provide a notice to the Administrative
Agent (who shall provide a copy of such notice to each of the Lenders under the
applicable Existing Revolver Tranche) (each, a “Revolver Extension Request”)
setting forth the proposed terms of the Extended Revolving Credit Commitments to
be established, which shall (x) be identical as offered to each Lender under
such Existing Revolver Tranche (including as to the proposed interest rates and
fees payable) and offered pro rata to each Lender under such Existing Revolver
Tranche and (y) except as to interest rates, fees, optional redemption or
prepayment terms, final maturity, and after the final maturity date, any other
covenants and provisions (which shall be determined by the Borrower and the
Extending Revolving Credit Lenders and set forth in the relevant Revolver
Extension Request), the Extended Revolving Credit Commitment extended pursuant
to a Revolver Extension Request, and the related outstandings, shall be a
Revolving Credit Commitment (or related outstandings, as the case may be) with
such other terms substantially identical to, or taken as a whole, no more
favorable to the Extending Revolving Credit Lender, as the original Revolving
Credit Commitments (and related outstandings) including : (i) the Maturity Date
of the Extended Revolving Credit Commitments may be delayed to a later date than
the Maturity Date of the Revolving Credit Commitments of such Existing Revolver
Tranche, to the extent provided in the applicable Extension Amendment; provided,
however, that at no time shall there be Classes of Revolving Credit Commitments
hereunder (including Extended Revolving Credit Commitments) which have more than
five different Maturity Dates; (ii) the Effective Yield, pricing, optional
prepayment or redemption terms, with respect to extensions of credit under the
Extended Revolving Credit Commitments (whether in the form of interest rate
margin, upfront fees, OID or otherwise) may be different than the Effective
Yield, pricing, optional redemption or prepayment terms, for extensions of
credit under the Revolving Credit Commitments of such Existing Revolver Tranche,
in each case, to the extent provided in the applicable Extension Amendment;
(iii) the Extension Amendment may provide for other covenants (as determined by
the Borrower and Lenders extending) and terms that apply solely to any period
after the Latest Maturity Date that is in effect on the effective date of the
Extension Amendment (immediately prior to the establishment of such Extended
Revolving Credit Commitments); and (iv) all borrowings under the applicable
Revolving Credit Commitments (i.e., the Existing Revolver Tranche and the
Extended Revolving Credit Commitments of the applicable Revolver Extension
Series) and repayments and commitment reductions thereunder shall be made on a
pro rata basis (except for (I) payments of interest and fees at different rates
on Extended Revolving Credit Commitments (and related outstandings),
(II) repayments required upon the Maturity Date of the non-extending Revolving
Credit Commitments and (III) repayments made in connection with a permanent
repayment and termination of non-extended Revolving Credit Commitments);
provided, further, that (A) no Event of Default shall have occurred and be
continuing at the time a Revolver Extension Request is delivered to Lenders,
(B) in no event shall the final maturity date of any Extended Revolving Credit
Commitments of a given Revolver Extension Series at the time of establishment
thereof be earlier than the Maturity Date of the applicable Existing Revolver
Tranche, (C) any such Extended Revolving Credit Commitments (and the Liens
securing the same) shall be permitted by the terms of the Intercreditor
Agreements (to the extent any Intercreditor Agreement is then in effect) and
(D) all documentation in respect of such Extension Amendment shall be consistent
with the foregoing.  Any Extended Revolving Credit Commitments amended pursuant
to any Revolver Extension Request shall be designated a series (each, a
“Revolver Extension Series”) of Extended Revolving Credit Commitments for all
purposes of this Agreement; provided that any Extended Revolving Credit
Commitments amended from an Existing Revolver Tranche may, to the extent
provided in the applicable Extension Amendment, be designated as an increase in
any previously established Revolver Extension Series with respect to such
Existing Revolver Tranche.  Each Revolver Extension Series of Extended Revolving
Credit Commitments incurred under this Section 2.16 shall be in an aggregate
principal amount that is not less than $1,000,000 (or, if less, the entire
principal amount of the Indebtedness being extended pursuant to this under
Section 2.16(b)).

 

--------------------------------------------------------------------------------


 

(c)                                  Extension Request.  The Borrower shall
provide the applicable Extension Request at least five Business Days prior to
the date on which Lenders under the Existing Term Loan Tranche or Existing
Revolver Tranche, as applicable, are requested to respond (or such shorter
period as agreed by the Administrative Agent), and shall agree to such
procedures, if any, as may be established by, or acceptable to, the
Administrative Agent and the Borrower, in each case acting reasonably to
accomplish the purposes of this Section 2.16.  Subject to Section 3.07, no
Lender shall have any obligation to agree to have any of its Term Loans of any
Existing Term Loan Tranche amended into Extended Term Loans or any of its
Revolving Credit Commitments amended into Extended Revolving Credit Commitments,
as applicable, pursuant to any Extension Request.  Any Lender holding a Loan
under an Existing Term Loan Tranche (each, an “Extending Term Lender”) wishing
to have all or a portion of its Term Loans under the Existing Term Loan Tranche
subject to such Extension Request amended into Extended Term Loans and any
Revolving Credit Lender (each, an “Extending Revolving Credit Lender”) wishing
to have all or a portion of its Revolving Credit Commitments under the Existing
Revolver Tranche subject to such Extension Request amended into Extended
Revolving Credit Commitments, as applicable, shall notify the Administrative
Agent (each, an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Term Loans under the Existing Term Loan
Tranche or Revolving Credit Commitments under the Existing Revolver Tranche, as
applicable, which it has elected to request be amended into Extended Term Loans
or Extended Revolving Credit Commitments, as applicable (subject to any minimum
denomination requirements imposed by the Administrative Agent).  In the event
that the aggregate principal amount of Term Loans under the Existing Term Loan
Tranche or Revolving Credit Commitments under the Existing Revolver Tranche, as
applicable, in respect of which applicable Term Lenders or Revolving Credit
Lenders, as the case may be, shall have accepted the relevant Extension Request
exceeds the amount of Extended Term Loans or Extended Revolving Credit
Commitments, as applicable, requested to be extended pursuant to the Extension
Request, Term Loans or Revolving Credit Commitments, as applicable, subject to
Extension Elections shall be amended to Extended Term Loans or Revolving Credit
Commitments, as applicable, on a pro rata basis (subject to rounding by the
Administrative Agent, which shall be conclusive) based on the aggregate
principal amount of Term Loans or Revolving Credit Commitments, as applicable,
included in each such Extension Election.

 

(d)                                 Extension Amendment.  Extended Term Loans
and Extended Revolving Credit Commitments shall be established pursuant to an
amendment (each, an “Extension Amendment”) to this Agreement among the Borrower,
the Administrative Agent and each Extending Term Lender or Extending Revolving
Credit Lender, as applicable, providing an Extended Term Loan or Extended
Revolving Credit Commitment, as applicable, thereunder, which shall be
consistent with the provisions set forth in Section 2.16(a) or 2.16(b) above,
respectively (but which shall not require the consent of any other Lender).  The
effectiveness of any Extension Amendment shall be subject to the satisfaction
(or waiver in accordance with such Extension Amendment) on the date thereof of
each of the conditions set forth in Section 4.02 and, to the extent reasonably
requested by the Administrative Agent, receipt by the Administrative Agent of
(i) legal opinions, board resolutions and officers’ certificates consistent with
those delivered on the Closing Date other than changes to such legal opinion
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent and
(ii) reaffirmation agreements and/or such amendments to the Collateral Documents
as may be reasonably requested by the Administrative Agent in order to ensure
that the Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, are provided with the benefit of the applicable Loan Documents.  The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension Amendment.  Each of the parties hereto hereby agrees that this
Agreement and the other Loan Documents may be amended pursuant to an Extension
Amendment, without the consent of any other Lenders, to the extent (but only to
the extent) necessary to (i) reflect the existence and terms of the Extended
Term Loans or Extended Revolving Credit Commitments, as applicable, incurred
pursuant thereto, (ii) modify the scheduled repayments set forth in Section 2.07
with respect to any Existing Term

 

--------------------------------------------------------------------------------


 

Loan Tranche subject to an Extension Election to reflect a reduction in the
principal amount of the Term Loans thereunder in an amount equal to the
aggregate principal amount of the Extended Term Loans amended pursuant to the
applicable Extension (with such amount to be applied ratably to reduce scheduled
repayments of such Term Loans required pursuant to Section 2.07), (iii) modify
the prepayments set forth in Section 2.05 to reflect the existence of the
Extended Term Loans and the application of prepayments with respect thereto,
(iv) make such other changes to this Agreement and the other Loan Documents
consistent with the provisions and intent of the third paragraph of
Section 10.01 (without the consent of the Required Lenders called for therein)
and (v) effect such other amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.16, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Extension Amendment.

 

(e)                                  No Prepayment.  No conversion or extension
of Loans or Commitments pursuant to any Extension Amendment in accordance with
this Section 2.16 shall constitute a voluntary or mandatory prepayment or
repayment for purposes of this Agreement.  This Section 2.16 shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.

 

SECTION 2.17                                   Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 10.01.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article 8 or otherwise), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, if so determined by the Administrative Agent or requested by the L/C
Issuer or Swing Line Lender, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Swing Line
Loan or Letter of Credit; fourth, as the Borrower may request (so long as no
Default or Event of Default has occurred and is continuing), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as reasonably determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default has occurred and is continuing, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction;

 

--------------------------------------------------------------------------------


 

provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or L/C Borrowings were made at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and L/C Borrowings
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or L/C Borrowings owed to, that Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Commitments under the applicable Facility without giving
effect to Section 2.17(a)(iv).  Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.  That Defaulting Lender
(x) shall not be entitled to receive any commitment fee pursuant to
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender) and (y) shall be
limited in its right to receive Letter of Credit fees as provided in
Section 2.03(h).

 

(iv)                              Reallocation of Pro Rata Share to Reduce
Fronting Exposure.  During any period in which there is a Defaulting Lender, for
purposes of computing the amount of the obligation of each Non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 or 2.04, the Pro Rata Share of each
Non-Defaulting Lender’s Revolving Credit Loans and L/C Obligations shall be
computed without giving effect to the Commitment of that Defaulting Lender;
provided that the aggregate obligation of each Non-Defaulting Lender under a
Revolving Credit Facility to acquire, refinance or fund participations in
Letters of Credit or Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that Non-Defaulting Lender under such Revolving
Credit Facility minus (2) the sum of (A) the aggregate Outstanding Amount of the
Revolving Credit Loan, (B) the aggregate Outstanding Amount of the Pro Rata
Share of the L/C Obligations and (C) the aggregate Outstanding Amount of the Pro
Rata Share of the Swing Line Loans, in each case, under such Revolving Credit
Facility of that Revolving Credit Lender.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, Swing Line Lender and the L/C Issuer agree in writing
in their sole discretion that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Pro Rata Share (without giving effect to
Section 2.17(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

--------------------------------------------------------------------------------


 

SECTION 2.18                                   Permitted Debt Exchanges.

 

(a)                                 Notwithstanding anything to the contrary
contained in this Agreement, pursuant to one or more offers (each, a “Permitted
Debt Exchange Offer”) made from time to time by the Borrower, the Borrower may
from time to time following the Closing Date consummate one or more exchanges of
Term Loans for Permitted Debt Exchange Notes (each such exchange a “Permitted
Debt Exchange”), so long as the following conditions are satisfied:  (i) no
Event of Default shall have occurred and be continuing at the time the final
offering document in respect of a Permitted Debt Exchange Offer is delivered to
the relevant Lenders, (ii) the aggregate principal amount (calculated on the
face amount thereof) of Term Loans exchanged shall equal no more than the
aggregate principal amount (calculated on the face amount thereof) of Permitted
Debt Exchange Notes issued in exchange for such Term Loans; provided that the
aggregate principal amount of the Permitted Debt Exchange Notes may include
accrued interest and premium (if any) under the Term Loans exchanged and
underwriting discounts, fees, commissions and expenses in connection with the
issuance of such Permitted Debt Exchange Notes, (iii) the aggregate principal
amount (calculated on the face amount thereof) of all Term Loans exchanged under
each applicable Class by the Borrower pursuant to any Permitted Debt Exchange
shall automatically be cancelled and retired by the Borrower on the date of the
settlement thereof (and, if requested by the Administrative Agent, any
applicable exchanging Lender shall execute and deliver to the Administrative
Agent an Assignment and Assumption, or such other form as may be reasonably
requested by the Administrative Agent, in respect thereof pursuant to which the
respective Lender assigns its interest in the Term Loans being exchanged
pursuant to the Permitted Debt Exchange to the Borrower for immediate
cancellation), (iv) if the aggregate principal amount of all Term Loans of a
given Class (calculated on the face amount thereof) tendered by Lenders in
respect of the relevant Permitted Debt Exchange Offer (with no Lender being
permitted to tender a principal amount of Term Loans which exceeds the principal
amount thereof of the applicable Class actually held by it) shall exceed the
maximum aggregate principal amount of Term Loans of such Class offered to be
exchanged by the Borrower pursuant to such Permitted Debt Exchange Offer, then
the Borrower shall exchange Term Loans subject to such Permitted Debt Exchange
Offer tendered by such Lenders ratably up to such maximum amount based on the
respective principal amounts so tendered, (v) all documentation in respect of
such Permitted Debt Exchange shall be consistent with the foregoing, and all
written communications generally directed to the Lenders in connection therewith
shall be in form and substance consistent with the foregoing and made in
consultation with the Borrower and the Auction Agent, and (vi) any applicable
Minimum Tender Condition shall be satisfied.

 

(b)                                 With respect to all Permitted Debt Exchanges
effected by any of the Borrower pursuant to this Section 2.18, (i) such
Permitted Debt Exchanges (and the cancellation of the exchanged Term Loans in
connection therewith) shall not constitute voluntary or mandatory payments or
prepayments for purposes of Section 2.05, and (ii) such Permitted Debt Exchange
Offer shall be made for not less than $10,000,000 in aggregate principal amount
of Term Loans; provided that subject to the foregoing clause (ii) the Borrower
may at its election specify as a condition (a “Minimum Tender Condition”) to
consummating any such Permitted Debt Exchange that a minimum amount (to be
determined and specified in the relevant Permitted Debt Exchange Offer in the
Borrower’s discretion) of Term Loans of any or all applicable Classes be
tendered.

 

(c)                                  In connection with each Permitted Debt
Exchange, the Borrower and the Auction Agent shall mutually agree to such
procedures as may be necessary or advisable to accomplish the purposes of this
Section 2.18 and without conflict with Section 2.18(d); provided that the terms
of any Permitted Debt Exchange Offer shall provide that the date by which the
relevant Lenders are required to indicate their election to participate in such
Permitted Debt Exchange shall be not less than a reasonable period (in the
discretion of the Borrower and the Auction Agent) of time following the date on
which the Permitted Debt Exchange Offer is made.

 

--------------------------------------------------------------------------------


 

(d)                                 The Borrower shall be responsible for
compliance with, and hereby agrees to comply with, all applicable securities and
other laws in connection with each Permitted Debt Exchange, it being understood
and agreed that (x) none of the Auction Agent, the Administrative Agent nor any
Lender assumes any responsibility in connection with the Borrower’s compliance
with such laws in connection with any Permitted Debt Exchange and (y) each
Lender shall be solely responsible for its compliance with any applicable
“insider trading” laws and regulations to which such Lender may be subject under
the Exchange Act.

 

ARTICLE 3
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

SECTION 3.01                                   Taxes.

 

(a)                                 Except as provided in this Section 3.01, any
and all payments made by or on account of the Borrower (the term Borrower under
Article 3 being deemed to include any Subsidiary for whose account a Letter of
Credit is issued) or any Guarantor under any Loan Document shall be made free
and clear of and without deduction for any Taxes, except to the extent required
by any Laws.  If the Borrower, any Guarantor or other applicable withholding
agent shall be required by any Laws to deduct any Taxes from or in respect of
any sum payable under any Loan Document to any Agent or any Lender, (i) if the
Tax in question is an Indemnified Tax or Other Tax, the sum payable by the
Borrower or any Guarantor shall be increased as necessary so that after all
required deductions for Indemnified Taxes or Other Taxes have been made
(including deductions applicable to additional sums payable under this
Section 3.01), each Lender (or, in the case of a payment made to an Agent for
its own account, such Agent) receives an amount equal to the sum it would have
received had no such deductions for Indemnified Taxes or Other Taxes been made,
(ii)  the applicable withholding agent shall make such deductions, (iii) the
applicable withholding agent shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable Laws, and
(iv) within 30 days after the date of such payment (or, if receipts or evidence
are not available within 30 days, as soon as possible thereafter), if the
Borrower or any Guarantor is the applicable withholding agent, it shall furnish
to such Agent or Lender (as the case may be) the original or a certified copy of
a receipt evidencing payment thereof or other evidence acceptable to such Agent
or Lender.

 

(b)                                 In addition, the Borrower agrees to pay any
and all present or future stamp, court or documentary Taxes and any other
excise, property, intangible or mortgage recording Taxes, imposed by any
Governmental Authority, which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document excluding, in
each case, any such Tax imposed as a result of an Agent or Lender’s Assignment
and Assumption, grant of a participation, transfer or assignment to or
designation of a new applicable Lending Office or other office for receiving
payments under any Loan Document (collectively, “Assignment Taxes”) if such
Assignment Tax is imposed as a result of a present or former connection of the
assignor or assignee with the jurisdiction imposing such Assignment Tax (other
than any connection arising from executing, delivering, being a party to,
engaging in any transactions pursuant to, performing its obligations under,
receiving payments under, and/or enforcing or receiving or perfecting a security
interest under any Loan Document), except for Assignment Taxes resulting from
assignment or participation that is requested or required in writing by the
Borrower (all such non-excluded taxes described in this Section 3.01(b) being
hereinafter referred to as “Other Taxes”).

 

(c)                                  The Borrower and each Guarantor agree to
indemnify each Agent and each Lender, within 10 days after demand therefor, for
(i) the full amount of Indemnified Taxes and Other Taxes paid or payable by such
Agent or such Lender (including Indemnified Taxes or Other Taxes imposed on or
attributable to amounts payable under this Section 3.01) and (ii) any expenses
arising

 

--------------------------------------------------------------------------------


 

therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the Governmental Authority. A certificate as to
the amount of such payment or liability prepared in good faith and delivered by
such Agent or Lender (or by an Agent on behalf of such Lender), accompanied by a
written statement thereof setting forth in reasonable detail (provided that the
Lender need not be required to disclose any price sensitive or confidential
information or to the extent prohibited by law or regulation) the basis and
calculation of such amounts shall be conclusive absent manifest error.

 

(d)                                 Each Lender and Agent shall, at such times
as are reasonably requested by the Borrower or the Administrative Agent, provide
the Borrower and the Administrative Agent with any documentation prescribed by
Law or reasonably requested by the Borrower or the Administrative Agent
certifying as to any entitlement of such Lender to an exemption from, or
reduction in, any applicable withholding Tax with respect to any payments to be
made to such Lender or Agent under the Loan Documents.  Each such Lender and
Agent shall, whenever a lapse in time or change in circumstances renders such
documentation (including any specific documentation required below in this
Section 3.01(d)) obsolete, expired or inaccurate in any material respect,
deliver promptly and on or before the date such documentation expires, becomes
obsolete or inaccurate to the Borrower and the Administrative Agent updated or
other appropriate documentation (including any new documentation reasonably
requested by the Borrower or the Administrative Agent) or promptly notify the
Borrower and the Administrative Agent in writing of its inability to do so.  In
addition, each Lender shall, at such times as are reasonably requested by the
Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with such other documentation prescribed by Law or
reasonably requested by the Borrower or Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether such Lender or Agent
is subject to backup withholding or information reporting requirements. 
Notwithstanding any other provision of this Section 3.01(d), a Lender or an
Agent shall not be required to deliver any form pursuant to this
Section 3.01(d) that such Lender or such Agent is not legally eligible to
deliver.  Without limiting the foregoing:

 

(i)                                     Each Lender that is a “United States
person” (as defined in Section 7701(a)(30) of the Code) shall deliver to the
Borrower and the Administrative Agent on or before the date on which it becomes
a party to this Agreement (and from time to time thereafter upon the request of
the Borrower or the Administrative Agent) two properly completed and duly signed
original copies of Internal Revenue Service Form W-9 certifying that such Lender
is exempt from federal backup withholding.

 

(ii)                                  Each Lender that is not a United States
person (as defined in Section 7701(a)(30) of the Code) shall deliver to the
Borrower and the Administrative Agent on or before the date on which it becomes
a party to this Agreement (and from time to time thereafter upon the request of
the Borrower or the Administrative Agent) whichever of the following is
applicable:

 

(A)                               two properly completed and duly signed
original copies of Internal Revenue Service Form W-8BEN or Form W-8BEN-E (or any
successor forms) claiming eligibility for the benefits of an income tax treaty
to which the United States is a party,

 

(B)                               two properly completed and duly signed
original copies of Internal Revenue Service Form W-8ECI (or any successor
forms),

 

(C)                               in the case of a Lender claiming the benefits
of the exemption for portfolio interest under Section 881(c) of the Code, (A) a
certificate substantially in the form of Exhibit H hereto (any such certificate
a “United States Tax Compliance Certificate”) and (B)

 

--------------------------------------------------------------------------------


 

two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN or Form W-8BEN-E (or any successor forms),

 

(D)                               to the extent a Lender is not the beneficial
owner (for example, where the Lender is a partnership, or has sold a
participation), Internal Revenue Service Form W-8IMY (or any successor forms) of
the Lender, accompanied by a Form W-8ECI, Form W-8BEN, Form W-8BEN-E, United
States Tax Compliance Certificate, Form W-9, Form W-8IMY or any other required
information from each beneficial owner, as applicable (provided that, if the
Lender is a partnership (and not a participating Lender) and if one or more
direct or indirect partners are claiming the portfolio interest exemption, the
United States Tax Compliance Certificate may be provided by such Lender on
behalf of such direct or indirect partner(s)), or

 

(E)                                two properly completed and duly signed
original copies of any other form prescribed by applicable U.S. federal income
tax laws (including the Treasury Regulations) as a basis for claiming a complete
exemption from, or a reduction in, United States federal withholding tax on any
payments to such Lender under the Loan Documents.

 

(iii)                               Each Agent that is a “United States person”
(as defined in Section 7701(a)(30) of the Code) shall deliver to the Borrower
and the Administrative Agent two properly completed and duly signed original
copies of Internal Revenue Service Form W-9 with respect to fees received on its
own behalf, certifying that such Agent is exempt from federal backup
withholding.

 

(iv)                              Each Agent that is not a “United States
person” (as defined in Section 7701(a)(30) of the Code) shall deliver to the
Borrower and the Administrative Agent two properly completed and duly signed
original copies of Internal Revenue Service Form W-8ECI with respect to fees
received on its own behalf.

 

(v)                                 If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA, such Lender shall deliver to the Borrower and the Administrative Agent at
the time or times prescribed by Laws and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by applicable Laws and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA, to determine whether such Lender has or has not complied with such
Person’s obligations under FATCA and, if necessary, to determine the amount to
deduct and withhold from such payment. Solely for purposes of this
Section 3.01(d)(v), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(e)                                  Any Lender or Agent claiming any additional
amounts payable pursuant to this Section 3.01 shall use its commercially
reasonable efforts (subject to such Lender’s or Agent’s overall internal
policies of general application and legal and regulatory restrictions) to
mitigate or reduce the additional amounts payable, which commercially reasonable
efforts may include a change in the jurisdiction of its Lending Office (or any
other measures reasonably requested by the Borrower) if such a change or other
measures would reduce any such additional amounts (or any similar amount that
may thereafter accrue) and would not, in the sole determination of such Lender,
result in any unreimbursed cost or expense or be otherwise materially
disadvantageous to such Lender.

 

--------------------------------------------------------------------------------


 

(f)                                   If any Lender or Agent determines, in its
sole discretion exercised in good faith, that it has received a refund in
respect of any Indemnified Taxes or Other Taxes as to which indemnification or
additional amounts have been paid to it by a Loan Party pursuant to this
Section 3.01, it shall promptly remit such refund to such Loan Party (but only
to the extent of indemnification or additional amounts paid by the Loan Party
under this Section 3.01 with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses (including any
Taxes) of the Lender or Agent, as the case may be, and without interest (other
than any interest paid by the relevant taxing authority with respect to such
refund net of any Taxes payable by any Agent or Lender on such interest);
provided that the Loan Parties, upon the request of the Lender or Agent, as the
case may be, agree promptly to return such refund (plus any penalties, interest
or other charges imposed by the relevant taxing authority) to such party in the
event such party is required to repay such refund to the relevant taxing
authority.  This Section 3.01 shall not be construed to require any Agent or any
Lender to make available its tax returns (or any other information relating to
Taxes that it deems confidential) to any Loan Party or any other person.

 

(g)                                  For the avoidance of doubt, the term
“Lender” shall, for purposes of this Section 3.01, include any L/C Issuer and
any Swing Line Lender.

 

(h)                                 Survival.  Each party’s obligations under
this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

SECTION 3.02                                   Illegality.  If any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for any Lender or its applicable Lending
Office to make, maintain or fund Eurocurrency Rate Loans or EURIBOR Loans, as
applicable, or to determine or charge interest rates based upon the Eurocurrency
Rate or EURIBOR, as applicable, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, in each case after the
Closing Date then, on written notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurocurrency Rate Loans or EURIBOR Loans, as applicable, or to convert
Base Rate Loans to Eurocurrency Rate Loans shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice, the
Borrower shall promptly following written demand from such Lender (with a copy
to the Administrative Agent), prepay all EURIBOR Loans and, if applicable,
convert all applicable Eurocurrency Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
promptly, if such Lender may not lawfully continue to maintain such Eurocurrency
Rate Loans.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted and all amounts due, if
any, in connection with such prepayment or conversion under Section 3.05.  Each
Lender agrees to use commercially reasonable efforts (subject to such Lender’s
overall internal policies of general application and legal and regulatory
restrictions) to designate a different Lending Office if such designation will
avoid the need for such notice, will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender and would not, in
the sole determination of such Lender, result in any unreimbursed cost or
expense or be otherwise materially disadvantageous to such Lender.

 

SECTION 3.03                                   Inability to Determine Rates.  If
the Administrative Agent or the Required Lenders determine after the Closing
Date that for any reason adequate and reasonable means do not exist for
determining the applicable Eurocurrency Rate or EURIBOR, as applicable, for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan, or
that the Eurocurrency Rate or EURIBOR,

 

--------------------------------------------------------------------------------


 

as applicable, for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan or EURIBOR Loan, as applicable, does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, or that Dollar
deposits are not being offered to banks in the London interbank eurodollar, or
other applicable market for the applicable amount and the Interest Period of
such Eurocurrency Rate Loan or EURIBOR Loan, as applicable, the Administrative
Agent will promptly so notify the Borrower in writing and each Lender. 
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans or EURIBOR Loans, as applicable, or to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case, until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
such Eurocurrency Rate Loans or, failing that, will be deemed to have converted
such request, if applicable, into a request for a Borrowing of Base Rate Loans
in the amount specified therein.

 

SECTION 3.04                                   Increased Cost and Reduced
Return; Capital Adequacy; Eurocurrency Rate Loan Reserves; EURIBOR Reserves.

 

(a)                                 If any Lender reasonably determines that as
a result of the introduction of or any change in or in the interpretation of any
Law, in each case after the Closing Date, or such Lender’s compliance therewith,
there shall be any material increase in the cost to such Lender of agreeing to
make or making, funding or maintaining any Eurocurrency Rate Loans or EURIBOR
Loans or (as the case may be) issuing or participating in Letters of Credit, or
a material reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this
Section 3.04(a) any such increased costs or reduction in amount resulting from
(i) Indemnified Taxes or Other Taxes indemnified pursuant to Section 3.01, or
any Taxes excluded from the definition of (x) “Indemnified Taxes” or (y) “Other
Taxes”, or (ii) reserve requirements contemplated by Section 3.04(c)) and the
result of any of the foregoing shall be to increase the cost to such Lender of
making or maintaining the Eurocurrency Rate Loan or EURIBOR Loans, as applicable
(or of maintaining its obligations to make any Loan), or to reduce in any
material respect the amount of any sum received or receivable by such Lender,
then from time to time within 15 Business Days after written demand by such
Lender setting forth in reasonable detail (provided that the Lender need not be
required to disclose any price sensitive or confidential information or to the
extent prohibited by law or regulation) such increased costs (with a copy of
such demand to the Administrative Agent given in accordance with Section 3.06),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction.  Notwithstanding anything
herein to the contrary, for all purposes under this Agreement, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a change in Law, regardless of the date enacted, adopted or issued; provided
that the applicable Lender is imposing such charges on other similarly situated
borrowers under comparable credit facilities; provided, further, that any such
payments due to increased costs from market disruption shall be limited to
circumstances generally affecting the banking market.

 

(b)                                 If any Lender determines that the
introduction of any Law regarding capital adequacy or liquidity requirements or
any change therein or in the interpretation thereof, in each case after the
Closing Date, or compliance by such Lender (or its Lending Office) therewith,
has the effect of reducing the rate of return on the capital of such Lender or
any company controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to

 

--------------------------------------------------------------------------------


 

capital adequacy and such Lender’s desired return on capital), then from time to
time promptly following written demand of such Lender setting forth in
reasonable detail (provided that the Lender need not be required to disclose any
price sensitive or confidential information or to the extent prohibited by law
or regulation) the charge and the calculation of such reduced rate of return
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such reduction within 15 Business Days after
receipt of such demand.  Notwithstanding anything herein to the contrary, for
all purposes under this Agreement, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a change in Law,
regardless of the date enacted, adopted or issued; provided that the applicable
Lender is imposing such charges on other similarly situated borrowers under
comparable credit facilities; provided, further, that any such payments due to
increased costs from market disruption shall be limited to circumstances
generally affecting the banking market.

 

(c)                                  The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits, additional interest on the unpaid principal amount of each applicable
Eurocurrency Rate Loan or EURIBOR Loan, as the case may be, of the Borrower
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive in the absence of manifest error), and (ii) as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any other central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of any
Eurocurrency Rate Loans or EURIBOR Loans of the Borrower, as the case may be,
such additional costs (expressed as a percentage per annum and rounded upwards,
if necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan; provided the Borrower shall have received at
least fifteen (15) days’ prior notice (with a copy to the Administrative Agent)
of such additional interest or cost from such Lender. If a Lender fails to give
notice fifteen (15) days prior to the relevant Interest Payment Date, such
additional interest or cost shall be due and payable fifteen (15) days from
receipt of such notice.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section 3.04 shall not constitute a
waiver of such Lender’s right to demand such compensation.

 

(e)                                  If any Lender requests compensation under
this Section 3.04, then such Lender will, if requested by the Borrower, use
commercially reasonable efforts (subject to such Lender’s overall internal
policies of general application and legal and regulatory restrictions) to
designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the
commercially reasonable judgment of such Lender, cause such Lender and its
Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage and would not, in the sole determination of such Lender, result in
any unreimbursed cost or expense or be otherwise materially disadvantageous to
such Lender; provided, further, that nothing in this Section 3.04(e) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender pursuant to Section 3.04(a), (b), (c) or (d).

 

(f)                                   For the avoidance of doubt, the term
“Lender” shall, for purposes of this Section 3.04, include any L/C Issuer and
any Swing Line Lender.

 

--------------------------------------------------------------------------------


 

SECTION 3.05                                   Funding Losses.  Promptly
following written demand of any Lender (with a copy to the Administrative Agent)
from time to time, which demand shall set forth in reasonable detail (provided
that the Lender need not be required to disclose any price sensitive or
confidential information or to the extent prohibited by law or regulation) the
basis for requesting such amount, the Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense
(excluding loss of anticipated profits and calculated without giving effect to
any interest rate floor) actually incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Eurocurrency Rate Loan or EURIBOR Loan of the Borrower on a
day other than the last day of the Interest Period for such Loan; or

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Eurocurrency Rate Loan or EURIBOR Loan of the Borrower
on the date or in the amount notified by the Borrower;

 

including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan or EURIBOR Loan, as the case may be, made by it at the Eurocurrency
Rate or EURIBOR, as applicable, for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market or European interbank
market, as applicable, for a comparable amount and for a comparable period,
whether or not such Eurocurrency Rate Loan or EURIBOR Loan was in fact so
funded.

 

SECTION 3.06                                   Matters Applicable to All
Requests for Compensation.

 

(a)                                 Any Agent or any Lender claiming
compensation under this Article 3 shall deliver a certificate to the Borrower
setting forth the additional amount or amounts to be paid to it hereunder which
shall be conclusive in the absence of manifest error.  In determining such
amount, such Agent or such Lender may use any reasonable and customary averaging
and attribution methods.

 

(b)                                 With respect to any Lender’s claim for
compensation under Section 3.02, 3.03 or 3.04, the Borrower shall not be
required to compensate such Lender for any amount incurred if such Lender
notifies the Borrower of the event that gives rise to such claim more than 180
days after such event; provided that, if the circumstance giving rise to such
claim is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.  If any Lender
requests compensation by the Borrower under Section 3.04, the Borrower may, by
notice to such Lender (with a copy to the Administrative Agent), suspend the
obligation of such Lender to make or continue from one Interest Period to
another applicable Eurocurrency Rate Loan or EURIBOR Loan, as applicable, or, if
applicable, to convert Base Rate Loans into Eurocurrency Rate Loan, until the
event or condition giving rise to such request ceases to be in effect (in which
case the provisions of Section 3.06(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

 

(c)                                  If the obligation of any Lender to make or
continue any Eurocurrency Rate Loan or EURIBOR Loan, as the case may be, or to
convert Base Rate Loans into Eurocurrency Rate Loans shall be suspended pursuant
to Section 3.06(b) hereof, such Lender’s applicable (x) EURIBOR Loans shall be
repaid in full, and (y) Eurocurrency Rate Loans shall be automatically converted
into Base Rate

 

--------------------------------------------------------------------------------


 

Loans (or, if such conversion is not possible, repaid), in each case, on the
last day(s) of the then current Interest Period(s) for such EURIBOR Loan or
Eurocurrency Rate Loans, as applicable (or, in the case of an immediate
conversion or repayment required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.02, 3.03 or 3.04 hereof that
gave rise to such conversion no longer exist:

 

(i)                                     to the extent that such Lender’s
Eurocurrency Rate Loans have been so converted, all payments and prepayments of
principal that would otherwise be applied to such Lender’s applicable
Eurocurrency Rate Loans shall be applied instead to its Base Rate Loans; and

 

(ii)                                  all Loans that would otherwise be made or
continued from one Interest Period to another by such Lender as Eurocurrency
Rate Loans shall be made or continued instead as Base Rate Loans (if possible),
and all Base Rate Loans of such Lender that would otherwise be converted into
Eurocurrency Rate Loans shall remain as Base Rate Loans.

 

(d)                                 If any Lender gives notice to the Borrower
(with a copy to the Administrative Agent) that the circumstances specified in
Section 3.02, 3.03 or 3.04 hereof that gave rise to the conversion of any of
such Lender’s Eurocurrency Rate Loans pursuant to this Section 3.06 no longer
exist (which such Lender agrees to do promptly upon such circumstances ceasing
to exist) at a time when Eurocurrency Rate Loans made by other Lenders under the
applicable Facility are outstanding, if applicable, such Lender’s Base Rate
Loans shall be automatically converted, on the first day(s) of the next
succeeding Interest Period(s) for such outstanding Eurocurrency Rate Loans, to
the extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding Eurocurrency Rate Loans under such Facility and by such Lender
are held pro rata (as to principal amounts, interest rate basis, and Interest
Periods) in accordance with their respective Commitments for the applicable
Facility.

 

SECTION 3.07                                   Replacement of Lenders under
Certain Circumstances.

 

(a)                                 If at any time (i) the Borrower becomes
obligated to pay additional amounts or indemnity payments described in
Section 3.01 or 3.04 as a result of any condition described in such Sections or
any Lender ceases to make any Eurocurrency Rate Loans or EURIBOR Loans as a
result of any condition described in Section 3.02 or 3.04 or requires the
Borrower to pay additional amounts as a result thereof, (ii) any Lender becomes
a Defaulting Lender, (iii) any Lender becomes a Non-Consenting Lender or
(iv) any Lender refuses to make an Extension Election pursuant to Section 2.16,
then the Borrower may, on five (5) Business Days’ prior written notice to the
Administrative Agent and such Lender, (x) replace such Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.07(b) (so long as the assignment fee is paid by the Borrower in such
instance) all of its rights and obligations under this Agreement (in respect of
any applicable Facility only in the case of clause (i) or, with respect to a
vote of a Class of directly and adversely affected Lenders (“Affected Class”),
clause (iii), or with respect to an Extension Election only, in the case of
clause (iv)) to one or more Eligible Assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender or other such Person; provided, further, that (A) in
the case of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments and
(B) in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Eligible Assignees shall have agreed to,
and shall be sufficient (together with all other consenting Lenders) to cause
the adoption of, the applicable departure, waiver or amendment of the Loan
Documents; or (y) terminate the Commitment (if any) of such Lender or L/C
Issuer, as the case may be, and (1) in the case of a Lender (other than an L/C
Issuer), repay all Obligations of the Borrower due and owing to such Lender
relating to the Loans and participations held by such Lender as of such
termination date and (2) in the case of an L/C Issuer, repay all Obligations of
the

 

--------------------------------------------------------------------------------


 

Borrower owing to such L/C Issuer relating to the Loans and participations held
by the L/C Issuer as of such termination date and cancel or backstop on terms
satisfactory to such L/C Issuer any Letters of Credit issued by it; provided
that in the case of any such termination of a Non-Consenting Lender such
termination shall be sufficient (together with all other consenting Lenders
after giving effect hereto) to cause the adoption of the applicable departure,
waiver or amendment of the Loan Documents and such termination shall be in
respect of any applicable facility only in the case of clause (i) or, with
respect to an Affected Class, only in the case of clause (iii).

 

(b)                                 Any Lender being replaced pursuant to
Section 3.07(a) above shall (i) execute and deliver an Assignment and Assumption
with respect to such Lender’s applicable Commitment and outstanding Loans and
participations in L/C Obligations and Swing Line Loans in respect thereof, and
(ii) deliver any Notes evidencing such Loans to the Borrower or the
Administrative Agent.  Pursuant to such Assignment and Assumption, (A) the
assignee Lender shall acquire all or a portion, as the case may be, of the
assigning Lender’s Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans, (B) all obligations of the Borrower owing to
the assigning Lender relating to the Loans, Commitments and participations so
assigned shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such Assignment and Assumption and (C) upon such payment and,
if so requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the Borrower, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.  In connection with
any such replacement, if any such Lender does not execute and deliver to the
Administrative Agent a duly executed Assignment and Assumption reflecting such
replacement within five Business Days of the date on which the assignee Lender
executes and delivers such Assignment and Assumption to such Lender, then such
Lender shall be deemed to have executed and delivered such Assignment and
Assumption without any action on the part of the Lender and the Administrative
Agent shall be entitled (but not obligated) to execute and deliver such
Assignment and Assumption and/or such other documentation on behalf of such
Lender.

 

(c)                                  Notwithstanding anything to the contrary
contained above, any Lender that acts as an L/C Issuer may not be replaced
hereunder (other than with respect to any Term Loans) at any time that it has
any Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer, reasonably
satisfactory to such L/C Issuer or Cash Collateral satisfactory to such L/C
Issuer and the Administrative Agent) have been made in respect of such
outstanding Letters of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.06.

 

(d)                                 In the event that (i) the Borrower or the
Administrative Agent has requested that the Lenders consent to a departure or
waiver of any provisions of the Loan Documents or agree to any amendment thereto
(including a Permitted Repricing Amendment), (ii) the consent, waiver or
amendment in question requires the agreement of each affected Lender or each
Lender of a Class in accordance with the terms of Section 10.01 or all the
Lenders with respect to a certain Class of the Loans or each Lender holding Term
Loans subject to a Permitted Repricing Amendment and (iii) the Required Lenders
(or, in the case of a consent, waiver or amendment (1) involving all the Lenders
with respect to a certain Class, the Required Class Lenders or (2) involving a
Permitted Repricing Amendment, all other Lenders holding Term Loans actually
subject to such repricing that will continue as repriced or modified Term Loans)
have agreed to such consent, waiver or amendment, then any Lender who does not
agree to such consent, waiver or amendment shall be deemed a “Non-Consenting
Lender.”  If any applicable Lender shall be deemed a Non-Consenting Lender and
is required to assign all or any portion of its Initial Term Loans or its
Initial Term Loans are prepaid by the Borrower pursuant to Section 3.07(a) prior
to the one year

 

--------------------------------------------------------------------------------


 

anniversary of the Closing Date in connection with any such waiver, amendment or
modification constituting a Repricing Event, the Borrower shall pay such
Non-Consenting Lender a fee equal to 1.00% of the principal amount of the
Initial Term Loans so assigned or prepaid.

 

SECTION 3.08                                   Survival.  All the Loan Parties’
obligations under this Article 3 shall survive termination of the Aggregate
Commitments and repayment of all other Obligations hereunder.

 

ARTICLE 4
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

SECTION 4.01                                   Conditions to Initial Credit
Extension.  The obligation of each Lender to make a Credit Extension hereunder
on the Closing Date is subject to satisfaction (or waiver) of the following
conditions precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be original, pdf or facsimile copies or delivered
by other electronic method (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party each in form and substance reasonably satisfactory to the Administrative
Agent,

 

(i)                                     a Committed Loan Notice in accordance
with the requirements hereof;

 

(ii)                                  executed counterparts of this Agreement;

 

(iii)                               a Note executed by the Borrower in favor of
each Lender that has requested a Note at least two Business Days in advance of
the Closing Date;

 

(iv)                              a copy of the Organization Documents in
relation to each Loan Party;

 

(v)                                 the Security Agreement, each Collateral
Document and each other document set forth on Schedule 4.01(a) required to be
executed on the Closing Date as indicated on such schedule, duly executed by
each Loan Party thereto, together with:

 

(A)                               certificates, if any, representing the Pledged
Equity referred to therein accompanied by undated stock powers executed in blank
and instruments, if any, evidencing the Pledged Debt indorsed in blank;

 

(B)                               proper financing statements (Form UCC-1 or the
equivalent) naming each Loan Party for filing under the UCC or other appropriate
filing offices of each jurisdiction as may be necessary to perfect the security
interests purported to be created by the foregoing Security Agreement; and

 

(C)                               copies of Lien, bankruptcy, judgment,
copyright, patent and trademark searches in each jurisdiction reasonably
requested by the Administrative Agent with respect to each Loan Party;

 

(vi)                              such certificates of good standing (to the
extent such concept exists) from the applicable secretary of state of the state
of organization of each Loan Party, certificates of resolutions or other
corporate or limited liability company action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party and resolutions of
the board of directors, board of managers or members of each Loan Party (in each
case, as appropriate or applicable) as the Administrative Agent may reasonably
require evidencing the identity, authority

 

--------------------------------------------------------------------------------


 

and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party on the Closing
Date;

 

(vii)                           an opinion from (x) Kirkland & Ellis LLP, New
York counsel to the Loan Parties, (y) Helsell Fetterman LLP, local counsel in
Washington, and (z) Snell & Wilmer, local counsel in Colorado, in each case in
form and substance reasonably satisfactory to the Administrative Agent;

 

(viii)                        a solvency certificate from the chief financial
officer, chief accounting officer or other officer with equivalent duties of the
Borrower (immediately after giving effect to the Transactions) substantially in
the form attached hereto as Exhibit D-2;

 

(ix)                              a certified copy of the Acquisition Agreement
and exhibits, annexes and schedules thereto, duly executed by the parties
thereto, together with a certification by a Responsible Officer of the Borrower
that such document is in full force and effect as of the Closing Date and as to
the matters specified in Sections 4.01(d), (e) and (i) have been satisfied or
waived;

 

provided, however, that, each of the requirements set forth in clause (v) above,
including the delivery of documents and instruments necessary to satisfy the
Collateral and Guarantee Requirement (except for the execution and delivery of
the Security Agreement and to the extent that a Lien on such Collateral may be
perfected solely (x) by the filing of a financing statement under the Uniform
Commercial Code or (y) by the delivery of stock certificates of the Borrower,
the Target and any of their respective wholly owned Domestic Subsidiaries to the
extent possession of such stock certificates or other certificates perfects a
security interest therein (provided that such stock certificates, other than
stock certificates of the Borrower or any of its material wholly owned
subsidiaries, will be required to be delivered on the Closing Date only to the
extent the stock certificates of the Target’s wholly owned Domestic Subsidiaries
are received from the Target) shall not constitute conditions precedent to any
Credit Extension on the Closing Date after the Borrower’s use of commercially
reasonable efforts to provide such items on or prior to the Closing Date without
undue burden or expense if the Borrower agrees to deliver, or cause to be
delivered, such search results, documents and instruments, or take or cause to
be taken such other actions as may be required to perfect such security
interests within 90 days after the Closing Date (subject to extensions approved
by the Administrative Agent in its reasonable discretion).

 

(b)                                 All fees and expenses required to be paid
hereunder (and, with respect to expenses, invoiced at least two Business Days
before the Closing Date (except as otherwise reasonably agreed by the Borrower))
shall have been paid from the proceeds of the initial fundings under the
Facilities, including fees pursuant to the Fee Letter.

 

(c)                                  Prior to or substantially concurrently with
the initial Borrowing on the Closing Date, (i) the Acquisition shall have been
consummated in all material respects in accordance with the terms of the
Acquisition Agreement (without giving effect to any amendments, waivers or
consents thereto or modifications thereof that amend or waive any terms of the
Acquisition Agreement in a manner materially adverse to the Lenders in their
capacities as such without the consent of the Arrangers, such consent not to be
unreasonably withheld, conditioned or delayed); provided that (A) any increase
or reduction in the purchase price shall not be deemed to be materially adverse
to the Lenders so long as (i) any increase in the purchase price shall not be
funded with additional indebtedness and (ii) any reduction shall be allocated
(x) first, to reduce the amount of any EMC Parent Preferred Units and
(y) second, to ratably reduce the Term Facility and the Second Lien Term
Facility in proportion to the actual percentages that the amount of each of the
Term Facility and the Second Lien Term Facility bear to the

 

--------------------------------------------------------------------------------


 

pro forma total capitalization of the Borrower and its Subsidiaries after giving
effect to the Transactions and (B) any amendment or other modification to the
definition of “Material Adverse Effect” set forth in the Acquisition Agreement
without the prior written consent of the Arrangers (such consent not to be
unreasonably withheld, conditioned or delayed) shall be deemed to be materially
adverse to the interests of the Lenders; (ii) the Refinancing shall have been
consummated and all security interests and guarantees in connection therewith
shall have been terminated and released; and (iii) the Loan Parties shall have
entered into the Second Lien Loan Documents providing for the Second Lien Term
Loans in an aggregate principal amount equal to $92,000,000.

 

(d)                                 No Material Adverse Effect (as defined in
the Acquisition Agreement) shall have occurred or arisen since April 21, 2015.

 

(e)                                  The Specified Representations shall be true
and correct in all material respects on and as of the Closing Date; provided
that, to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date; provided, further, that any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates.

 

(f)                                   The Administrative Agent shall have
received the Annual Financial Statements and the Quarterly Financial Statements
(it being understood the Administrative Agent hereby acknowledges receipt
thereof).

 

(g)                                  The Arrangers shall have received the Pro
Forma Financial Statements.

 

(h)                                 The Administrative Agent shall have received
at least two Business Days prior to the Closing Date all documentation and other
information about the Borrower and the Guarantors as shall have been reasonably
requested in writing by the Administrative Agent at least seven calendar days
prior to the Closing Date and as determined by the Administrative Agent to be
required under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act.

 

(i)                                     The representations and warranties made
by the Target with respect to the Target and its Subsidiaries in the Acquisition
Agreement that are material to the interests of the Lenders shall be true and
correct in all material respects, but only to the extent that Holdings or its
applicable affiliates have or would have the right (taking into account any
applicable cure provisions) to terminate their obligations under the Acquisition
Agreement or decline to consummate the Acquisition as a result of a breach of
such representations and warranties.

 

(j)                                    The Borrower and its Restricted
Subsidiaries shall have no material outstanding indebtedness for borrowed money
other than the Facilities under this Agreement, the Second Lien Term Facility
and indebtedness permitted to be incurred and remain outstanding under the
Acquisition Agreement, this Agreement or the Second Lien Loan Documents.

 

(k)                                 The terms and conditions in respect of any
preferred Equity Interests of the Borrower, Holdings, Parent or any of their
direct or indirect parent holding companies shall be reasonably satisfactory to
the Arrangers; it being agreed that the terms and conditions of the EMC Parent
Preferred Units are satisfactory to the Arrangers.

 

Without limiting the generality of the provisions of Section 9.03(e), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or

 

--------------------------------------------------------------------------------


 

other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

SECTION 4.02                                   Conditions to All Credit
Extensions.  The obligation of each Lender to honor any Request for Credit
Extension (other than a Committed Loan Notice requesting only a conversion of
Loans to the other Type, or a continuation of Eurocurrency Rate Loans or EURIBOR
Loans) after the Closing Date is subject to satisfaction or waiver of the
following conditions precedent:

 

(i)                                     The representations and warranties of
each Loan Party set forth in Article 5 and in each other Loan Document shall be
true and correct in all material respects on and as of the date of such Credit
Extension with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date; provided that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates.

 

(ii)                                  No Default or Event of Default shall exist
or would result from such proposed Credit Extension or from the application of
the proceeds therefrom (except in connection with a Credit Extension on the
Closing Date).

 

(iii)                               The Administrative Agent and, if applicable,
the relevant L/C Issuer or the relevant Swing Line Lender, shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans or EURIBOR Loans) submitted by the Borrower after the Closing Date
shall be deemed to be a representation and warranty that the conditions
specified in Section 4.02 have been satisfied on and as of the date of the
applicable Credit Extension.

 

Notwithstanding anything in this Section 4.02 to the contrary, to the extent
that the proceeds of Incremental Term Loans are to be used to finance a
Permitted Acquisition or Investment permitted hereunder, the only conditions
precedent to the funding of such Incremental Term Loans shall be the conditions
precedent set forth in Section 2.14 and the related Incremental Amendment.

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES

 

Each of Parent, Holdings, the Borrower and each of the Subsidiary Guarantors
party hereto represent and warrant to the Agents and the Lenders at the time of
each Credit Extension after the Closing Date (to the extent required to be true
and correct for such Credit Extension pursuant to Article 4) that:

 

SECTION 5.01                                   Existence, Qualification and
Power; Compliance with Laws.  Each Loan Party and each Restricted Subsidiary
that is a Material Subsidiary (a) is a Person duly organized, incorporated or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation, organization or formation to the extent such concept
exists in such jurisdiction, (b) has all requisite organizational power and
authority to, in the case of the Loan Parties, execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and in good standing (where relevant) under the Laws of each
jurisdiction where its ownership, lease or operation of

 

--------------------------------------------------------------------------------


 

properties or the conduct of its business requires such qualification, (d) is in
compliance with all Laws, orders, writs and injunctions and (e) has all
requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted; except in each case, referred to in
clauses (a) (other than with respect to Parent or the Borrower), (c), (d) or
(e), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

SECTION 5.02                                   Authorization; No Contravention. 
The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party, and the consummation of the Transactions,
(a) have been duly authorized by all necessary corporate or other organizational
action, and (b) do not (i) contravene the terms of any of such Person’s
Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01), or require any payment to be made under (x) any Contractual
Obligation to which such Person is a party or by which it or any of its property
or assets is bound or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any Law; except with respect to any
conflict, breach or contravention or payment (but not creation of Liens)
referred to in clauses (ii) and (iii), to the extent that such violation,
conflict, breach, contravention or payment could not reasonably be expected to
have a Material Adverse Effect.

 

SECTION 5.03                                   Governmental Authorization; Other
Consents.  No material approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, the grant by any Loan Party of the Liens granted by it pursuant to the
Collateral Documents, the perfection or maintenance of the Liens created under
the Collateral Documents (including the priority thereof) or the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) any approval, consent, exemption, authorization, or other action
by, or notice to, or filing necessary to perfect the Liens on the Collateral
granted by the Loan Parties in favor of the Secured Parties (or release existing
Liens) under applicable U.S. law, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect (except to the extent not
required to be obtained, taken, given or made or in full force and effect
pursuant to the Collateral and Guarantee Requirement), (iii) the consent of the
FCC to any transfer of control or assignment of the FCC Authorizations to the
extent necessary to enforce any rights or remedies under this Agreement or under
any other Loan Document, and (iv) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 5.04                                   Binding Effect.  This Agreement
and each other Loan Document has been duly executed and delivered by each Loan
Party that is a party thereto.  This Agreement and each other Loan Document
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is a party thereto in accordance with
its terms, except as such enforceability may be limited by (i) Debtor Relief
Laws and by general principles of equity, (ii)  the need for filings and
registrations necessary to create or perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties and (iii) the effect of
foreign Laws, rules and regulations as they relate to the granting of security
interests in assets of, pledges of Equity Interests in or Indebtedness owed by
Foreign Subsidiaries (clauses (i), (ii) and (iii), the “Enforcement
Qualifications”).

 

--------------------------------------------------------------------------------


 

SECTION 5.05                                   Financial Statements; No Material
Adverse Effect.

 

(a)                                 The Annual Financial Statements and the
Quarterly Financial Statements fairly present in all material respects the
financial condition of the Borrower, the Target and their respective
Subsidiaries (as applicable) as of the dates thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the periods covered thereby, (A) except as otherwise
expressly noted therein and (B) subject, in the case of the Quarterly Financial
Statements, to changes resulting from normal year-end adjustments and the
absence of footnotes.

 

(b)                                 The unaudited pro forma consolidated balance
sheet of the Borrower and its Restricted Subsidiaries as of the last day of the
12-month period ending on the last day of the most recently completed
four-fiscal quarter period ended at least 45 days (or 105 days if such
four-fiscal quarter period is the end of the Borrower’s fiscal year) prior to
the Closing Date, prepared after giving effect to the Transactions as if the
Transactions had occurred as of such date (including the notes thereto) (the
“Pro Forma Balance Sheet”) and the unaudited pro forma consolidated statement of
income of the Borrower and its Restricted Subsidiaries for the 12-month period
ended at least 45 days (or 105 days if such four-fiscal quarter period is the
end of the Borrower’s fiscal year) prior to the Closing Date, prepared after
giving effect to the Transactions as if the Transactions had occurred at the
beginning of such period and any other adjustments reasonably acceptable to the
Administrative Agent (together with the Pro Forma Balance Sheet, the “Pro Forma
Financial Statements”), copies of which have heretofore been furnished to the
Administrative Agent, have been prepared based on the Annual Financial
Statements and the Quarterly Financial Statements and have been prepared in good
faith, based on assumptions believed by the Borrower to be reasonable as of the
date of delivery thereof and adjustment as agreed by the Borrower, and present
fairly in all material respects on a pro forma basis the estimated financial
position of the Borrower and its Subsidiaries as at the Closing Date and their
estimated results of operations for the period covered thereby; provided that no
such pro forma financial statement shall be required to include adjustments for
purchase accounting (including adjustments of the type contemplated by Financial
Account Standards Board Accounting Standards Codification 805, Business
Combinations (formerly SFAS 141R)).

 

(c)                                  Since the Closing Date, there has been no
event, circumstance or change, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect.

 

Each Lender and the Administrative Agent hereby acknowledges and agrees that
Parent and its Subsidiaries may be required to restate historical financial
statements as the result of the implementation of changes in GAAP or IFRS, or
the respective interpretation thereof, and that any such restatement required
solely as a result of such changes will not in itself result in a Default under
the Loan Documents.

 

SECTION 5.06                                   Litigation.  There are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
Parent or the Borrower, threatened in writing, at law, in equity, in arbitration
or before any Governmental Authority, by or against the Borrower, Parent or any
Restricted Subsidiary or against any of their properties or revenues that have a
reasonable likelihood of adverse determination and such determination, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 5.07                                   Ownership of Property; Liens. 
The Borrower, Parent and each of its Restricted Subsidiaries has good record
title to, or valid leasehold interests in, or easements or other limited
property interests in, all Real Property necessary in the ordinary conduct of
its business, free and clear of all Liens, except (a) as set forth on
Schedule 5.07, (b) minor defects in title that do not materially interfere with
its ability to conduct its business or to utilize such assets for their intended
purposes, (c)

 

--------------------------------------------------------------------------------


 

Liens permitted by Section 7.01 and (d) where the failure to have such title
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

SECTION 5.08                                   Environmental Matters.  Except as
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect:

 

(a)                                 each Loan Party and its respective
properties and operations are and have been in compliance with all Environmental
Laws, which includes obtaining and maintaining all applicable Environmental
Permits required under such Environmental Laws to carry on the business of the
Loan Parties;

 

(b)                                 the Loan Parties have not received any
written notice that alleges any of them is in violation of or potentially liable
under any Environmental Laws, and none of the Loan Parties nor any of the Real
Property is the subject of any claims, investigations, liens, demands, or
judicial, administrative or arbitral proceedings pending or, to the knowledge of
Parent or the Borrower, threatened in writing, under any Environmental Law or to
revoke or modify any Environmental Permit held by any of the Loan Parties;

 

(c)                                  there has been no Release of Hazardous
Materials on, at, under or from any Real Property or facilities owned, operated
or leased by any of the Loan Parties, or, to the knowledge of Parent or the
Borrower, Real Property formerly owned, operated or leased by any Loan Party or
arising out of the conduct of the Loan Parties that could reasonably be expected
to require investigation, remedial activity or corrective action or cleanup or
could reasonably be expected to result in Parent or any of its Restricted
Subsidiaries incurring liability under any Environmental Laws; and

 

(d)                                 there are no facts, circumstances or
conditions arising out of or relating to the operations of the Loan Parties or
Real Property or facilities owned, operated or leased by any of the Loan Parties
or, to the knowledge of Parent or the Borrower, Real Property or facilities
formerly owned, operated or leased by the Loan Parties that could reasonably be
expected to result in the Borrower, Parent or any of its Restricted Subsidiaries
incurring liability under any Environmental Laws.

 

The representations and warranties contained in this Section 5.08 are the sole
and exclusive representations and warranties of Parent, Holdings, the Borrower
and the Subsidiary Guarantors with respect to matters arising under or relating
to Environmental Laws, Environmental Permits, Environmental Liabilities or
Hazardous Materials.

 

SECTION 5.09                                   Taxes.  Except as would not,
either individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, each of the Loan Parties and their Restricted
Subsidiaries have timely filed all tax returns required to be filed, and have
paid all Taxes levied or imposed upon them or their properties, income, profits
or assets, that are due and payable (including in their capacity as a
withholding agent), except those which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP.  To the knowledge of the Loan
Parties, there is no proposed Tax deficiency or assessment against the Loan
Parties or their Restricted Subsidiaries that, if made would, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.10                                   ERISA Compliance.

 

(a)                                 Except as could not, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
each Plan is in compliance with its terms, the applicable provisions of ERISA,
the Code and other federal or state Laws.

 

--------------------------------------------------------------------------------


 

(b)                                 (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) neither any Loan Party, Restricted Subsidiary
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due but not delinquent under Section 4007 of ERISA); (iii) neither any
Loan Party, Restricted Subsidiary nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (iv) neither any Loan Party, Restricted Subsidiary nor any ERISA
Affiliate has engaged in a transaction that could reasonably be expected to be
subject to Sections 4069 or 4212(c) of ERISA; except, with respect to each of
the foregoing clauses of this Section 5.10(b), as would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

 

(c)                                  Except as could not, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
each Foreign Plan is in compliance with its terms and with the requirements of
any and all applicable laws, statutes, rules, regulations and orders and has
been maintained, where required, in good standing with applicable regulatory
authorities.  Except as could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect: (i) all
contributions required to be made with respect to a Foreign Plan have been
timely made; (ii) no Loan Party has incurred any obligations in connection with
the termination of, or withdrawal from, any Foreign Plan; and (iii) the present
value of the accrued benefit liabilities (whether or not vested) under each
Foreign Plan, determined as of the end of Parent’s most recently ended fiscal
year on the basis of reasonable actuarial assumptions, did not exceed the
current value of the assets of such Foreign Plan allocable to such benefit
liabilities.

 

SECTION 5.11                                   Subsidiaries; Equity Interests. 
As of the Closing Date (after giving effect to the Transactions), no Loan Party
has any Subsidiaries other than those specifically disclosed on Schedule 5.11,
and all of the outstanding Equity Interests owned by the Loan Parties (or a
Subsidiary of any Loan Party) in such Subsidiaries have been validly issued and
are fully paid and all Equity Interests owned by a Loan Party (or a Subsidiary
of any Loan Party) in such Subsidiaries are owned free and clear of all Liens
except (i) those created under the Collateral Documents or under the Second Lien
Loan Documents (which Liens shall be subject to the Closing Date Intercreditor
Agreement) and (ii) any Lien that is permitted under Section 7.01.  As of the
Closing Date, Schedules 1 and 9 of the Perfection Certificate (a) set forth the
name and jurisdiction of each Domestic Subsidiary that is a Loan Party, (b) set
forth the ownership interest of the Borrower and any other Subsidiary thereof in
each Subsidiary, including the percentage of such ownership and (c) identify
each Subsidiary that is a Subsidiary the Equity Interests of which are required
to be pledged on the Closing Date pursuant to the Collateral and Guarantee
Requirement.

 

SECTION 5.12                                   Margin Regulations; Investment
Company Act.

 

(a)                                 The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock, and no proceeds of any Borrowings or
drawings under any Letter of Credit will be used for any purpose that violates
Regulation T, U or X of the Board.

 

(b)                                 None of Parent, the Borrower or any of the
Restricted Subsidiaries is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

SECTION 5.13                                   Disclosure.  No report, financial
statement, certificate or other written information furnished by or on behalf of
any Loan Party (other than projected financial information, pro forma financial
information, budgets, estimates and information of a general economic or
industry nature)

 

--------------------------------------------------------------------------------


 

to any Agent or any Lender in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or any other
Loan Document (as modified or supplemented by other information so furnished)
when taken as a whole contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein (when taken as
a whole), in the light of the circumstances under which they were made, not
materially misleading.  With respect to projected financial information and pro
forma financial information, the Borrower represents that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time furnished, it being understood that such projected financial information
and pro forma financial information are not to be viewed as facts or as a
guarantee of performance or achievement of any particular results and that
actual results may vary from such forecasts and that such variations may be
material and that no assurance can be given that the projected results will be
realized.

 

SECTION 5.14                                   Labor Matters.  Except as,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect: (a) there are no strikes or other labor disputes
against Parent or any of its Restricted Subsidiaries pending or, to the
knowledge of Parent or the Borrower, threatened; (b) hours worked by and
payments made to employees of Parent or any of its Restricted Subsidiaries have
not been in violation of the Fair Labor Standards Act of 1938 or any other
applicable Laws dealing with such matters; and (c) all payments due from Parent
or any of its Restricted Subsidiaries on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
party.

 

SECTION 5.15                                   Intellectual Property; Licenses,
Etc.  Each of Parent and the Restricted Subsidiaries owns, licenses, possesses
or otherwise has the right to use all of the trademarks, service marks, trade
names, domain names, copyrights, patents, patent rights, software, know-how,
trade secrets, database rights, design rights and other intellectual property
rights (collectively, “IP Rights”) that are reasonably necessary for the
operation of its businesses as currently conducted, except to the extent the
failure to own, license, possess or otherwise have the right to use such IP
Rights, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  To the knowledge of Parent or the
Borrower, Parent and the Restricted Subsidiaries’ present business operations do
not infringe upon any IP Rights held by any Person except for such
infringements, individually or in the aggregate, which could not reasonably be
expected to have a Material Adverse Effect.  No claim or litigation regarding
any IP Rights owned, used or held for use by Parent or any Restricted Subsidiary
is pending or, to the knowledge of Parent or the Borrower, threatened, against
any Loan Party or any of the Restricted Subsidiaries, which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

As of the Closing Date, all registrations and applications for registration of
IP Rights under the name of each Loan Party listed on Schedule 11(a) and
11(b) of the Perfection Certificate are solely owned by such Loan Party free and
clean of all Liens, and are valid and in full force and effect, except, in each
case, to the extent failure of any of the foregoing to be valid and in full
force and effect could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

 

SECTION 5.16                                   Solvency.  On the Amendment No. 1
Effective Date, after giving effect to the Amendment Transactions, the Borrower
and its Subsidiaries, on a consolidated basis, are Solvent.

 

SECTION 5.17                                   FCC Authorizations.  The FCC
Authorizations constitute all licenses and authorizations issued by the FCC that
are necessary for the operation of the business of Parent and its Restricted
Subsidiaries as currently conducted except as could not reasonably be expected
to have a Material Adverse Effect.  The FCC Authorizations are in full force and
effect and have not expired, been revoked, suspended, rescinded, or terminated
and are not subject to any conditions or requirements that have not been imposed
upon all such authorizations generally except as could not reasonably be
expected

 

--------------------------------------------------------------------------------


 

to have a Material Adverse Effect.  Except as could not reasonably be expected
to result in a Material Adverse Effect, Parent and its Restricted Subsidiaries
operate their business in compliance with the terms of the FCC Authorizations
and the Communications Act.  To the knowledge of Parent and Borrower and except
as would not reasonably be expected to result in a Material Adverse Effect,
there is no action pending or, to the knowledge of Parent or the Borrower,
threatened before the FCC to revoke, refuse to renew, suspend, or modify any of
the FCC Authorizations other than proceedings to amend FCC rules of general
applicability.

 

SECTION 5.18                                   USA Patriot Act; OFAC; FCPA.

 

(a)                                 To the extent applicable, each of Parent,
the Borrower and the Restricted Subsidiaries (i) is in compliance, in all
material respects, with (x) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Department of the
Treasury (31 CFR Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (y) the USA Patriot Act and
(z) Sanctions, and (ii) will not directly or indirectly use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person to fund or facilitate any
activities or business of any kind that would constitute or result in a
violation of Sanctions.

 

(b)                                 None of Parent, the Borrower, any Restricted
Subsidiary nor, to the knowledge of Parent or the Borrower, any director or
officer of Parent, the Borrower or any Restricted Subsidiary is a Sanctioned
Person; and the Borrower will not, directly or indirectly, use the proceeds of
the Loans or otherwise make available such proceeds to any Person, for the
purpose of financing activities (except for Licensed Activities) of or with any
Person that, at the time of such financing, is (i) a Sanctioned Person or
(ii) located in a Sanctioned Country.

 

(c)                                  No part of the proceeds of the Loans will
be used, directly or indirectly, by the Loan Parties or any Restricted
Subsidiary for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

(d)                                 Schedule 5.18(d) sets forth as of the
Closing Date each License pursuant to which the Borrower or any of its
Restricted Subsidiaries is conducting Licensed Activities.

 

SECTION 5.19                                   Security Documents.  Except as
otherwise contemplated hereby or under any other Loan Documents, the provisions
of the Collateral Documents are effective to create in favor of the
Administrative Agent for the benefit of the Secured Parties legal, valid and
enforceable Liens on, and security interests in, the Collateral and, (i) when
all appropriate filings or recordings are made in the appropriate offices as may
be required under applicable Laws (which filings or recordings shall be made to
the extent required by any Collateral Document) and (ii) upon the taking of
possession or control by the Administrative Agent of such Collateral with
respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Administrative Agent
to the extent required by any Collateral Document), such Collateral Document
will constitute fully perfected Liens on, and security interests in, all right,
title and interest of the Loan Parties in such Collateral, in each case subject
to no Liens other than the applicable Liens permitted under the Loan Documents,
a legal, valid, enforceable and perfected Lien (if and to the extent perfection
may be achieved by the filings and/or other actions required to be taken hereby
or by the applicable Collateral Documents) on all right, title and interest of
the respective Loan Parties in the Collateral described therein subject to the
Enforcement Qualifications and Liens permitted by Section 7.01.

 

--------------------------------------------------------------------------------


 

Notwithstanding anything herein (including this Section 5.19) or in any other
Loan Document to the contrary, neither the Borrower nor any other Loan Party
makes any representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest (other than with respect to those pledges and security interests made
under the Laws of the jurisdiction of formation of the applicable Foreign
Subsidiary) in any Equity Interests of any Foreign Subsidiary, or as to the
rights and remedies of the Agents or any Lender with respect thereto, in each
case under foreign Law, (B) the pledge or creation of any security interest, or
the effects of perfection or non-perfection, the priority or the enforceability
of any pledge of or security interest to the extent such pledge, security
interest, perfection or priority is not required pursuant to the Collateral and
Guarantee Requirement or (C) on the Closing Date and until required pursuant to
Section 6.11, 6.13 or 4.01(a)(v), the pledge or creation of any security
interest, or the effects of perfection or non-perfection, the priority or
enforceability of any pledge or security interest to the extent not required on
the Closing Date pursuant to Section 4.01(a)(v).

 

ARTICLE 6
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent obligations not yet due and owing as to which
no claim has been asserted), hereunder which is accrued and payable shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding (unless
the Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized or a backstop letter of credit reasonably satisfactory to the
applicable L/C Issuer is in place), then from and after the Closing Date, Parent
and the Borrower shall, and shall (except in the case of the covenants set forth
in Sections 6.01, 6.02 and 6.03) cause each of its respective Restricted
Subsidiaries to:

 

SECTION 6.01                                   Financial Statements.

 

(a)                                 Commencing with the fiscal year ended
December 31, 2015, deliver to the Administrative Agent for prompt further
distribution to each Lender, within 120 days after the end of each fiscal year,
a consolidated balance sheet of (x) for the fiscal year ended December 31, 2015,
Holdings and its Restricted Subsidiaries, and (y) for the fiscal year ended
December 31, 2016 and thereafter, Parent and its Restricted Subsidiaries, as at
the end of such fiscal year and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such fiscal year, setting
forth in each case (other than for the fiscal year ended December 31, 2016) in
comparative form the figures for the previous fiscal year, all in reasonable
detail (together with, in all cases, a customary management summary) and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of an independent registered public accounting firm of nationally
recognized standing or other independent registered public accounting firm
approved by the Administrative Agent (such consent not to be unreasonably
withheld, delayed or conditioned), which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification (other than related (i) solely to
the occurrence of the Maturity Date or the upcoming maturity date under the
Revolving Credit Facility occurring within one year from the date such report is
delivered or (ii) any potential inability to satisfy any financial maintenance
covenant on a future date or in a future period) or any qualification or
exception as to the scope of such audit except for qualifications relating to
changes in accounting principles or practices reflecting changes in GAAP and
required or approved by such independent certified public accountants;

 

(b)                                 Deliver to the Administrative Agent for
prompt further distribution to each Lender, within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of Holdings or Parent, as
applicable, a consolidated balance sheet of (x) for all such deliveries for
periods

 

--------------------------------------------------------------------------------


 

ending prior to the Amendment No. 1 Effective Date, Holdings and its Restricted
Subsidiaries, and (y) for all such deliveries for periods ending on or after the
Amendment No. 1 Effective Date, Parent and its Restricted Subsidiaries, as at
the end of such fiscal quarter and the related (i) consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended and (ii) consolidated statements of cash flows for such fiscal
quarter and the portion of the fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail (together with, in all cases, a customary management
summary) and certified by a Responsible Officer of the Borrower or Parent as
fairly presenting in all material respects the financial condition, results of
operations and cash flows of Holdings (or Parent, as applicable) and its
Restricted Subsidiaries in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes;

 

(c)                                  Deliver to the Administrative Agent for
prompt further distribution to each Lender, no later than 120 days after the end
of the fiscal year ending December 31, 2015 and each subsequent fiscal year, a
reasonably detailed consolidated budget for the following fiscal year on a
quarterly basis (including a projected consolidated balance sheet of (x) for the
budget for the fiscal year ending December 31, 2016, Holdings and its Restricted
Subsidiaries, and (y) thereafter, Parent and its Restricted Subsidiaries, as of
the end of the following fiscal year, the related consolidated statements of
projected cash flow and projected income summary of the material underlying
assumptions applicable thereto) (collectively, the “Projections”); and

 

(d)                                 Deliver to the Administrative Agent with
each set of consolidated financial statements referred to in
Sections 6.01(a) and 6.01(b), the related consolidating financial statements
reflecting the adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) (which may be in footnote form only) from such
consolidated financial statements (it being agreed that no such consolidating
financial statements shall be required to be audited).

 

Notwithstanding the foregoing, the obligations in Sections 6.01(a) and (b) may
be satisfied with respect to financial information of Holdings and its
Restricted Subsidiaries or Parent and its Restricted Subsidiaries by furnishing
(I) the applicable financial statements of Holdings or Parent (or any direct or
indirect parent of Holdings or Parent) or (II) the Form 10-K or 10-Q of Holdings
or Parent (or any direct or indirect parent of Holdings or Parent), as
applicable filed with the SEC; provided that, with respect to clauses (I) and
(II), (i) to the extent such information relates to a parent of Holdings or
Parent, such information is accompanied by consolidating information that
explains in reasonable detail the differences between the information relating
to such parent, on the one hand, and the information relating to Holdings or
Parent and its Restricted Subsidiaries on a standalone basis, on the other hand
and (ii) to the extent such information is in lieu of information required to be
provided under Section 6.01(a), such materials are accompanied by a report and
opinion of BDO USA, LLP or any other independent registered public accounting
firm of nationally recognized standing or other independent registered public
accounting firm approved by the Administrative Agent (such consent not to be
unreasonably withheld, delayed or conditioned), which report and opinion shall
be prepared in accordance with generally accepted auditing standards and shall
not be subject to any “going-concern” or like qualification (other than related
(i) solely to the occurrence of the Maturity Date or the upcoming maturity date
of the Second Lien Term Facility that is scheduled to occur within one year from
the date such report is delivered or (ii) any potential inability to satisfy any
financial maintenance covenant on a future date or in a future period) or
exception or any qualification or exception as to the scope of such audit except
for qualifications relating to changes in accounting principles or practices
reflecting changes in GAAP and required or approved by such independent
certified public accountants.

 

--------------------------------------------------------------------------------


 

Any financial statement required to be delivered pursuant to Section 6.01(a) or
6.01(b) shall not be required to include purchase accounting adjustments
relating to the Transactions, the Amendment Transactions or any Permitted
Acquisition to the extent it is not practicable to include them.

 

Documents required to be delivered pursuant to Sections 6.01 and 6.02(a) through
(d) may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower (or any direct or indirect
parent of the Borrower) posts such documents, or provides a link thereto on the
website on the Internet at the website address listed on Schedule 10.02(a); or
(ii) on which such documents are posted on the Borrower’s behalf on IntraLinks
or another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that (x) upon written request
by the Administrative Agent, the Borrower shall deliver paper copies of such
documents to the Administrative Agent for further distribution to each Lender
until a written request to cease delivering paper copies is given by the
Administrative Agent and (y) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the Compliance Certificates required by
Section 6.02(a) to the Administrative Agent (which may be electronic copies
delivered via electronic mail).  Each Lender shall be solely responsible for
timely accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers (or any of them) will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive Material Non-Public Information and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities.  The
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any Material Non-Public Information
(although it may be sensitive and proprietary) (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.08); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent and the Arrangers
shall treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC”.

 

SECTION 6.02                                   Certificates; Other Information. 
Deliver to the Administrative Agent for prompt further distribution to each
Lender:

 

(a)                                 no later than five days after the delivery
of the financial statements referred to in Sections 6.01(a) and (b), a duly
completed Compliance Certificate signed by a Responsible Officer of the
Borrower;

 

(b)                                 promptly after the same are publicly
available, copies of all annual, regular, periodic and special reports and
registration statements which Parent, the Borrower or any Restricted

 

--------------------------------------------------------------------------------


 

Subsidiary files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant to any other clause of this
Section 6.02;

 

(c)                                  promptly after the furnishing thereof,
copies of any material written notices received by any Loan Party (other than in
the ordinary course of business) pursuant to the terms of any Second Lien Loan
Document, Second Lien Credit Agreement Refinancing Indebtedness, Second Lien
Incremental Equivalent Debt, Incremental Equivalent Debt, Credit Agreement
Refinancing Indebtedness or Permitted Ratio Debt (and, in each case, any
Permitted Refinancing thereof), in each case, in a principal amount in excess of
the Threshold Amount and not otherwise required to be furnished to the Lenders
pursuant to any other clause of Section 6.01, 6.02 or 6.03;

 

(d)                                 together with the delivery of each
Compliance Certificate pursuant to Section 6.02(a), (i) in the case of annual
Compliance Certificates only, a report setting forth the legal name and the
jurisdiction of formation of each Loan Party and the location of the chief
executive office of each Loan Party on the Perfection Certificate or confirming
that there has been no change in such information since the Closing Date or the
date of the last such report; (ii) a description of each event, condition or
circumstance during the last fiscal quarter or fiscal year covered by such
Compliance Certificate requiring a mandatory prepayment under
Section 2.05(b) (to the extent notice of such event has not been previously
furnished to the Administrative Agent) and (iii) a list of each Subsidiary of
Parent that identifies each Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary as of the date of delivery of such Compliance
Certificate (to the extent that there have been any changes in the identity or
status as a Restricted Subsidiary or Unrestricted Subsidiary of any such
Subsidiaries since the Closing Date or the most recent list provided);

 

(e)                                  [reserved]; and

 

(f)                                   promptly, such additional information
regarding the business, legal, financial or corporate affairs of the Loan
Parties or any of their respective Restricted Subsidiaries, or compliance with
the terms of the Loan Documents, as the Administrative Agent or any Lender
through the Administrative Agent may from time to time reasonably request.

 

In no event shall the requirements set forth in Section 6.02(f) require Parent,
the Borrower or any of the Restricted Subsidiaries to provide any such
information which (i) constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or (iii) is subject to attorney-client or
similar privilege or constitutes attorney work-product.

 

SECTION 6.03                                   Notices.  Promptly after a
Responsible Officer of Parent or the Borrower has obtained knowledge thereof,
notify the Administrative Agent:

 

(a)                                 of the occurrence of any Event of Default;

 

(b)                                 of the occurrence of an ERISA Event or
similar event with respect to a Foreign Plan which would reasonably be expected
to result in a Material Adverse Effect;

 

(c)                                  of the filing or commencement of, or any
threat or notice of intention of any person to file or commence, any action,
suit, litigation or proceeding, whether at law or in equity by or

 

--------------------------------------------------------------------------------


 

before any Governmental Authority against Parent or any of its Restricted
Subsidiaries that would reasonably be expected to result in a Material Adverse
Effect; and

 

(d)                                 of the occurrence of any other matter or
development that has had or would reasonably be expected to have a Material
Adverse Effect.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower delivered to the
Administrative Agent for prompt further distribution to each Lender (x) that
such notice is being delivered pursuant to Section 6.03(a), (b), (c) or (d) (as
applicable) and (y) setting forth details of the occurrence referred to therein
and stating what action the Borrower has taken and proposes to take with respect
thereto.

 

SECTION 6.04                                   Payment of Taxes.  Pay, discharge
or otherwise satisfy as the same shall become due and payable in the normal
conduct of its business, all its obligations and liabilities in respect of Taxes
imposed upon it or upon its income or profits or in respect of its property,
except, in each case, to the extent (a) any such Tax is being contested in good
faith and by appropriate proceedings for which appropriate reserves have been
established in accordance with GAAP or (b) the failure to pay or discharge the
same would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

 

SECTION 6.05                                   Preservation of Existence, Etc.

 

(a)                                 Preserve, renew and maintain in full force
and effect its legal existence under the Laws of the jurisdiction of its
organization; and

 

(b)                                 take all reasonable action to maintain all
rights, privileges (including its good standing where applicable in the relevant
jurisdiction), permits, authorizations, licenses and franchises necessary or
desirable in the normal conduct of its business;

 

except, in the case of Section 6.05(a) (other than with respect to the Borrower)
or this Section 6.05(b), to the extent (i) that failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (ii) pursuant to any merger, consolidation, liquidation,
dissolution or Disposition permitted by Article 7.

 

SECTION 6.06                                   Maintenance of Properties. 
Except if the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and fire, casualty or condemnation excepted.

 

SECTION 6.07                                   Maintenance of Insurance. 
Maintain with insurance companies that the Borrower or Parent believes (in the
good faith judgment of its management) are financially sound and reputable at
the time the relevant coverage is placed or renewed, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance customary
for similarly situated Persons engaged in the same or similar businesses as
Parent and the Restricted Subsidiaries) as are customarily carried under similar
circumstances by such other Persons.  Not later than 90 days after the Closing
Date (or the date any such insurance is obtained, in the case of insurance
obtained after the Closing Date or, in each case, such later date as the
Administrative Agent may agree), each such policy of insurance (other than
business interruption insurance (if any), director and officer insurance and
worker’s compensation insurance) shall as appropriate (i) name the

 

--------------------------------------------------------------------------------


 

Administrative Agent as additional insured thereunder or (ii) in the case of
each casualty insurance policy, contain a loss payable clause or endorsement
that names the Administrative Agent, on behalf of the Lenders, as a loss payee
thereunder.  If the improvements on any Mortgaged Property are at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then, to the extent
required by applicable Flood Insurance Laws, the Borrower or Parent shall, or
shall cause each Loan Party to, (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount reasonably
satisfactory to the Administrative Agent and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) upon the reasonable request of the Administrative Agent (not to
exceed one time per fiscal year, unless an Event of Default has occurred and is
continuing) deliver to the Administrative Agent evidence of such compliance in
form and substance reasonably acceptable to the Administrative Agent.

 

SECTION 6.08                                   Compliance with Laws.  Comply
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

SECTION 6.09                                   Books and Records.  Maintain
proper books of record and account, in which entries that are full, true and
correct in all material respects and are in conformity with GAAP and which
reflect all material financial transactions and matters involving the assets and
business of the Borrower, Parent or a Restricted Subsidiary, as the case may be
(it being understood and agreed that certain Foreign Subsidiaries maintain
individual books and records in conformity with generally accepted accounting
principles in their respective countries of organization and that such
maintenance shall not constitute a breach of the representations, warranties or
covenants hereunder).

 

SECTION 6.10                                   Inspection Rights.  Permit
representatives and independent contractors of the Administrative Agent (on its
own behalf or acting on behalf of the Lenders) to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants
(subject to such accountants’ customary policies and procedures), all at the
reasonable expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that, only the Administrative Agent on
behalf of the Lenders may exercise rights of the Administrative Agent and the
Lenders under this Section 6.10 and the Administrative Agent shall not exercise
such rights more often than one time during any calendar year and such time
shall be at the Borrower’s expense; provided, further, that during the
continuation of an Event of Default, the Administrative Agent (or any of its
respective representatives or independent contractors), on behalf of the
Lenders, may do any of the foregoing at the expense of the Borrower at any time
during normal business hours and upon reasonable advance notice.  The
Administrative Agent shall give the Borrower and Parent the opportunity to
participate in any discussions with the Borrower’s or Parent’s independent
public accountants.

 

Notwithstanding anything to the contrary in this Section 6.10, none of Holdings,
Parent, the Borrower or any of the Restricted Subsidiaries will be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter that (a) constitutes
non-financial trade secrets or non-financial proprietary information, (b) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (c) is subject to attorney-client or similar privilege or
constitutes attorney work product.

 

--------------------------------------------------------------------------------


 

SECTION 6.11                                   Additional Collateral; Additional
Guarantors.  At the Borrower’s expense, subject to the terms, conditions and
provisions of the Collateral and Guarantee Requirement and any applicable
limitation in any Collateral Document, take all action necessary or reasonably
requested by the Administrative Agent to ensure that the Collateral and
Guarantee Requirement continues to be satisfied, including:

 

(a)                                 Upon the formation or acquisition of any new
direct or indirect wholly owned Material Domestic Subsidiary (in each case,
other than an Excluded Subsidiary) by any Loan Party or the designation in
accordance with Section 6.14 of any existing direct or indirect wholly owned
Material Domestic Subsidiary as a Restricted Subsidiary (in each case, other
than an Excluded Subsidiary) or any Subsidiary becoming a wholly owned Material
Domestic Subsidiary (in each case, other than an Excluded Subsidiary) or any
Excluded Subsidiary ceasing to be an Excluded Subsidiary:

 

(i)                                     within 60 days after such formation,
acquisition, designation or occurrence or such longer period as the
Administrative Agent may agree in writing in its discretion:

 

(A)                               cause each such Material Domestic Subsidiary
that is required to become a Guarantor pursuant to the Collateral and Guarantee
Requirement to duly execute and deliver to the Administrative Agent, a Joinder
Agreement to become a Guarantor under this Agreement, Security Agreement
Supplements, Intellectual Property Security Agreements, and other security
agreements and documents as reasonably requested by and in form and substance
reasonably satisfactory to the Administrative Agent (consistent with the
Security Agreement, Intellectual Property Security Agreements and other security
agreements in effect on the Closing Date), in each case granting Liens required
by the Collateral and Guarantee Requirement;

 

(B)                               cause each such Material Domestic Subsidiary
that is required to become a Guarantor pursuant to the Collateral and Guarantee
Requirement (and the parent of each such Domestic Subsidiary that is the
Borrower or a Guarantor) to deliver any and all certificates representing Equity
Interests (to the extent certificated) and intercompany notes constituting
negotiable instruments (to the extent certificated) that are required to be
pledged pursuant to the Collateral and Guarantee Requirement, accompanied by
undated stock powers or other appropriate instruments of transfer executed in
blank and instruments evidencing Indebtedness held by such Material Domestic
Subsidiary and required to be delivered pursuant to the Collateral and Guarantee
Requirement indorsed in blank to the Administrative Agent;

 

(C)                               take and cause such Material Domestic
Subsidiary that is required to become a Guarantor pursuant to the Collateral and
Guarantee Requirement and each direct or indirect parent of such Material
Domestic Subsidiary to take whatever action (including the recording of
Mortgages, the filing of UCC financing statements and delivery of stock and
membership interest certificates) as may be necessary in the reasonable opinion
of the Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and perfected
Liens to the extent required by the Collateral and Guarantee Requirement, and to
otherwise comply with the requirements of the Collateral and Guarantee
Requirement;

 

(ii)                                  if reasonably requested by the
Administrative Agent, within 60 days after such request (or such longer period
as the Administrative Agent may agree in writing in its discretion), deliver to
the Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the Lenders, of counsel for the Loan Parties reasonably
acceptable to

 

--------------------------------------------------------------------------------


 

the Administrative Agent as to such matters set forth in this Section 6.11(a) as
the Administrative Agent may reasonably request;

 

(iii)                               as promptly as practicable after the request
therefor by the Administrative Agent, deliver to the Administrative Agent with
respect to each Material Real Property, any existing title reports, abstracts or
environmental assessment reports, to the extent available and in the possession
or control of a Loan Party; provided, however, that there shall be no obligation
to deliver to the Administrative Agent any environmental assessment report whose
disclosure to the Administrative Agent would require the consent of a Person
other than a Loan Party or one of its Subsidiaries, where, despite the
commercially reasonable efforts of the Borrower to obtain such consent, such
consent cannot be obtained; and

 

(iv)                              if reasonably requested by the Administrative
Agent, within 60 days after such request (or such longer period as the
Administrative Agent may agree in writing in its discretion), deliver to the
Administrative Agent any other items necessary from time to time to satisfy the
Collateral and Guarantee Requirement with respect to perfection and existence of
security interests with respect to property of any Guarantor (and the direct
parent of each such Guarantor) acquired after the Closing Date and subject to
the Collateral and Guarantee Requirement, but not specifically covered by the
preceding clauses (i), (ii) or (iii) or Section 6.11(b) below.

 

(b)                                 Not later than 120 days (or such longer
period as the Administrative Agent may agree in writing in its discretion) after
(i) any Material Real Property is acquired by a Loan Party after the Closing
Date or (ii) an entity becomes a Loan Party if such entity owns Material Real
Property at the time it becomes a Loan Party, cause such Material Real Property,
if such property is required to be provided as Collateral pursuant to the
Collateral and Guarantee Requirement but is not automatically subject to a Lien
pursuant to pre-existing Collateral Documents, to be subject to a Lien and
Mortgage in favor of the Administrative Agent for the benefit of the Secured
Parties and take, or cause the relevant Loan Party to take, such actions as
shall be necessary or reasonably requested by the Administrative Agent to grant
and perfect or record such Lien, in each case to the extent required by, and
subject to the limitations and exceptions of, the Collateral and Guarantee
Requirement and to otherwise comply with the requirements of the Collateral and
Guarantee Requirement.

 

(c)                                  Each Domestic Subsidiary required to be
designated as a “Material Domestic Subsidiary” pursuant to the proviso in the
definition of “Material Domestic Subsidiary” shall have taken all actions to
comply with the provisions of Section 6.11 within the timeframe required by the
definition of “Material Domestic Subsidiary”.

 

(d)                                 No later than 60 days (or such longer period
as the Administrative Agent may agree in its discretion) after the Closing Date,
MTN shall transfer the Equity Interests of WMS held by MTN to JV Holdings, to
the extent such transfer is permitted under the WMS LLC Agreement without the
consent of the other member party to the WMS LLC Agreement.

 

SECTION 6.12                                   Compliance with Environmental
Laws.  Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: comply, and take all commercially reasonable actions to cause
all lessees and other Persons operating or occupying its properties to comply,
with all Environmental Laws and Environmental Permits; obtain and renew all
Environmental Permits necessary for its operations and occupancy of its
properties; and, in each case to the extent the Loan Parties are required to do
so by Environmental Laws, conduct any investigation, remedial or other
corrective action necessary to address Hazardous Materials at any property or
facility in accordance with Environmental Laws.  If an Event of

 

--------------------------------------------------------------------------------


 

Default arising out of an Environmental Liability has occurred and is
continuing, within 60 days of receiving a written request by the Administrative
Agent, Borrower will provide the Administrative Agent with an environmental
assessment report regarding the scope of the Environmental Liability and the
likely cost of mitigating such Environmental Liability, prepared at Borrower’s
sole cost and expense and by an environmental consultant reasonably acceptable
to the Administrative Agent.  If such report is not timely provided, the
Administrative Agent may have them prepared by an environmental consultant of
its choosing, at Borrower’s sole cost and expense.

 

SECTION 6.13                                   Further Assurances.  Promptly
upon reasonable request by the Administrative Agent (i) correct any mutually
identified material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of this Agreement and the
Collateral Documents, to the extent required pursuant to the Collateral and
Guarantee Requirement and subject in all respects to the limitations therein. 
If the Administrative Agent reasonably determines that it is required by
applicable Law to have appraisals prepared in respect of the Real Property of
any Loan Party subject to a mortgage constituting Collateral, the Borrower shall
promptly provide to the Administrative Agent appraisals that satisfy the
applicable requirements of the Real Estate Appraisal Reform Amendments of
FIRREA.

 

SECTION 6.14                                   Designation of Subsidiaries.  The
Borrower or Parent may at any time after the Closing Date designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that, (1) immediately before and
after such designation, (i) no Event of Default shall have occurred and be
continuing, (2) an Investment in such amount would be permitted at such time and
(3) no Subsidiary may be designated as an Unrestricted Subsidiary if, after such
designation, it would be a “Restricted Subsidiary” for the purpose of any
Permitted First Priority Refinancing Debt, Permitted Junior Priority Refinancing
Debt, Permitted Unsecured Refinancing Debt, Incremental Equivalent Debt,
Permitted Ratio Debt, Indebtedness under the Second Lien Credit Agreement
(including any Second Lien Incremental Term Loans), Second Lien Incremental
Equivalent Debt, Second Lien Credit Agreement Refinancing Indebtedness or
Permitted Refinancing of any of the foregoing (in the case of any unsecured
Indebtedness, in excess of the Threshold Amount).  The designation of any
Subsidiary as an Unrestricted Subsidiary after the Closing Date shall constitute
an Investment by the Borrower or Parent, as applicable, therein at the date of
designation in an amount equal to the fair market value as determined in good
faith by the Borrower or Parent of the Borrower’s or Parent’s or its respective
Subsidiary’s (as applicable) Investment therein.  The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a Return on any Investment by
the Borrower or Parent in Unrestricted Subsidiaries pursuant to the preceding
sentence in an amount equal to the fair market value as determined in good faith
by the Borrower or Parent at the date of such designation of the Borrower’s or
Parent’s or its respective Subsidiary’s (as applicable) Investment in such
Subsidiary; provided that in no event shall any such Return on any Investment by
the Borrower or Parent in an Unrestricted Subsidiary be duplicative of any
Return that increases the Cumulative Credit pursuant to the definition thereof.

 

SECTION 6.15                                   Maintenance of Ratings.  Use
commercially reasonable efforts to maintain (i) a public corporate credit rating
(but not any specific rating) from S&P and a public corporate family rating (but
not any specific rating) from Moody’s, in each case, (x) at any time prior to
the Amendment No. 1 Effective Date, in respect of the Borrower and (y) at any
time on or after the Amendment No. 1 Effective Date, in respect of Parent, and
(ii) a public rating (but not any specific rating) in respect of each Class of
Term Loans and the Revolving Credit Facility from each of S&P and Moody’s,
unless a given

 

--------------------------------------------------------------------------------


 

Class has waived the requirement to maintain any rating for such Class at the
time of establishment thereof pursuant to the applicable Loan Documents.

 

SECTION 6.16                                   Use of Proceeds.  Use the
proceeds of the Initial Term Loans to finance a portion of the Transactions and
use the proceeds of the Term Loans (other than Initial Term Loans), Revolving
Credit Loans and the Letters of Credit issued hereunder only for general
corporate purposes and working capital of the Borrower, Parent and its
Subsidiaries and any other purpose not prohibited by this Agreement including
Permitted Acquisitions, and other Investments; provided that the proceeds of the
Revolving Credit Loans made on the Closing Date shall be used as set forth in
the definition of “Permitted Initial Revolving Credit Borrowing Purposes.”

 

SECTION 6.17                                   Lender Meetings.  To the extent
requested by the Administrative Agent or the Required Lenders, participate in a
conference call (including a customary question and answer session) with the
Administrative Agent and Lenders once during each fiscal quarter to be held at
such time as may be agreed to by the Borrower and the Administrative Agent.

 

SECTION 6.18                                   End of Fiscal Years.  For
financial reporting purposes, cause its fiscal year to end on any date other
than December 31 (other than any Subsidiary acquired after the Closing Date);
provided, however, that the Borrower or Parent may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent, in which case, the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.

 

SECTION 6.19                                   Lines of Business.  Parent, the
Borrower and the Restricted Subsidiaries, taken as a whole, will not engage in
any material line of business substantially different from those lines of
business conducted by Parent, the Borrower and the Restricted Subsidiaries on
the Amendment No. 1 Effective Date or any business reasonably related,
complementary, corollary, synergistic or ancillary thereto (including related,
complementary, synergistic or ancillary technologies) or reasonable extensions
thereof.

 

SECTION 6.20                                   Communications Regulations. 
Except as could not reasonably be expected to have a Material Adverse Effect,
the Borrower, Parent and its Restricted Subsidiaries shall (i) take all actions
reasonably necessary to maintain the FCC Authorizations in full force and
effect, (ii) timely file renewal applications, (iii) remit any necessary
regulatory fees, (iv) file any reports and information requested by the FCC, and
(v) conduct its business in compliance with the terms of the FCC Authorizations
and the Communications Act, including changes in applicable law and regulations
that become effective during the terms of the FCC Authorizations.

 

SECTION 6.21                                   Anti-Terrorism Law; Anti-Money
Laundering; Embargoed Persons; Anti-Corruption; Licenses.

 

(a)                                 Except for Licensed Activities, conduct its
business in such a manner so as to not, directly or indirectly, (i) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224 effective September 24,
2001 (the “Executive Order”), or (ii) engage in or conspire to engage in any
transaction that violates, or attempts to violate, any Sanctions in any material
respect.

 

(b)                                 Repay the Loans exclusively with funds that
are not derived from any unlawful activity such that the result of any such
repayment would not cause the making of the Loans to be in material violation of
any applicable Law, including the United States Foreign Corrupt Practices Act of
1977, as amended.

 

--------------------------------------------------------------------------------


 

(c)           Except for Licensed Activities, use funds or properties of
Holdings, Parent, the Borrower or any of the Restricted Subsidiaries to repay
the Loans only to the extent it does not constitute, to the knowledge of the
Borrower, property of, or is beneficially owned, to the knowledge of the
Borrower, directly or indirectly by, any Sanctioned Person.

 

(d)           Maintain and enforce policies and procedures with respect to
itself and its Subsidiaries designed to ensure compliance with applicable
Sanctions.

 

SECTION 6.22            ERISA Compliance.  Except where the failure to so comply
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect: (a) each Loan Party shall, and shall cause each ERISA
Affiliate to, establish, maintain and operate all Plans and Foreign Plans in
compliance in all material respects with the provisions of ERISA, the Code and
all applicable Laws, the regulations and interpretation thereunder and the
respective requirements of the governing documents for such Plans, and (b) the
Borrower and Parent shall take, or shall cause to be taken, any and all actions
required  in order to be in compliance at all times with the representations and
warranties in Section 5.10.

 

ARTICLE 7
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent obligations not yet due and owing as
to which no claim has been asserted), or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized or a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer is in place), then from and after the
Closing Date, the Borrower and Parent shall not and shall not permit any of its
Restricted Subsidiaries to, directly or indirectly:

 

SECTION 7.01            Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:

 

(a)           Liens (i) created pursuant to any Loan Document and (ii) on the
Collateral securing other Secured Obligations;

 

(b)           Liens existing on the Closing Date and listed on Schedule
7.01(b) and any modifications, replacements, renewals, restructurings,
refinancings or extensions thereof, provided that (i) the Lien does not extend
to any additional property other than (A) after-acquired property that is
affixed or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 7.03 and (B) proceeds and products thereof
and (ii) the replacement, renewal, extension or refinancing of the obligations
secured or benefitted by such Liens, to the extent constituting Indebtedness, is
permitted by Section 7.03;

 

(c)           Liens for taxes, assessments or governmental charges that are not
overdue for a period of more than any applicable grace period related thereto or
(i) that are being contested in good faith and by appropriate actions, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP to the extent required by GAAP or
(ii) the failure to pay or discharge the same would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect;

 

(d)           statutory or common law Liens of landlords, sub-landlords,
carriers, warehousemen, mechanics, materialmen, repairmen, construction
contractors or other like Liens, so long as, in each case, such Liens secure
amounts not overdue for a period of more than 30 days or if more than

 

--------------------------------------------------------------------------------


 

30 days overdue, are unfiled and no other action has been taken to enforce such
Liens or that are being contested in good faith and by appropriate actions, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

 

(e)           (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Parent or any of its Restricted Subsidiaries;

 

(f)            pledges or deposits to secure the performance of bids, trade
contracts, utilities, governmental contracts and leases (other than Indebtedness
for borrowed money), statutory obligations, surety, stay, customs and appeal
bonds, performance bonds and other obligations of a like nature (including those
to secure health, safety and environmental obligations) incurred in the ordinary
course of business;

 

(g)           covenants, conditions, easements, rights-of-way, building codes,
restrictions (including zoning restrictions), encroachments, licenses,
protrusions and other similar encumbrances and minor title defects, in each case
affecting Real Property and that do not in the aggregate materially interfere
with the ordinary conduct of the business of Parent and its Restricted
Subsidiaries, taken as a whole, and any exceptions on the Mortgage Policies
issued in connection with the Mortgaged Properties;

 

(h)           Liens (i) securing judgments or orders for the payment of money
not constituting an Event of Default under Section 8.01(h), (ii) arising out of
judgments or awards against Parent or any Restricted Subsidiary with respect to
which an appeal or other proceeding for review is then being pursued and
(iii) notices of lis pendens and associated rights related to litigation being
contested in good faith by appropriate proceedings for which adequate reserves
have been made;

 

(i)            leases, licenses, subleases or sublicenses (including licenses
and sublicenses of software and other IP Rights) and terminations thereof, in
each case either granted to others with respect to IP Rights that are not
material to the business of Parent and Restricted Subsidiaries or in the
ordinary course of business, which (i) do not interfere in any material respect
with the business of Parent and its Restricted Subsidiaries, taken as a whole,
(ii) do not secure any Indebtedness and (iii) are permitted by Section 7.05;

 

(j)            Liens (i) in favor of customs and revenue authorities arising as
a matter of Law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business or (ii) on specific
items of inventory or other goods and proceeds of any Person securing such
Person’s obligations in respect of bankers’ acceptances or letters of credit
issued or created for the account of such person to facilitate the purchase,
shipment or storage of such inventory or other goods in the ordinary course of
business;

 

(k)           Liens (i) of a collection bank arising under Section 4-208 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, (iii) in favor of a banking or other financial
institution arising as a matter of Law or under customary general terms and
conditions encumbering deposits or other funds maintained with a financial
institution (including the right of set-off) and that are within the general
parameters customary in the banking industry or arising pursuant to such banking
institution’s general terms and conditions, and (iv) that are contractual rights
of

 

--------------------------------------------------------------------------------


 

setoff or rights of pledge relating to purchase orders and other agreements
entered into with customers of Parent or any of its Restricted Subsidiaries in
the ordinary course of business;

 

(l)            Liens (i) on cash advances in favor of the seller of any property
to be acquired in an Investment permitted pursuant to Sections 7.02(g), (i) and
(n) or to the extent related to any of the foregoing, Section 7.02(s), to be
applied against the purchase price for such Investment, and (ii) consisting of
an agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

 

(m)          Liens (i) in favor of Parent, Holdings, the Borrower or any
Subsidiary Guarantor and (ii) in favor of a Restricted Subsidiary that is not a
Loan Party on assets of a Restricted Subsidiary that is not a Loan Party
securing Indebtedness permitted under Section 7.03;

 

(n)           any interest or title of a lessor, sub-lessor, licensor or
sub-licensor under leases, subleases, licenses or sublicenses entered into by
Parent or any of its Restricted Subsidiaries in the ordinary course of business
or with respect to IP Rights that are not material to the business of Parent and
its Restricted Subsidiaries;

 

(o)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by Parent or
any of its Restricted Subsidiaries in the ordinary course of business permitted
by this Agreement;

 

(p)           Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.02;

 

(q)           Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(r)            Liens that are contractual rights of set-off or rights of pledge
(i) relating to the establishment of depository relations with banks or other
deposit-taking financial institutions and not given in connection with the
issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts of
Parent or any of its Restricted Subsidiaries to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of Parent or
any of its Restricted Subsidiaries or (iii) relating to purchase orders and
other agreements entered into with customers of Parent or any of its Restricted
Subsidiaries in the ordinary course of business;

 

(s)            Liens solely on any cash earnest money deposits made by Parent or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

 

(t)            ground leases in respect of Real Property on which facilities
owned or leased by Parent or any of its Restricted Subsidiaries are located;

 

(u)           Liens to secure Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens are created within 270 days of the acquisition,
construction, repair, lease or improvement of the property subject to such
Liens, (ii) such Liens do not at any time encumber property (except for
replacements, additions, accessions and proceeds to such property) other than
the property financed by such Indebtedness and the proceeds and products thereof
and customary security deposits and (iii) with respect to Capitalized Leases,
such Liens do not at any time extend to or cover any assets (except for
replacements, additions and accessions to such assets) other than the assets
subject to such Capitalized

 

--------------------------------------------------------------------------------


 

Leases and the proceeds and products thereof and customary security deposits;
provided that individual financings of equipment provided by one lender may be
cross collateralized to other financings of equipment provided by such lender;

 

(v)           Liens on property of any Restricted Subsidiary that is not a Loan
Party, which Liens secure Indebtedness of any Restricted Subsidiary that is not
a Loan Party permitted under Section 7.03;

 

(w)          Liens existing on property at the time of its acquisition or
existing on the property of any Person at the time such Person becomes a
Restricted Subsidiary (other than by designation as a Restricted Subsidiary
pursuant to Section 6.14) (other than Liens on the Equity Interests of any
Person that becomes a Restricted Subsidiary to the extent such Equity Interests
are owned by Parent or another Restricted Subsidiary) or Liens to secure
Indebtedness otherwise incurred pursuant to Section 7.03(g) to finance a
Permitted Acquisition, in each case after the Closing Date; provided that
(i) such Lien either (A) secures Indebtedness incurred pursuant to
Section 7.03(g) to finance a Permitted Acquisition or (B)(x) was not created in
contemplation of such acquisition or such Person becoming a Restricted
Subsidiary and (y) does not extend to or cover any other assets or property
(other than the proceeds, products and accessions thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition) and (ii) the
Indebtedness secured thereby is permitted under Section 7.03(g);

 

(x)           (i) zoning, building, entitlement and other land use regulations
by Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any Real Property
that does not materially interfere with the ordinary conduct of the business of
Parent and its Restricted Subsidiaries, taken as a whole;

 

(y)           Liens arising from precautionary Uniform Commercial Code financing
statement or similar filings;

 

(z)           Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(aa)         the modification, replacement, renewal or extension of any Lien
permitted by Sections 7.01(b), (u) and (w); provided that (i) the Lien does not
extend to any additional property, other than (A) after-acquired property that
is affixed or incorporated into the property covered by such Lien and
(B) proceeds and products thereof, and (ii) the renewal, extension,
restructuring or refinancing of the obligations secured or benefited by such
Liens is permitted by Section 7.03 (to the extent constituting Indebtedness);

 

(bb)         Liens with respect to property or assets of Parent or any of its
Restricted Subsidiaries securing obligations in an aggregate principal amount
outstanding at any time not to exceed the greater of $15,000,000 and 20% of LTM
EBITDA, in each case determined as of the date of incurrence;

 

(cc)         Liens to secure Indebtedness permitted under Section 7.03(s) and
guaranties thereof;

 

--------------------------------------------------------------------------------


 

(dd)         Liens on the Collateral securing obligations in respect of
Permitted First Priority Refinancing Debt or Permitted Junior Priority
Refinancing Debt and any Permitted Refinancing of any of the foregoing;

 

(ee)         Liens on specific items of inventory or other goods and the
proceeds thereof securing such Person’s obligations in respect of documentary
letters of credit or banker’s acceptances issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
goods;

 

(ff)          deposits of cash with the owner or lessor of premises leased and
operated by Parent or any of its Subsidiaries to secure the performance of
Parent’s or such Subsidiary’s obligations under the terms of the lease for such
premises;

 

(gg)         [reserved];

 

(hh)         [reserved];

 

(ii)           Liens on property of any Foreign Subsidiary securing Indebtedness
of such Foreign Subsidiary permitted under Section 7.03;

 

(jj)           Liens on the Collateral securing (i) Indebtedness incurred
pursuant to Section 7.03(w), (ii) related Second Lien Secured Obligations under
the Second Lien Loan Documents governing such Indebtedness and (iii) all Hedging
Obligations (as defined in the Closing Date Intercreditor Agreement) and
guaranties thereof constituting Second Lien Secured Obligations, which Liens
shall be subject to an applicable Intercreditor Agreement;

 

(kk)         Liens on the Collateral securing Indebtedness incurred pursuant to
Section 7.03(y);

 

(ll)           in the case of any non-wholly owned Restricted Subsidiary, any
put and call arrangements or restrictions on disposition related to its Equity
Interests set forth in its organizational documents or any related joint venture
or similar agreement;

 

(mm)      Liens securing Swap Contracts so long as (x) such Swap Contracts do
not constitute Secured Hedge Agreements and (y) the value of the property
securing such Swap Contracts does not exceed $5,000,000 at any time;

 

(nn)         Liens on property incurred pursuant to any sale-leaseback
transaction permitted hereunder and general intangibles related thereto;

 

(oo)         any restriction on the transfer or pledge of assets contained in
any License or otherwise imposed by the Communications Act or any FCC
Authorization or comparable state or local legislation, regulations or
ordinances or otherwise imposed by Law;

 

(pp)         Liens arising by operation of law in the United States under
Article 2 of the UCC in favor of a reclaiming seller of goods or buyer of goods;
and

 

(qq)         Liens on the Collateral securing Permitted Debt Exchange Notes (and
Permitted Refinancings thereof) incurred pursuant to Section 7.03(cc).

 

--------------------------------------------------------------------------------


 

SECTION 7.02            Investments.  Make or hold any Investments, except:

 

(a)           Investments by Parent or any of its Restricted Subsidiaries in
assets that were cash or Cash Equivalents when such Investment was made;

 

(b)           loans or advances to officers, directors and employees of any Loan
Party (or any direct or indirect parent thereof) or any of its Restricted
Subsidiaries (i) for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes, (ii) in
connection with such Person’s purchase of Equity Interests of Holdings or any
direct or indirect parent thereof or to permit the payment of taxes with respect
thereto; provided that, to the extent such loans or advances are made in cash,
the amount of such loans and advances used to acquire such Equity Interests
shall be contributed to Parent in cash as common equity; provided, further, that
the aggregate principal amount outstanding at any time under this clause
(ii) shall not exceed $7,500,000, and (iii) for any other purposes not described
in the foregoing clauses (i) and (ii); provided that the aggregate principal
amount outstanding at any time under this clause (iii) shall not exceed
$2,500,000;

 

(c)           Investments (i) by Parent or any Restricted Subsidiary in any Loan
Party, (ii) by any Restricted Subsidiary that is not a Loan Party in any other
Restricted Subsidiary that is not a Loan Party and (iii) by any Loan Party in
any Restricted Subsidiary that is not a Loan Party; provided that (A) no such
Investments made pursuant to clause (iii) in the form of intercompany loans
shall be evidenced by a promissory note unless any such promissory note
constituting a negotiable instrument is pledged to the Administrative Agent in
accordance with the terms of the Security Agreement, (B) any Investments in the
form of intercompany loans constituting Indebtedness of any Loan Party owed to
any Restricted Subsidiary that is not a Loan Party shall be unsecured and
subordinated to the Obligations on terms consistent with the subordination
provisions of the Intercompany Note and (C) the aggregate amount of Investments
made pursuant to clause (iii) (excluding any Investments received in respect of,
or consisting of, the transfer or contribution of Equity Interests in or
Indebtedness of any Foreign Subsidiary to any other Foreign Subsidiary that is a
Restricted Subsidiary) shall not exceed at any time outstanding the sum of
(x) the greater of $20,000,000 and 30% of LTM EBITDA (valued at the time of the
making thereof), and (y) the Cumulative Credit at such time; provided that, if
such Investment is made pursuant to this clause (y) (other than (i) any
Investment made using the portion of the Cumulative Credit described in clause
(a) of the definition thereof, in which case no Event of Default pursuant to
Section 8.01(a) or (f) shall have occurred and be continuing, or (ii) any
Investment made using the portion of the Cumulative Credit described in clause
(c)(i) of the definition thereof), no Event of Default shall have occurred and
be continuing;

 

(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;

 

(e)           Investments (excluding loans and advances made in lieu of
Restricted Payments pursuant to and limited by Section 7.02(m) below) consisting
of transactions permitted under Sections 7.01, 7.03 (other than 7.03(c) and
(d)), Section 7.04 (other than Section 7.04(c)(ii) or (e)), Section 7.05 (other
than Section 7.05(d)(ii) or (e)), Section 7.06 (other than Section 7.06(d) or
(h)(iv)) and Section 7.13, respectively;

 

(f)            Investments (i) existing or contemplated on the Amendment No. 1
Effective Date or made pursuant to legally binding written contracts in
existence on the Amendment No. 1 Effective Date, in each case set forth on
Schedule 7.02(f) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) existing on the Amendment No. 1 Effective Date by the
Borrower or any

 

--------------------------------------------------------------------------------


 

Restricted Subsidiary in the Borrower or any other Restricted Subsidiary and any
modification, renewal or extension thereof; provided that (x) the amount of the
original Investment is not increased except by the terms of such Investment or
as otherwise permitted by this Section 7.02 and (y) any Investment in the form
of Indebtedness of any Loan Party owed to any Restricted Subsidiary that is not
a Loan Party shall be subject to subordination terms substantially consistent
with the terms of the Intercompany Note;

 

(g)           Investments in Swap Contracts permitted under Section 7.03;

 

(h)           promissory notes, securities and other non-cash consideration
received in connection with Dispositions permitted by Section 7.05;

 

(i)            any acquisition of all or substantially all the assets of a
Person or any Equity Interests in a Person that becomes a Restricted Subsidiary
or division or line of business of a Person (or any subsequent Investment made
in a Person, division or line of business previously acquired in a Permitted
Acquisition), in a single transaction or series of related transactions, if no
Event of Default under Sections 8.01(a) or (f) exists on the date that Parent or
the applicable Restricted Subsidiary enters into a binding agreement with
respect to such acquisition and, immediately after giving effect to such
acquisition, (i) any acquired or newly formed Restricted Subsidiary shall not be
liable for any Indebtedness except for Indebtedness otherwise permitted by
Section 7.03; (ii) to the extent required by the Collateral and Guarantee
Requirement, (A) the property, assets and businesses acquired in such purchase
or other acquisition shall constitute Collateral and (B) any such newly created
or acquired Restricted Subsidiary (other than an Excluded Subsidiary or an
Unrestricted Subsidiary) shall become a Guarantor, in each case, in accordance
with Section 6.11; and (iii) the aggregate amount of Investments by Loan Parties
pursuant to this Section 7.02(i) in assets (other than Equity Interests) that
are not (or do not become at the time of such acquisition) directly owned by a
Loan Party or in Equity Interests of Persons that do not become Loan Parties
shall not exceed $50,000,000 (any such acquisition, a “Permitted Acquisition”);

 

(j)            Investments made in connection with the Transactions;

 

(k)           Investments in the ordinary course of business consisting of UCC
Article 3 endorsements for collection or deposit and UCC Article 4 customary
trade arrangements with customers consistent with past practices;

 

(l)            Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers or in settlement of delinquent obligations of, or other disputes with,
customers and suppliers arising in the ordinary course of business or upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

 

(m)          loans and advances to any direct or indirect parent of Parent, in
lieu of and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof) Restricted Payments
to the extent permitted to be made to such parent in accordance with
Section 7.06(f), (g) or (h), such Investment being treated for purposes of the
applicable clause of Section 7.06, including any limitations, as if a Restricted
Payment had been made pursuant to such clause;

 

(n)           Investments (including Permitted Acquisitions) in an aggregate
amount pursuant to this Section 7.02(n) (valued at the time of the making
thereof, and without giving effect to any write downs or write offs thereof) at
any time not to exceed (x) the greater of $20,000,000 and 30% of LTM EBITDA plus
(y) the Cumulative Credit at such time; provided that if such Investment is made
pursuant to this clause (y) (other than (i) any Investment made using the
portion of the Cumulative Credit

 

--------------------------------------------------------------------------------


 

described in clause (a) of the definition thereof, in which case no Event of
Default pursuant to Section 8.01(a) or (f) shall have occurred and be
continuing, or (ii) any Investment made using the portion of the Cumulative
Credit described in clause (c)(i) of the definition thereof), no Event of
Default shall have occurred and be continuing;

 

(o)           Investments made in respect of joint ventures or other similar
agreements or partnership not to exceed $30,000,000;

 

(p)           [reserved];

 

(q)           advances of payroll payments to employees in the ordinary course
of business;

 

(r)            (i) Investments made in the ordinary course of business in
connection with obtaining, maintaining or renewing client contracts and loans or
advances made to distributors and suppliers in the ordinary course of business
and (ii) Investments to the extent that payment for such Investments is made
with or exchanged for Equity Interests of Holdings permitted to be issued
hereunder (or any direct or indirect parent of the Borrower);

 

(s)            Investments of a Restricted Subsidiary acquired after the Closing
Date in accordance with Section 7.02 or of a Person merged or amalgamated or
consolidated into Parent or merged, amalgamated or consolidated with a
Restricted Subsidiary in accordance with Section 7.04 after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, amalgamation or consolidation and were
in existence on the date of such acquisition, merger or consolidation;

 

(t)            Investments made by a Restricted Subsidiary that is not a Loan
Party to the extent such Investments are financed with the proceeds received by
such Restricted Subsidiary from an Investment in such Restricted Subsidiary by a
Loan Party permitted under this Section 7.02;

 

(u)           intercompany receivables that arise solely from customary transfer
pricing arrangements among Parent and its Restricted Subsidiaries in each case
in the ordinary course of business;

 

(v)           Investments funded with Excluded Contributions;

 

(w)          Investments in deposit accounts, securities accounts and
commodities accounts maintained by Parent or such Restricted Subsidiary, as the
case may be;

 

(x)           Investments constituting any part of a reorganization and other
activities related to tax planning or tax reorganization that do not impair the
security interests granted to the Administrative Agent for the benefit of the
Secured Parties in any material respect and are otherwise not materially adverse
to the Lenders and after giving effect to such Investment, reorganization or
other activity, Parent, Holdings, Borrower and the Restricted Subsidiaries
comply with Section 6.11;

 

(y)           the GEE Acquisition; and

 

(z)           so long as no Event of Default has occurred and is continuing or
would result therefrom, Parent or any Restricted Subsidiary may make Investments
in an unlimited amount so long as the Consolidated Total Net Leverage Ratio
(calculated on a Pro Forma Basis) as of the end of the most recent Test Period
is no greater than 3.00:1.00.

 

--------------------------------------------------------------------------------


 

To the extent an Investment is permitted to be made by a Loan Party directly in
any Restricted Subsidiary or any other Person who is not a Loan Party (each such
person, a “Target Person”) under any provision of this Section 7.02, such
Investment may be made by advance, contribution or distribution by a Loan Party
to a Restricted Subsidiary, or Holdings or Parent, and further advanced or
contributed to a Restricted Subsidiary for purposes of making the relevant
Investment in the Target Person without constituting an Investment for purposes
of Section 7.02 (it being understood that such Investment must satisfy the
requirements of, and shall count towards any thresholds in, a provision of this
Section 7.02 as if made by the applicable Loan Party directly to the Target
Person).

 

SECTION 7.03            Indebtedness.  Create, incur, assume or suffer to exist
any Indebtedness, except:

 

(a)           Indebtedness of any Loan Party under the Loan Documents;

 

(b)           Indebtedness outstanding on the Closing Date and listed on
Schedule 7.03(b) and any Permitted Refinancing thereof; provided that all such
Indebtedness of any Loan Party owed to any Restricted Subsidiary that is not a
Loan Party shall be unsecured and subordinated to the Obligations pursuant to an
Intercompany Note;

 

(c)           Guarantees by Parent and any Restricted Subsidiary in respect of
Indebtedness of Parent or any Restricted Subsidiary otherwise permitted
hereunder; provided that (A) no Guarantee by any Restricted Subsidiary of any
Indebtedness constituting a Specified Junior Financing Obligation shall be
permitted unless such guaranteeing party shall have also provided a Guarantee of
the Obligations on the terms set forth herein, (B) if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
(as reasonably determined by Parent) to the Lenders as those contained in the
subordination of such Indebtedness and (C) any Guarantee by a Restricted
Subsidiary that is not a Loan Party of any Permitted Ratio Debt or Indebtedness
under Section 7.03(g) or (m) (or any Permitted Refinancing in respect thereof)
shall only be permitted if such Guarantee meets the requirements of clauses (s),
(g) or (m), as the case may be, of this Section 7.03;

 

(d)           Indebtedness of Parent or any Restricted Subsidiary owing to any
Loan Party or any other Restricted Subsidiary (or issued or transferred to any
direct or indirect parent of a Loan Party which is substantially
contemporaneously transferred to a Loan Party or any Restricted Subsidiary of a
Loan Party) to the extent constituting an Investment permitted by Section 7.02;
provided that (x) no such Indebtedness owed to a Loan Party shall be evidenced
by a promissory note unless such promissory note constitutes a negotiable
instrument and is pledged to the Administrative Agent in accordance with the
terms of the Security Agreement and (y) all such Indebtedness of any Loan Party
owed to any Restricted Subsidiary that is not a Loan Party shall be unsecured
and subordinated to the Obligations pursuant to subordination terms
substantially consistent with the terms of the Intercompany Note;

 

(e)           (i) Attributable Indebtedness and other Indebtedness (including
Capitalized Leases) financing an acquisition, construction, repair, replacement,
lease or improvement of a fixed or capital asset incurred by Parent or any
Restricted Subsidiary prior to or within 270 days after the acquisition, lease
or improvement of the applicable asset and any Permitted Refinancing thereof in
an aggregate amount not to exceed the greater of $20,000,000 and 30% of LTM
EBITDA, in each case determined at the time of incurrence (together with any
Permitted Refinancings thereof) at any time outstanding and (ii) Attributable
Indebtedness arising out of sale-leaseback transactions permitted by
Section 7.05(m) and any Permitted Refinancing of such Attributable Indebtedness;

 

--------------------------------------------------------------------------------


 

(f)            Indebtedness in respect of Swap Contracts designed to hedge
against Parent’s or any Restricted Subsidiary’s exposure to interest rates,
foreign exchange rates or commodities pricing risks incurred in the ordinary
course of business and not for speculative purposes and Guarantees thereof;

 

(g)           Indebtedness of Parent or any Restricted Subsidiary (i) assumed in
connection with any Permitted Acquisition (provided that such Indebtedness is
not incurred in contemplation of such Permitted Acquisition) or any Permitted
Refinancing thereof or (ii) incurred to finance any Permitted Acquisition or any
Permitted Refinancing thereof; provided that after giving pro forma effect to
such Permitted Acquisition and the assumption or incurrence of such
Indebtedness, as applicable, the aggregate amount of such Indebtedness does not
exceed (x) $25,000,000, plus (y) any additional amount of such Indebtedness so
long as the Consolidated Total Net Leverage Ratio (determined on a Pro Forma
Basis in accordance with Section 1.09 and without netting the cash proceeds of
any such Indebtedness for the purposes of such calculation) is no greater than
5.00 to 1.00 and, if such Indebtedness is designated as “Additional First Lien
Debt” under (and as defined in) the Closing Date Intercreditor Agreement, the
Consolidated First Lien Net Leverage Ratio (determined on a Pro Forma Basis in
accordance with Section 1.09 and without netting the cash proceeds of any such
Indebtedness for the purposes of such calculation and treating all refinancing
Indebtedness in respect of such Indebtedness that is unsecured or secured on a
junior lien basis to the Term Loans as at all times being secured on a first
priority basis (unless Parent complies with the Consolidated Total Net Leverage
Ratio described in preceding clause (y) above at the time of the incurrence of
such refinancing Indebtedness)) is no greater than 3.50 to 1.00, in each case
determined on a Pro Forma Basis; provided that in the case of clause (y), any
such Indebtedness assumed or incurred by a Restricted Subsidiary that is not a
Loan Party (together with any Indebtedness assumed or incurred by a Restricted
Subsidiary that is not a Loan Party pursuant to Section 7.03(s)) does not exceed
in the aggregate at any time outstanding the greater of $10,000,000 and 15% of
LTM EBITDA, in each case determined at the time of assumption or  incurrence;
provided further that in the case of clause (ii), (A) such Indebtedness does not
have a Weighted Average Life to Maturity less than the remaining Weighted
Average Life to Maturity of any then outstanding Term Loans and meets the
Permitted Other Debt Conditions, (B) no Event of Default shall exist or result
therefrom (other than a Permitted Acquisition or a permitted Investment made
pursuant to a legally binding commitment entered into a that time when no Event
of Default exists or would result therefrom), (C) such Indebtedness may be in
the form of (x) one or more series of notes which may be unsecured, secured on a
junior lien basis with the Facilities or secured on a pari passu basis with the
Facilities or (y) one or more series of loans which may be unsecured or secured
on a junior lien basis with respect to the Facilities and (D) the terms of any
such Indebtedness that are not substantially identical to the then existing
Loans shall be not materially more favorable (taken as a whole) to the investors
providing such Indebtedness than those applicable to the then existing Loans or
otherwise reasonably acceptable to the Administrative Agent (except for
(x) covenants or other provisions applicable only to periods after the Maturity
Date of the Initial Term Loans existing at the time of incurrence of such
Indebtedness and (y) any financial maintenance covenant to the extent such
covenant is also added for the benefit of the Lenders hereunder under any
applicable existing corresponding Facility) or reflect market terms on the date
of issuance, as determined by Parent;

 

(h)           Indebtedness representing deferred compensation to employees of
Parent or any of its Restricted Subsidiaries incurred in the ordinary course of
business;

 

(i)            Indebtedness consisting of promissory notes issued by Parent or
any of its Restricted Subsidiaries to current or former officers, managers,
consultants, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of
Parent or any direct or indirect parent of Parent permitted by Section 7.06;
provided that such Indebtedness shall be subordinated in right of payment to the
Obligations on terms reasonably satisfactory to the Administrative Agent;

 

--------------------------------------------------------------------------------


 

(j)            Indebtedness incurred by Parent or any of its Restricted
Subsidiaries in a Permitted Acquisition, any other Investment permitted
hereunder (including through a merger) or any Disposition permitted hereunder,
in each case, constituting indemnification obligations or obligations in respect
of purchase price (including earnouts) or other similar adjustments;

 

(k)           Indebtedness consisting of obligations of Parent or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transactions, and
Permitted Acquisitions or any other Investment permitted hereunder;

 

(l)            Cash Management Obligations and other Indebtedness in respect of
netting services, automatic clearinghouse arrangements, overdraft protections,
employee credit card programs and other cash management and similar arrangements
in the ordinary course of business and any Guarantees thereof or the honoring by
a bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business, so long as
such Indebtedness is extinguished in the ordinary course of business;

 

(m)          Indebtedness in an aggregate principal amount that at the time of,
and after giving effect to, the incurrence thereof, would not exceed the greater
of $20,000,000 and 30% of LTM EBITDA determined at the time of incurrence;

 

(n)           Indebtedness consisting of (i) the financing of insurance premiums
or (ii) take-or-pay obligations contained in supply arrangements, in each case,
in the ordinary course of business;

 

(o)           Indebtedness incurred by Parent or any of its Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business, including in respect of workers’ compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers’ compensation claims;

 

(p)           obligations in respect of performance, bid, appeal and surety
bonds and performance and completion guarantees and similar obligations provided
by Parent or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

 

(q)           letters of credit issued in currencies not available hereunder in
an aggregate amount at any time outstanding not to exceed $15,000,000;

 

(r)            Indebtedness supported by a Letter of Credit, in a principal
amount not to exceed the face amount of such Letter of Credit;

 

(s)            Permitted Ratio Debt and any Permitted Refinancing thereof;

 

(t)            Credit Agreement Refinancing Indebtedness;

 

(u)           Indebtedness incurred by a Foreign Subsidiary which, when
aggregated with the principal amount of all other Indebtedness incurred pursuant
to this Section 7.03(u) and then outstanding for all such Persons taken
together, does not exceed  the greater of $15,000,000 and 20% of LTM EBITDA
determined at the time of incurrence;

 

--------------------------------------------------------------------------------


 

(v)           Indebtedness of Parent and its Restricted Subsidiaries in respect
of seller financing in an aggregate amount not to exceed $10,000,000 at any time
and any Permitted Refinancing thereof;

 

(w)          (i) Indebtedness under the Second Lien Credit Agreement in an
aggregate principal amount not to exceed (A) $92,000,000, plus (B) the product
of (x) the amount of any Second Lien Incremental Term Loans or Second Lien
Incremental Equivalent Debt, in each case, under and pursuant to, and incurred
in accordance with the terms of, the Second Lien Credit Agreement, multiplied by
(y) 120%; provided that, if the Second Lien Credit Agreement is amended,
restated, modified, waived, supplemented or replaced following the Closing Date,
this clause (B) shall in no event allow on any date of determination an
aggregate principal amount of Indebtedness to be incurred pursuant to this
clause (B) that is in excess of the product of (x) the aggregate principal
amount that could have been incurred on such date pursuant to the provisions of
Section 2.14 of the Second Lien Credit Agreement as in effect on the Closing
Date multiplied by (y) 120%, and (ii) any Permitted Refinancing in respect of
any of the foregoing Indebtedness;

 

(x)           Indebtedness in an amount equal to 100% of the Net Proceeds
received by Parent from the issuance or sale of Equity Interests of Parent since
the Amendment No.1 Effective Date (other than proceeds of Disqualified Equity
Interests or the Cure Amount or sales of Equity Interests to any of its
Subsidiaries) to the extent such Net Proceeds have not been applied pursuant to
Section 7.02, 7.06 or 7.13 (and do not otherwise increase the Cumulative Credit
or the Excluded Contribution and are not used to fund Equity Funded Employee
Plan Costs) (“Contribution Indebtedness”); provided that such Indebtedness is
designated as “Contribution Indebtedness” in a certificate from a Responsible
Officer of the Borrower on the date incurred;

 

(y)           (i) Indebtedness (in the form of (x) one or more series of notes
which may be unsecured, secured on a junior lien basis with the Facilities or
secured on a pari passu basis with the Facilities or (y) one or more series of
loans which may be unsecured or secured on a junior lien basis with respect to
the Facilities incurred by the Borrower or Parent to the extent that the
Borrower or Parent shall have been permitted to incur such Indebtedness pursuant
to and such Indebtedness shall be deemed to be incurred in reliance on
Section 2.14(d)(iv); provided that (A) such Indebtedness shall not mature
earlier than the Maturity Date applicable to the Initial Term Loans, (B) as of
the date of the incurrence of such Indebtedness, the Weighted Average Life to
Maturity of such Indebtedness shall not be shorter than that of the Initial Term
Loans, (C) no Restricted Subsidiary is a borrower or guarantor with respect to
such Indebtedness unless such Restricted Subsidiary is a Subsidiary Guarantor
which shall have previously or substantially concurrently Guaranteed the
Obligations and (D) the other terms and conditions of such Indebtedness
(excluding pricing and optional prepayment or redemption terms) reflect market
terms on the date of issuance (as determined by the Borrower) (such Indebtedness
incurred pursuant to this clause (y) being referred to as “Incremental
Equivalent Debt”) and (ii) any Permitted Refinancing thereof;

 

(z)           the Convertible Notes in an aggregate principal amount not to
exceed $82,500,000;

 

(aa)         obligations in respect of Disqualified Equity Interests in an
amount not to exceed $2,500,000 at any time outstanding;

 

(bb)         all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in Sections 7.03(a) through Section 7.03(aa) and Section 7.03(cc); and

 

--------------------------------------------------------------------------------


 

(cc)         Indebtedness in respect of Permitted Debt Exchange Notes incurred
or issued in accordance with Section 2.18 (and Permitted Refinancings thereof);

 

provided, however, that all Indebtedness permitted by this Section 7.03 which is
permitted to be secured pursuant to Section 7.01 and is secured by the
Collateral shall be subject to the following: (1) in the case of the
Indebtedness described in Section 7.03(w), all such Indebtedness incurred on the
Closing Date shall constitute “Second Lien Credit Agreement Secured Obligations”
under (and as defined in) the Closing Date Intercreditor Agreement and the
Second Lien Administrative Agent acting on behalf of the holders of such
Indebtedness shall have become party to the Closing Date Intercreditor Agreement
on the Closing Date; (2) in the case of such Indebtedness incurred after the
Closing Date, all such Indebtedness shall either constitute “First Lien Credit
Agreement Secured Obligations”, “Second Lien Credit Agreement Secured
Obligations” or shall be designated by the Borrower as “Additional First Lien
Debt” or “Additional Second Lien Debt” (in each case as defined in the Closing
Date Intercreditor Agreement) or otherwise constitute Indebtedness secured by
Liens that are subordinated to the Liens securing the Obligations (“Junior
Secured Financing”), (3) a Representative acting on behalf of the holders of
such Indebtedness shall have become party to or otherwise subject to the
provisions of the Closing Date Intercreditor Agreement, (4) if such Indebtedness
is designated as “Additional First Lien Debt” (as defined in the Closing Date
Intercreditor Agreement), a Representative acting on behalf of the holders of
such Indebtedness shall have become party to or otherwise subject to the
provisions of a Parity Intercreditor Agreement; provided, further, that if such
Indebtedness is the initial issuance of Indebtedness designated as “Additional
First Lien Debt” thereunder, then the Borrower, Holdings, Parent, the Subsidiary
Guarantors, the Administrative Agent and the Representative for such
Indebtedness shall have executed and delivered a Parity Intercreditor Agreement,
(5) if such Indebtedness is designated as “Additional Second Lien Debt” (as
defined in the Closing Date Intercreditor Agreement), a Representative acting on
behalf of the holders of such Indebtedness shall have become party to or
otherwise subject to the provisions of a Second Lien Parity Intercreditor
Agreement; provided, further, that if such Indebtedness is the initial issuance
of Indebtedness designated as “Additional Second Lien Debt” thereunder, then the
Borrower, Holdings, Parent, the Subsidiary Guarantors, the Second Lien
Administrative Agent and the Representative for such Indebtedness shall have
executed and delivered a Second Lien Parity Intercreditor Agreement, and
(6) with respect to any Junior Secured Financing, the Representative of such
Indebtedness shall have entered into an intercreditor agreement reasonably
satisfactory to the Administrative Agent or an amendment to the Closing Date
Intercreditor Agreement reasonably satisfactory to the Administrative Agent, in
each case to provide for such Liens to be subordinated to the Liens securing the
Obligations.

 

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums (including tender premiums) and other costs and
expenses (including OID) incurred in connection with such refinancing.

 

--------------------------------------------------------------------------------


 

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03.  The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of Parent dated such date prepared in
accordance with GAAP.

 

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in described in Sections 7.03(a) through 7.03(cc), Parent
shall, in its sole discretion, classify and reclassify or later divide, classify
or reclassify such item of Indebtedness (or any portion thereof) and will only
be required to include the amount and type of such Indebtedness in one or more
of the above clauses; provided that (w) all Indebtedness outstanding under the
Loan Documents will at all times be deemed to be outstanding in reliance only on
the exception in Section 7.03(a).

 

SECTION 7.04            Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of related transactions) all or substantially all of
its assets (whether now owned or hereafter acquired) to or in favor of any
Person (other than as part of the Transactions), except that:

 

(a)           any Restricted Subsidiary (other than the Borrower) may merge,
amalgamate or consolidate with (i) Parent or the Borrower (including a merger,
the purpose of which is to reorganize Parent or the Borrower into a new
jurisdiction); provided that in any such merger, amalgamation or consolidation
involving Parent, Parent shall be the continuing or surviving Person, and in any
such merger, amalgamation or consolidation involving the Borrower, the Borrower
shall be the continuing or surviving Person or (ii) one or more other Restricted
Subsidiaries (other than the Borrower); provided that when any Person that is a
Loan Party is merging with a Restricted Subsidiary that is not a Loan Party, the
Loan Party shall be the continuing or surviving Person or the surviving entity
shall substantially concurrently become a Loan Party; provided, further, that
any security interests granted to the Administrative Agent for the benefit of
the Secured Parties in the Collateral pursuant to the Collateral Documents shall
remain in full force and effect and perfected (to at least the same extent as in
effect immediately prior to such merger, consolidation, dissolution or
liquidation) and all actions required to maintain said perfected status have
been or will promptly be taken, in each case, as required by Sections 6.11 or
6.13 to the extent required pursuant to the Collateral and Guarantee
Requirement;

 

(b)           (i) any Restricted Subsidiary that is not a Loan Party may merge,
amalgamate or consolidate with or into any other Restricted Subsidiary that is
not a Loan Party, (ii) any Restricted Subsidiary (other than Borrower) may
liquidate or dissolve and (iii) any Restricted Subsidiary (other than Borrower)
may change its legal form if, with respect to clauses (ii) and (iii), the
Borrower determines in good faith that such action is in the best interest of
Parent and its Restricted Subsidiaries and is not materially disadvantageous to
the Lenders (it being understood that in the case of any change in legal form, a
Subsidiary that is a Guarantor will remain a Guarantor unless such Guarantor is
otherwise permitted to cease being a Guarantor hereunder);

 

(c)           any Restricted Subsidiary (other than Borrower) may Dispose of all
or substantially all of its assets (upon voluntary liquidation or otherwise) to
Parent, Holdings or the Borrower or to another Restricted Subsidiary; provided
that if the transferor in such a transaction is a Guarantor, then (i) the
transferee must be a Subsidiary Guarantor or Parent, Holdings or the Borrower or
(ii) to the extent constituting an Investment, such Investment must be a
permitted Investment in or Indebtedness of a Restricted Subsidiary which is not
a Loan Party in accordance with Sections 7.02 (other than Section 7.02(e) or
7.02(h)) and 7.03 (other than Section 7.03(c) and (d)), respectively;

 

--------------------------------------------------------------------------------


 

(d)           so long as no Event of Default has occurred and is continuing or
would result therefrom, Parent or the Borrower may merge or consolidate with any
other Person; provided that (i)  in any such merger or consolidation involving
Parent, Parent shall be the continuing or surviving Person, and in any such
merger or consolidation involving the Borrower, the Borrower shall be the
continuing or surviving Person; provided, further, that any security interests
granted to the Administrative Agent for the benefit of the Secured Parties in
the Collateral pursuant to the Collateral Documents shall remain in full force
and effect and perfected (to at least the same extent as in effect immediately
prior to such merger, consolidation, dissolution or liquidation), the Successor
Company shall, to the extent subject to the terms hereof, have complied with the
requirements of Section 6.11 and all actions required to maintain said perfected
status have been or will promptly be taken as required by Section 6.13 to the
extent required pursuant to the Collateral and Guarantee Requirement; or (ii) if
the Person formed by or surviving any such merger or consolidation is not Parent
or the Borrower (as applicable) (any such Person, the “Successor Company”),
(A) the Successor Company shall be an entity organized or existing under the
Laws of the United States or any state thereof or the District of Columbia,
(B) the Successor Company shall expressly assume all the obligations of Parent
or the Borrower (as applicable) under this Agreement and the other Loan
Documents to which Parent or the Borrower (as applicable) is a party pursuant to
a supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C)  each Guarantor, unless it is the other party to such
merger or consolidation, shall have confirmed that its Guaranty shall apply to
the Successor Company’s obligations under the Loan Documents, (D) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Security Agreement and other applicable Collateral
Documents confirmed that its obligations thereunder shall apply to the Successor
Company’s obligations under the Loan Documents, (E) if reasonably requested by
the Administrative Agent, each mortgagor of a Mortgaged Property, unless it is
the other party to such merger or consolidation, shall have by an amendment to
or restatement of the applicable Mortgage (or other instrument reasonably
satisfactory to the Administrative Agent) confirmed that its obligations
thereunder shall apply to the Successor Company’s obligations under the Loan
Documents, and (F) the Borrower shall have delivered to the Administrative Agent
an officer’s certificate stating that such merger or consolidation and such
supplement to this Agreement or any Collateral Document comply with this
Agreement; provided, further, that if the foregoing are satisfied, the Successor
Company will succeed to, and be substituted for, Parent or the Borrower (as
applicable) under this Agreement;

 

(e)           so long as no Event of Default has occurred and is continuing or
would result therefrom (in the case of a merger involving a Loan Party), any
Restricted Subsidiary (other than Borrower) may merge or consolidate with any
other Person in order to effect an Investment permitted pursuant to
Section 7.02; provided that the continuing or surviving Person shall be a
Restricted Subsidiary, which together with each of such surviving Person’s
Subsidiaries that are Restricted Subsidiaries, shall have complied with the
requirements of Section 6.11 or 6.13 to the extent required pursuant to the
Collateral and Guarantee Requirement;

 

(f)            the Borrower and the Restricted Subsidiaries may consummate the
Acquisition, related transactions contemplated by the Acquisition Agreement (and
documents related thereto) and the Transactions; and

 

(g)           so long as no Event of Default has occurred and is continuing or
would result therefrom, a merger, dissolution, liquidation, consolidation or
Disposition, the purpose of which is to effect a Disposition permitted pursuant
to Section 7.05 (other than Section 7.05(e)) or a Restricted Payment permitted
pursuant to Section 7.06 (other than Section 7.06(d)).

 

--------------------------------------------------------------------------------


 

SECTION 7.05            Dispositions.  Make any Disposition, except:

 

(a)           Dispositions of obsolete, worn out, used or surplus property,
whether now owned or hereafter acquired, in the ordinary course of business and
Dispositions of property no longer used or useful in the conduct of the business
of Parent or any of its Restricted Subsidiaries;

 

(b)           Dispositions of inventory in the ordinary course of business or
consistent with past practice, goods held for sale in the ordinary course of
business and immaterial assets (including allowing any registrations or any
applications for registration of any immaterial IP Rights to lapse or go
abandoned in the ordinary course of business) and termination of leases and
licenses in the ordinary course of business;

 

(c)           Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;

 

(d)           Dispositions of property (including Equity Interests in or
Indebtedness of Foreign Subsidiaries) to Parent or any Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party, (i) the
transferee thereof must be a Loan Party or (ii) if such transaction constitutes
an Investment, such transaction is permitted under Section 7.02 (other than
Section 7.02(e) or (h));

 

(e)           to the extent constituting Dispositions, transactions permitted by
(i) Section 7.01 (other than Section 7.01(i) and (l)(ii)), (ii) Section 7.02
(other than 7.02(e) or (h)), (iii) Section 7.04 (other than 7.04(g)) and
(iv) Section 7.06 (other than 7.06(d));

 

(f)            Dispositions to consummate the Transactions;

 

(g)           Dispositions of cash and Cash Equivalents;

 

(h)           leases, subleases, licenses or sublicenses (including licenses and
sublicenses of software or other IP Rights) and terminations thereof, in each
case in the ordinary course of business, and which do not materially interfere
with the business of Parent and its Restricted Subsidiaries (taken as a whole)
and (ii) Dispositions of IP Rights (including inbound licenses) that are no
longer material to the business of Parent and its Restricted Subsidiaries;

 

(i)            transfers of property subject to Casualty Events;

 

(j)            Dispositions of property; provided that (i) at the time of such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Default has occurred and is
continuing), no Event of Default shall have occurred and be continuing or would
result from such Disposition, (ii) with respect to Dispositions pursuant to this
Section 7.05(j) for an aggregate purchase price for all such Dispositions in
excess of $7,500,000 in any fiscal year, Parent or any of its Restricted
Subsidiaries shall receive not less than 75% of such consideration in the form
of cash or Cash Equivalents (in each case, free and clear of all Liens at the
time received, other than non-consensual Liens permitted by Section 7.01 and
Liens permitted by Sections 7.01(a), (f), (k), (l), (m), (n), (p), (q), (r)(i),
(r)(ii), (s), (dd) (only to the extent the Obligations are secured by such cash
and Cash Equivalents), (jj) and (kk) (only to the extent the Obligations are
secured by such cash and Cash Equivalents)); provided, however, that for the
purposes of this clause (ii), the following shall be deemed to be cash: (A) any
liabilities (as shown on Parent’s most recent balance sheet provided hereunder
or in the footnotes thereto) of Parent or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Obligations, that are assumed by the transferee with respect to

 

--------------------------------------------------------------------------------


 

the applicable Disposition and for which Parent and all of its Restricted
Subsidiaries shall have been validly released by all applicable creditors in
writing, (B) any securities received by Parent or the applicable Restricted
Subsidiary from such transferee that are converted by Parent or such Restricted
Subsidiary into cash or Cash Equivalents (to the extent of the cash or Cash
Equivalents received) within 180 days following the closing of the applicable
Disposition, and (C) aggregate non-cash consideration received by Parent or the
applicable Restricted Subsidiary having an aggregate fair market value
(determined as of the closing of the applicable Disposition for which such
non-cash consideration is received) not to exceed the greater of $10,000,000 and
15% of LTM EBITDA at any time and (iii) Parent or the applicable Restricted
Subsidiary complies with the applicable provision of Section 2.05(b);

 

(k)           Dispositions of non-core assets acquired in connection with
Permitted Acquisitions or other Investments; provided that (i) the aggregate
amount of such sales shall not exceed 25% of the fair market value of the
acquired entity or business and (ii) each such sale is in an arm’s-length
transaction and Parent or the respective Restricted Subsidiary receives at least
fair market value in exchange therefor;

 

(l)            Dispositions or discounts without recourse of accounts receivable
in connection with the compromise or collection thereof in the ordinary course
of business;

 

(m)          Dispositions of property pursuant to sale-leaseback transactions;
provided that to the extent the aggregate Net Proceeds from all such
Dispositions since the Closing Date exceeds $10,000,000, such excess shall be
reinvested in accordance with the definition of “Net Proceeds” or otherwise
shall be applied to prepay Loans in accordance with Section 2.05(b)(ii);

 

(n)           any swap of assets in exchange for services or other assets in the
ordinary course of business of comparable or greater value or usefulness to the
business of Parent and its Subsidiaries as a whole, as determined in good faith
by the management of Parent;

 

(o)           any sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

 

(p)           Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

(q)           the unwinding or settlement of any Swap Contract;

 

(r)            the lapse or abandonment in the ordinary course of business of
any registrations or applications for registration of any immaterial IP Rights;

 

(s)            Dispositions constituting any part of a reorganization and other
activities related to tax planning or tax reorganization that do not impair the
security interests granted to the Administrative Agent for the benefit of the
Secured Parties and are otherwise not materially adverse to the Lenders and
after giving effect to such Investment, reorganization or other activity,
Parent, Holdings, Borrower and the Restricted Subsidiaries comply with
Section 6.11;

 

(t)            [intentionally omitted];

 

(u)           Dispositions of non-Collateral assets in an aggregate amount not
to exceed $10,000,000; and

 

--------------------------------------------------------------------------------


 

(v)           Dispositions pursuant to agreements, instruments or arrangements
in existence on the Closing Date and set forth on Schedule 7.05(v);

 

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(a), (b), (d), (e), (f), (h), (i), (l), (p),
(q), (r) and (t), and except for Dispositions from a Loan Party to any other
Loan Party) shall be for no less than the fair market value of such property at
the time of such Disposition as determined by Parent in good faith.  To the
extent any Collateral is Disposed of as permitted by this Section 7.05 to any
Person other than a Loan Party, such Collateral shall be sold free and clear of
the Liens created by the Loan Documents, and the Administrative Agent shall be
authorized to take any actions deemed appropriate in order to effect the
foregoing.

 

SECTION 7.06            Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, except:

 

(a)           each Restricted Subsidiary may make Restricted Payments to Parent,
and other Restricted Subsidiaries of Parent (and, in the case of a Restricted
Payment by a non-wholly owned Restricted Subsidiary, to Parent and any other
Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary  based on their relative ownership interests of the
relevant class of Equity Interests);

 

(b)           Parent and each Restricted Subsidiary may declare and make
dividend payments or other Restricted Payments payable solely in the Equity
Interests of such Person (and, in the case of such a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to Parent and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);

 

(c)           Restricted Payments made (i) on the Closing Date to consummate the
Transactions, (ii) in respect of working capital adjustments or purchase price
adjustments pursuant to the Acquisition Agreement, any Permitted Acquisition or
other permitted Investments and (iii) in order to satisfy indemnity and other
similar obligations under the Acquisition Agreement;

 

(d)           to the extent constituting Restricted Payments, Parent (or any
direct or indirect parent thereof) and its Restricted Subsidiaries may enter
into and consummate transactions permitted by any provision of Section 7.02
(other than 7.02(e) and 7.02(m)), Section 7.04 (other than 7.04(g)), 7.05 (other
than 7.05(e)(iv) and 7.05(g)) or Section 7.08 (other than 7.08(f), 7.08(g),
7.08(h), and 7.08(m));

 

(e)           repurchases of Equity Interests in Parent or any Restricted
Subsidiary deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants;

 

(f)            Parent and each Restricted Subsidiary may (i) pay (or make
Restricted Payments to allow any direct or indirect parent thereof to pay) for
the repurchase, retirement or other acquisition or retirement for value of
Equity Interests of such Restricted Subsidiary (or of Parent or any other direct
or indirect parent thereof) held by any future, present or former employee,
officer, director, manager or consultant (or any spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees of any of
the foregoing) of a Restricted Subsidiary or Parent (or any direct or indirect
parent thereof) or (ii) make Restricted Payments in the form of distributions to
allow Parent or any direct or indirect parent of Parent to pay principal or
interest on promissory notes that were issued to any future, present or former
employee, officer, director, manager or consultant (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees
of any of the foregoing) of a Restricted Subsidiary (or Parent or any other
direct or indirect parent thereof) in lieu of cash payments for

 

--------------------------------------------------------------------------------


 

the repurchase, retirement or other acquisition or retirement for value of such
Equity Interests held by such Persons, in each case, upon the death, disability,
retirement or termination of employment of any such Person or pursuant to any
employee, manager or director equity plan, employee, manager or director stock
option plan or any other employee, manager or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
employee, director, officer or consultant of such Restricted Subsidiary (or
Parent or any other direct or indirect parent thereof) or any of its Restricted
Subsidiaries; provided that the aggregate amount of Restricted Payments made
pursuant to this Section 7.06(f) together with the aggregate amount of loans and
advances to a parent of Parent made pursuant to Section 7.02(m) in lieu of
Restricted Payments permitted by this Section 7.06(f) shall not exceed
$6,000,000 in any calendar year (with unused amounts in any calendar year being
carried over to succeeding calendar years subject to a maximum (without giving
effect to the following proviso) of $12,000,000 in any calendar year); provided,
further, that such amount in any calendar year may further be increased by an
amount not to exceed:

 

(A)          amounts used to increase the Cumulative Credit pursuant to clauses
(b) and (c) of the definition of “Cumulative Credit”;

 

(B)          Excluded Contributions;

 

(C)          the Net Proceeds of key man life insurance policies received by
Parent or its Restricted Subsidiaries less the amount of Restricted Payments
previously made with the cash proceeds of such key man life insurance policies;

 

provided, further, that cancellation of Indebtedness owing to Parent from
members of management of Parent, any of Parent’s direct or indirect parent
companies or any of Parent’s Restricted Subsidiaries in connection with a
repurchase of Equity Interests of Parent or any of Parent’s direct or indirect
parent companies will not be deemed to constitute a Restricted Payment for
purposes of this covenant or any other provision of this Agreement;

 

(g)           so long as no Event of Default has occurred and is continuing or
would result therefrom (other than (i) in the case of any Restricted Payment
made using the portion of the Cumulative Credit described in clause (a) of the
definition thereof, in which case no Event of Default pursuant to
Section 8.01(a) or (f) shall have occurred and be continuing or would result
therefrom, or (ii) in the case of any Restricted Payment made using the portion
of the Cumulative Credit described in clause (c)(i) of the definition thereof),
Parent may make Restricted Payments in an aggregate amount not to exceed
(x) $25,000,000 plus (y) the Cumulative Credit at such time; provided that with
respect to any Restricted Payment made pursuant to clause (y) above, solely to
the extent such payments are made in reliance on clause (b) of the definition of
“Cumulative Credit”, the Consolidated Total Net Leverage Ratio (calculated on a
Pro Forma Basis in accordance with Section 1.09) is less than or equal to 3.00
to 1.00;

 

(h)           Parent may make Restricted Payments to any direct or indirect
parent of Parent:

 

(i)            to pay its operating costs and expenses incurred in the ordinary
course of business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), incurred in the ordinary course of business and attributable to the
ownership or operations of Parent and its Restricted Subsidiaries, Transaction
Expenses and any fees and expenses of and indemnification claims made by
directors or officers of such parent attributable to the ownership or operations
of Parent and its Restricted Subsidiaries;

 

--------------------------------------------------------------------------------


 

(ii)           the proceeds of which shall be used to pay (or make Restricted
Payments to allow any direct or indirect parent thereof to pay) franchise or
similar Taxes, other fees and expenses required to maintain its (or any of its
direct or indirect parents’) corporate or limited liability company existence;

 

 

(iii)          (A) for any taxable period in which Parent and/or any of its
Subsidiaries is a member of a consolidated, combined or similar income tax group
of which Parent is the common parent (a “Tax Group”), to pay the portion of any
federal, foreign, state and/or local income taxes of such Tax Group that are
attributable to the taxable income of Parent and/or its Subsidiaries; provided
that, for each taxable period, the amount of such payments made in respect of
such taxable period in the aggregate shall not exceed the amount that Parent and
its Subsidiaries would have been required to pay as a stand-alone consolidated,
combined or similar income tax group; provided, further, that the permitted
payment pursuant to this clause (iii) with respect to any Taxes of any
Unrestricted Subsidiary for any taxable period shall be limited to the amount
actually paid with respect to such period by such Unrestricted Subsidiary to
Parent or its Restricted Subsidiaries for the purposes of paying such
consolidated, combined or similar income Taxes; and (B) for any fiscal quarter
in which Parent is treated as a partnership or disregarded entity owned by a
partnership for federal income tax purposes, an amount for the immediately
preceding fiscal quarter equal to the product of (x) the net taxable income of
Parent, if positive, for such immediately preceding fiscal quarter, determined
by disregarding any tax basis adjustments under Section 743(b) of the Code and
(y) the sum of the maximum federal, state and local income tax rates (including
pursuant to Section 1411 of the Code), reduced by any deduction or credit
allowable for state and local taxes, and reflecting any reduced rate applicable
to any special class of income that is in effect for such immediately preceding
fiscal quarter for taxable corporations or individuals (whichever is higher) in
any jurisdiction in the United States (any amount permitted to be paid under
this Section 7.06(h)(iii), a “Tax Distribution”);

 

(iv)          to finance any Investment that would be permitted to be made
pursuant to Sections 7.02 and 7.08 if such parent were subject to such Sections;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment, (B) such parent shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed to Parent or the
Restricted Subsidiaries or (2) the merger (to the extent permitted in
Section 7.04) of the Person formed or acquired into Parent or its Restricted
Subsidiaries in order to consummate such Investment, in each case, in accordance
with the requirements of Section 6.11 and (C) such contribution shall constitute
an Investment by Parent or the applicable Restricted Subsidiaries, as the case
may be, at the date of such contribution or merger, as applicable, in an amount
equal to the amount of such Restricted Payment;

 

(v)           the proceeds of which (A) shall be used to pay customary salary,
bonus and other benefits payable to officers and employees of any direct or
indirect parent company of Parent to the extent such salaries, bonuses and other
benefits are attributable to the ownership or operation of Parent and the
Restricted Subsidiaries or (B) shall be used to make payments permitted under
Sections 7.08(e), (i), (j), (k), (l), (m) and (p) (but only to the extent such
payments have not been and are not expected to be made by Parent or a Restricted
Subsidiary); and

 

(vi)          the proceeds of which shall be used to make Restricted Payments to
allow any direct or indirect parent of Parent to pay fees and expenses (other
than to Affiliates) related to any unsuccessful equity or debt offering by
Parent (or any direct or indirect parent thereof) that is directly attributable
to the operations of Parent and its Restricted Subsidiaries;

 

--------------------------------------------------------------------------------


 

(i)            payments made or expected to be made by Parent, Borrower or any
of the Restricted Subsidiaries (or Restricted Payments to allow any direct or
indirect parent thereof to make payments) in respect of withholding or similar
Taxes payable by or with respect to any future, present or former employee,
director, manager or consultant (or any spouses, former spouses, successors,
executors, administrators, heirs, legatees or distributees of any of the
foregoing) and any repurchases of Equity Interests in consideration of such
payments including deemed repurchases, in each case, in connection with the
exercise of stock options;

 

(j)            (i) any Restricted Payment by Parent or any other direct or
indirect parent of Parent to pay listing fees and other costs and expenses
attributable to being a publicly traded company which are reasonable and
customary and (ii) additional Restricted Payments in an aggregate amount per
annum not to exceed $10,750,000;

 

(k)           Parent or any of the Restricted Subsidiaries may pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) cash
in lieu of fractional Equity Interests in connection with (x) any dividend,
split or combination thereof or (y) any Permitted Acquisition;

 

(l)            Restricted Payments in the amount of any Excluded Contribution;

 

(m)          any purchase, repurchase, redemption, defeasance or other
acquisition or retirement of Equity Interests (“Treasury Capital Stock”) or
Junior Financing made by exchange (including any such exchange pursuant to the
exercise of a conversion right or privilege in connection with which cash is
paid in lieu of the issuance of fractional shares) for, or out of the proceeds
of the substantially concurrent sale of, Equity Interests of Parent (other than
Disqualified Equity Interests) (“Refunding Capital Stock”) or a substantially
concurrent contribution to the equity (other than through the issuance of
Disqualified Equity Interests or through an Excluded Contribution) of Parent;
provided, however, that to the extent so applied, the Net Proceeds, or fair
market value of property or assets or of marketable securities, from such sale
of Equity Interests or such contribution will be excluded from clause (c) of the
Cumulative Amount;

 

(n)           any Restricted Payments made on the date of consummation of the
GEE Acquisition in connection with the Amendment Transactions to fund the
redemption of the EMC Parent Preferred Units;

 

(o)           the payment of any Restricted Payment within 60 days after the
date of declaration thereof, if at the date of declaration such Restricted
Payment would have complied with the provisions of this Agreement; and

 

(p)           so long as no Event of Default has occurred and is continuing or
would result therefrom, Parent or any Restricted Subsidiary may make Restricted
Payments in an unlimited amount so long as the Consolidated Total Net Leverage
Ratio (calculated on a Pro Forma Basis) as of the end of the most recent Test
Period is no greater than 3.00:1.00.

 

SECTION 7.07            [Reserved].

 

SECTION 7.08            Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate of Parent, whether or not in the
ordinary course of business, in each case involving aggregate payments or
consideration in excess of $3,000,000, other than:

 

(a)           transactions among Parent and its Restricted Subsidiaries or any
entity that becomes a Restricted Subsidiary as a result of such transaction;

 

--------------------------------------------------------------------------------


 

(b)           on terms substantially as favorable to Parent or such Restricted
Subsidiary as would be obtainable by Parent or such Restricted Subsidiary at the
time in a comparable arm’s-length transaction with a Person other than an
Affiliate;

 

(c)           the Transactions and the payment of fees and expenses (including
Transaction Expenses) as part of or in connection with the Transactions;

 

(d)           the issuance of Equity Interests to any officer, director,
employee or consultant of Parent or any of its Restricted Subsidiaries in
connection with the Transactions;

 

(e)           [Reserved];

 

(f)            Restricted Payments permitted under Section 7.06;

 

(g)           loans and other Investments among Parent and its Subsidiaries and
joint ventures (to the extent any such Subsidiary that is not a Restricted
Subsidiary or any such joint venture is only an Affiliate as a result of
Investments by Parent and/or its Restricted Subsidiaries in such Subsidiary or
joint venture) to the extent otherwise permitted under Section 7.02;

 

(h)           transactions by Parent and its Restricted Subsidiaries permitted
under an express provision (including any exceptions thereto) of this Article 7;

 

(i)            employment and severance arrangements between Parent and its
Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements in the ordinary course of business;

 

(j)            the payment of customary fees and reasonable out of pocket costs
to, and indemnities provided on behalf of, directors, officers, employees and
consultants of Parent and its Restricted Subsidiaries (or any direct or indirect
parent of Parent) in the ordinary course of business to the extent attributable
to the ownership or operation of Parent and its Restricted Subsidiaries;

 

(k)           transactions pursuant to agreements, instruments or arrangements
(i) in existence on the Closing Date and set forth on Schedule 7.08(k) or
(ii) in existence on the Amendment No. 1 Effective Date and disclosed by Parent
in any public filing made under the Securities Act, or any amendment thereto to
the extent such an amendment is not adverse to the Lenders in any material
respect;

 

(l)            [intentionally omitted];

 

(m)          payments by Parent or any of its Subsidiaries pursuant to any tax
sharing agreements with any direct or indirect parent of Parent to the extent
attributable to the ownership or operation of Parent and the Subsidiaries, but
only to the extent permitted by Section 7.06(h)(iii);

 

(n)           the issuance or transfer of Equity Interests (other than
Disqualified Equity Interests) of Parent, including to any former, current or
future director, manager, officer, employee or consultant (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees,
distributes or Affiliate of any of the foregoing) of Parent, any of its
Subsidiaries or any direct or indirect parent thereof;

 

(o)           transactions with customers, clients, joint venture partners,
suppliers or purchasers or sellers of goods or services, in each case in the
ordinary course of business and otherwise in

 

--------------------------------------------------------------------------------


 

compliance with the terms of this Agreement that are fair to Parent and the
Restricted Subsidiaries, in the reasonable determination of the board of
directors or the senior management of Parent, or are on terms at least as
favorable (as reasonably determined by Parent) as might reasonably have been
obtained at such time from an unaffiliated party;

 

(p)           (i) any payments required to be made pursuant to the Acquisition
Agreement and the GEE Acquisition and (ii) the Transactions and the Amendment
Transactions;

 

(q)           the payment of reasonable out-of-pocket costs and expenses and
indemnities pursuant to the stockholders agreement or the registration and
participation rights agreement entered into on the Closing Date in connection
therewith;

 

(r)            transactions in which Parent or any of the Restricted
Subsidiaries, as the case may be, deliver to the Administrative Agent a letter
from an Independent Financial Advisor stating that such transaction is fair to
Parent or such Restricted Subsidiary from a financial point of view or meets the
requirements of Section 7.08(b); and

 

(s)            payments to or from, and transactions with, joint ventures (to
the extent any such joint venture is only an Affiliate as a result of
Investments by Parent and the Restricted Subsidiaries in such joint venture) in
the ordinary course of business to the extent otherwise permitted under
Section 7.02.

 

SECTION 7.09            Burdensome Agreements.  Enter into or permit to exist
any Contractual Obligation (other than this Agreement or any other Loan
Document) that limits the ability of:

 

(a)           any Restricted Subsidiary that is not a Guarantor to make
Restricted Payments to the Borrower or Parent; or

 

(b)           any Loan Party to create, incur, assume or suffer to exist Liens
on property of such Person for the benefit of the Lenders with respect to the
Facilities and the Obligations;

 

provided that the foregoing Sections 7.09(a) and (b) shall not apply to
Contractual Obligations which:

 

(i)            (x) exist on the Closing Date and (to the extent not otherwise
permitted by this Section 7.09) are listed on Schedule 7.09 and (y) to the
extent Contractual Obligations permitted by clause (x) are set forth in an
agreement evidencing Indebtedness, are set forth in any agreement evidencing any
permitted modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing (taken as a whole) does not materially expand the scope of such
Contractual Obligation (as reasonably determined by Parent);

 

(ii)           are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
Contractual Obligations were not entered into in contemplation of such Person
becoming a Restricted Subsidiary; provided, further, that this clause (ii) shall
not apply to Contractual Obligations that are binding on a Person that becomes a
Restricted Subsidiary pursuant to Section 6.14;

 

(iii)          represent Indebtedness of a Restricted Subsidiary which is not a
Loan Party which is permitted by Section 7.03 and which does not apply to any
Loan Party;

 

--------------------------------------------------------------------------------


 

(iv)          are customary restrictions (as reasonably determined by Parent)
that arise in connection with (x) any Lien permitted by Sections 7.01(a), (b),
(f), (i), (j)(i), (k), (l), (p), (q), (r)(i), (r)(ii), (s), (u), (v), (w), (z),
(aa), (dd), (ee), (gg), (ii), (jj), and (kk) and relate to the property subject
to such Lien or (y) arise in connection with any Disposition permitted by
Section 7.04 or 7.05 and relate solely to the assets or Person subject to such
Disposition;

 

(v)           are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture and its equity;

 

(vi)          are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 7.03 but solely to the extent any
negative pledge relates to (i) the property financed by such Indebtedness and
the proceeds, accessions and products thereof or (ii) the property secured by
such Indebtedness and the proceeds, accessions and products thereof so long as
the agreements governing such Indebtedness permit the Liens securing the
Obligations;

 

(vii)         are customary restrictions on leases, subleases, licenses or asset
sale agreements otherwise permitted hereby so long as such restrictions relate
to the property interest, rights or the assets subject thereto;

 

(viii)        comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Sections 7.03(b), (e), (g), (n)(i), (u), (w),
(y) and (bb) and to the extent that such restrictions apply only to the property
or assets securing such Indebtedness or, in the case of Section 7.03(g) or (u),
to the Restricted Subsidiaries incurring or guaranteeing such Indebtedness;

 

(ix)          are customary provisions restricting subletting, transfer or
assignment of any lease governing a leasehold interest of Parent or any
Restricted Subsidiary;

 

(x)           are customary provisions restricting assignment or transfer of any
agreement entered into in the ordinary course of business;

 

(xi)          are restrictions on cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business;

 

(xii)         arise in connection with cash or other deposits permitted under
Sections 7.01 and 7.02 and limited to such cash or deposit;

 

(xiii)        comprise restrictions imposed by any agreement governing
Indebtedness entered into on or after the Closing Date and permitted under
Section 7.03 that are, taken as a whole, in the good faith judgment of Parent,
either (a) no more restrictive than the restrictions contained in this Agreement
or (b) no more restrictive with respect to the Borrower or Parent or any
Restricted Subsidiary than customary market terms for Indebtedness of such type,
so long as Parent shall have determined in good faith that such restrictions
pursuant to this clause (b) will not affect its obligation or ability to make
any payments required hereunder;

 

(xiv)        are restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;

 

--------------------------------------------------------------------------------


 

(xv)         are restrictions regarding licensing or sublicensing by Parent and
its Restricted Subsidiaries of IP Rights (including customary restrictions on
assignment contained in license or sublicense agreements) entered into in the
ordinary course of business;

 

(xvi)        are restrictions contained in the Second Lien Loan Documents and
documents otherwise governing Indebtedness permitted pursuant to
Section 7.03(w); and

 

(xvii)       are restrictions on cash earnest money deposits in favor of sellers
in connection with acquisitions not prohibited hereunder.

 

SECTION 7.10            [Reserved].

 

SECTION 7.11            Consolidated First Lien Net Leverage Ratio.  Permit the
Consolidated First Lien Net Leverage Ratio as of the last day of any Test Period
ending on any date set forth below to be greater than the ratio set forth below.

 

Last date of Test Period

 

Consolidated First Lien Net Leverage Ratio

Last day of the first full fiscal quarter ending after the Amendment No. 1
Effective Date and the last day of each fiscal quarter thereafter through
December 31, 2017

 

3.75:1.00

March 31, 2018

 

3.50:1.00

June 30, 2018

 

3.50:1.00

September 30, 2018

 

3.50:1.00

December 31, 2018

 

3.50:1.00

March 31, 2019

 

3.25:1.00

June 30, 2019

 

3.25:1.00

September 30, 2019

 

3.25:1.00

December 31, 2019

 

3.25:1.00

March 31, 2020 and the last day of each fiscal quarter of Parent thereafter

 

3.00:1.00

 

SECTION 7.12            [Reserved].

 

SECTION 7.13            Prepayments, Etc. of Subordinated Indebtedness.

 

(a)           Prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof in any manner (it being understood that payments
of regularly scheduled principal, interest and mandatory prepayments and “AHYDO”
payments and, subject to no Event of Default arising under Section 8.01(a) or
(f) then existing or resulting therefrom, in connection with the amendment of
any Junior Financing, the payment of related fees (other than in connection with
any amendment that reduces or forgives the commitments, outstanding principal
amount or effective yield of such Junior Financing) shall be permitted) any
Indebtedness for borrowed money of a Loan Party (other than intercompany
indebtedness) that is (x) subordinated in right of payment to the Obligations
expressly by its terms or (y) is secured on a junior lien basis to the Liens
securing the Obligations (including the Second Lien Term Loans) (collectively,
“Junior Financing”), except (i) the refinancing thereof with any Indebtedness
(to the extent such Indebtedness constitutes a Permitted Refinancing and, if
such Indebtedness was originally incurred under Section 7.03(g), is permitted
pursuant to Section 7.03(g)), to the extent not required to prepay any Loans
pursuant to Section 2.05(b), (ii) the conversion or exchange of any Junior
Financing to Equity Interests (other than Disqualified Equity Interests) of
Parent or any of its direct or indirect parents, (iii) the prepayment of
Indebtedness of Parent or any Restricted Subsidiary to Parent or any Restricted

 

--------------------------------------------------------------------------------


 

Subsidiary, subject to the subordination provisions applicable to any such
Indebtedness, (iv) prepayments of principal of and any required premium on loans
under the Second Lien Credit Agreement (or any comparable provision of a
Permitted Refinancing thereof) in connection with the removal of a lender
pursuant to Section 3.07 of the Second Lien Credit Agreement (or any comparable
provision of a Permitted Refinancing thereof or the payment of any fees in
connection with amendments thereto), (v) repayments of the seller financing
permitted by Section 7.03(v), (vi) so long as no Event of Default has occurred
and is continuing or would result therefrom (other than any repayment,
redemption, purchase, defeasance or other payment made using (i) the portion of
the Cumulative Credit described in clause (a) of the definition thereof, in
which case no Event of Default pursuant to Section 8.01(a) or (f) shall have
occurred and be continuing or would result therefrom, or (ii) the portion of the
Cumulative Credit described in clause (c)(i) if the definition thereof),
repayments, redemptions, purchases, defeasances and other payments in respect of
Junior Financings prior to their scheduled maturity in an aggregate amount not
to exceed $10,000,000 plus the Cumulative Credit at such time; provided that
solely to the extent such payments are made in reliance on clause (b) of the
definition of “Cumulative Credit”, the Consolidated Total Net Leverage Ratio
(calculated on a Pro Forma Basis in accordance with Section 1.09) is less than
or equal to 3.00 to 1.00 and (vii) the redemption, repurchase or retirement of
Junior Financing if, at the date of the applicable redemption notice, such
payment would have complied with the provisions hereof as if it were and is
deemed at such time to be made at the time of such notice.

 

(b)           Amend, modify or change any term or condition of any Junior
Financing Documentation in respect of any Specified Junior Financing Obligation
(x) in the case of the Second Lien Credit Agreement or the documentation
governing Second Lien Incremental Equivalent Debt, any Second Lien Credit
Agreement Refinancing Indebtedness and any other Second Lien Secured Obligations
(and any Permitted Refinancing in respect of the foregoing), in violation of the
Closing Date Intercreditor Agreement or the definition of “Permitted
Refinancing” and (y) in respect of any other Junior Financing, in violation of
the definition of “Permitted Refinancing” or any applicable subordination or
intercreditor agreement.

 

Notwithstanding anything to the contrary in any Loan Document, the Borrower,
Parent and any Restricted Subsidiary may make regularly scheduled payments of
interest and fees on the Second Lien Term Facility or any Junior Financing, and
may make any payments required by the terms of such Indebtedness in order to
avoid the application of Section 163(e)(5) of the Code to such Indebtedness.

 

SECTION 7.14            Permitted JV Holdings Activities.  With respect to JV
Holdings, engage in any operating or business activities; provided that the
following and any activities incidental thereto shall be permitted in any event:
(i) its ownership of its rights in respect of the Equity Interests of WMS and
activities incidental thereto, including payment of dividends and other amounts
in respect of its Equity Interests permitted under Section 7.06, (ii) the
maintenance of its legal existence (including the ability to incur fees, costs
and expenses relating to such maintenance), (iii) the performance of its
obligations with respect to the Loan Documents, the Second Lien Loan Documents
and any other documents governing Indebtedness permitted to be incurred by
Parent, the Borrower or a Restricted Subsidiary pursuant to Section 7.03,
(iv) Guaranteed Obligations in respect of Indebtedness of Parent, the Borrower
and the Restricted Subsidiaries permitted under Section 7.03, including any
Permitted Refinancing thereof, (v) holding any cash or property (but not
operating any property) and (vi) any activities incidental or reasonably related
to the foregoing.  JV Holdings shall not incur any Liens on its rights in
respect of the Equity Interests of the WMS, other than non-consensual Liens and
those for the benefit of the First Lien Secured Obligations and the Second Lien
Secured Obligations (subject at all times to the Closing Date Intercreditor
Agreement) and JV Holdings shall not own any Equity Interests other than those
of WMS.

 

--------------------------------------------------------------------------------


 

ARTICLE 8
EVENTS OF DEFAULT AND REMEDIES

 

SECTION 8.01            Events of Default.  Any of the following from and after
the Closing Date shall constitute an event of default (an “Event of Default”):

 

(a)           Non-Payment.  Any Loan Party fails to pay (i) when and as required
to be paid herein, any amount of principal of any Loan, or (ii) within five
Business Days after the same becomes due, any interest on any Loan or any
Unreimbursed Amount (to the extent that such Unreimbursed Amount has not been
refinanced by a Revolving Credit Borrowing in accordance with Section 2.03(c)),
any fees or other amounts payable hereunder or with respect to any other Loan
Document; or

 

(b)           Specific Covenants.  The Borrower, Parent or any Restricted
Subsidiary fails to perform or observe any term, covenant or agreement contained
in any of Section 6.03(a) or 6.05(a) (solely with respect to the Borrower) or
Article 7; provided, that the covenant in Section 7.11 is subject to cure
pursuant to Section 8.04; or

 

(c)           Other Defaults.  Parent, the Borrower or any Restricted Subsidiary
fails to perform or observe any other covenant or agreement (not specified in
Section 8.01(a), (b) or (d)) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days after receipt by
the Borrower of written notice thereof from the Administrative Agent; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by any Loan Party herein,
in any other Loan Document, or in any document required to be delivered in
connection herewith or therewith shall be incorrect in any material respect (or,
in the case of any representation and warranty qualified by materiality, in all
respects) when made or deemed made, which in the case of such representations
and warranties that are capable of being cured, shall not be cured within a
period of thirty (30) days from receipt by the Borrower of written notice
thereof from the Administrative Agent; or

 

(e)           Cross-Default.  Any Loan Party or any Restricted Subsidiary
(A) fails to make any payment beyond the applicable grace period, if any,
whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise, in respect of any Indebtedness (other than Indebtedness hereunder,
but including Indebtedness outstanding under the Second Lien Loan Documents)
having an aggregate outstanding principal amount of not less than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness, or any other event occurs (other than, with
respect to Indebtedness consisting of Swap Contracts, termination events or
equivalent events pursuant to the terms of such Swap Contracts and not as a
result of any default thereunder by any Loan Party), the effect of which default
or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause (after delivery of any notice if required
and after giving effect to any waiver, amendment, cure or grace period), with
the giving of notice if required, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided that this clause (B) shall not apply to
(i) secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder, (ii) any Indebtedness if (x) the sole remedy of
the holder thereof in the event of the non-payment of such Indebtedness or the
non-payment or non-performance of obligations related thereto or (y) the sole
rights of the holder(s) thereof is to elect, in each case, to convert such
Indebtedness into Qualified Equity Interests and cash in lieu of fractional
shares and (iii) in the case of Indebtedness which the holder thereof may elect
to convert into Qualified Equity Interests, such Indebtedness from and after

 

--------------------------------------------------------------------------------


 

the date, if any, on which such conversion has been effected; provided, further,
that such failure is unremedied or is not waived by the holders of such
Indebtedness prior to any termination of the Commitments or acceleration of the
Loans pursuant to Section 8.02; or

 

(f)            Insolvency Proceedings, Etc.  Other than with respect to any
dissolutions otherwise permitted hereunder, any Loan Party or any Material
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes a general assignment for the benefit of creditors;
or applies for or consents to the appointment of any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or substantially all
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 consecutive calendar days, or an order for relief
is entered in any such proceeding; or

 

(g)           [Reserved]; or

 

(h)           Judgments.  There is entered against any Loan Party or any
Restricted Subsidiary a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
either (i) independent third-party insurance as to which the insurer does not
deny coverage or (ii) another creditworthy (as reasonably determined by the
Administrative Agent) indemnitor); and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of 60 consecutive days; or

 

(i)            Invalidity of Loan Documents.  Any material provision of the Loan
Documents, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations (other than (i) contingent obligations as to which no
claim has been asserted, (ii) obligations in respect of outstanding Letters of
Credit that have been Cash Collateralized, back-stopped by a letter of credit
reasonably satisfactory to the applicable L/C Issuer or deemed reissued under
another agreement reasonably acceptable to the applicable L/C Issuer,
(iii) obligations under the Secured Hedge Agreements and (iv) Cash Management
Obligations), ceases to be in full force and effect; or any Loan Party contests
in writing the validity or enforceability of any provision of any Loan Document
or the validity or priority of a Lien as required by the Collateral Documents on
a material portion of the Collateral; or any Loan Party denies in writing that
it has any or further liability or obligation under any Loan Document (other
than as a result of repayment in full of the Obligations (other than in
accordance with its terms) and termination of the Aggregate Commitments), or
purports in writing to revoke or rescind any Loan Document (other than in
accordance with its terms); or

 

(j)            Change of Control.  There occurs any Change of Control; or

 

(k)           Collateral Documents.  Any Collateral Document after delivery
thereof pursuant to Section 4.01, 6.11 or 6.13 shall for any reason (other than
pursuant to the terms thereof including as a result of a transaction not
prohibited under this Agreement) cease to create a valid and perfected Lien,
with the priority required by the Collateral Documents on and security interest
in any material portion of the Collateral purported to be covered thereby,
subject to Liens permitted under Section 7.01 or any Loan Party contests in
writing the validity or priority of a Lien, (i) except to the extent that any
such perfection or priority is not required pursuant to the Collateral and
Guarantee Requirement or results from the failure of the Administrative Agent to
maintain possession of certificates actually delivered to it representing

 

--------------------------------------------------------------------------------


 

securities or negotiable instruments pledged under the Collateral Documents
which does not arise from a breach by a Loan Party of its obligations under the
Loan Documents or take other required actions required to be taken by the
Administrative Agent under the Loan Documents and (ii) except as to Collateral
consisting of Real Property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has not denied coverage; or

 

(l)            ERISA.  (i) An ERISA Event occurs which has resulted or would
reasonably be expected to result in a Material Adverse Effect, (ii) a Loan
Party, any Restricted Subsidiary or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan and a Material Adverse Effect would reasonably be expected to
result or (iii) a termination, withdrawal or noncompliance with applicable Law
or plan terms or other event similar to an ERISA Event occurs with respect to a
Foreign Plan that would reasonably be expected to result in a Material Adverse
Effect, either individually or in the aggregate with each other such event.

 

SECTION 8.02            Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent may,
with the consent of the Required Lenders, and, at the request of the Required
Lenders shall, take any or all of the following actions:

 

(i)            declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(ii)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower (to the extent permitted by
applicable law);

 

(iii)          require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

(iv)          exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
Law;

 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States or any Debtor Relief Laws, the obligation of each Lender to make Loans
and any obligation of the L/C Issuers to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

 

Notwithstanding anything to the contrary contained herein, neither the
Administrative Agent nor any Lender shall take any action pursuant hereto that
would constitute or result in any assignment of the FCC Authorizations or
transfer of control of the Borrower or any Subsidiaries if such assignment or
transfer of control would require, under then-existing Law (including the
Communications Act), the prior approval of the FCC, without first obtaining such
approval of the FCC (to the extent required to do so).  Subject to the terms and
conditions herein, each of Parent and the Borrower agrees,

 

--------------------------------------------------------------------------------


 

after the occurrence and during the continuance of any Event of Default, to
cooperate fully in obtaining any approval of the FCC and any other Governmental
Authority that is then required under the Communications Act.

 

SECTION 8.03            Application of Funds.  After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order (to the fullest extent permitted by
mandatory provisions of applicable Law):

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article 3) payable to each Agent in its capacity as such hereunder;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders hereunder (including Attorney Costs payable under Section 10.04 and
amounts payable under Article 3), ratably among them in proportion to the
amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, and any Secured Obligations
constituting fees, premiums and scheduled periodic payments due under Treasury
Services Agreements or Secured Hedge Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Third
payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any Secured Obligations constituting breakage, termination or
other payments under Treasury Services Agreements or Secured Hedge Agreements,
ratably among the Secured Parties in proportion to the respective amounts
described in this clause Fourth held by them;

 

Fifth, to the payment of all other Secured Obligations of the Loan Parties that
are due and payable to the Administrative Agent and the other Secured Parties on
such date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

 

Last, the balance, if any, after all of the Secured Obligations then earned, due
and payable have been paid in full, to the Borrower or as otherwise required by
Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Secured Obligations, if any, in the order set forth above and, if no
Secured Obligations remain outstanding, to the Borrower as applicable, or as
otherwise required by the Intercreditor Agreements.

 

SECTION 8.04            Borrower’s Right to Cure.  Notwithstanding anything to
the contrary contained in Section 8.01 or Section 8.02:

 

--------------------------------------------------------------------------------


 

(a)           For the purpose of determining whether an Event of Default under
Section 7.11 has occurred, the Borrower may on one or more occasions designate
any portion of the net cash proceeds from a sale or issuance of Qualified Equity
Interests of Parent (the “Cure Amount”) as an increase to Consolidated EBITDA
for the applicable fiscal quarter; provided that such amounts to be designated
(i) are actually received by Parent after the first day of the applicable fiscal
quarter and on or prior to the tenth Business Day after the date on which
financial statements are required to be delivered with respect to such fiscal
quarter (the “Cure Expiration Date”) and (ii) do not exceed the aggregate amount
necessary to cure any Event of Default under Section 7.11 as of such date.  The
Cure Amount shall be added to Consolidated EBITDA for the applicable fiscal
quarter and included when calculating Consolidated EBITDA for each Test Period
that includes such fiscal quarter.

 

(b)           The parties hereby acknowledge that this Section 8.04 may not be
relied on for purposes of calculating any financial ratios other than for
determining actual compliance with Section 7.11 and shall not result in any
adjustment to any amounts hereunder (including the amount of the Cumulative
Credit, Indebtedness, Total Assets, LTM EBITDA, Consolidated First Lien Net Debt
or Consolidated Total Net Debt or any other calculation of net leverage or
Indebtedness hereunder (directly or by way of netting) and shall not be included
for purposes of determining pricing, mandatory prepayments, financial
ratio-based conditions and the availability or amount permitted pursuant to any
covenant under Article 7) with respect to the quarter with respect to which such
Cure Amount was made other than the amount of the Consolidated EBITDA referred
to in Section 8.04(a) above.

 

(c)           In furtherance of Section 8.04(a) above, (i) upon actual receipt
of the Cure Amount by Parent and designation of the Cure Amount by the Borrower,
the covenant under Section 7.11 shall be deemed retroactively cured with the
same effect as though there had been no failure to comply with the covenant
under such Section 7.11 and any Event of Default or potential Event of Default
under Section 7.11 shall be deemed not to have occurred for purposes of the Loan
Documents, and (ii) neither the Administrative Agent nor any Lender may exercise
any rights or remedies under Section 8.02 (or under any other Loan Document) on
the basis of any actual or purported Event of Default under Section 7.11 until
and unless the Cure Expiration Date has occurred without the Cure Amount having
been received and designated.  Notwithstanding the foregoing, no Credit
Extension shall be made until receipt by the Administrative Agent of the Cure
Amount or waiver of the Event of Default.

 

(d)           (i) In each period of four consecutive fiscal quarters, there
shall be at least two fiscal quarters in which no cure right set forth in this
Section 8.04 is exercised and (ii) there shall be no pro forma reduction in
Indebtedness (directly or by way of netting) with the Cure Amount for
determining compliance with Section 7.11 for the fiscal quarter with respect to
which such Cure Amount was made.

 

(e)           There can be no more than five fiscal quarters in which the cure
rights set forth in this Section 8.04 are exercised during the term of the
Facilities.

 

ARTICLE 9
ADMINISTRATIVE AGENT AND OTHER AGENTS

 

SECTION 9.01            Appointment and Authority.

 

(a)           Each of the Lenders and the L/C Issuer hereby irrevocably appoints
MSSF to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental or related thereto.  The provisions of
this Article 9 (other than Sections 9.01, 9.06

 

--------------------------------------------------------------------------------


 

and 9.09 through and including 9.12) are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and no Loan Party has
rights as a third party beneficiary of any of such provisions.

 

(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Hedge Bank) and the L/C Issuer hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and the
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article 9 and Article 10 (including the second paragraph
of Section 10.05), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents as if set forth in full
herein with respect thereto.  Without limiting the generality of the foregoing,
the Lenders hereby expressly authorize the Administrative Agent to (i) execute
any and all documents (including releases) with respect to the Collateral
(including each Intercreditor Agreement and any amendment, supplement,
modification or joinder with respect thereto) and the rights of the Secured
Parties with respect thereto, as contemplated by and in accordance with the
provisions of this Agreement and the Collateral Documents and acknowledge and
agree that any such action by any Agent shall bind the Lenders and
(ii) negotiate, enforce or settle any claim, action or proceeding affecting the
Lenders in their capacity as such, at the direction of the Required Lenders,
which negotiation, enforcement or settlement will be binding upon each Lender.

 

SECTION 9.02            Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

SECTION 9.03            Exculpatory Provisions.  The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents.  Without limiting the generality of the foregoing,
the Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may (i) expose the Administrative Agent
to liability or that is contrary to any Loan Document or applicable law or
(ii) be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law;

 

--------------------------------------------------------------------------------


 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity;

 

(d)           shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final and nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice describing such Default is given to the Administrative
Agent by the Borrower, a Lender or the L/C Issuer; and

 

(e)           shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article 4 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

In addition, any assignor of a Loan or seller of a participation hereunder shall
be entitled to rely conclusively on a representation of the assignee Lender or
Participant in the relevant assignment or participation agreement, as
applicable, that such assignee or purchaser is not a Disqualified Institution;
provided that such representation shall only be required to be made if the list
of Disqualified Institutions is made to all Lenders and such assignees.  None of
the Agents shall have any responsibility or liability for monitoring the list or
identities of, or enforcing provisions relating to, Disqualified Institutions.

 

SECTION 9.04            Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it in good faith to
be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it in good faith to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance, extension or increase of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

SECTION 9.05            Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any

 

--------------------------------------------------------------------------------


 

such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article 9 shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

SECTION 9.06            Resignation of Administrative Agent.  The Administrative
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuer and the Borrower.  If the Administrative Agent is a Defaulting Lender,
the Borrower may remove such Defaulting Lender from such role upon 15 days’
notice to the Lenders.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the consent of the Borrower at all
times other than upon the occurrence and during the continuation of an Event of
Default under Section 8.01(a) or 8.01(f) (which consent of the Borrower shall
not be unreasonably withheld, conditioned or delayed), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above (including consent of the Borrower); provided
that if the Administrative Agent shall notify the Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 9.06.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 9.06).  The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article 9 and
Sections 10.04 and 10.05 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

Any resignation by MSSF as Administrative Agent pursuant to this Section 9.06
shall also constitute its resignation as L/C Issuer and Swing Line Lender, in
which case such resigning L/C Issuer and Swing Line Lender (x) shall not be
required to issue any further Letters of Credit or extend any further Swing Line
Loans hereunder and (y) shall maintain all of its rights as L/C Issuer or Swing
Line Lender with respect to any Letters of Credit issued by it or Swing Line
Loans extended by it, as applicable, prior to the date of such resignation so
long as such Letters of Credit or L/C Obligations or Swing Line Loans remain
outstanding and not otherwise Cash Collateralized in accordance with the terms
herein.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such

 

--------------------------------------------------------------------------------


 

successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer and Swing Line Lender, (ii) the
retiring L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.

 

SECTION 9.07            Non-Reliance on Administrative Agent and Other Lenders. 
Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

SECTION 9.08            No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Administrative Agent, Bookrunners, Arrangers or
Syndication Agents listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the L/C Issuer hereunder.

 

SECTION 9.09            Administrative Agent May File Proofs of Claim.  In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Secured Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the L/C Issuer and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuer and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(h), 2.03(i), 2.09, 10.04 and 10.05)
allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and the L/C
Issuer to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuer, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09, 10.04 and 10.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization,

 

--------------------------------------------------------------------------------


 

arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or the L/C Issuer to authorize the Administrative Agent to vote in
respect of the claim of any Lender or the L/C Issuer or in any such proceeding.

 

SECTION 9.10            Collateral and Guaranty Matters.  Each Lender hereby
agrees, and each holder of any Note by the acceptance thereof will be deemed to
agree, that, except as otherwise set forth herein, any action taken by the
Required Lenders in accordance with the provisions of this Agreement or the
Collateral Documents, and the exercise by the Required Lenders of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders. 
The Administrative Agent is hereby authorized on behalf of all of the Lenders,
without the necessity of any notice to or further consent from any Lender, from
time to time prior to the occurrence and continuance of an Event of Default, to
take any action with respect to any Collateral or Collateral Documents which may
be necessary to create, perfect and maintain perfected security interests in and
liens upon the Collateral granted pursuant to the Collateral Documents.  Each of
the Lenders irrevocably authorizes the Administrative Agent, at its option, and
in its sole discretion:

 

(a)           to enter into and sign for and on behalf of the Lenders as Secured
Parties the Collateral Documents for the benefit of the Lenders and the other
Secured Parties;

 

(b)           to automatically release any Lien on any property granted to or
held by the Administrative Agent under any Loan Document (i) upon termination of
the Aggregate Commitments and payment in full of all Obligations (other than
contingent obligations for which no claim has been made and Letters of Credit
which have been Cash Collateralized or otherwise backstopped) and the expiration
or termination of all Letters of Credit (other than Letters of Credit which have
been Cash Collateralized or as to which other arrangements reasonably
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made), (ii) at the time the property subject to such Lien is Disposed or to be
Disposed as part of or in connection with any Disposition permitted hereunder or
under any other Loan Document, (iii) subject to Section 10.01, if the release of
such Lien is approved, authorized or ratified in writing by the Required Lenders
or (iv) if the property subject to such Lien is owned by a Guarantor, upon
release of such Guarantor from its obligations under its Guaranty pursuant to
Section 9.10(d);

 

(c)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted to be senior to the Liens securing the Secured
Obligations pursuant to Sections 7.01(b), (u), (w) (with respect to assumed
Indebtedness), (aa) (with respect to Section 7.01(b) and (u)) and (bb); and

 

(d)           to release any Subsidiary Guarantor from its obligations under its
Guaranty if such Person ceases to be a Restricted Subsidiary or becomes an
Excluded Subsidiary as a result of a transaction or designation permitted
hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.  In each case as specified in this Section 9.10, the
Administrative Agent will (and each Lender irrevocably authorizes the
Administrative Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to evidence the release of such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 9.10.

 

--------------------------------------------------------------------------------


 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by Parent or any of its Restricted Subsidiaries in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

 

SECTION 9.11            Secured Treasury Services Agreements and Secured Hedge
Agreements.  Except as otherwise expressly set forth herein or in any Guaranty
or any Collateral Document, no Hedge Bank that obtains the benefits of
Section 8.03, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article 9 to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Treasury Services Agreements and Secured Hedge Agreements unless
the Administrative Agent has received written notice of such Secured
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Hedge Bank.

 

The Hedge Banks hereby authorize the Administrative Agent to enter into any
Parity Intercreditor Agreement, any Closing Date Intercreditor Agreement or
other intercreditor agreement permitted under this Agreement, and any amendment,
modification, supplement or joinder with respect thereto, and any such
intercreditor agreement is binding upon the Hedge Banks.

 

SECTION 9.12            Withholding Tax Indemnity.  To the extent required by
any applicable Laws (as determined in good faith by the Administrative Agent),
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax.  If the Internal Revenue Service
or any other authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold Tax from amounts
paid to or for the account of any Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective or
if any payment has been made by the Administrative Agent to any Lender without
applicable withholding tax being deducted from such payment), such Lender shall,
within 10 days after written demand therefor, indemnify and hold harmless the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrower pursuant to Section 3.01 and 3.04 and
without limiting or expanding the obligation of the Borrower to do so) for all
amounts paid, directly or indirectly, by the Administrative Agent as Taxes or
otherwise, together with all expenses incurred, including legal expenses and any
other out-of-pocket expenses, whether or not such Tax was correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
Section 9.12.  The agreements in this Section 9.12 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender and the repayment, satisfaction or discharge of all
other Obligations.  For the avoidance of doubt, the term “Lender” shall, for
purposes of this Section 9.12, include any L/C Issuer and any Swing Line Lender.

 

--------------------------------------------------------------------------------


 

ARTICLE 10
MISCELLANEOUS

 

SECTION 10.01         Amendments, Etc.  Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) (other
than with respect to any amendment or waiver contemplated in
Sections 10.01(a) through (j) below, which shall only require the consent of the
Lenders expressly set forth therein and not Required Lenders) and the applicable
Loan Party, as the case may be, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that no such amendment, waiver or consent shall:

 

(a)           extend or increase the Commitment of any Lender without the
written consent of each Lender holding such Commitment (it being understood that
a waiver of any condition precedent set forth in Section 4.01 or 4.02, or the
waiver of any Default, Event of Default, mandatory prepayment or mandatory
reduction of any Commitments shall not constitute such an extension or
increase);

 

(b)           postpone any date scheduled for any payment of principal
(including final maturity), interest or fees under Section 2.07, 2.08 or 2.09,
respectively, without the written consent of each Lender directly and adversely
affected thereby (it being understood that the waiver (or amendment to the
terms) of any mandatory prepayment of the Loans or any obligation of the
Borrower to pay interest at the Default Rate, any Default or Event of Default,
mandatory prepayment or mandatory reduction of any Commitments shall not
constitute such a postponement of any date scheduled for the payment of
principal or interest and it further being understood that any change to the
definition of “Consolidated First Lien Net Leverage Ratio” or the component
definitions thereof shall not constitute a postponement of such scheduled
payment);

 

(c)           reduce or forgive the principal of, or the rate of interest
specified herein on, any Loan or L/C Borrowing, or (subject to clause (iv) of
the second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document (or extend the timing of payments of
such fees or other amounts) without the written consent of each Lender directly
and adversely affected thereby (it being understood that (i) the waiver of (or
amendment to the terms of) any obligation of the Borrower to pay interest at the
Default Rate, any mandatory prepayment of the Loans or mandatory reduction of
any Commitments or any Default or Event of Default shall not constitute such a
reduction and (ii) any change to the definition of “Consolidated First Lien Net
Leverage Ratio” or the component definitions thereof shall not constitute a
reduction or forgiveness in any rate of interest);

 

(d)           change any provision of Section 2.12(a), 2.13 or 8.03 or the
definition of “Pro Rata Share” in any manner that would alter the pro rata
sharing of payments or other amounts required thereby, without the written
consent of each Lender directly and adversely affected thereby; provided that
modifications to Section 2.12(a), Section 2.13, Section 8.03 or the definition
of “Pro Rata Share” in connection with (x) any buy back of Term Loans by
Holdings or the Borrower pursuant to Section 10.07(l), (y) any Incremental
Amendment or (z) any Extension Amendment, in each case, shall only require
approval (to the extent any such approval is otherwise required) of the Required
Lenders;

 

(e)           change any provision of (i) this Section 10.01 or (ii) the
definition of “Required Revolving Credit Lenders,” “Required Lenders”, “Required
Class Lenders” or any other provision specifying the number of Lenders or
portion of the Loans or Commitments required to take any action under the Loan
Documents to reduce the percentage set forth therein, without the written
consent of each Lender directly and adversely affected thereby (it being
understood that, with the consent of the Required

 

--------------------------------------------------------------------------------


 

Lenders, Required Revolving Credit Lenders or Required Class Lenders, as
applicable (if such consent is otherwise required), or the Administrative Agent
(if the consent of the Required Lenders, Required Revolving Credit Lenders or
Required Class Lenders, as applicable, is not otherwise required), additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders or Required Revolving Credit Lenders, as
applicable, on substantially the same basis as the Term Commitments or Revolving
Credit Commitments, as applicable);

 

(f)            other than in connection with a transaction permitted under
Section 7.04 or 7.05, release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender; or

 

(g)           other than in connection with a transaction permitted under
Section 7.04 or 7.05, release all or substantially all of the aggregate value of
the Guarantees, without the written consent of each Lender;

 

provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
adversely affect the rights or duties of an L/C Issuer under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by a Swing Line Lender in addition to the Lenders required above,
adversely affect the rights or duties of such Swing Line Lender under this
Agreement; provided, however, that this Agreement may be amended to adjust the
borrowing mechanics related to Swing Line Loans with only the written consent of
the Administrative Agent, the Swing Line Lender and the Borrower so long as the
obligations of the Revolving Credit Lenders are not impacted; (iii)  no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, adversely affect
the rights or duties of, or any fees or other amounts payable to, the
Administrative Agent under this Agreement or any other Loan Document; (iv) only
the consent of the parties to the Fee Letter shall be required to amend, modify
or supplement the terms thereof; (v) Section 10.07(h) may not be amended, waived
or otherwise modified without the consent of each Granting Lender all or any
part of whose Loans are being funded by an SPC at the time of such amendment,
waiver or other modification; and (vi) (x) no Lender consent is required to
effect an Incremental Amendment, Refinancing Amendment or Extension Amendment
(except as expressly provided in Sections 2.14, 2.15, or 2.16, as applicable) or
to effect any amendment expressly contemplated by Section 6.18 and (y) subject
to the terms of Section 3.07(d), in connection with an amendment that addresses
solely a re-pricing transaction and any related amendments (including any
amendments to Section 2.09(d) and related provisions) in which any Class of Term
Loans is refinanced with a replacement Class of term loans bearing (or is
modified in such a manner such that the resulting term loans bear) a lower
Effective Yield (a “Permitted Repricing Amendment”), only the consent of the
Lenders holding Term Loans subject to such permitted repricing transaction that
will continue as Lenders in respect of the repriced tranche of Term Loans or
modified Term Loans shall be required for such Permitted Repricing Amendment. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except (x) in respect of an
amendment, waiver or consent under Section 10.01(a) or (b) and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each directly
and adversely affected Lender that by its terms materially and adversely affects
any Defaulting Lender to a greater extent than other affected Lenders shall
require the consent of such Defaulting Lender.

 

Notwithstanding the foregoing, no Lender consent is required for the
Administrative Agent to enter into or to effect any amendment, modification or
supplement to any Parity Intercreditor Agreement, the Closing Date Intercreditor
Agreement or other intercreditor agreement or arrangement permitted

 

--------------------------------------------------------------------------------


 

under this Agreement or in any document pertaining to any Indebtedness permitted
hereby that is permitted to be secured by the Collateral, including any
Incremental Commitment, any Incremental Equivalent Debt, or any Permitted First
Priority Refinancing Debt or any Permitted Junior Priority Refinancing Debt, for
the purpose of adding the holders of such Indebtedness (or their Representative)
as a party thereto and otherwise causing such Indebtedness to be subject
thereto, in each case as contemplated by the terms of such Parity Intercreditor
Agreement, such Closing Date Intercreditor Agreement or such other intercreditor
agreement or arrangement permitted under this Agreement, as applicable (it being
understood that any such amendment or supplement may make such other changes to
the applicable intercreditor agreement as, in the good faith determination of
the Administrative Agent, are required to effectuate the foregoing and provided
that such other changes are not adverse, in any material respect (taken as a
whole), to the interests of the Lenders); provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans, Revolving Credit Loans, Swing Line Loans and L/C
Obligations and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Term Loans (as defined below) to permit the
refinancing of all or a portion of the outstanding Term Loans of any
Class (“Refinanced Term Loans”) with one or more tranches of replacement term
loans (“Replacement Term Loans”) hereunder; provided that (a) the Applicable
Rate for such Replacement Term Loans shall not be higher than the Applicable
Rate for such Refinanced Term Loans unless the maturity of the Replacement Term
Loans is at least one year later than the maturity of the Refinanced Term Loans,
(b) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans (plus
accrued interest, fees, expenses and premium), (c) the Weighted Average Life to
Maturity of Replacement Term Loans shall not be shorter than the Weighted
Average Life to Maturity of such Refinanced Term Loans, at the time of such
refinancing, (d) such Replacement Term Loans must satisfy the requirements of
Credit Agreement Refinancing Indebtedness and (e) all other terms applicable to
such Replacement Term Loans shall be as agreed between the Borrower and the
Lenders providing such Replacement Term Loans.

 

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by the
Loan Parties or the Subsidiaries in connection with this Agreement may be in a
form reasonably determined by the Administrative Agent and may be, together with
this Agreement, amended and waived with the consent of the Administrative Agent
at the request of the Borrower without the need to obtain the consent of any
other Lender if such amendment or waiver is delivered in order (i) to comply
with local Law or advice of local counsel or (ii) to cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Loan Documents.

 

Notwithstanding anything to the contrary contained in Section 10.01, if at any
time after the Closing Date, the Administrative Agent and the Borrower shall
have jointly identified an obvious error or any error or omission of a technical
nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to any Loan

 

--------------------------------------------------------------------------------


 

Document if the same is not objected to in writing by the Required Lenders
within five Business Days following receipt of notice thereof.

 

SECTION 10.02         Notices and Other Communications; Facsimile Copies.

 

(a)           Notices; Effectiveness; Electronic Communications.

 

(i)            Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 10.02(a)(ii)), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and  other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(A)          if to the Borrower, the Administrative Agent or the L/C Issuer or
the Swing Line Lender, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 10.02(a); and

 

(B)          if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in Section 10.02(a)(ii) shall be effective as provided in such
Section 10.02(a)(ii).

 

(ii)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article 2 if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

--------------------------------------------------------------------------------


 

(b)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Loan
Parties, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of the Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and non-appealable judgment to
have resulted from the gross negligence, bad faith, material breach or willful
misconduct of such Agent Party (or its representatives); provided, however, that
in no event shall any Person have any liability to any other Person hereunder
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages); provided that nothing in this sentence shall limit
any Loan Party’s indemnification obligations set forth herein.

 

(c)           Change of Address, Etc.  Each of the Borrower, the Administrative
Agent and the L/C Issuer and the Swing Line Lender may change its address,
electronic mail address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, electronic mail address, facsimile or telephone
number for notices and other communications hereunder by notice to the Borrower,
the Administrative Agent and the L/C Issuer and the Swing Line Lender.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States federal and state securities Laws,
to make reference to the Borrower Materials that are not made available through
the “Public Side Information” portion of the Platform and that may contain
Material Non-Public Information.

 

(d)           Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent,
the L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower in
accordance with Section 10.05 hereof.  All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

SECTION 10.03         No Waiver; Cumulative Remedies.  No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver

 

--------------------------------------------------------------------------------


 

thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.09 (subject to the
terms of Section 2.13) or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

SECTION 10.04         Attorney Costs and Expenses.  The Borrower agrees (a) if
the Closing Date occurs, (1) to pay or reimburse the Administrative Agent, the
Syndication Agents, the Arrangers and the Bookrunners and their respective
Affiliates for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, syndication, execution
and delivery of this Agreement and the other Loan Documents, and (2) to pay or
reimburse the Administrative Agent and its Affiliates for all reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
administration of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including, in each case, all Attorney Costs, which shall be limited to
one primary counsel to the Administrative Agent, the Syndication Agents, the
Arrangers and the Bookrunners and their respective Affiliates, taken as a whole,
or the Administrative Agent (and its Affiliates), as applicable, and, if
reasonably necessary, one local counsel in each relevant jurisdiction material
to the interests of the Lenders taken as a whole or otherwise retained with the
Borrower’s consent (not to be unreasonably withheld, delayed or conditioned and
(b) from and after the Closing Date, to pay or reimburse the Administrative
Agent, the L/C Issuers and the Lenders for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement or
protection of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
all respective Attorney Costs, which shall be limited to Attorney Costs of one
counsel to the Administrative Agent, and if reasonably necessary, one local
counsel in each relevant jurisdiction material to the interests of the Lenders
taken as a whole and, solely in the case of an actual conflict of interest,
where the Lenders affected by such conflict notify the Borrower of the existence
of such conflict and thereafter, after receipt of the Borrower’s consent (which
consent shall not be unreasonably withheld or delayed), one additional counsel
to each group of similarly situated affected parties).  The agreements in this
Section 10.04 shall survive the termination of the Aggregate Commitments and
repayment of all

 

--------------------------------------------------------------------------------


 

other Obligations.  All amounts due under this Section 10.04 shall be paid
within 30 days following receipt by the Borrower of an invoice relating thereto
setting forth such expenses in reasonable detail (provided that the Lender need
not be required to disclose any confidential information or to the extent
prohibited by law or regulation); provided that, with respect to the Closing
Date, all amounts due under this Section 10.04 shall be paid on the Closing Date
solely to the extent invoiced to the Borrower within two Business Days of the
Closing Date.  If any Loan Party fails to pay when due any costs, expenses or
other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its
discretion following five Business Days’ prior written notice to the Borrower. 
For the avoidance of doubt, this Section 10.04 shall not apply to Taxes, except
any Taxes that represent costs and expenses arising from any non-Tax claim.

 

SECTION 10.05         Indemnification by the Borrower.  The Borrower shall
indemnify and hold harmless each Agent, Agent-Related Person, Lender, Arranger
and Bookrunner and their respective Affiliates, and their respective officers,
directors, employees, partners, agents, advisors and other representatives of
each of the foregoing and their respective successors and permitted assignees
(collectively the “Indemnitees”) from and against any and all actual
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs
but limited in the case of legal fees and expenses to the reasonable and
documented out-of-pocket fees, disbursements and other charges of one counsel to
all Indemnitees taken as a whole and, if reasonably necessary, one local counsel
for all Indemnitees taken as a whole in each relevant jurisdiction that is
material to the interests of the Lenders, and in the case of an actual or
potential conflict of interest, where the Indemnitees affected by such conflict
notify the Borrower of the existence of such conflict and thereafter, after
receipt of the Borrower’s consent (which consent shall not be unreasonably
withheld or delayed), one additional counsel to each group of similarly situated
affected Indemnitees), joint or several, of any kind or nature whatsoever which
may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom including any refusal by an
L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit, or (c) any actual or alleged presence or
Release of Hazardous Materials at, in, on, under or from any property or
facility currently or formerly owned, leased or operated by the Loan Parties or
any Subsidiary, or any Environmental Liability or (d) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) (a “Proceeding”) and regardless of
whether any Indemnitee is a party thereto or whether or not such Proceeding is
brought by the Borrower or any other person and, in each case, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements resulted from (w) the gross negligence, bad faith or willful
misconduct of such Indemnitee or of any of its controlled Affiliates or their
respective directors, officers, employees, partners or other representatives, as
determined by a final non-appealable judgment of a court of competent
jurisdiction, (x) a material breach of any obligations under any Loan Document
by such Indemnitee or of any of its controlled Affiliates or their respective
directors, officers, employees, partners or other representatives, as determined
by a final non-appealable judgment of a court of competent jurisdiction, (y) any
dispute solely among Indemnitees other than any claims against an Indemnitee in
its capacity or in fulfilling its role as a swingline lender, an administrative
agent, an issuer of Letters of Credit or an arranger or any similar role under
any Facility and other than any claims arising out of any act or omission of
Holdings, the Borrower or any of their

 

--------------------------------------------------------------------------------


 

Affiliates or (z) settlements effected without the Borrower’s prior written
consent (such consent not to be unreasonably withheld, delayed or conditioned),
but if settled with the Borrower’s written consent, or if there is a final
judgment against an Indemnitee in any such Proceeding, the Borrower shall
indemnify and hold harmless such Indemnitee to the extent and the manner set
forth above. No Indemnitee shall be liable for any damages arising from the use
by others of any information or other materials obtained through electronic,
telecommunications or other information transmission systems, including, without
limitation, SyndTrak, IntraLinks, the internet, email or similar electronic
transmission systems in connection with this Agreement, in each case, except to
the extent any such damages are found in a final non-appealable judgment of a
court of competent jurisdiction to have resulted from the gross negligence, bad
faith or willful misconduct of, or material breach of this Agreement or the
other Loan Documents by, such Indemnitee (or its controlling Persons, controlled
Affiliates or their respective directors, officers, employees, partners or other
representatives), nor shall the Sponsor or any Indemnitee, Loan Party or any
Subsidiary have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date); it being agreed that this sentence shall not
limit the indemnification obligations of Parent, Holdings or any Subsidiary
(including, in the case of any Loan Party, in respect of any such damages
incurred or paid by an Indemnitee to a third party and for any out-of-pocket
expenses).  In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, any Subsidiary of any Loan Party, its directors, equity
holders or creditors or an Indemnitee or any other Person, whether or not any
Indemnitee is otherwise a party thereto and whether or not any of the
transactions contemplated hereunder or under any of the other Loan Documents are
consummated. All amounts due under this Section 10.05 shall be paid within
thirty (30) days after written demand therefor (together with reasonable backup
documentation supporting such reimbursement request); provided, however, that
such Indemnitee shall promptly refund such amount to the extent that there is a
final judicial or arbitral determination that such Indemnitee was not entitled
to indemnification rights with respect to such payment pursuant to the express
terms of clauses (w) through (z) above.  The agreements in this Section 10.05
shall survive the resignation of the Administrative Agent, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.  For the avoidance of
doubt, this Section 10.05 shall not apply to Taxes, except any Taxes that
represent liabilities, obligations, losses, damages, penalties, claims, demands,
actions, prepayments, suits, costs, expenses and disbursements arising from any
non-Tax claims.

 

To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under this Section 10.05 or Section 10.04 to be paid by it to
the Administrative Agent (or any sub-agent thereof), the L/C Issuer or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Pro Rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity.  The obligations of the Lenders under
this paragraph are subject to the provisions of Section 2.12(e).

 

SECTION 10.06         Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C

 

--------------------------------------------------------------------------------


 

Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect.  The obligations of the Lenders and the L/C Issuer under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

SECTION 10.07         Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent and each Lender
(except as permitted by Section 7.04) and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Assignee
pursuant to an assignment made in accordance with the provisions of
Section 10.07(b) (such an assignee, an “Eligible Assignee”) and (A) in the case
of any Assignee that, immediately prior to or upon giving effect to such
assignment, is an Affiliated Lender, Section 10.07(k), (B) in the case of any
Assignee that is Parent or any of its Subsidiaries, Section 10.07(l), or (C) in
the case of any Assignee that, immediately prior to or upon giving effect to
such assignment, is a Debt Fund Affiliate, Section 10.07(o), (ii) by way of
participation in accordance with the provisions of Section 10.07(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(g) or (iv) to an SPC in accordance with the provisions of
Section 10.07(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void); provided, however, that notwithstanding the
foregoing, no Lender may assign or transfer by participation any of its rights
or obligations hereunder to (i) any Person that is a Defaulting Lender, (ii) a
natural Person, (iii) so long as the list of Disqualified Institutions has been
made available to all Lenders, a Disqualified Institution, (iv)  Parent,
Holdings, the Borrower or any of their respective Subsidiaries (except pursuant
to Section 2.05(a)(v) or 10.07(l), as applicable) and (v) Affiliated Lenders
(except pursuant to Section 10.07(k)) or Debt Fund Affiliates (except pursuant
to Section 10.07(e) or (o)).  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.07(e) and, to the extent expressly contemplated
hereby, the Indemnitees) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

 

(b)           (i) Subject to the conditions set forth in
Section 10.07(b)(ii) below and the proviso to Section 10.07(a), any Lender may
at any time assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this
Section 10.07(b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed) of:

 

(A)          the Borrower; provided that no consent of the Borrower shall be
required for (i) an assignment of all or a portion of the Term Loans to a Lender
or to an Affiliate of a Lender or an Approved Fund thereof, (ii) an assignment
of all or a portion of any Revolving Credit Commitments or Revolving Credit
Exposure to a Revolving Credit Lender, an Affiliate of a Revolving Credit Lender
or any Approved Fund thereof, (iii) prior to the completion of primary
syndication, an assignment of all or a portion of the Initial Term Loans,
Revolving Credit

 

--------------------------------------------------------------------------------


 

Commitments or Revolving Credit Loans to any Assignee approved by the Sponsor
and (iv) after the occurrence and during the continuance of an Event of Default
under Section 8.01(a) or Section 8.01(f) (with respect to the Borrower), an
assignment to any Assignee; provided, further, that the Borrower shall be deemed
to have consented to any such assignment unless it shall have objected thereto
by written notice to the Administrative Agent within 10 Business Days after
having received written notice thereof;

 

(B)          the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund;

 

(C)          each L/C Issuer at the time of such assignment; provided that no
consent of the L/C Issuers shall be required for any assignment not related to
Revolving Credit Commitments or Revolving Credit Exposure; and

 

(D)          the Swing Line Lender; provided that no consent of the Swing Line
Lender shall be required for any assignment not related to Revolving Credit
Commitments or Revolving Credit Exposure.

 

Notwithstanding the foregoing or anything to the contrary set forth herein, to
the extent any Lender is required to assign any portion of its Commitments,
Loans and other rights, duties and obligations hereunder in order to comply with
applicable Laws, such assignment may be made by such Lender without the consent
of the Borrower, the Administrative Agent, any L/C Issuer or any other party
hereto so long as such Lender complies with the requirements of
Section 10.07(b)(ii).

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of Revolving Credit Loans and Revolving Credit
Commitments), $1,000,000 (in the case of a Term Loan), and shall be in
increments of an amount of $5,000,000 (in the case of each Revolving Credit
Loan) or $1,000,000 (in the case of Term Loans), in excess thereof unless each
of the Borrower and the Administrative Agent otherwise consents; provided that
concurrent assignments to any Lender and its Affiliates or Approved Funds and
concurrent assignments from any Lender and its Affiliates or Approved Funds to a
single Assignee (or to an Assignee and its Affiliates or Approved Funds) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;

 

(B)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); provided that only one such
fee shall be payable in the event of simultaneous assignments to or from two or
more Approved Funds;

 

--------------------------------------------------------------------------------


 

(C)          other than in the case of assignments pursuant to Section 10.07(l),
the Assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire; and

 

(D)          the Assignee shall execute and deliver to the Administrative Agent
and the Borrower the forms described in Sections 3.01(d) and 3.01(e) applicable
to it.

 

This Section 10.07(b) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Facilities on a non-pro
rata basis among such Facilities.

 

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Pro Rata Share.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

(c)           Subject to acceptance and recording thereof by the Administrative
Agent pursuant to Section 10.07(d), from and after the effective date specified
in each Assignment and Assumption, (1) other than in connection with an
assignment pursuant to Section 10.07(l) the Eligible Assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement (subject to Sections 10.07(k), (m) and (n)), and (2) the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment).  Upon
request, and the surrender by the assigning Lender of its Note, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.07(c) shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.07(e).

 

(d)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption, each Affiliated Lender Assignment and
Assumption delivered to it, and each notice of cancellation of any Loans
delivered by the Borrower pursuant to Section 10.07(l) and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans, L/C
Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and the
amounts due under Section 2.03, owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  Upon its receipt of, and consent to,
a duly completed

 

--------------------------------------------------------------------------------


 

Assignment and Assumption executed by an assigning Lender and an assignee, an
Administrative Questionnaire completed in respect of the assignee (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in Section 10.07(b)(ii)(B) above, if applicable, and, if
required, the written consent of the Administrative Agent, the Borrower and/or
each L/C Issuer to such assignment and any applicable tax forms, the
Administrative Agent shall (i) accept such Assignment and Assumption and
(ii) promptly record the information contained therein in the Register. No
assignment shall be effective unless it has been recorded in the Register as
provided in this Section 10.07(d).  The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower and, with respect to itself, any Lender, at any
reasonable time and from time to time upon reasonable prior notice; provided
that the information contained in the Register which is shared with each Lender
(other than the Administrative Agent and its affiliates) shall be limited to the
entries with respect to such Lender including the Term Commitment of, or
principal amount of and stated interest on the Term Loans owing to such Lender. 
This Section 10.07(d) and Section 2.11 shall be construed so that all Loans are
at all times maintained in “registered form” within the meaning of
Section 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury
regulations (or any other relevant or successor provisions of the Code or of
such Treasury regulations).  Notwithstanding the foregoing, in no event shall
the Administrative Agent be obligated to ascertain, monitor or inquire as to
whether any Lender is an Affiliated Lender nor shall the Administrative Agent be
obligated to monitor the aggregate amount of Term Loans held by Affiliated
Lenders.  Upon request by the Administrative Agent, the Borrower shall
(i) promptly (and in any case, not less than three Business Days (or shorter
period as agreed to by the Administrative Agent) prior to the proposed effective
date of any amendment, consent or waiver pursuant to Section 10.01) provide to
the Administrative Agent, a complete list of all Affiliated Lenders holding Term
Loans at such time and (ii) not less than three Business Days (or shorter period
as agreed to by the Administrative Agent) prior to the proposed effective date
of any amendment, consent or waiver pursuant to Section 10.01, provide to the
Administrative Agent, a complete list of all Debt Fund Affiliates holding Term
Loans at such time.

 

(e)           Any Lender may at any time sell participations to any Person
(other than a natural person, a Defaulting Lender, Holdings, Parent, the
Borrower, any Non-Debt Fund Affiliate or so long as the list of Disqualified
Institutions has been made available to all Lenders, any Disqualified
Institution)(each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in clauses (a) through (i) of the first
proviso to Section 10.01 that requires the affirmative vote of such Lender. 
Subject to Section 10.07(f), the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the
requirements and limitations of such Sections and Section 3.07, including
Section 3.01(d), and it being understood that the documentation required under
Section 3.01(d) shall be delivered solely to the participating Lender) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.07(c).  To the extent permitted by applicable Law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it
were a Lender; provided that such Participant agrees

 

--------------------------------------------------------------------------------


 

to be subject to Section 2.13 as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and related interest amounts) of each
participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is reasonably necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The Participant Register shall be
conclusive, and such Lender shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary.

 

(f)            A Participant shall not be entitled to receive any greater
payment under Section 3.01, 3.04 or 3.05 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s consent or except to the extent such entitlement to a
greater payment results from a change in any Law after the sale of the
participation takes place.

 

(g)           Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or any central bank having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

 

(h)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan, (ii) if an SPC elects not
to exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof and (iii) such SPC and the applicable Loan or any applicable part
thereof, shall be appropriately reflected in the Participant Register.  Each
party hereto hereby agrees that (i) an SPC shall be entitled to the benefit of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and the limitations of
such Sections and Section 3.07, including Section 3.01(d), and it being
understood that the documentation required under Section 3.01(d) shall be
delivered solely to the participating Lender), but neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the Borrower under this
Agreement except, in the case of Section 3.01 and 3.04, unless such entitlement
to a greater payment results from a change in any Law after the grant to the SPC
takes place, (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder.  The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender.  Notwithstanding anything to
the contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating

 

--------------------------------------------------------------------------------


 

to its funding of Loans to any rating agency, commercial paper dealer or
provider of any surety or Guarantee or credit or liquidity enhancement to such
SPC.

 

(i)            Notwithstanding anything to the contrary contained herein,
without the consent of the Borrower or the Administrative Agent, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 

(j)            Notwithstanding anything to the contrary contained herein, any
L/C Issuer or Swing Line Lender may, upon 30 days’ notice to the Borrower and
the Lenders, resign as an L/C Issuer or Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or Swing Line Lender shall have
identified a successor L/C Issuer or Swing Line Lender reasonably acceptable to
the Borrower willing to accept its appointment as successor L/C Issuer or Swing
Line Lender, as applicable.  In the event of any such resignation of an L/C
Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders willing to accept such appointment a successor L/C Issuer or
Swing Line Lender hereunder; provided that no failure by the Borrower to appoint
any such successor shall affect the resignation of the relevant L/C Issuer or
the Swing Line Lender, as the case may be, except as expressly provided above. 
If an L/C Issuer resigns as an L/C Issuer, it shall retain all the rights and
obligations of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)).  If the Swing Line Lender resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans, Eurocurrency Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).

 

(k)           Any Lender may, at any time, without any consent, assign all or a
portion of its rights and obligations with respect to Term Loans under this
Agreement to a Person who is or will become, after such assignment, an
Affiliated Lender through (x) Dutch auctions open to all Lenders on a pro rata
basis in accordance with procedures of the type described in
Section 2.05(a)(v) or (y) open market purchases on a non-pro rata basis, in each
case subject to the following limitations:

 

(i)            no assignment of Term Loans to an Affiliated Lender may be
purchased with the proceeds of any Revolving Credit Loan or Swing Line Loan;

 

(ii)           the assigning Lender and the Affiliated Lender purchasing such
Lender’s Term Loans shall execute and deliver to the Administrative Agent an
assignment agreement substantially in the form of Exhibit K hereto (an
“Affiliated Lender Assignment and Assumption”), which Affiliated Lender
assignment and assumption shall include customary “big boy” language regarding
information that is not known to such assigning Lender that may be material to
the decision by such assigning Lender to enter into such assignment to such
Affiliated Lender;

 

--------------------------------------------------------------------------------


 

(iii)                               Affiliated Lenders (A) will not receive
access to the Platform or information provided solely to Lenders by the
Administrative Agent or any Lender, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans or
Commitments required to be delivered to Lenders pursuant to Article 2, (B) will
not be permitted to attend or participate in conference calls or meetings
attended solely by the Lenders and the Administrative Agent and (C) will not
receive advice of counsel to the Administrative Agent and the Lenders; and

 

(iv)                              the aggregate principal amount of Term Loans
(as of the date of consummation of any transaction under this Section 10.07(k))
held at any one time by all Affiliated Lenders shall not exceed 25% of the
aggregate principal amount of any Class of Term Loans at such time outstanding
(such percentage, the “Affiliated Lender Cap”).

 

Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it acquires any Person who is also a
Lender, and each Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it becomes an Affiliated Lender.  Such
notice shall contain the type of information required and be delivered to the
same addressee as set forth in Exhibit E-2.

 

Each Lender participating in any assignment to Affiliated Lenders acknowledges
and agrees that in connection with such assignment, (1) the Affiliated Lenders
then may have, and later may come into possession of Excluded Information, (2)
such Lender has independently and, without reliance on the Affiliated Lenders or
any of their Subsidiaries, Parent, Holdings, the Borrower or any of their
Subsidiaries, the Administrative Agent or any other Agent-Related Persons, has
made its own analysis and determination to participate in such assignment
notwithstanding such Lender’s lack of knowledge of the Excluded Information, (3)
none of the Affiliated Lenders or any of their Subsidiaries, Parent, Holdings,
the Borrower or any of their Subsidiaries shall be required to make any
representation that it is not in possession of Excluded Information, (4) none of
the Affiliated Lenders or any of their Subsidiaries, Parent, Holdings, the
Borrower or their respective Subsidiaries, the Administrative Agent or any other
Agent-Related Persons shall have any liability to such Lender, and such Lender
hereby waives and releases, to the extent permitted by law, any claims such
Lender may have against the Affiliated Lenders and any of their Subsidiaries,
Parent, Holdings, the Borrower and their respective Subsidiaries, the
Administrative Agent and any other Agent-Related Persons, under applicable laws
or otherwise, with respect to the nondisclosure of the Excluded Information and
(5) that the Excluded Information may not be available to the Administrative
Agent or the other Lenders.

 

Notwithstanding anything to the contrary in the Loan Documents, any Term Loans
assigned to an Affiliated Lender in accordance with this Section 10.07(k) or to
a Debt Fund Affiliate in accordance with Section 10.07(o) may be contributed to
Parent (or any of its direct or indirect parents) and, in turn, directly or
indirectly, to the Borrower as a common capital contribution and be exchanged
for Equity Interests (other than Disqualified Equity Interests) of Parent (or
any of its direct or indirect parents) to the extent otherwise permitted herein,
whereupon such contributed Term Loans shall be cancelled in accordance with
Section 10.07(l)(ii) below.

 

(l)                                     Any Lender may, so long as no Event of
Default has occurred and is continuing, at any time, without any consent, assign
all or a portion of its rights and obligations with respect to Term Loans under
this Agreement to Parent, Holdings or the Borrower through (x) Dutch auctions
open to all Lenders on a pro rata basis in accordance with procedures of the
type described in Section 2.05(a)(v) or (y) notwithstanding Sections 2.12 and
2.13 or any other provision in this Agreement, open market purchase on a non-pro
rata basis, in each case subject to the following:

 

--------------------------------------------------------------------------------


 

(i)                                     if Parent or Holdings is the assignee,
upon such assignment, transfer or contribution, such entity shall automatically
be deemed to have contributed the principal amount of such Term Loans, plus all
accrued and unpaid interest thereon, to the Borrower as common equity;

 

(ii)                                  if the Borrower is the assignee (including
through contribution or transfers set forth in clause (i) above), (a) the
principal amount of such Term Loans, along with all accrued and unpaid interest
thereon, so contributed, assigned or transferred to the Borrower shall be deemed
automatically cancelled and extinguished on the date of such contribution,
assignment or transfer, (b) the aggregate outstanding principal amount of Term
Loans of the remaining Lenders shall reflect such cancellation and
extinguishment of the Term Loans then held by the Borrower and (c) the Borrower
shall promptly provide notice to the Administrative Agent of such contribution,
assignment or transfer of such Term Loans, and the Administrative Agent, upon
receipt of such notice, shall reflect the cancellation of the applicable Term
Loans in the Register;

 

(iii)                               purchases of Term Loans pursuant to this
Section 10.07(l) may not be funded with the proceeds of Revolving Credit Loans
or Swing Line Loans;

 

(iv)                              the assigning Lender and Holdings or Parent or
the Borrower, as applicable, shall execute and deliver to the Administrative
Agent an Affiliated Lender Assignment and Assumption substantially in the form
of Exhibit K hereto;

 

(v)                                 [reserved]; and

 

(vi)                              notwithstanding anything to the contrary
contained herein (including in the definitions of “Consolidated Net Income” and
“Consolidated EBITDA”) any non-cash gains in respect of “cancellation of
indebtedness” resulting from the cancellation of any Terms Loans purchased by
Holdings, Parent or the Borrower shall be excluded from the determined of
Consolidated Net Income and Consolidated EBITDA.

 

Each Lender participating in any assignment to Holdings, Parent or the Borrower
acknowledges and agrees that in connection with such assignment, (1) Holdings,
Parent or the Borrower then may have, and later may come into possession of
Excluded Information, (2) such Lender has independently and, without reliance on
Holdings, Parent, the Borrower or any of their Subsidiaries, the Administrative
Agent or any other Agent-Related Persons, made its own analysis and
determination to participate in such assignment notwithstanding such Lender’s
lack of knowledge of the Excluded Information, (3) none of Holdings, Parent, the
Borrower or their respective Subsidiaries, the Administrative Agent or any other
Agent-Related Persons shall have any liability to such Lender, and such Lender
hereby waives and releases, to the extent permitted by law, any claims such
Lender may have against Holdings, Parent, the Borrower and their respective
Subsidiaries, the Administrative Agent and any other Agent-Related Persons,
under applicable laws or otherwise, with respect to the nondisclosure of the
Excluded Information and (4) that the Excluded Information may not be available
to the Administrative Agent or the other Lenders.

 

The aggregate outstanding principal amount of the Term Loans of the applicable
Class shall be deemed reduced by the full par value of the aggregate principal
amount of the Term Loans purchased by, or contributed to (in each case, and
subsequently cancelled hereunder), Holdings, Parent or its Subsidiaries pursuant
to this Section 10.07(l) and each principal repayment installment with respect
to the Term Loans of such Class pursuant to Section 2.07(a) shall be reduced pro
rata by the par value of the aggregate principal amount of Term Loans so
purchased or contributed (and subsequently cancelled).

 

--------------------------------------------------------------------------------


 

Any purchase of Term Loans pursuant to this Section 10.07(l) shall not
constitute voluntary or mandatory payment or prepayment under this Agreement.

 

(m)                             Notwithstanding anything in Section 10.01 or the
definition of “Required Lenders” to the contrary, for purposes of determining
whether the Required Lenders have (i) consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Loan Party therefrom, or
subject to Section 10.07(n), any plan of reorganization pursuant to the
Bankruptcy Code, (ii) otherwise acted on any matter related to any Loan
Document, or (iii) directed or required the Administrative Agent or any Lender
to undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, no Affiliated Lender shall have any right to consent
(or not consent), otherwise act or direct or require the Administrative Agent or
any Lender to take (or refrain from taking) any such action and:

 

(A)                               all Term Loans held by any Affiliated Lenders
shall be deemed to be not outstanding for all purposes of calculating whether
the Required Lenders have taken any actions; and

 

(B)                               all Term Loans held by Affiliated Lenders
shall be deemed to be not outstanding for all purposes of calculating whether
all Lenders have taken any action unless the action in question affects such
Affiliated Lender in a disproportionately adverse manner than its effect on
other Lenders.

 

(n)                                 Additionally, the Loan Parties and
Affiliated Lenders hereby agree that if a case under the Bankruptcy Code is
commenced against any Loan Party, such Loan Party shall seek (and the Affiliated
Lenders shall consent) to provide that the vote of the Affiliated Lenders with
respect to any plan of reorganization of such Loan Party shall be counted in the
same proportion as all other Lenders except that Affiliated Lenders’ vote may be
counted to the extent any such plan of reorganization proposes to treat the
Obligations held by Affiliated Lenders in a manner that is less favorable in any
material respect to the Affiliated Lenders than the proposed treatment of
similar Obligations held by Lenders that are not Affiliates of the Borrower or
would deprive the Affiliated Lenders of their Pro Rata Share of any payments to
which all Lenders are entitled.  The Affiliated Lenders hereby irrevocably
appoint the Administrative Agent (such appointment being coupled with an
interest) as the Affiliated Lenders’ attorney-in-fact, with full authority in
the place and stead of the Affiliated Lenders and in the name of the Affiliated
Lenders, from time to time in the Administrative Agent’s discretion to take any
action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of this Section 10.07(n).

 

(o)                                 Debt Fund Affiliates shall be Eligible
Assignees and shall not be subject to the provisions of Section 10.07(m) or
10.07(n). Notwithstanding anything in Section 10.01 or the definition of
“Required Lenders” to the contrary, for purposes of determining whether the
Required Lenders have (i) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Loan Party therefrom, (ii)
otherwise acted on any matter related to any Loan Document or (iii) directed or
required the Administrative Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Loan Document, all
Term Loans, Revolving Credit Commitments and Revolving Credit Loans held by Debt
Fund Affiliates may not account for more than 49.9% (pro rata among such Debt
Fund Affiliates) of the Term Loans, Revolving Credit Commitments and Revolving
Credit Loans of consenting Lenders included in determining whether the Required
Lenders or the Required Revolving Credit Lenders have consented to any action
pursuant to Section 10.01.

 

--------------------------------------------------------------------------------


 

(p)                                 Notwithstanding anything to the contrary
contained in this Agreement, any Lender may assign all or a portion of its Term
Loans in connection with a primary syndication of such Term Loans relating to
any refinancing, extension, loan modification or similar transaction permitted
by the terms of this Agreement, pursuant to cashless settlement mechanisms
approved by the Borrower, the Administrative Agent, the assignor Lender and the
assignee of such Lender.

 

SECTION 10.08                            Confidentiality.  Each of the Agents
and the Lenders agrees to maintain the confidentiality of the Information,
except that Information may be disclosed (a) to its Affiliates and its and its
Affiliates’ managers, administrators, directors, officers, employees, trustees,
partners, investors, funding sources, investment advisors and agents, including
accountants, legal counsel and other advisors (collectively “Advisors”) on a
“need to know basis” (provided that (i) the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and agree
or otherwise have an obligation to keep such Information confidential and (ii)
such Agent or Lender, as applicable, shall be responsible for the compliance of
its Affiliates and such Affiliates’ Advisors with this paragraph); (b) to the
extent required or requested by, or upon the good faith determination by counsel
that such information should be disclosed in light of ongoing oversight or
review of such Person, by any Governmental Authority or self-regulatory
authority having or asserting jurisdiction over such Person (including any
Governmental Authority regulating any Lender or its Affiliates); provided that
the Administrative Agent or such Lender, as applicable, agrees that it will
notify the Borrower as soon as practicable in the event of any such disclosure
by such Person (other than at the request of a regulatory authority) unless such
notification is prohibited by law, rule or regulation; (c) to the extent
required by applicable Laws or regulations or by any subpoena or similar legal
process; provided that the Administrative Agent or such Lender, as applicable,
agrees that it will notify the Borrower as soon as practicable in the event of
any such disclosure by such Person (other than at the request of a regulatory
authority) unless such notification is prohibited by law, rule or regulation;
(d) to any other party to this Agreement; (e) to (i) any pledgee referred to in
Section 10.07(g), (ii) subject to an agreement containing provisions at least as
restrictive as those of this Section 10.08 (or as may otherwise be reasonably
acceptable to the Borrower), any direct or indirect contractual counterparty to
a Swap Contract, Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in any of its rights or obligations under
this Agreement (other than any Disqualified Institution or Person whom the
Borrower has affirmatively denied to provide consent to assignment in accordance
with Section 10.07(b)(i)(A))); or (iii) any actual or prospective party (or its
Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder (other than any Disqualified Institution or
Person whom the Borrower has affirmatively denied to provide consent to
assignment in accordance with Section 10.07(b)(i)(A)); (f) with the prior
written consent of the Borrower; (g) to the extent such Information becomes
publicly available other than as a result of a breach of this Section 10.08 or
other obligation of confidentiality owed to the Borrower, the Sponsor or their
respective Affiliates or becomes available to the Administrative Agent, any
Arranger, any Lender, the L/C Issuer or any of their respective Affiliates on a
non-confidential basis from a source other than a Loan Party or any Sponsor or
their respective related parties (so long as such source is not known (after due
inquiry) to the Administrative Agent, such Arranger, such Lender, the L/C Issuer
or any of their respective Affiliates to be bound by confidentiality obligations
to any Loan Party, the Sponsor or its respective Affiliates); (h) to any rating
agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information relating to Loan Parties and their Subsidiaries received by
it from such Lender) or to the CUSIP Service Bureau or any similar
organization;  (i) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of its rights hereunder
or thereunder; (j) to the extent such information is independently developed by
the Administrative Agent, any Arranger, any Lender, the L/C Issuer or any of
their respective Affiliates; or (k) for purposes of establishing a due diligence
defense.  In addition, the Agents and the Lenders may disclose the existence of
this Agreement and publicly available

 

--------------------------------------------------------------------------------


 

information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Agents and the
Lenders in connection with the administration, settlement and management of this
Agreement, the other Loan Documents, the Commitments and the Credit Extensions. 
For the purposes of this Section 10.08, “Information” means all information
received from the Loan Parties relating to any Loan Party, its Affiliates or its
Affiliates’ directors, officers, employees, trustees, investment advisors or
agents, other than any such information that is publicly available to any Agent,
any L/C Issuer or any Lender prior to disclosure by any Loan Party other than as
a result of a breach of this Section 10.08 or any other confidentiality
obligation owed to any Loan Party or their Affiliates.

 

SECTION 10.09                            Setoff.  In addition to any rights and
remedies of the Lenders provided by Law, upon the occurrence and during the
continuance of any Event of Default, each Lender and its Affiliates (and the
Administrative Agent, in respect of any unpaid fees, costs and expenses payable
hereunder) is authorized at any time and from time to time, without prior notice
to the Borrower, any such notice being waived by the Borrower (on its own behalf
and on behalf of each Loan Party and each of its Subsidiaries) to the fullest
extent permitted by applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) (other than escrow,
payroll, petty cash, trust and tax accounts) at any time held by, and other
Indebtedness at any time owing by, such Lender and its Affiliates or the
Administrative Agent to or for the credit or the account of the respective Loan
Parties and their Subsidiaries against any and all Obligations owing to such
Lender and its Affiliates or the Administrative Agent hereunder or under any
other Loan Document, now or hereafter existing, irrespective of whether or not
such Agent or such Lender or Affiliate shall have made demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such setoff and application made by such Lender; provided that the
failure to give such notice shall not affect the validity of such setoff and
application.  The rights of the Administrative Agent and each Lender under this
Section 10.09 are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent and such Lender may have at Law.

 

SECTION 10.10                            Interest Rate Limitation. 
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

SECTION 10.11                            Counterparts.  This Agreement and each
other Loan Document may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  Delivery by facsimile or other electronic transmission of
an

 

--------------------------------------------------------------------------------


 

executed counterpart of a signature page to this Agreement and each other Loan
Document shall be effective as delivery of an original executed counterpart of
this Agreement and such other Loan Document.  The Agents may also require that
any such documents and signatures delivered by facsimile or other electronic
transmission be confirmed by a manually signed original thereof; provided that
the failure to request or deliver the same shall not limit the effectiveness of
any document or signature delivered by facsimile or other electronic
transmission.

 

SECTION 10.12                            Integration.  This Agreement, together
with the other Loan Documents, comprises the complete and integrated agreement
of the parties on the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, on such subject matter.  Subject to Section 10.20,
in the event of any conflict between the provisions of this Agreement and those
of any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Agents or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement.  Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.

 

SECTION 10.13                            Survival of Representations and
Warranties.  All representations and warranties made hereunder and in any other
Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof.  Such representations and warranties have been or will be relied
upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

 

SECTION 10.14                            Severability.  If any provision of this
Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions; provided that the Lenders
shall charge no fee in connection with any such amendment.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

SECTION 10.15                            GOVERNING LAW.

 

(a)                                 THIS AGREEMENT, EACH OTHER LOAN DOCUMENT AND
EACH LETTER OF CREDIT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING ARISING UNDER
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN

 

--------------------------------------------------------------------------------


 

DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY (BOROUGH OF MANHATTAN) OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF SUCH STATE, OR ANY APPELLATE COURT FROM ANY THEREOF,
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, EACH AGENT AND
EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE OR
SUPPORT ANY SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION.  EACH LOAN PARTY,
EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY
APPLICABLE LAW) ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR
BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF
ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES
(OTHER THAN FACSIMILE) IN SECTION 10.02.  NOTHING IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

SECTION 10.16                            WAIVER OF RIGHT TO TRIAL BY JURY.  EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.16.

 

SECTION 10.17                            Binding Effect.  This Agreement shall
become effective when it shall have been executed and delivered by the Loan
Parties and each other party hereto and the Administrative Agent shall have been
notified by each Lender, the Swing Line Lender and L/C Issuer that each such
Lender, Swing Line Lender and L/C Issuer has executed it and thereafter shall be
binding upon and inure to the benefit of the Loan Parties, each Agent and each
Lender and their respective successors and assigns, in each case in accordance
with Section 10.07 (if applicable) and except that no Loan Party shall have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Lenders except as permitted by Section 7.04.

 

SECTION 10.18                            USA Patriot Act.  Each Lender that is
subject to the USA Patriot Act and the Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the
name, address and tax identification number of such Loan Party and other
information regarding such Loan Party that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the USA

 

--------------------------------------------------------------------------------


 

Patriot Act.  This notice is given in accordance with the requirements of the
USA Patriot Act and is effective as to the Lenders and the Administrative
Agent.  The Borrower shall, promptly following a reasonable request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act.

 

SECTION 10.19                            No Advisory or Fiduciary
Responsibility.  In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), each Loan Party acknowledges and agrees,
and acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the other Arrangers are arm’s-length commercial transactions between the Loan
Parties and their respective Affiliates, on the one hand, and the Administrative
Agent, the other Arrangers and the Lenders, on the other hand, (B) each Loan
Party has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) each Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, each other Arranger and each Lender each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for each Loan Party or any of their respective Affiliates, or
any other Person and (B) neither the Administrative Agent, any other Arranger
nor any Lender has any obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the other Arrangers, the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and neither the Administrative Agent nor any other
Arranger nor any Lender has any obligation to disclose any of such interests to
the Loan Parties or any of their respective Affiliates.  To the fullest extent
permitted by law, each Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, the other Arrangers and the Lenders
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

SECTION 10.20                            Intercreditor Agreements.  Each Lender
hereunder (a) acknowledges that it has received a copy of the Intercreditor
Agreements, (b) agrees that it will be bound by and will take no actions
contrary to the provisions of the Intercreditor Agreements and (c) authorizes
and instructs the Administrative Agent to enter into the Intercreditor
Agreements as Administrative Agent and on behalf of such Lender.  The foregoing
provisions are intended as an inducement to the lenders under the Second Lien
Loan Documents and the Loan Documents to extend credit to the Loan Parties and
such lenders are intended third party beneficiaries of such provisions.  In the
event of any conflict or inconsistency between the provisions of any
Intercreditor Agreement and this Agreement, the provisions of such Intercreditor
Agreement shall control.

 

SECTION 10.21                            Judgment Currency. If for the purposes
of obtaining judgment in any court it is necessary to convert a sum due
hereunder in Dollars into another currency, the parties hereto agree, to the
fullest extent that they may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase Dollars with such other currency at the
Administrative Agent’s principal office in London at 11:00 a.m. (London time) on
the Business Day preceding that on which final judgment is given.

 

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a foreign currency into Dollars, the parties
agree to the fullest extent that they may

 

--------------------------------------------------------------------------------


 

effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase such foreign currency with Dollars at the Administrative Agent’s
principal office in London at 11:00 a.m. (London time) on the Business Day
preceding that on which final judgment is given.

 

The obligation of the Borrower in respect of any sum due from it in any currency
(the “Primary Currency”) to any Lender, any L/C Issuer or the Administrative
Agent hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender, such L/C Issuer or the Administrative Agent, as the case may be, of any
sum adjudged to be so due in such other currency, such Lender, such L/C Issuer
or the Administrative Agent, as the case may be, may in accordance with normal
banking procedures purchase the applicable Primary Currency with such other
currency; if the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender, such L/C Issuer or the Administrative Agent,
as the case may be, in the applicable Primary Currency, the Borrower agrees, as
a separate obligation and notwithstanding any such judgment, to indemnify such
Lender, such L/C Issuer or the Administrative Agent, as the case may be, against
such loss, and if the amount of the applicable Primary Currency so purchased
exceeds such sum originally due to any Lender, any L/C Issuer or the
Administrative Agent (as the case may be) in the applicable Primary Currency,
such Lender, such L/C Issuer or the Administrative Agent, as the case may be,
agrees to remit to the Borrower such excess.

 

SECTION 10.22                            Acknowledgement and Consent to Bail-in
of EEA Financial Institutions.  Notwithstanding anything to the contrary in any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

--------------------------------------------------------------------------------


 

ARTICLE 11
GUARANTEE

 

SECTION 11.01                            The Guarantee.  Each Guarantor hereby
jointly and severally with the other Guarantors guarantees, as a primary obligor
and not as a surety to each Secured Party and their respective permitted
successors and assigns, the prompt payment in full when due (whether at stated
maturity, by required prepayment, declaration, demand, by acceleration or
otherwise) of the principal of and interest (including any interest, fees, costs
or charges that would accrue but for the provisions of (i) the Title 11 of the
United States Code after any bankruptcy or insolvency petition under Title 11 of
the United States Code and (ii) any other Debtor Relief Laws) on the Loans made
by the Lenders to, and the Notes held by each Lender of, the Borrower, and all
other Secured Obligations from time to time owing to the Secured Parties by any
Loan Party under any Loan Document or any Secured Hedge Agreement or any
Treasury Services Agreement, in each case strictly in accordance with the terms
thereof (such obligations being herein collectively called the “Guaranteed
Obligations”); provided, however, that Guaranteed Obligations shall exclude all
Excluded Swap Obligations.  The Guarantors hereby jointly and severally agree
that if the Borrower or other Guarantor(s) shall fail to pay in full when due
(whether at stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal. 
Notwithstanding any provision hereof or in any other Loan Document to the
contrary, in the event that any Guarantor is not an “eligible contract
participant” as such term is defined in Section 1(a)(18) of the Commodity
Exchange Act, as amended at the time (i) any transaction is entered into under a
Secured Hedge Agreement or (ii) such Guarantor becomes a Guarantor hereunder,
the Guaranteed Obligations of such Guarantor shall not include (x) in the case
of clause (i) above, such transaction and (y) in the case of clause (ii) above,
any transactions under Secured Hedge Agreements as of such date.

 

SECTION 11.02                            Obligations Unconditional.  The
obligations of the Guarantors under Section 11.01 shall constitute a guaranty of
payment and to the fullest extent permitted by applicable Law, are absolute,
irrevocable and unconditional, joint and several, irrespective of the value,
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full).  Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

 

(i)                                     at any time or from time to time,
without notice to the Guarantors, to the extent permitted by Law, the time for
any performance of or compliance with any of the Guaranteed Obligations shall be
extended, or such performance or compliance shall be waived;

 

(ii)                                  any of the acts mentioned in any of the
provisions of this Agreement or the Notes, if any, or any other agreement or
instrument referred to herein or therein shall be done or omitted (including
incurring any increase or decrease in the principal amount of the Guaranteed
Obligations or the rate of interest or the fees thereon);

 

(iii)                               the maturity of any of the Guaranteed
Obligations shall be accelerated, or any of the Guaranteed Obligations shall be
amended in any respect, or any right under the Loan

 

--------------------------------------------------------------------------------


 

Documents or any other agreement or instrument referred to herein or therein
shall be amended or waived in any respect or any other guarantee of any of the
Guaranteed Obligations or except as permitted pursuant to Section 11.09, any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

 

(iv)                              any Lien or security interest granted to, or
in favor of, an L/C Issuer or any Lender or Agent as security for any of the
Guaranteed Obligations shall fail to be perfected; or

 

(v)                                 the release of any other Guarantor pursuant
to Section 11.09.

 

The Guarantors hereby expressly waive (to the fullest extent permitted by Law)
diligence, presentment, demand of payment, protest and, to the extent permitted
by Law, all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against the Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations.  The Guarantors waive, to the
extent permitted by Law, any and all notice of the creation, renewal, extension,
waiver, termination or accrual of any of the Guaranteed Obligations and notice
of or proof of reliance by any Secured Party upon this Guarantee or acceptance
of this Guarantee, and the Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon this Guarantee, and all dealings between the Borrower and the Secured
Parties shall likewise be conclusively presumed to have been had or consummated
in reliance upon this Guarantee.  This Guarantee shall be construed as a
continuing, absolute, irrevocable and unconditional guarantee of payment without
regard to any right of offset with respect to the Guaranteed Obligations at any
time or from time to time held by Secured Parties, and the obligations and
liabilities of the Guarantors hereunder shall not be conditioned or contingent
upon the pursuit by the Secured Parties or any other person at any time of any
right or remedy against the Borrower or against any other person which may be or
become liable in respect of all or any part of the Guaranteed Obligations or
against any collateral security or guarantee therefor or right of offset with
respect thereto.  This Guarantee shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Guarantors
and the successors and assigns thereof, and shall inure to the benefit of the
Lenders, and their respective successors and assigns, notwithstanding that from
time to time during the term of this Agreement there may be no Guaranteed
Obligations outstanding.

 

SECTION 11.03                            Reinstatement.  The obligations of the
Guarantors under this Article 11 shall be automatically reinstated if and to the
extent that for any reason any payment by or on behalf of the Borrower or other
Loan Party in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Guaranteed Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise.

 

SECTION 11.04                            Subrogation; Subordination.  Each
Guarantor hereby agrees that until the payment in full in cash and satisfaction
in full of all Guaranteed Obligations (other than Cash Management Obligations,
obligations pursuant to Secured Hedge Agreements and contingent obligations, in
each case not yet due and owing, and Letters of Credit that have been Cash
Collateralized or backstopped) and the expiration and termination of the
Commitments of the Lenders under this Agreement it shall subordinate any claim
and shall not exercise any right or remedy, direct or indirect, arising by
reason of any performance by it of its guarantee in Section 11.01, whether by
subrogation or otherwise, against the Borrower or any other Guarantor of any of
the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.

 

--------------------------------------------------------------------------------


 

SECTION 11.05                            Remedies.  The Guarantors jointly and
severally agree that, as between the Guarantors and the Lenders, the obligations
of the Borrower under this Agreement and the Notes, if any, may be declared to
be forthwith due and payable as provided in Section 8.02 (and shall be deemed to
have become automatically due and payable in the circumstances provided in
Section 8.02) for purposes of Section 11.01, notwithstanding any stay,
injunction or other prohibition preventing such declaration (or such obligations
from becoming automatically due and payable) as against the Borrower and that,
in the event of such declaration (or such obligations being deemed to have
become automatically due and payable), such obligations (whether or not due and
payable by the Borrower) shall forthwith become due and payable by the
Guarantors for purposes of Section 11.01.

 

SECTION 11.06                            [Reserved].

 

SECTION 11.07                            Continuing Guarantee.  The guarantee in
this Article 11 is a continuing guarantee of payment, and shall apply to all
Guaranteed Obligations whenever arising.

 

SECTION 11.08                            General Limitation on Guarantee
Obligations.  In any action or proceeding involving any state corporate limited
partnership or limited liability company law, or any applicable state, federal
or foreign bankruptcy, insolvency, reorganization or other Law affecting the
rights of creditors generally, if the obligations of any Guarantor under Section
11.01 would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.09, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other Person, be
automatically limited and reduced to the highest amount (after giving effect to
the liability under this Guaranty and the right of contribution established in
Section 11.10, but before giving effect to any other guarantee (including any
guarantee of the Second Lien Obligations)) that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

 

SECTION 11.09                            Release of Guarantors.  If, in
compliance with the terms and provisions of the Loan Documents, (i) all or
substantially all of the Equity Interests of any Subsidiary Guarantor are sold
or otherwise transferred to a Person or Persons none of which is a Loan Party in
a transaction permitted hereunder or (ii) any Subsidiary Guarantor ceases to be
a Restricted Subsidiary or becomes an Excluded Subsidiary as a result of a
transaction or designation permitted hereunder (any such Subsidiary Guarantor,
and any Subsidiary Guarantor referred to in clause (i), a “Transferred
Guarantor”), such Transferred Guarantor shall, upon the consummation of such
sale or transfer or other transaction (but subject to the proviso below), be
automatically released from its obligations under this Agreement (including
under Section 10.05 hereof) and the other Loan Documents, including its
obligations to pledge and grant any Collateral owned by it pursuant to any
Collateral Document and, in the case of a sale of all or substantially all of
the Equity Interests of the Transferred Guarantor, the pledge of such Equity
Interests to the Administrative Agent pursuant to the Collateral Documents shall
be automatically released, and, so long as the Borrower shall have provided the
Agents such certifications or documents as any Agent shall reasonably request,
the Administrative Agent shall take such actions as are necessary to effect each
release described in this Section 11.09 in accordance with the relevant
provisions of the Collateral Documents; provided, however, that the release of
any Subsidiary Guarantor from its obligations under this Agreement if such
Subsidiary Guarantor becomes an Excluded Subsidiary of the type described in
clause (a) of the definition thereof shall only be permitted if at the time such
Guarantor becomes an Excluded Subsidiary of such type (1) no Default or Event of
Default shall have occurred and be outstanding, (2) after giving pro forma
effect to such release and the consummation of the transaction that causes such
Person to be an Excluded Subsidiary of such type, the Borrower is deemed to have
made a new Investment in such Person for purposes of Section 7.02 (as if such
Person were then newly acquired) and such Investment is permitted pursuant to
Section 7.02 (other than Section 7.02(f)) at such

 

--------------------------------------------------------------------------------


 

time and (3) a Responsible Officer of the Borrower certifies to the
Administrative Agent compliance with preceding clauses (1) and (2); provided,
further, that no such release shall occur if such Subsidiary Guarantor continues
to be a guarantor in respect of the Second Lien Term Facility, any Second Lien
Incremental Equivalent Debt, any Credit Agreement Refinancing Indebtedness, any
Permitted Ratio Debt, any Incremental Equivalent Debt, any Junior Financing or
any Permitted Refinancing in respect of any of the foregoing.

 

When all Commitments hereunder have terminated, and all Loans or other
Obligations hereunder which are accrued and payable have been paid or satisfied
(other than contingent obligations as to which no claim has been asserted, Cash
Management Obligations and obligations pursuant to Secured Hedge Agreements),
and no Letter of Credit remains outstanding (except any Letter of Credit the
Outstanding Amount of which the Obligations related thereto has been Cash
Collateralized or for which a backstop letter of credit reasonably satisfactory
to the applicable L/C Issuer has been put in place), this Agreement and the
Guarantees made herein shall terminate with respect to all Obligations, except
with respect to Obligations that expressly survive such repayment pursuant to
the terms of this Agreement.

 

SECTION 11.10                            Right of Contribution.  Each Guarantor
hereby agrees that to the extent that a Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Guarantor shall be
entitled to seek and receive contribution from and against any other Guarantor
hereunder which has not paid its proportionate share of such payment.  Each
Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 11.04.  The provisions of this Section 11.10 shall in no respect
limit the obligations and liabilities of any Guarantor to the Administrative
Agent, the L/C Issuer, the Swing Line Lender and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent, the L/C Issuer, the Swing Line
Lender and the Lenders for the full amount guaranteed by such Guarantor
hereunder.

 

SECTION 11.11                            Keepwell.  Each Qualified ECP Guarantor
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Loan Party to honor all of its obligations under this
Guaranty in respect of Swap Obligations (provided, however, that each Qualified
ECP Guarantor shall only be liable under this Section 11.11 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 11.11, or otherwise under this Guarantee,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount).  The obligations of each Qualified
ECP Guarantor under this Section 11.11 shall remain in full force and effect
until all Commitments hereunder have terminated, and all Loans or other
Obligations hereunder which are accrued and payable have been paid or satisfied
(other than Cash Management Obligations and Obligations arising under any
Secured Hedge Agreement), and no Letter of Credit remains outstanding (except
any Letter of Credit the Outstanding Amount of which the Obligations related
thereto has been Cash Collateralized or for which a backstop letter of credit
reasonably satisfactory to the applicable L/C Issuer has been put in place). 
Each Qualified ECP Guarantor intends that this Section 11.11 constitute, and
this Section 11.11 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

SECTION 11.12                            Independent Obligation.  The
obligations of each Guarantor hereunder are independent of the obligations of
any other Guarantor, any other party or any Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not
action is brought against any other guarantor, any other party or any Borrower
and whether or not any other guarantor, any other party or any Borrower be
joined in any such action or actions.  Each Guarantor waives, to the fullest
extent permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the

 

--------------------------------------------------------------------------------


 

enforcement thereof.  Any payment by the Borrower or other circumstance which
operates to toll any statute of limitations as to the Borrower shall operate to
toll the statute of limitations as to the Guarantors.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

In WITNESS WHEREOF, the parties hereto have caused this Agreement o be duly
executed as of the date first above written.

 

 

EMERGING MARKETS COMMUNICATIONS, LLC as Borrower

 

 

 

 

 

EMC ACQUISITION, LLC

 

 

 

 

 

SCISCO PARENT, INC.

 

 

 

 

 

SEAMOBILE, INC.

 

 

 

 

 

MARITEL HOLDINGS, INC.

 

 

 

 

 

MARITIME TELECOMMUNICATIONS NETWORK, INC.

 

 

 

 

 

MTN GOVERNMENT SERVICES, INC.

 

 

 

 

 

MTN LICENSE CORP.

 

 

 

 

 

MTN INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Abel Avellan

 

 

Name:

Abel Avellan

 

 

Title:  

Chief Executive Officer

 

[Signature Page to First Lien Security Agreement]

 

--------------------------------------------------------------------------------


 

 

EMC-JV HOLDCO LLC

 

 

 

 

 

By:

/s/ James Scola

 

 

Name:

James Scola

 

 

Title:  

Assistant Secretary

 

[Signature Page to First Lien Security Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent

 

 

 

 

 

By:

/s/ Andrew Earls

 

 

Name:

Andrew Earls

 

 

Title:  

Authorized Signatory

 

[Signature Page to First Lien Security Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender

 

 

 

 

 

By:

/s/ Reagan C. Philipp

 

 

Name:

Reagan Philipp

 

 

Title:

Authorized Signatory

 

[Signature Page to First Lien Security Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Joe Sileo

 

 

Name:

Joe Sileo

 

 

Title:

Director

 

[Signature Page to First Lien Security Agreement]

 

--------------------------------------------------------------------------------


 

 

MIHI LLC, as a Lender

 

 

 

 

 

By:

/s/ Caleb Hsieh

 

 

Name:

Caleb Hsieh

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

By:

/s/ Ayesha Farooqi

 

 

Name:

Ayesha Farooqi

 

 

Title:

Authorized Signatory

 

[Signature Page to First Lien Security Agreement]

 

--------------------------------------------------------------------------------


 

 

WEBSTER BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Greg Romer

 

 

Name:

Greg Romer

 

 

Title:

Vice President

 

[Signature Page to First Lien Security Agreement]

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 1 TO FIRST LIEN CREDIT AGREEMENT

 

THIS AMENDMENT NO. 1 TO FIRST LIEN CREDIT AGREEMENT, dated as of May 9, 2016
(this “Agreement”), is made by and among (i) EMERGING MARKETS COMMUNICATIONS,
LLC, a Delaware limited liability company (the “Borrower”), (ii) EMC
ACQUISITION, LLC, a Delaware limited liability company (“Holdings”), and the
other Guarantors party hereto, (iii) the Lenders party hereto, including,
without limitation, the Lenders set forth on Schedule I attached hereto (each,
an  “Incremental Revolving Credit Lender” and collectively, the “Incremental
Revolving Credit Lenders”), and (iv) MORGAN STANLEY SENIOR FUNDING, INC., as
administrative agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the other Loan Parties, Morgan Stanley Senior
Funding, Inc., as Administrative Agent and Swing Line Lender, and the Lenders
party thereto from time to time have heretofore entered into that certain First
Lien Credit Agreement, dated as of July 1, 2015 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”). 
All capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Credit Agreement referred to below unless the context
otherwise requires;

 

WHEREAS, Global Eagle Entertainment Inc., a Delaware corporation (“Global
Eagle”), intends to acquire (the “EMC Acquisition”) 100% of the issued and
outstanding membership interests of EMC Intermediate, LLC, a Delaware limited
liability company and direct parent of Holdings (the “Acquired Company”),
pursuant to the Acquisition Agreement (as defined below);

 

WHEREAS, the Borrower has requested that the Required Lenders consent to certain
amendments to the Existing Credit Agreement in connection therewith (the
Existing Credit Agreement as so amended as contemplated hereby, the “Credit
Agreement”);

 

WHEREAS, the Required Lenders are willing, on the terms and subject to the
conditions set forth below, to consent to such amendments to the Existing Credit
Agreement; and

 

WHEREAS, pursuant to Section 2.14(a) of the Credit Agreement, the Borrower
hereby requests a Revolving Commitment Increase in an aggregate principal amount
of $24,500,000 and the Incremental Revolving Credit Lenders have agreed to
provide such Revolving Commitment Increase in the amounts set forth on Schedule
I attached hereto, to be effective as, and subject to the conditions, set forth
herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Loan Parties, the Administrative Agent, the Incremental
Revolving Credit Lenders and the Lenders party hereto (the “Consenting Lenders”)
hereby agree as follows:

 

ARTICLE I

 

AMENDMENT OF EXISTING LOAN DOCUMENTS

 

SECTION 1.1                                             Subject solely to the
satisfaction of the condition set forth in Section 3.1 hereof, the Existing
Credit Agreement is hereby amended as follows:

 

(a)                                 The references to “Morgan Stanley Bank,
N.A.” on the cover of the Existing Credit Agreement and in the introductory
paragraph of the Existing Credit

 

--------------------------------------------------------------------------------


 

Agreement are hereby deleted in their entirety and replaced with “Morgan Stanley
Senior Funding, Inc.”

 

(b)                                 The definition of “L/C Issuer” in the
Existing Credit Agreement is hereby deleted in its entirety and replaced with
the following:

 

““L/C Issuer” means MSSF (in respect of standby Letters of Credit only) and any
other Lender that becomes an L/C Issuer in accordance with Section 2.03(k) or
10.07(j), in each case, in its capacity as an issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.  In the event
that there is more than one L/C Issuer at any time, references herein and in the
other Loan Documents to the L/C Issuer shall be deemed to refer to the L/C
Issuer in respect of the applicable Letter of Credit or to all L/C Issuers, as
the context requires.”

 

(c)                                  The definition of “Lender-Related Distress
Event” in Section 1.01 of the Existing Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

““Lender-Related Distress Event” shall mean, with respect to any Lender or any
other Person that directly or indirectly controls such Lender (each, a
“Distressed Person”), (i) a voluntary or involuntary case with respect to such
Distressed Person under any debt relief law, (ii) a custodian, conservator,
receiver, or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, (iii) such Distressed
Person, or any Person that directly or indirectly controls such Distressed
Person, is subject to a forced liquidation, (iv) such Distressed Person makes a
general assignment for the benefit of creditors or is otherwise adjudicated as,
or determined by any governmental authority having regulatory authority over
such Distressed Person to be, insolvent or bankrupt or (v) such Distressed
Person becomes the subject of a Bail-in Action; provided that a Lender-Related
Distress Event shall not be deemed to have occurred solely by virtue of the
ownership or acquisition of any equity interests in any Lender or any Person
that directly or indirectly controls such Lender by a governmental authority or
an instrumentality thereof.”

 

(d)                                 The definition of “MSBNA” in Section 1.01 of
the Existing Credit Agreement is hereby deleted in its entirety.

 

(e)                                  The following definitions are added to
Section 1.01 of the Existing Credit Agreement in alphabetical order:

 

““Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

--------------------------------------------------------------------------------


 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”

 

(f)                                   The reference to “MSBNA” in
Section 2.03(a) of the Existing Credit Agreement is hereby replaced with “MSSF”.

 

(g)                                  Section 10.22 is hereby added to the
Existing Credit Agreement as follows:

 

“SECTION 10.22  Acknowledgement and Consent to Bail-in of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial

 

--------------------------------------------------------------------------------


 

                                                Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.”

 

SECTION 1.2                                             Each of the parties
hereto agrees that, subject solely to the satisfaction of each of the conditions
set forth in Article III hereof (as limited therein), effective only upon the
occurrence of the Amendment Effective Date, the Existing Credit Agreement shall
be amended to delete the stricken text (indicated textually in the same manner
as the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Annex I hereto.

 

SECTION 1.3                                             Each of the parties
hereto agrees that, subject solely to the satisfaction of each of the conditions
set forth in Article III hereof (as limited therein), effective only upon the
occurrence of the Amendment Effective Date, Exhibit D-1 to the Credit Agreement
(Compliance Certificate) shall be amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of
Exhibit D-1 to the Credit Agreement (Compliance Certificate) attached as Annex
II hereto.

 

SECTION 1.4                                             Each of the parties
hereto agrees that, subject solely to the satisfaction of each of the conditions
set forth in Article III hereof (as limited therein), effective only upon the
occurrence of the Amendment Effective Date, Schedule 7.02(f) to the Credit
Agreement (Investments) and Schedule 10.02(a) to the Credit Agreement
(Administrative Agent’s Office, Certain Addresses for Notices) shall be replaced
in their entirety by Schedule 7.02(f) to the Credit Agreement (Investments) and
Schedule 10.02(a) to the Credit Agreement (Administrative Agent’s Office,
Certain Addresses for Notices) attached as Annex III hereto.

 

ARTICLE II

 

REVOLVING COMMITMENT INCREASE

 

SECTION 2.1                                             Subject solely to the
satisfaction of each of the conditions set forth in Article III hereof (as
limited therein), effective only upon the occurrence of the Amendment Effective
Date, each Incremental Revolving Credit Lender hereby severally agrees to
provide a Revolving Commitment Increase in an aggregate amount equal to the
amount set forth opposite such Incremental Revolving Credit Lender’s name on
Schedule I attached hereto, in each case on terms identical to those of the
existing Revolving Credit Commitments and subject to the terms of the Credit
Agreement.

 

SECTION 2.2                                             Macquarie Capital (USA)
Inc. (“Macquarie”) and Citibank, N.A. (“Citibank”) are hereby appointed (and
Macquarie and Citibank hereby accept such appointment) Joint Lead Arrangers and
Joint Bookrunners hereunder and under the other Loan Documents and each
Incremental Revolving Credit Lender and the Borrower hereby authorize Macquarie
and Citibank to act as Joint Lead Arrangers and Joint Bookrunners in accordance
with the terms hereof and the other Loan Documents (collectively in such
capacities, the “Lead Arrangers” and each in such capacity, a “Lead Arranger”).

 

--------------------------------------------------------------------------------


 

SECTION 2.3                                             The Borrower agrees to
pay on the Amendment Effective Date to MIHI LLC, as fee compensation for the
Revolving Commitment Increase of such Incremental Revolving Credit Lender, an
upfront fee (the “Macquarie Upfront Fee”) in an amount equal to 1.0% of the
aggregate amount of the Revolving Commitment Increase provided by such
Incremental Revolving Credit Lender as set forth opposite such Incremental
Revolving Credit Lender’s name on Schedule I hereto.  The Borrower agrees to pay
on the Amendment Effective Date to Citibank, N.A., as fee compensation for the
Revolving Commitment Increase of such Incremental Revolving Credit Lender, an
upfront fee (the “Citibank Upfront Fee” and, together with the Macquarie Upfront
Fee, the “Upfront Fees”) in an amount equal to 0.50% of the aggregate amount of
the Revolving Commitment Increase provided by such Incremental Revolving Credit
Lender as set forth opposite such Incremental Revolving Credit Lender’s name on
Schedule I hereto.

 

SECTION 2.4                                             Each Incremental
Revolving Credit Lender (i) represents and warrants that it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (ii) confirms that it has received a copy of
the Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (iii) agrees that it will, independently
and without reliance upon the Administrative Agent, any Lead Arranger or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iv) as of the Amendment Effective
Date, appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement and
the other Loan Documents as are delegated to the Administrative Agent, as the
case may be, by the terms thereof, together with such powers as are reasonably
incidental thereto (and the Administrative Agent hereby accepts such
appointment); and (v) as of the Amendment Effective Date, agrees that it will
become a “Revolving Credit Lender” under, and for all purposes of, the Credit
Agreement and the other Loan Documents and will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Revolving Credit Lender.

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS

 

This Agreement shall be binding on the parties hereto and effective (other than
with respect to Section 1.2, Section 1.3, Section 1.4  and Article II of this
Agreement, which shall be effective only as provided in the immediately
following sentence) on the date the condition contained in Section 3.1 of this
Agreement (and no others) have been satisfied.  The amendments contained in
Section 1.2, Section 1.3, and Section 1.4 of this Agreement and Article II of
this Agreement shall be effective on the date each of the conditions contained
in this Article III (and no others) have been satisfied (the “Amendment
Effective Date”).

 

SECTION 3.1                                             Execution of
Counterparts.  The Administrative Agent shall have received counterparts of this
Agreement duly executed and delivered by (i) the Loan Parties, (ii) the
Administrative Agent, and (iii) Lenders constituting the Required Lenders (the
date on which such counterparts are received, the “Execution Date”).

 

SECTION 3.2                                             Consummation of the EMC
Acquisition.  The EMC Acquisition shall have been consummated, or substantially
concurrently with the satisfaction or waiver of the other conditions set forth
herein, shall be consummated, in accordance in all material respects with the
terms of the Interest

 

--------------------------------------------------------------------------------


 

Purchase Agreement, dated as of the date hereof (together with all schedules and
exhibits thereto, collectively, as amended, the “Acquisition Agreement”), by and
between Global Eagle and EMC Acquisition Holdings, LLC, a Delaware limited
liability company, without giving effect to any modifications, amendments,
consents or waivers thereto, that are materially adverse to the interests of the
Administrative Agent or the Lenders in their capacities as such, unless made
with the prior consent of the Administrative Agent (not to be unreasonably
withheld, delayed or conditioned).

 

SECTION 3.3                                             No Company Material
Adverse Change.  Since May 9, 2016, there has not been any Company Material
Adverse Change (as defined in the Acquisition Agreement as in effect on the date
hereof).

 

SECTION 3.4                                             Refinancing.  All
obligations under that certain Loan and Security Agreement, dated as of
December 22, 2014 (as amended from time to time), by and among Global Eagle
Entertainment Inc., the guarantors party thereto, and Citibank, N.A., shall have
been paid in full and all commitments thereunder terminated and all security
interests and guaranties in connection therewith shall have been terminated or
released (or customary arrangements for such termination or release shall have
been made).  Global Eagle and its Subsidiaries shall have no material
outstanding indebtedness for borrowed money other than the Indebtedness under
the Credit Agreement, the Second Lien Term Facility and other Indebtedness
permitted under the Credit Agreement (including the Convertible Notes (as
defined in the Credit Agreement)).

 

SECTION 3.5                                             Financial Statements. 
The Administrative Agent shall have received unaudited consolidated balance
sheets and related consolidated statements of income and cash flows of Global
Eagle and its subsidiaries for each fiscal quarter of Global Eagle (other than
the last fiscal quarter of a year) subsequent to December 31, 2015 and ending at
least 45 days before the Amendment Effective Date.

 

SECTION 3.6                                             Joinder and other Loan
Documentation. Each of Global Eagle, the Acquired Company and each Subsidiary of
Global Eagle to the extent such Subsidiary is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement (as defined in the Credit
Agreement in the form attached hereto as Annex I, the “Amended Collateral and
Guarantee Requirement”) (each such Subsidiary collectively with Global Eagle and
the Acquired Company, the “Global Eagle Loan Parties” and each a “Global Eagle
Loan Party”) shall (a)  have duly executed and delivered to the Administrative
Agent a Joinder Agreement to become a Guarantor under the Credit Agreement,
Security Agreement Supplements, Intellectual Property Security Agreements,
acknowledgements to the Closing Date Intercreditor Agreement and other security
agreements and documents as reasonably requested by and in form and substance
reasonably satisfactory to the Administrative Agent, in each case granting Liens
required by the Amended Collateral and Guarantee Requirement, (b) have delivered
any and all certificates representing Equity Interests (to the extent
certificated) and intercompany notes constituting negotiable instruments (to the
extent certificated) that are required to be pledged pursuant to the Amended
Collateral and Guarantee Requirement, accompanied by undated stock powers or
other appropriate instruments of transfer executed in blank and instruments
evidencing Indebtedness held by such Global Eagle Loan Party, and required to be
delivered pursuant to the Amended Collateral and Guarantee Requirement indorsed
in blank to the Administrative Agent, and (c) have taken (and, to the extent
applicable, caused its direct or indirect parent to have taken) whatever action
(including, without limitation, the filing of UCC financing statements and
delivery of stock and membership interest certificates) as may be necessary in
the reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid and perfected Liens to the extent required by the Amended Collateral and
Guarantee Requirement, and to otherwise comply with the requirements of the
Amended Collateral and Guarantee Requirement (the documentation to be delivered
and/or executed pursuant to clauses (a) through (c) above collectively, the

 

--------------------------------------------------------------------------------


 

“Joinder Documentation”); provided that notwithstanding the foregoing, delivery
of the documents and instruments necessary to satisfy the requirements of this
sentence and the Amended Collateral and Guarantee Requirement (except for
(x) the execution and delivery of Joinder Agreements to become a Guarantor under
the Credit Agreement, Security Agreement Supplements, Intellectual Property
Security Agreements and acknowledgements to the Closing Date Intercreditor
Agreement, (y) the filing of financing statements under the Uniform Commercial
Code in respect of the Global Eagle Loan Parties, and (z) the delivery of
certificated equity securities of Global Eagle’s wholly-owned Subsidiaries
(provided such certificated equity securities, other than the certificated
equity securities of any of Global Eagle’s wholly-owned Material Subsidiaries,
will only  be required to be delivered on the Amendment Effective Date to the
extent that such certificated equity securities are received by the Borrower
from Global Eagle)) shall not constitute conditions precedent to the Amendment
Effective Date after the Borrower’s use of commercially reasonable efforts to
provide such items on or prior to the Amendment Effective Date without undue
burden or expense so long as such documents and instruments are delivered within
(x) with respect to any required delivery of certificated equity securities,
intercompany notes or instruments evidencing Indebtedness, 45 days after the
Amendment Effective Date (subject to extensions approved by the Administrative
Agent in its reasonable discretion) and (y) with respect to any other required
documents  and instruments or actions, 90 days after the Amendment Effective
Date (subject to extensions approved by the Administrative Agent in its
reasonable discretion).  The Administrative Agent shall have received customary
legal opinions with respect to the Revolving Commitment Increase and the Joinder
Documentation, customary officer’s closing certificates, organizational
documents, customary evidence of authorization and good standing certificates in
jurisdictions of formation/organization, in each case of the Loan Parties (to
the extent applicable), and a solvency certificate substantially in the form of
Exhibit D-2 to the Credit Agreement signed by the chief financial officer of
Global Eagle as of the Amendment Effective Date and after giving effect to the
EMC Acquisition, this Agreement, the refinancing described in Section 3.4 above
and the execution and delivery of the Joinder Documentation with respect to
Global Eagle and its restricted subsidiaries, on a consolidated basis.

 

SECTION 3.7                                             Amendments to other Loan
Documents. The Administrative Agent shall have received Amendment No. 1 to
Closing Date Intercreditor Agreement and Amendment No. 1 to First Lien Security
Agreement, in each case in the form as attached hereto as Annex IV and Annex V,
respectively, and executed by the parties thereto.

 

SECTION 3.8                                             Representations and
Warranties.  The Specified Representations (as defined below) and the Specified
Acquisition Agreement Representations (as defined below) shall be true and
correct in all material respects on the Amendment Effective Date (unless such
representations relate to an earlier date, in which case, such representations
shall have been true and correct in all material respects as of such earlier
date), except for representations and warranties that are already qualified by
materiality, which representations and warranties shall be true and correct in
all respects.  For purposes hereof, (a) “Specified Acquisition Agreement
Representations” shall mean such of the representations and warranties made with
respect to EMC Intermediate, LLC and its Subsidiaries in the Acquisition
Agreement as are material to the interests of the Lenders, but only to the
extent that Global Eagle has the right not to consummate the transactions
contemplated by the Acquisition Agreement or to terminate its obligations under
the Acquisition Agreement as a result of a breach or inaccuracy of such
representations or warranties in the Acquisition Agreement (determined without
regard to any notice requirement or lapse of time or both); and (b) “Specified
Representations” shall mean, the representations and warranties set forth in
Sections 5.01(a) (in the case of the Borrower and the Guarantors only),
5.01(b) (in the case of the Borrower and the Guarantors only), 5.02(a),
5.02(b)(i), 5.02(b)(ii), 5.04, 5.12, 5.16, 5.18 and, subject to proviso in the
first sentence of Section 3.6 of this Agreement, Section 5.19 of the Credit
Agreement, in each case in the form attached hereto as Annex I.

 

--------------------------------------------------------------------------------


 

SECTION 3.9                                             Fees and Expenses.  The
Borrower shall have paid (or shall have caused to have been paid) (i) to the
Administrative Agent all expenses payable pursuant to Section 10.04 of the
Credit Agreement which have accrued to the Amendment Effective Date to the
extent invoices therefor have been provided at least two Business Days prior to
the Amendment Effective Date, (ii) to the Administrative Agent, for the account
of each Lender that has executed and delivered a counterpart signature page to
this Agreement at or prior to the Amendment Effective Date, a consent fee (the
“Amendment Consent Fee”) in an amount equal to 1.00% of the aggregate Revolving
Credit Commitments and Term Loans of such Lender as of the date hereof
(excluding, for the avoidance of doubt, any Revolving Commitment Increase
pursuant to Article II hereof) and (iii) to the Incremental Revolving Credit
Lenders the Upfront Fees required by Section 2.3 hereof. The Amendment Consent
Fee and the Upfront Fees shall be payable in immediately available funds and,
once paid, such fee or any part thereof shall not be refundable.

 

SECTION 3.10                                      PATRIOT Act.  The
Administrative Agent shall have received, no later than three Business Days
prior to the Amendment Effective Date, all documentation and other information
about the Global Eagle Loan Parties as has been reasonably requested in writing
by the Administrative Agent at least seven calendar days prior to the Amendment
Effective Date and that has been determined by the Administrative Agent to be
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act.

 

SECTION 3.11                                      Termination Date.  The
Amendment Effective Date shall have occurred on or before November 5, 2016.

 

SECTION 3.12                                      No Default.         No Default
or Event of Default (each as defined in the Credit Agreement in the form
attached hereto as Annex I) shall have occurred and be continuing as of the
Execution Date.  No Event of Default under Section 8.01(a) or (f) of the Credit
Agreement shall have occurred and be continuing as of the Amendment Effective
Date.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.1                                             Representations and
Warranties.  In order to induce the Consenting Lenders and the Administrative
Agent to enter into this Agreement, the Loan Parties hereby represent and
warrant to the Administrative Agent, L/C Issuer and each Lender, as of the date
hereof, as follows:

 

(a)                                 this Agreement has been duly authorized,
executed and delivered by each Loan Party and constitutes a legal, valid and
binding obligation of each such Loan Party, enforceable against it in accordance
with its terms, except to the extent the enforceability hereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law);

 

(b)                                 the execution, delivery and performance by
the Loan Parties of this Agreement will not (i) contravene the terms of any of
such Person’s Organization Documents, (ii) conflict with or result in any breach
or contravention of, or the creation of any Lien under (other than as permitted
by Section 7.01 of the Existing Credit Agreement), or require any payment to be
made under (x) any Contractual Obligation to which such Person is a party or by
which it or any of its property or assets is bound or (y) any material order,
injunction, writ or decree of any Governmental Authority or any

 

--------------------------------------------------------------------------------


 

arbitral award to which such Person or its property is subject; or (iii) violate
any Law; except with respect to any conflict, breach or contravention or payment
(but not creation of Liens) referred to in clauses (ii) and (iii), to the extent
that such violation, conflict, breach, contravention or payment could not
reasonably be expected to have a Material Adverse Effect; and

 

(c)                                  each of the representations and warranties
contained in Article 5 of the Credit Agreement and in each of the other Loan
Documents is true and correct in all material respects as of the date hereof,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties are true and
correct in all material respects on and as of such earlier date; provided, that
any representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

 

SECTION 4.2                                             Non-Impairment, etc. 
After giving effect to this Agreement, neither the modification of the Existing
Credit Agreement nor the execution, delivery, performance or effectiveness of
this Agreement or any other Loan Document impairs the validity, effectiveness or
priority of the Liens granted pursuant to the Collateral Documents, and such
Liens continue unimpaired with the same priority to secure repayment of all
Obligations, whether heretofore or hereafter incurred.

 

SECTION 4.3                                             Reaffirmation of
Obligations.  Each of the Loan Parties hereby consents to this Agreement and
hereby (a) restates, ratifies and reaffirms all terms and conditions set forth
in the Existing Credit Agreement and the Loan Documents effective as of the date
hereof and the Amendment Effective Date and as amended hereby and hereby
reaffirms its obligations (including the Obligations) under each Loan Document
to which it is a party, (b) confirms and agrees that the Liens on the Collateral
granted by it pursuant to the Collateral Documents to which it is a party shall
continue in full force and effect, and (c) acknowledges and agrees that such
Liens on the Collateral granted by it pursuant to such Collateral Documents
shall continue to secure the Obligations, as amended or otherwise affected
hereby.

 

ARTICLE V

 

MISCELLANEOUS

 

SECTION 5.1                                             Consent to Amendments
and New Loan Documents; Further Assurances.  Each Consenting Lender hereby
authorizes the Borrower, each other Loan Party and the Administrative Agent to
enter into the Amendment No. 1 to Closing Date Intercreditor Agreement and
Amendment No. 1 to Second Lien Security Agreement, in each case in the form as
attached hereto as Annex IV and Annex V.

 

SECTION 5.2                                             Non-Reliance on the
Administrative Agent. Each Consenting Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent or any Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis, appraisal of and investigation
into the business, operations, property, financial and other condition and
creditworthiness of Global Eagle, the Loan Parties and their Affiliates and made
its own decisions to enter into this Agreement. Each Consenting Lender also
represents that it will, independently and without reliance upon the
Administrative Agent or any Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under this
Agreement, the Credit Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to

 

--------------------------------------------------------------------------------


 

inform itself as to the business, operations, property, financial and other
condition and creditworthiness of Global Eagle, the Loan Parties and their
Affiliates.

 

SECTION 5.3                                             No Advisory or Fiduciary
Responsibility.  In connection with all aspects of each transaction contemplated
hereby, each Loan Party acknowledges and agrees, and that: (i) (A) the arranging
and other services regarding this Agreement provided by the Administrative Agent
are arm’s-length commercial transactions between the Loan Parties and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, (B) each Loan Party has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each Loan Party is responsible for evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the Credit Agreement and the other Loan Documents; (ii) (A) the
Administrative Agent and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for each Loan Party or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent nor any Lender has any obligation to
the Loan Parties or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and neither the Administrative Agent nor any
Lender has any obligation to disclose any of such interests to the Loan Parties
or any of their respective Affiliates.  To the fullest extent permitted by law,
each Loan Party hereby waives and releases any claims that it may have against
the Administrative Agent and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

SECTION 5.4                                             Costs and Expenses.  The
Borrower agrees to reimburse the Administrative Agent for its reasonable and
documented out-of-pocket costs and expenses in connection with this Agreement.

 

SECTION 5.5                                             Full Force and Effect;
Amendment and Restatement.  Except as expressly provided herein, this Agreement
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Administrative Agent or the
Lenders under the Existing Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.  Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Existing Credit Agreement
or any other Loan Document in similar or different circumstances.

 

SECTION 5.6                                             Loan Document Pursuant
to Existing Credit Agreement.  THIS AGREEMENT IS A LOAN DOCUMENT EXECUTED
PURSUANT TO THE EXISTING CREDIT AGREEMENT AND SHALL BE CONSTRUED, ADMINISTERED
AND APPLIED IN ACCORDANCE WITH ALL OF THE TERMS AND PROVISIONS OF THE EXISTING
CREDIT AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE PROVISIONS RELATING TO
FORUM SELECTION, CONSENT TO JURISDICTION AND WAIVER OF JURY TRIAL INCLUDED IN
SECTION 10.16 OF THE EXISTING CREDIT AGREEMENT, WHICH PROVISIONS ARE HEREBY
ACKNOWLEDGED AND CONFIRMED BY EACH OF THE PARTIES HERETO.

 

--------------------------------------------------------------------------------


 

SECTION 5.7                                             Headings.  The various
headings of this Agreement are inserted for convenience only and shall not
affect the meaning or interpretation of this Agreement or any provisions hereof.

 

SECTION 5.8                                             Execution in
Counterparts.  This Agreement may be executed by the parties hereto in
counterparts, each of which shall be deemed to be an original and all of which
shall constitute together but one and the same agreement.  Delivery by facsimile
or other electronic transmission of an executed counterpart of a signature
page to this Agreement shall be effective as delivery of an original executed
counterpart of this Agreement.

 

SECTION 5.9                                             Cross-References. 
References in this Agreement to any Article or Section are, unless otherwise
specified or otherwise required by the context, to such Article or Section of
this Agreement.

 

SECTION 5.10                                      Severability.  Any provision
of this Agreement which is prohibited or unenforceable in any jurisdiction
shall, as to such provision and such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

SECTION 5.11                                      Successors and Assigns.  This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

 

SECTION 5.12                                      GOVERNING LAW.  THIS AGREEMENT
SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAW OF THE STATE
OF NEW YORK, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

SECTION 5.13                                      Amendment.  Each of the
parties hereto acknowledges and agrees that the terms of this Agreement do not
constitute a novation but, rather, subject to satisfaction of applicable
conditions set forth herein, an amendment of the terms of a pre-existing
Indebtedness and related agreement, as evidenced by the Existing Credit
Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

EMERGING MARKETS COMMUNICATIONS, LLC, as Borrower

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name: Thomas E. Severson

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

EMC ACQUISITION, LLC

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name: Thomas E. Severson

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

SCISCO PARENT, INC.

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name: Thomas E. Severson

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

SEAMOBILE INC.

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name: Thomas E. Severson

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

MARITEL HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name: Thomas E. Severson

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

MARITIME TELECOMMUNICATIONS NETWORK, INC.

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name: Thomas E. Severson

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

MTN GOVERNMENT SERVICES, INC.

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name: Thomas E. Severson

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

MTN LICENSE CORP.

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name: Thomas E. Severson

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

MTN INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name: Thomas E. Severson

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

EMC-JV HOLDCO LLC

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name: Thomas E. Severson

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent, L/C Issuer, Swing
Line Lender and Lender

 

 

 

 

 

By:

/s/ Reagan C. Philipp

 

 

Name:

Reagan Philipp

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as Incremental Revolving Credit Lender

 

 

 

 

 

 

 

By:

/s/Sigrid M. Nubla

 

 

Name: Sigrid M. Nubla

 

 

Title: Sr. Vice President

 

--------------------------------------------------------------------------------


 

 

MIHI LLC, as Lender and Incremental Revolving Credit Lender

 

 

 

 

 

By:

/s/Kevin Smith

 

 

Name: Kevin Smith

 

 

Title: Senior Managing Director

 

 

 

 

 

 

 

By:

/s/ Andy Stock

 

 

Name: Andy Stock

 

 

Title: Executive Director

 

--------------------------------------------------------------------------------


 

 

NEWSTAR WAREHOUSE FUNDING I LLC, as Lender

 

 

 

 

 

By: NewStar Financial, Inc., its Designated Manager

 

 

 

 

 

 

 

By:

/s/ Jeffrey R. Greene

 

 

Name: Jeffrey R. Greene

 

 

Title: Director

 

 

 

 

 

 

 

NEWSTAR COMMERCIAL LOAN FUNDING 2013-1 LLC, as a Lender

 

 

 

 

 

By: NewStar Financial, Inc., its Designated Manager

 

 

 

 

 

By:

/s/ Jeffrey R. Greene

 

 

Name: Jeffrey R. Greene

 

 

Title: Director

 

 

 

 

 

 

 

NEWSTAR COMMERCIAL LOAN FUNDING 2014-1 LLC, as a Lender

 

 

 

 

 

By: NewStar Financial, Inc., its Designated Manager

 

 

 

 

 

By:

/s/ Jeffrey R. Greene

 

 

Name: Jeffrey R. Greene

 

 

Title: Director

 

 

 

 

 

 

 

ARCH STREET CLO, LTD., as a Lender

 

 

 

 

 

By: NewStar Financial, Inc., its Designated Manager

 

 

 

 

 

By:

/s/ Jeffrey R. Greene

 

 

Name: Jeffrey R. Greene

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

Kingsland VI, as Lender

 

 

 

 

 

By: Kingsland Capital Management LLC as Manager

 

 

 

 

 

By:

/s/ Katherine Kim

 

 

Name: Katherine Kim

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

Kingsland VII, as Lender

 

 

 

 

 

By: Kingsland Capital Management LLC as Manager

 

 

 

 

 

By:

/s/ Katherine Kim

 

 

Name: Katherine Kim

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

PennantPark Floating Rate Funding I, LLC, as Lender

 

 

 

 

 

PennantPark Floating Rate Capital Ltd., as Designated Manager

 

 

 

 

 

By:

/s/ Arthur H. Penn

 

 

Name: Arthur H. Penn

 

 

Title: CEO

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Ravi Pillay

 

 

Name: Ravi Pillay

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

Bronco Trading, LLC, as a Lender

 

 

 

 

 

By:

/s/ Karen Weich

 

 

Name: Karen Weich

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

Davidson River Trading, LLC, as a Lender

 

By SunTrust Bank, as manager

 

 

 

 

 

 

 

By:

/s/ Karen Weich

 

 

Name: Karen Weich

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

Carlyle GMS Finance SPV LLC, as a Lender

 

 

 

 

 

By:

/s/ Mark Tamburello

 

 

Name: Mark Tamburello

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

NFIC SPV LLC, as a Lender

 

 

 

 

 

By:

/s/ Mark Tamburello

 

 

Name: Mark Tamburello

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

Carlyle GMS Finance MM CLO 2015-1 LLC, as a Lender

 

 

 

 

 

By:

/s/ Mark Tamburello

 

 

Name: Mark Tamburello

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

Regatta II Funding LP, as a Lender

 

By: Napier Park Global Capital (US) LP

 

Attorney-in-fact

 

 

 

By:

/s/ Melanie Hanlon

 

 

Name: Melanie Hanlon

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

Regatta III Funding Ltd, as a Lender

 

By: Napier Park Global Capital (US) LP

 

Attorney-in-fact

 

 

 

By:

/s/ Melanie Hanlon

 

 

Name: Melanie Hanlon

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

Regatta IV Funding Ltd, as a Lender

 

By: Napier Park Global Capital (US) LP

 

Attorney-in-fact

 

 

 

By:

/s/ Melanie Hanlon

 

 

Name: Melanie Hanlon

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

Regatta V Funding Ltd, as a Lender

 

By: Napier Park Global Capital (US) LP

 

Attorney-in-fact

 

 

 

By:

/s/ Melanie Hanlon

 

 

Name: Melanie Hanlon

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

Pacific Western Bank, as a Lender

 

 

 

 

 

By:

/s/ David Zimmerman

 

 

Name:

David Zimmerman

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

Monroe Capital BSL CLO 2015-1. Ltd, as a Lender

 

 

 

By: Monroe Capital Management LLC, as Collateral Manager and Attorney-in-fact

 

 

 

 

 

By:

/s/ Jeffrey Williams

 

 

Name:

Jeffrey Williams

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

Monroe Capital MML CLO 2016-1. Ltd, as a Lender

 

 

 

By: Monroe Capital Management LLC, as Collateral Manager and Attorney-in-fact

 

 

 

 

 

By:

/s/ Jeffrey Williams

 

 

Name:

Jeffrey Williams

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

WEBSTER BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Greg Romer

 

 

Name:

Greg Romer

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Waterville Funding, LLC, as a Lender

 

 

 

 

 

By:

/s/ Jay Lapointe

 

 

Name:

Jay Lapointe

 

 

Title:

Officer

 

--------------------------------------------------------------------------------


 

 

Apollo Trading, LLC, as a Lender

 

 

 

 

 

By:

/s/ Jonathan M. Barnes

 

 

Name:

Jonathan M. Barnes

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Everest Funding, LLC, as a Lender

 

 

 

 

 

By:

/s/ Jonathan M. Barnes

 

 

Name:

Jonathan M. Barnes

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Carlyle Global Market Strategies CLO 2012-2, Ltd., as a Lender

 

 

 

 

 

By:

/s/ Linda Pace

 

 

Name:

Linda Pace

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

Carlyle Global Market Strategies CLO 2012-3, Ltd., as a Lender

 

 

 

 

 

By:

/s/ Linda Pace

 

 

Name:

Linda Pace

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

Carlyle Global Market Strategies CLO 2012-4, Ltd., as a Lender

 

 

 

 

 

By:

/s/ Linda Pace

 

 

Name:

Linda Pace

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

Carlyle Global Market Strategies CLO 2013-1, Ltd., as a Lender

 

 

 

 

 

By:

/s/ Linda Pace

 

 

Name:

Linda Pace

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

Carlyle Global Market Strategies CLO 2013-2, Ltd., as a Lender

 

 

 

 

 

By:

/s/ Linda Pace

 

 

Name:

Linda Pace

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

Carlyle Global Market Strategies CLO 2013-3, Ltd., as a Lender

 

 

 

 

 

By:

/s/ Linda Pace

 

 

Name:

Linda Pace

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

Carlyle Global Market Strategies CLO 2013-4, Ltd., as a Lender

 

 

 

 

 

By:

/s/ Linda Pace

 

 

Name:

Linda Pace

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

Carlyle Global Market Strategies CLO 2014-1, Ltd., as a Lender

 

 

 

 

 

By:

/s/ Linda Pace

 

 

Name:

Linda Pace

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

Carlyle Global Market Strategies CLO 2014-2, Ltd., as a Lender

 

 

 

 

 

By:

/s/ Linda Pace

 

 

Name:

Linda Pace

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

Carlyle Global Market Strategies CLO 2014-3, Ltd., as a Lender

 

 

 

 

 

By:

/s/ Linda Pace

 

 

Name:

Linda Pace

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

Carlyle Global Market Strategies CLO 2014-4, Ltd., as a Lender

 

 

 

 

 

By:

/s/ Linda Pace

 

 

Name:

Linda Pace

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

Carlyle Global Market Strategies CLO 2014-5, Ltd., as a Lender

 

 

 

 

 

By:

/s/ Linda Pace

 

 

Name:

Linda Pace

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

Carlyle Global Market Strategies CLO 2015-1, Ltd., as a Lender

 

 

 

 

 

By:

/s/ Linda Pace

 

 

Name:

Linda Pace

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

Carlyle Global Market Strategies CLO 2015-3, Ltd., as a Lender

 

 

 

 

 

By:

/s/ Linda Pace

 

 

Name:

Linda Pace

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

MIHI LLC, as Lender and Incremental Revolving Credit Lender

 

 

 

 

 

By:

/s/ Ayesha Farooqi

 

 

Name:

Ayesha Farooqi

 

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Steve Mehos

 

 

Name:

Steve Mehos

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

ANNEX I

CREDIT AGREEMENT

 

[Provided under separate cover.]

 

--------------------------------------------------------------------------------


 

ANNEX II

EXHIBIT D-1 TO CREDIT AGREEMENT

 

[Provided under separate cover.]

 

--------------------------------------------------------------------------------


 

ANNEX III

SCHEDULE 7.02(f) and 10.02(a) TO CREDIT AGREEMENT

 

[Provided under separate cover.]

 

--------------------------------------------------------------------------------


 

ANNEX IV

FORM OF AMENDMENT NO. 1 TO CLOSING DATE INTERCREDITOR AGREEMENT

 

[Provided under separate cover.]

 

--------------------------------------------------------------------------------


 

ANNEX V

FORM OF AMENDMENT NO. 1 TO FIRST LIEN SECURITY AGREEMENT

 

[Provided under separate cover.]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Revolving Commitment Increase

 

Incremental Revolving Credit Lender

 

Revolving Commitment Increase

 

Citibank, N.A.

 

$

14,500,000

 

MIHI LLC

 

$

10,000,000

 

Total

 

$

24,500,000

 

 

--------------------------------------------------------------------------------